Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 1 of 102




 EXHIBIT K
     Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 2 of 102




 1   NICHOLAS P. FORESTIERE, ESQ. SB# 125118
     JOHN A. MASON. ESQ. SB# 166996
 2
     CANDACE H. SHIRLEY, ESQ. SB# 111177
 3
     GURNEE, MASON RUSHFORD
     BONOTTO & FORESTIERE LLP
 4   2240 Douglas Boulevard, Suite 150
     Roseville, California 95661
 5   Telephone: (916) 797-3100
 6
     Facsimile: (916) 797-3131

 7   BRYANT D. TCHIDA, ESQ. MN SB# 0314298 (Pro Hac Vice Pending)
     MATTHEW P. KOSTOLNIK, ESQ. MN SB# 0310669 (Pro Hac Vice Pending)
 8   MEGAN J. RENSLOW, ESQ. MN SB# 0399964 (Pro Hac Vice Pending)
     MOSS & BARNETT
 9   150 South Fifth Street, Suite 1200
     Minneapolis, MN 55402
10   Telephone: (612) 877-5284
     Facsimile: (612) 877-5999
11   Bryant.Tchida@lawmoss.com
     Matt.Kostolnik@lawmoss.com
12   Megan.Renslow@lawmoss.corn

13   Attorneys for Plaintiffs

14
                                SUPERIOR COURT OF CALIFORNIA
15
                                  COUNTY OF SAN FRANCISCO
16
     PAUL HERRIOTT, an individual and          )       Case No.:
17   California resident, and TIGERRISK
     PARTNERS LLC, a Delaware limited liability)       Assigned for all purposes to:
18   company,                                  )       Hon.
                                               )       Dept.:
19
                    Plaintiffs,                )
20                                             )       COMPLAINT FOR:
            vs.                                )
21                                             )       1. DECLARATORY RELIEF;
     WILLIS RE INC, a New York corporation     )       2. UNFAIR BUSINESS PRACTICES
22
     AND WILLIS TOWERS WATSON PUBLIC )                    VIOLATION OF CAL. BUS & PROF.
23   LIMITED COMPANY, an Irish public limited )           CODE § 17200;
     company, and Does 1-50.                   )       3. INJUNCTION
24                                             )       4. FAILURE TO TIMELY PAY ALL
                    Defendants.                )          FINAL WAGES
25
                                               )
26                                             )

27
            Plaintiffs PAUL HERRIOTT, an individual and a California resident, and TIGERRISK
28
     PARTNERS LLC, a Delaware limited liability company, for their Complaint against Defendant
                                                   1
                                           COMPLAINT
     Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 3 of 102




 1   WILLIS RE INC., a New York corporation, and Defendant WILLIS TOWERS WATSON PUBLIC

 2   LIMITED COMPANY, an Irish public limited company (collectively referred to hereinafter as

 3   "Defendants"), allege as follows:
 4                                                OVERVIEW
 5            1.      Willis Re Inc. ("Willis Re") is an affiliate of Willis Towers Watson Public Limited
 6   Company ("WTW") and is presently the third largest insurance brokerage firm in the world. In
 7
     March 2020, Aon plc (the second largest insurance broker in the world) publicly announced its intent
 8
     to acquire WTW. The merger is set to be completed and closed by mid-2021 and is the largest
 9
     insurance broker merger in history. Aon plc will be the surviving entity. Although this merger is
10
     currently under antitrust scrutiny, if completed the merger will create an $80 billion (equity value)
1"
     company, and the surviving entity will become the largest insurance and reinsurance broker in the
12
     world.
13
              2.      If this merger is completed, industry experts project that the merged entity will
14
     eliminate thousands of jobs, primarily from WTW and its affiliates. This merger has created
'5
     significant uncertainty and concern for Willis Re employees and their customers.
16
              3.      Further, if this merger is completed, there will be significant market consolidation,
17
     which is problematic for both brokers and their clients who may prefer not to work with Aon for a
18
     variety of reasons.
19
              4.      Willis Employees are also concerned that, in order to clear antitrust hurdles with the
20
     U.S. Department of Justice and the European Commission, Aon is likely to divest Willis Re to
21
     another buyer.
22
              5.      In light of the pending merger and the uncertainties surrounding it, many Willis Re
23

24
     brokers have sought and obtained new employment with other insurance and reinsurance brokers.

25   Plaintiff Pau; Herriott ("Herriott") is one of them. He shares the concerns highlighted above and, in

26   addition, is concerned about the change in corporate culture and workplace disruption that is sure to

27   occur in a merger this large.

28


                                                        2
                                                  COMPLAINT
     Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 4 of 102




 1          6.      On January 22, 2021, Herriott terminated his employment with Willis Re and joined

 2   Plaintiff TigerRisk Partners LLC ("TigerRisk"), which is a much smaller reinsurance broker
 3   compared to Willis Re and Aon.
 4          7.      This case involves an effort by Willis Re and WTW to use their market position and
 5   unequal bargaining power to stifle lawful competition and impose post-employment restrictive
 6   covenants and New York choice of law and venue provisions against Herriott that are void, unlawful
 7
     and unenforceable under California Business & Professions Code Section 16660 and Labor Code
 8
     Section 925. Willis Re and WTW have threatened litigation against and attempted to bully both
 9
     Herriot and TigerRisk, including prior to Herriott's departure from Willis Re. These threats have
10
     included unreasonable timelines demanding that Herriott acknowledge in less than a day and without
11
     initially providing Herriott the opportunity to seek legal counsel about such matters, that he is bound
12
     by restrictive covenants, New York choice of law and New York venue provisions that are void and
13
     invalid under California law. Wills Re has gone so far as to file an unfounded federal lawsuit in
14
     New York before Herriott's employment with Willis Re even ended, falsely claiming that Herriott
15
     failed to respond to these threats and demands, all in a contrived and bad-faith effort to run to the

     New York court, rather than the appropriate California court, to avoid using California law that
'7
     renders the restrictive covenants void and the New York choice of law and venue provisions
18
     unlawful.
19
            8.      Plaintiffs, therefore, seek relief from this Court, declaring that such restrictive
20
     covenants, including their New York choice of law and venue provisions, void and unenforceable
21
     under California law, and enjoining Willis Re and WTW from prohibiting Herriott from lawfully
22

23
     competing, soliciting and doing business with any present, former or even prospective customer

24
     and/or client of Defendants, including but not limited to, those for whom Herriott was a broker

25   and/or serviced while employed at Willis Re, those with whom TigerRisk had a preexisting

26   relationship while Herriott was employed at Willis Re, and those that have approached or may

27   approach the Plaintiffs after Herriott terminated his employment with Willis Re.

28   '///

                                                       3
                                                 COMPLAINT
     Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 5 of 102




                                                    PARTIES

 2           9.      Plaintiff Herriott is a lifelong resident of California. He currently resides in Napa,

 3   California.
 4           10.     Plaintiff TigerRisk is a Delaware limited liability company, which is registered to
 5   do, and is doing, business in the State of California. TigerRisk is a reinsurance intermediary, and
 6   its members are domiciled and reside in New York, among other states. On January 21, 2021,
 7
     Herriott's employment with Willis terminated and in January 22, 2021 he became employed by
 8
     TigerRisk.
 9
             11.     Defendant Willis Re is a New York corporation with its principal place of business
10
     located in New York, New York, which is registered to do, and is doing, business in the State of
11
     California with offices located at 525 Market Street, San Francisco, California. Until January 21,
12
     2021, Willis Re employed Plaintiff Herriott as Executive Vice President of its San Francisco office.
13
     Willis Re is a reinsurance intermediary.
^4
            12.      Plaintiffs are informed and believe and thereon allege that Defendant WTW is an
15
     Irish public limited company with its principal place of business located in London, United
16
     Kingdom. According to WTW's website, it has offices located at 525 Market Street, San Francisco,
17
     California. Willis Re is an affiliate of WTW.
18
            13.      Plaintiffs are unaware of the true names, capacities, or basis for liability of
19
     Defendants DOES 1 through 50, inclusive, and therefore sue said Defendants by their fictitious
20
     names. Plaintiffs will amend this complaint to allege their true names, capacities, or basis for liability
21
     when the same has been ascertained.
22

            14.      Plaintiffs are informed, believe and based thereon allege that at all times mentioned
23

24
     herein each of the Defendants and DOES 1-50, were the agents, representatives and/or employees

25   of each other. In doing the acts and or omissions alleged herein, each of the Defendants was acting

26   in the course and scope of said representation, agency, partnership, service, employment and with

27   the knowledge, permission and consent, whether expressed or implied, of each other and further

28   ratified and/or authorized the acts of each other. Each and every defendant including the DOE

                                                         4
                                                  COMPLAINT
     Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 6 of 102




 1   named Defendants was in some way responsible for the harm that was sustained by Plaintiffs as

 2   herein alleged and or cooperated and or facilitated or contributed to the harm suffered by Plaintiffs

 3   as herein alleged. Each and every named Defendant also knew and or should have known and/or
 4   was put on notice of the actions of each and every other named Defendant which caused harm either
 5   directly or indirectly to Plaintiffs as herein alleged and failed and refused to take any action to
 6   prevent the harm alleged herein from occurring.
 7
                                          JURISDICTION AND VENUE
 8
             15.    This Court has personal jurisdiction over Willis Re and WTW because they are
 9
     licensed under the laws of the State of California and/or doing business in San Francisco County,
10
     California, where the acts complained of were committed. Both Defendants also entered into
11
     contractual agreements with Herriott, a California resident, in California, and the subject matter of
12
     this lawsuit relates to these contracts and the Defendants' respective contacts with the State of
13
     California.
14
             16.    This Court has subject-matter jurisdiction over this action pursuant to California
15
     Code of Civil Procedure Section 410.10 and California Business and Professions Code Section
16
     17203 in that some or all of the events alleged herein occurred within San Francisco County, and
"7
     the crux of this dispute arose within San Francisco County, California.
18
             17.    Venue is proper because Willis Re and WTW both have offices in San Francisco
19
     County, California where Herriott worked and because the events giving rise to this action occurred
20
     here.
21
                                       FACTUAL ALLEGATIONS
22
                                          Herriott's Employment
23

24
             18.    Herriott became employed by Willis Re on or around May 2, 2003, and worked there

25   until January 21, 2021.

26           19.    During the entirety of his employment with Willis Re, Herriott worked in its office

27   located in San Francisco County, California. Herriott did not work in Willis Re's New York offices.

28   The majority of Herriott's business was conducted in California and one of his largest Willis Re

                                                       5
                                                COMPLAINT
     Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 7 of 102




 1   accounts was a California customer.        Within the last 10 months, Herriott has worked almost

 2   exclusively in California.

 3           20.     During all relevant times, Herriott was a resident of California, and has had no
 4   residence in New York.
 5           21.     Herriott entered into an Employment Agreement with Willis Re, effective May 2,
 6   2003. The Employment Agreement states that Herriott is to be employed at Willis Re's San
 7
     Francisco, California location. The Employment Agreement also states that it "shall be governed
 8
     by California law without giving effect to its conflicts of law principles."            Nowhere in the
 9
     Employment Agreement are there any restrictive covenantsor New York choice of law and venue
10
     provisions, that the Defendants seek to enforce which are void and unenforceable under California
11
     law. Attached hereto as Exhibit A is a true and correct copy of the Employment Agreement.
"2
             22.     Under the Employment Agreement, Herriott's compensation was set forth in his offer
-3
     letter, dated April 29, 2003 (attached as Exhibit A to the Employment Agreement attached hereto as
14
     Exhibit A). In addition to his salary, the offer letter states that Herriott is eligible to participate in
15
     Willis Re's employee benefit programs.
16
                         Defendant Imposes Void and Unlawful Post-Termination
17
                                    Restrictive Covenants on Herriott
18           23.     After Herriott's initial Employment Agreement, WTW established an Equity
19
     Incentive Plan ("Plan") that for the first time after Herriott was employed for fifteen (15) years added
20
     the void and unenforceable restrictive covenants and New York choice of law and venue provisions.
2"
     On or around May 7, 2018, WTW and Herriott entered into a Phantom Stock Unit Award Agreement
22
     ("20:8 Phantom Stock Agreement"), which granted Phantom Stock Units pursuant to the Plan.
23
     Attached hereto as Exhibit B is a true and correct copy of the 2018 Phantom Stock Agreement.
24
            24.      The 2018 Phantom Stock Agreement provides that "the Share Award Committee (the
25
     "SAC") has determined that it would be advisable and consistent with [WTW]'s long-term
26
     compensation objectives to grant an award of Phantom Stock Units provided for herein to [Herriott]
27
     as an incentive for increased efforts during [Herriott]'s employment with [WTW], its Subsidiaries
28


                                                         6
                                                  COMPLAINT
     Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 8 of 102




 1    including Herriott's employer Willis Re] (as defined in the Plan) or its Designated Associate

 2   Companies (as defined in the Plan)."

 3          25.     Under the 2018 Phantom Stock Agreement, a Phantom Stock Lnit is defined as "a
 4   conditional right to receive payment in cash based on the Fair Market Value of a Share, pursuant to
 5   the terms of the Plan and this [2018 Phantom Stock Unit Agreement] upon vesting and settlement,
 6   subject to the attainment of certain Performance Objectives and [Herriott]'s continued employment
 7
     through the vesting date." Upon vesting, Herriott would have received a payment in cash equal to
 8
     the product of the number of Phantom Stock Units that vest, multiplied by the Terminal Price, which
 9
     is defined as "the average of the closing prices of an Ordinary Share for the 30 trading days
10
     immediately preceding the last day of the Performance Period." The Performance Period is a three-
11
     year period from April 2, 2018 to April 2, 2021. Payment is conditioned upon Herriott's continued
12
     employment with Willis Re.
13
            26.      The 2018 Phantom Stock Unit Agreement contains a Restrictive Covenant
14
     Agreement ("2018 Restrictive Covenant Agreement") that Herriott was required to sign in order to
15
     receive such additional compensation for his employment by Willis Re. The 2018 Phantom Stock
'6
     Unit Agreement provides that "Ir_i]n the event [Herriott] does not sign and return or electronically
17
     accept the Restrictive Covenant Agreement . . .the SAC may, at its sole discretion, cancel the
18
     Phantom Stock Units." Any Phantom Stock Units granted to an Associate are subject to the 2018
19
     Restrictive Covenant Agreement. Additionally, any violation of the 2018 Restrictive Covenant
20
     Agreement constitutes Cause for termination of employment. Attached hereto as Exhibit C is a true
21
     and correct copy of the 2018 Restrictive Covenant Agreement.
22

            27.     Plaintiff Herriott executed the 2018 Phantom Stock Agreement in order to receive
23

24
     the compensation provided pursuant to said agreement without representation by legal counsel and

25   without first seeking legal advice regarding the agreement.

26          28.     The 2018 Restrictive Covenant Agreement includes a New York choice of law

27   (section 4.1) and New York state and federal forum selection clause (section 4.2), both of which

28   violated California Labor Code Section 925 made applicable to Herriott's employment pursuant to

                                                      7
                                                COMPLALNT
     Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 9 of 102




     the terms of his Employment Agreement stating that California law applied to his employment with

 2   Willis Re.

 3           29.     The 2018 Restrictive Covenant Agreement also contains non-solicitation and
 4   noncompetition provisions, which violate California Business and Professions Code Section 16600
 5   that state:
 6                   3.3. The Associate shall not, for the Relevant Period, directly or
                          indirectly for a Competitor or otherwise:
 7
                         3.3.1. within the Relevant Area, solicit any Relevant Client or
 8                              Relevant Prospect for the purposes of any Business
                                which competes or will compete or seeks to compete
 9
                                with the Restricted Group;
10                       3.3.2. within the Relevant Area, accept, perform services for,
11
                                or deal with any Relevant Client or Relevant Prospect for
                                the purposes of any Business which competes or will
'2                              compete or seeks to compete with the Restricted Group;

"3
                         3.3.3. solicit for employment or entice away from the
                                Restricted Group any Key Personnel; or
"4
                         3.3.4. employ or engage or endeavor to employ or engage any
15                              Key Personnel.

16
             30.    The Relevant Period is defined as a period of twenty-four (24) months following the

17   date which the Associate ceases to be employed by Willis Re (section 2.13), and the Restrictive

18   Group definition includes Herriott's employer, Willis Re (section 2.15).

19           31.    These non-solicitation and noncompetition provisions are an unlawful restraint of

20   trade and business under California law, and prevent Herriott from even accepting unsolicited

21   business from Wills Re Relevant Clients (defined in section 2.12) to not only include Willis Re

22   existing clients, but even its former clients and its prospective clients (defined in section 2.14) that
23   never even became clients of Willis Re.
24           32.     Herriott signed an additional Phantom Stock Agreement on or around May 8, 2019
25   ("2019 Phantom Stock Agreement"). The 2019 Phantom Stock Agreement also includes a
26   Restrictive Covenant Agreement ("2019 Restrictive Covenant Agreement") that contains identical
27
     non-solicitation and noncompete provisions as Paragraph 18, supra, prohibiting Herriott from
28
     accepting or soliciting business from prior clients, among other things. The 2019 Restrictive

                                                        8
                                                  COMPLAINT
     Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 10 of 102




      Covenant Agreement imposes a New York choice of law and New York state and federal forum

 2    selection clause. Herriott was again required to sign the 2019 Restrictive Covenant Agreement as a

 3    condition to receiving the benefits of the 2019 Phantom Stock Agreement. Attached hereto as
 4    Exhibit D is a true and correct copy of the 2019 Restrictive Covenant Agreement.
 5           33.     Plaintiff Herriott executed the 2019 Phantom Stock Agreement in order to receive
 6    the compensation provided pursuant to said agreement without representation by legal counsel and
 7
      without first seeking legal advice regarding the agreement.
 8
             34.     Herriott signed a Performance-Based Restricted Share Unit Agreement on or around
 9
      May 8, 2020 ("PRSU Agreement") without representation by legal counsel and without first seeking
10
      legal advice regarding the agreement. The PRSU Agreement also includes a Restrictive Covenant
11
      Agreement ("2020 Restrictive Covenant Agreement") that contains identical non-solicitation and
12
      noncompete provisions as Paragraph 18, supra, prohibiting Herriott from accepting or soliciting
13
      business from prior clients, among other things. The 2020 Restrictive Covenant Agreement imposes
14
      a New York choice of law and New York state and federal forum selection clause. Herriott was yet
15
      again required to sign the 2020 Restrictive Covenant Agreement as a condition to receiving the
16
      benefits of the 2020 PRSU Agreement. Attached hereto as Exhibit E is a true and correct copy of
17
      the 2020 Restrictive Covenant Agreement.
18
             35.     As alleged below in further detail, Section 16600 of the California Business &
19
      Professions Code provides that "every contract by which anyone is restrained from engaging in a
20
      lawful profession, trade, or business of any kind is to that extent void." (Emphasis added.) Section
21
     16600 therefore renders the aforementioned provisions, as well as any other similar provisions in
22

23
     any employment documents, between Willis Re, WTW, and Herriott illegal, void, and

24
     unenforceable under California law and public policy.             Similarly, California Labor and

25   Employment Code Section 925 renders the New York choice of law and forum selection clauses

26   cited above void because they (1) require Herriott to adjudicate outside of California a claim arising

27   in California, and (2) deprive Herriott of the substantive protection of California law with respect

28   to a controversy arising in California.

                                                       9
                                                 COMPLAINT
     Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 11 of 102




 1           36.     Using its dominant market position and unequal bargaining power, Willis Re and
 2    WTW nonetheless forcefully seek to impose those unlawful restrictions upon Herriott, which
 3    purport to restrain Herriott from engaging in a lawful profession, trade, or business. The 2018,
 4    2019, and 2020 Restrictive Covenant Agreements and their respective New York choice of law and
 5    venue provisions are illegal and void under California law. The Defendants presented these
 6    agreements to Herriott on a "take it or leave it basis," and he was not represented by legal counsel
 7
      in negotiating the terms of these agreements, including their New York choice of law and venue
 8
      provisions.
 9
                                    Herriott's Resignation from Willis Re
10
             37.     Herriott provided written notice of his resignation to Willis Re on January 6, 2021.
11
      Pursuant to the Employment Agreement, Herriott was required to provide Willis Re with fifteen (15)
12
      calendar days' prior written notice of his resignation, which he dutifully provided. Accordingly, his
13
      termination date was January 21, 2021.
14
             38.     On January 20, 2021, Chief Counsel for Willis Re sent a letter to Herriott, demanding
15
      confirmation on or before 5:00 p.m. EST on that very same day that Herriott would adhere to the
16
      following provisions:
17
             1.      You will promptly return all of Willis Re's property;
18
             2.      You will uphold and fulfill your obligation to preserve any and all electronically
19
                     stored information and documents in your possession or under your control; and
20
             3.      You will adhere to all of your Post-Employment Obligations and restrictive
21
                     covenants, including but not limited to obligations not to, directly or indirectly, use
22

23
                     or disclose any Confidential Information; solicit or accept business from, transact or

24
                     perform any type of business carried on by Willis Re for or on behalf of certain

25                   clients or entice such clients to discontinue, in whole or in part, doing business of

26                   any type with Willis Re; solicit or accept business from, transact or perform any type

27                   of business carried on by Willis Re for or on behalf of certain prospects; or solicit

28                   or induce employees to leave to work for a competitor.

                                                        10
                                                  COMPLAINT
     Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 12 of 102




              39.    The January 20, 2021 letter also stated, "If you do not confirm your agreement to all

 2    of the above in writing to me via Electronic Mail, on or before 5pm EST on January 20, 2021,
 3    Willi[s] Re Inc. will assume that you do not intend to adhere to your above-described continuing
 4    obligations to Willis Re Inc."
 5            40.    Although Herriott responded within the unreasonably short timeframe demanded by
 6    Willis Re's Chief Counsel, he objected on the grounds that "the turn-around timing of less than 7
 7
      hours seems very tight which does not provide reasonable time to seek legal advice." Willis Re's
 8
      Chief Counsel, however, continued to badger Herriott and sent another letter dated January 21, 2021,
 9
      again demanding that Herriott confirm by January 25, 2021 his agreement to be bound by
10
      unenforceable restrictive covenants. Unbeknownst to Herriott at that time, Willis Re had already
11
      surreptitiously filed, but did not serve, a complaint against him in the United States District Court
12
      for the Southern District of New York, falsely alleging that Herriott failed to respond to Chief
13
      Counsel's January 20, 2021 letter (which he had).
14
             41.     Defendants' outside counsel has also sent threatening letters to TigerRisk, including
'5
      a letter dated January 20, 2021, threatening legal action against TigerRisk with respect to Herriott
16
      (and other brokers).
17
             42.     Herriott's employment with TigerRisk commenced immediately following
18
      termination of his employment with Willis Re on January 22, 2021.
'9
                                          FIRST CAUSE OF ACTION
20
                                               (Declaratory Relief)
21
                                      (All Plaintiffs against All Defendants)
22
             43.     Plaintiffs reallege and incorporate by reference the allegations in the prior paragraphs
23
      of this Complaint.
24
             44.     An actual controversy has arisen and now exists between the Plaintiffs and
25
      Defendants concerning their respective rights and duties under the agreements imposed on Herriott
26
      through his employment with Willis Re, including, inter alia, whether California law and public
27
      policy render illegal, void, and unenforceable all or part of the 2018, 2019, and 2020 Restrictive
28
      Covenants as set forth above.
                                                        11
                                                   COMPLAINT
     Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 13 of 102




 1           45.     Plaintiffs contend that the restraints on Herriott's ability to engage in his profession

 2    via the Restrictive Covenant Agreements are legally unenforceable and void as a matter of California
 3    law, pursuant to Section 16600 of the California Business and Professions Code, which provides:
 4
                     § 16600. Void contracts
 5
                    Except as provided in this chapter, every contract by which
 6                  anyone is restrained from engaging in a lawful profession, trade,
                    or business of any kind is to that extent void.
 7
             46.    As confirmed by the enactment of Section 16600, California has a strong fundamental
 8
      public policy of promoting employee mobility and protecting its citizens from oppressive contracts
 9
      (such as the agreements addressed herein) imposed by employers that would restrain the ability to
10

11
      fairly compete in the business marketplace with a former employer. Plaintiffs further contend that

12    Section 16600 voiding "covenant not to compete" provisions protect the well-being of California's

13    citizens and economy by encouraging competition between a departing employee and a former

14    employer.

15           47.    Further, California Labor Code Section 925 provides:

 6                  (a)     An employer shall not require an employee who primarily
                            resides and works in California, as a condition of
17
                            employment, to agree to a provision that would do either of
18                          the following:

19
                            (1)     Require the employee to adjudicate outside of
                                    California a claim arising in California;
20
                            (2)     Deprive the employee of the substantive protection
21                                  of California law with respect to a controversy
                                    arising in California.
22
                    (b)     Any provision of a contract that violates subdivision (a) is
23                          voidable by the employee, and if a provision is rendered void
                            at the request of the employee, the matter shall be
24                          adjudicated in California and California law shall govern the
                            dispute.
25

26                  (c)     In addition to injunctive relief and any other remedies
                            available, a court may award an employee who is enforcing
27                          his or her rights under this section reasonable attorney's fees.
28                  (d)     For purposes of this section, adjudication includes litigation
                            and arbitration.
                                                       12
                                                  COMPLAINT
     Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 14 of 102




                     (e)     This section shall not apply to a contract with an employee
 1
                             who is in fact individually represented by legal counsel in
 2                           negotiating the terms of an agreement to designate either the
                             venue or forum in which a controversy arising from the
 3                           employment contract may be adjudicated or the choice of
                             law to be applied.
 4
                     (f)     This section shall apply to a contract entered into, modified,
 5                           or extended on or after January 1, 2017.
 6
              48.    Willis Re required Herriott, a lifelong California resident and employee who
 7
      primarily works in California, as a condition of employment, to agree to a provision that required
 8
      him to adjudicate a claim that arose in California outside of California, and deprived him of
 9
      substantive protection of California law with respect to a controversy arising in California.
10
              49.    The 2018, 2019, and 2020 Restrictive Covenant Agreements, along with the
11
      corresponding Phantom Stock Agreements and PRSU Agreement were all entered into after January
12
      1, 2017. The Defendants designed and used the Phantom Stock Agreements and PRSU and their
13
      Restrictive Covenant Agreements as part of a deceptive scheme and wrongful business practice not
'4
      only to belatedly and deceptively deprive Herriott of the protection and rights afforded to him by
15
      California law, but also to unlawfully compete with their competitors in California who are required
16
      to comply with Business and Profession Code section 16600 and Labor Code section 925.
17
      Defendants' conduct harms California consumers.
18
              50.    Section 925 provides that choice of law and forum selection clauses in a covered
19
      agreement are voidable. Accordingly, the choice of law and forum selection provisions contained in
20

21
      the Restrictive Covenant Agreements are voidable and California law applies in the interpretation

22    and enforcement of these Agreements.

23           51.     Even assuming arguendo that Section 925 does not apply (which it does), the

24    subject "choice of law" provisions seeking to apply New York law (which upon information and

25    belief uphold restrictive covenants against departing employees in contradiction of California law)

26    are still illegal, void, and unenforceable as they directly conflict with the fundamental public policy

27    set forth by the California Legislature in Section 16600. Moreover, the State of New York neither

28    has a substantia! relationship to the parties or their transaction, nor is there any reasonable basis

                                                        13
                                                  COMPLAINT
     Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 15 of 102




      for the purported choice of New York law. Specifically, none of the subject agreements were

 2    entered into in New York, the services performed under all the contracts were performed primarily

 3    in California, not New York, and Herriott was employed in California, has been a resident of
 4    California his entire life, and never resided in New York during his employment with Willis Re.
 5            52.    Willis Re and WTW had actual knowledge that at the time of entering into the
 6    subject agreements with Herriott, he was a California resident, and therefore, the Defendants
 7
      knew, or should have known, that California has a strong public policy, as codified in Section
 8    16600, which renders void any covenant not to compete in order to promote California's public
 9
      policy of promoting employee mobility and free competition in the marketplace.
10
              53.    Plaintiffs desire a judicial determination of their rights and duties and a judicial
11
      declaration that:
12
                     a.     California law governs this dispute and the proper forum for adjudication of
13
                            this dispute is this Court;
14
                     b.     The following provisions are illegal, void, and unenforceable under
15
                            California law:
16
                            i.      The non-solicitation and noncompete provisions in the 2018
17
                                    Restrictive Covenant Agreement.
18
                            ii.     The non-solicitation and noncompete provisions in the 2019
19
                                    Restrictive Covenant Agreement.
20
                            iii.    The non-solicitation and noncompete provisions in the 2020
21
                                    Restrictive Covenant Agreement.
22
                            iv.     The purported New York choice of law and venue clauses in the 2018
23

24
                                    Restrictive Covenant Agreement.

25                          v.      The purported New York choice of law and venue clauses in the 2019

26                                  Restrictive Covenant Agreement.

27                          vi.     The purported New York choice of law and venue clauses in the 2020

28                                  Restrictive Covenant Agreement.

                                                          14
                                                  COMPLAINT
     Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 16 of 102




 1                    c.      Plaintiffs are free to lawfully compete and do business with any customer

 2                            and/or client of Willis Re, including but not limited to, customers and/or

 3                            clients for whom Herriott was a broker and/or serviced while employed at
 4                            Willis Re, customers and/or clients with whom TigerRisk had a preexisting
 5                            relationship while Herriott was employed at Willis Re, and customers and/or
 6                            clients that have approached the Plaintiffs after Herriott terminated his
 7
                              employment with Willis Re, and that Plaintiffs are free to use client
 8
                             information.
 9
              54.    A judicial determination is necessary and appropriate at this time under the
10
      circumstances in order that the Plaintiffs may ascertain their legal rights and duties under Herriott's
11
      purported written employment-related agreements and specifically determine whether the Plaintiffs
12
      may, on their own behalf or on behalf of any other person or entity, properly continue to do business
13
      with and accept new business from Herriott's former clients, including but not limited to, customers
"4
      or clients Herriott worked with or provided services to while employed by Willis Re.
15

16                                     SECOND CAUSE OF ACTION

17              (Unfair Business Practices Violation of Cal. Bus & Prof. Code § 17200)
                                (All Plaintiffs against All Defendants)
18
             55.     Plaintiffs reallege and incorporate by reference the allegations in the prior paragraphs
19
      of this Complaint.
20
             56.     As described above, Section 16600 of the California Business & Professions Code
21
      provides that "every contract by which anyone is restrained from engaging in a lawful profession,
22

23
      trade, or business of any kind is to that extent void."

24           57.     The aforementioned provisions in the purported agreements between Herriott and

25    Willis Re and WTW, including but not limited to the noncompete and non-solicitation provisions,

26    confidentiality provisions, choice of law and choice of venue provisions, seek to restrain and

27    would restrain Herriott from engaging in a lawful profession, trade, or business and are, therefore,

28    unlawful, void and unenforceable under Section 16600, and Sections 925 and § 432.5 of the

                                                        15
                                                   COMPLAINT
     Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 17 of 102




 1    California Labor Code, and therefore constitute unlawful business practices pursuant to the

 2    California Business & Professions Code Sections 17200, et seq., for which Herriott seeks and is
 3    entitled to injunctive relief pursuant to Business & Profession Code section 17203 as set forth in
 4    the Prayer for Relief.
 5             58.    Defendants' use of and/or threats to enforce the non-competition agreements which
 6    are void under Section 16600 to prevent its employees from working in their chosen profession
 7
      constitute an unlawful and unfair business practice under Business and Professions Code Section
 8
      17200.
 9
               59.    Defendants have also engaged in unfair competition as defined in California Business
10
      & Professions Code Sections 17200 by sending letters to TigerRisk to discourage its employment
1
      of Herriott and to dissuade it from conducting business with Herriott.
12
               60.    Defendants acted with the intention to improve their competitive position by, among
13
      other things, intentionally interfering with Herriott's economic advantages and opportunities by
14
      interfering with both Herriott's existing and developing business relationships with existing and
15
      potential clients.
16
                                         THIRD CAUSE OF ACTION
17
                                                   (Injunction)
.8
                                     (All Plaintiffs against All Defendants)
 9                    Plaintiffs reallege and incorporate by reference the allegations in the prior paragraphs
               61.
20
      of this Complaint.
21
               62.    As a direct consequence of Defendants' imposition and attempts to enforce the
22
      provisions listed in Paragraph 42, Plaintiffs have suffered and will continue to suffer substantial and
23
      irreparable harm, and stand to lose significant business, customers, clients, business goodwill and
24
      referral business in an amount that cannot be readily ascertained, as well as the ability to compete
25
      freely against the Defendants for insurance and reinsurance business which Herriott has a legal right
26
      to do so under California law.
27

28


                                                        16
                                                   COMPLAINT
     Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 18 of 102




 1           63.    If Willis Re and WTW are not immediately and permanently enjoined from

 2    attempting to enforce the aforementioned provisions in the subject agreements, the Plaintiffs will
 3    continue to be irreparably harmed.
 4           64.    Moreover, Plaintiffs lack an adequate remedy at law to address the substantial and
 5    irreparable harm.
 6           65.    In addition, the Plaintiffs have a strong probability of success on the merits.
 7
             66.    Accordingly, Plaintiffs seek that the court order injunctive relief, pursuant to Code of
 8
      Civil Procedure section 526(a) and Business and Profession Code section 17203, as follows:
 9
                    a.      Defendants are enjoined from enforcing the following provisions:
10
                            i.     The non-solicitation and noncompete provisions in the 2018
11
                    Restrictive Covenant Agreement.
12
                            ii.    The non-solicitation and noncompete provisions in the 2019
13
                    Restrictive Covenant Agreement.
14
                            iii.   The non-solicitation and noncompete provisions in the 2020
15
                    Restrictive Covenant Agreement.
16
                            iv.    The purported New York choice of law and venue clauses in the 2018
17
                    Restrictive Covenant Agreement.
18
                            v.     The purported New York choice of law and venue clauses in the 2019
19
                    Restrictive Covenant Agreement.
20
                           vi.     The purported New York choice of law and venue clauses in the 2020
21
                    Restrictive Covenant Agreement.
22

23
                    b.     Defendants are enjoined from prohibiting Plaintiffs from lawfully competing

24
            and doing business with any customer and/or client of Willis Re, including but not limited

25          to, customers and/or clients for whom Herriott was a broker and/or serviced while employed

26          at Willis Re, customers and/or clients with whom TigerRisk had a preexisting relationship

27          while Herriott was employed at Willis Re, and customers and/or clients that have approached

28


                                                      17
                                                COMPLAINT
     Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 19 of 102




 1            the Plaintiffs after Herriott terminated his employment with Willis Re, and that Plaintiffs are

 2            free to use client information.
 3                                              FOURTH CAUSE OF ACTION
 4                                         (Failure to Timely Pay All Final Wages)
 5            67.     Plaintiffs reallege and incorporate by reference paragraphs 1-66 as if fully
 6    incorporated herein.
 7
              68.    Prior to his resignation, Herriott was owed wages for vacation time which was unpaid
 8
      as of the day of his resignation.
 9
              69.    California Labor Code §227.3, employers who provide paid vacations to its employee
10
      must pay all vested vacation pay an employee who has accrued vested vacation pay at the termination
11
      of his employment.
12
             70.     Plaintiff is informed and believes and thereon alleges that at the time of his
13
      resignation, Plaintiff was due approximately $8,000 for unpaid vacation time and wages but
14
      Defendants did not pay out such wages at Plaintiffs termination.
15
             71.     California Labor Code §202 provides that an employee without a written employment
16
      contract for a definite period of time who gives at least 72 hours prior notice of his or her intention
17
      to quit, and quits on the day given in the notice, must be paid all of his or her wages, including
18
      accrued vacation, at the time of quitting.
19
             72.     As a result of Defendants' unlawful actions, Defendants are required to pay each of
20
      the Plaintiff Herriott waiting time penalties of 30 days of additional wages pursuant to Labor Code,
21
      section 203.
22

23
             73.     An employee who successfully litigates a claim for unpaid wages is entitled to an

24    award of attorney's fees and costs. (Lab. Code, § 218.5; Civil Code §3289(b).) Plaintiff is also

25    entitled to interest at 10 percent per annum on the amounts found to be due and owing. (Lab. Code,

26    § 218.6.)

27           74.     Plaintiff seeks approximately $8,000 in unpaid wages, interest thereon, together with

28   his attorney's fees and costs.

                                                       18
                                                   COMPLAINT
     Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 20 of 102




 1                                          PRAYER FOR RELIEF

 2           WHEREFORE, the Plaintiffs respectfully request that this Court enter judgment in their

 3    favor and order on all causes of action as follows:
 4           1.      For judicial declaration that:
 5                   a.        California law governs this dispute and the proper forum for adjudication of
 6           this dispute is this Court.
 7                           The following provisions are illegal, void, and unenforceable under
                     b.
 8
             California law:
 9
                             i.       The non-solicitation and noncompete provisions in the 2018
10
                     Restrictive Covenant Agreement.
'1
                             ii.      The non-solicitation and noncompete provisions in the 2019
12
                     Restrictive Covenant Agreement.
13
                                      The non-solicitation and noncompete provisions in the 2020
14
                     Restrictive Covenant Agreement.
15
                             iv.      The purported New York choice of law and venue clauses in the 2018
16
                     Restrictive Covenant Agreement.
17
                             v.       The purported New York choice of law and venue clauses in the 2019
18
                     Restrictive Covenant Agreement.
19
                             vi.      The purported New York choice of law and venue clauses in the 2020
20
                     Restrictive Covenant Agreement.
21
                     c.      Plaintiffs are free to lawfully compete and do business with any customer
22
             and/or client of Willis Re, including but not limited to, customers and/or clients for whom
23

24
             Herriott was a broker and/or serviced while employed at Willis Re, customers and/or clients

25           with whom TigerRisk had a preexisting relationship while Herriott was employed at Willis

26           Re, and customers and/or clients that have approached the Plaintiffs after Herriott terminated

27           his employment with Willis Re, and that Plaintiffs are free to use client information.

28


                                                        19
                                                  COMPLAINT
     Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 21 of 102




 1                    d.      Herriott was not employed by WTW and therefore owed no obligations to

 2            WTW.

 3            2.      For a temporary restraining order, preliminary injunction, and permanent injunction
 4    that:
 5                    a.      Defendants are enjoined from enforcing the following provisions:
 6                            i.     The non-solicitation and noncompete provisions in the 2018
 7
                      Restrictive Covenant Agreement.
 8
                              ii.    The non-solicitation and noncompete provisions in the 2019
 9
                      Restrictive Covenant Agreement.
10
                              iii.   The non-solicitation and noncompete provisions in the 2020
1'
                      Restrictive Covenant Agreement.
12
                              iv.    The purported New York choice of law and venue clauses in the 2018
13
                      Restrictive Covenant Agreement.
14
                              v.     The purported New York choice of law and venue clauses in the 2019
15
                      Restrictive Covenant Agreement.
16
                              vi.    The purported New York choice of law and venue clauses in the 2020
17
                      Restrictive Covenant Agreement.
18
                      b.      Defendants are enjoined from prohibiting Plaintiffs from lawfully competing
19
              and doing business with any customer and/or client of Willis Re, including but not limited
20
              to, customers and/or clients for whom Herriott was a broker and/or serviced while employed
21
              at Willis Re, customers and/or clients with whom TigerRisk had a preexisting relationship
22

              while Herriott was employed at Willis Re, and customers and/or clients that have approached
23

24
              the Plaintiffs after Herriott terminated his employment with Willis Re, and that Plaintiffs are

25            free to use client information.

26            3.      For compensatory and special damages as provided by law;

27            4.      For attorneys' fees as provided by contract or statute;

28    ////

                                                        20
                                                  COMPLAINT
     Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 22 of 102




 1           5.     For costs of suit as provided by law; and

 2           6.     For such other and further relief as the Court may deem just and proper.

 3
      Dated: January 22, 2021                     GURNEE, MASON RUSHFORD
 4                                                BONOTTO & FORESTIERE LLP

 5

 6
                                                  By JOHN
                                                       (tgii,„
                                                          A. MASON
 7                                                    NICHOLAS P. FORESTIERE
                                                      CANDACE H. SHIRLEY
 8                                                    Attorneys for Plaintiffs
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     21
                                                COMPLAINT
Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 23 of 102




            EXHIBIT A
 Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 24 of 102




                          EMPLOYMENT AGREEMENT
                                                                       Willis
       This EMPLOYMENT AGREEMENT ("Agreement") is made to be effective
the 2nd day of May, 2003, between WILLIS RE, INC. ("Employer"), and Paul D.
Herriott. ("Employee").

       Employer wishes to employ Employee at its San Francisco, California location (or
such other location as the Employer may in the future designate), and Employee wishes to
be employed by Employer.

       NOW, THEREFORE, in consideration of the mutual covenants and promises
contained herein and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:

1.      Employment, Compensation and Benefits.During the period of this Agreement,
Employer agrees to employ Employee and to provide Employee such compensation and
benefits as are set forth in the offer letter attached hereto as Exhibit A. Such
compensation and benefits may be changed by Employer pursuant to its normal
compensation and benefit review procedures or from time to time.

2.     Ownership of Business. All business activity participated in by Employee as an
employee of Employer ("Business Activity") is the sole property of Employer. Employee
shall have no right to share in any commission or fee resulting from such Business
Activity other than the compensation referred to in Paragraph 1, and any monies due to
Employer as a result of Business Activity shall be collected on behalf of and promptly
paid over to Employer.

3.      Confidential Information. Employer agrees that it shall provide, and Employee
acknowledges and agrees that, in the course of Employee's employment, Employee will
receive, access to nonpublic Employer information reasonably necessary to the
performance of Employee's job duties (including, but not limited to, information
regarding Employer's clients and customers).         Employee shall (a) execute the
Confidentiality Agreement attached hereto as Exhibit B, and (b) use Employee's best
efforts, both during the course of employment hereunder and at all times hereafter, to
prevent the taking or disclosure of nonpublic information to which Employee is exposed
during Employee's period of employment with Employer.             Upon termination of
Employee's employment hereunder, Employee shall promptly return to Employer all
Employer materials, information and any other property belonging to Employer, including
(but not limited to) all files, computer discs, manuals and other Employer property, as
may then be in Employee's possession or control.

4.     Employee Loyalty. Employee agrees to devote Employee's entire business time
and best efforts to the furtherance of the business of Employer during the term of this
Agreement.
 Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 25 of 102




5.      Term and Termination.
                                                                             Willis
                                      This Agreement shall commence upon the effective
date first set forth above and shall continue until terminated (i) by either party, with or
without cause, upon fifteen calendar days prior written notice or (ii) immediately by
Employer upon any willful or gross misconduct or material breach by Employee of this
Agreement. Should Employer give Employee fifteen days notice of employment
Lamination, (i) Employee will not, thereafter, be entitled to access to the office premises
of Employer and (ii) said fifteen calendar days shall be treated as two weeks' pay under
any severance or termination arrangement between Employer and Employee. This
Agreement shall also terminate automatically upon the Employee's death or disability (as
that term is defined in Employer's Long Term Disability Benefits Plan). Paragraphs 3
(including Exhibit B), 6 and 8 shall survive termination of this Agreement.

6.      Mandatory Binding Arbitration. Except for a claim beginning with request
for injunctive relief by Employer, Employer and Employee agree that any dispute arising
either under this Agreement or from the employment relationship shall be resolved by
arbitration, with such arbitration process to include the following:

       a.      the party invoking arbitration under this Agreement shall notify the other
       party in writing, and such notice shall propose an arbitrator, who shall be required
       to complete a disclosure of interest form;

       b.      each party may exercise one peremptory strike of an otherwise competent
       arbitrator (provided the party objecting to the proposed arbitrator proposes an
       alternative arbitrator). The parties shall exercise their best efforts, in good faith, to
       agree upon selection of a single arbitrator. If the parties are unable to agree upon
       selection of a single arbitrator, they shall so notify the American Arbitration
       Association ("AAA") and shall request that the AAA work with the parties to
       select a single arbitrator pursuant to the method and manner contemplated by the
       AAA's National Rules for the Resolution of Employment Disputes;

       c.         the arbitration shall be conducted by a single arbitrator in a manner
       consistent with the American Arbitration Association's National Rules for the
       Resolution of Employment Disputes;

       d.       the arbitration shall be conducted at a location reasonably convenient to
       that office of the Employer at which the Employee had most recently been
       assigned;

       e.      the arbitration, including the arbitrator's decision, shall be completed
       within ninety days of receipt of notice by the party other than the party invoking
       this Paragraph 6;

       f.    the arbitrator shall have no authority to assess punitive or exemplary
       damages as to any dispute (i) arising out of or concerning the provisions of this
       Agreement or (ii) otherwise arising out of the employment relationship, except as


                                               2
 Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 26 of 102




                                                                            Wilk
       and unless such damages are expressly authorized by otherwise applicable and
       controlling statutes;

       g.     the arbitrator's decision shall be final and binding and enforceable in any
       court of competent jurisdiction; and

       h.      each party shall bear its own costs, including attorneys, fees, and share all
       costs of the arbitration equally; except however, this provision shall not (i)
       interfere with either party's right to seek or receive damages as may be allowed by
       relevant statutory law, if any, or (ii) require Employee to pay all or a portion of the
       arbitrator's fees if the issues submitted to arbitration primarily concern Employee
       allegations of unlawful discrimination in the terms and/or conditions of
       employment.

7.     Representations and Warranties. Employee represents and warrants the
following:

       a.      Except as set forth in any Exhibit C attached hereto, Employee is not
       subject to (1) any oral or written agreement with any former employer, (2) or any
       existing order, judgment or decree involving any former employment,
       independent contractor or other business relationship. Employee agrees to
       provide (or describe in writing, in the case of past oral agreements) any such
       agreement, order, judgment or decree for attachment as Exhibit C.

       b.      Employee has received and read a copy of, and will at all times abide by,
       Willis' Code of Ethics (or any variant of such adapted for use by Employer).

Employee agrees to indemnify and hold Employer harmless against any and all losses,
damages, costs and expenses (including legal fees) incurred by Employer by reason of any
breach of this Paragraph 7. This indemnification provision is subject to arbitration, as
provided in Paragraph 6.

8.      Miscellaneous.          This Agreement sets forth the entire agreement between
Employer and Employee, supersedes any and all prior agreements and understandings
regarding the subject matter herein, and may be modified only by a written instrument
signed by both parties (and, in the case of Employer, only by a duly authorized officer). If
any term of this Agreement is rendered invalid or unenforceable by judicial, legislative or
administrative action, the remaining provisions hereof shall remain in full force and effect
and shall in no way be affected, impaired or invalidated. Any notices given pursuant to
this Agreement shall be sent by hand delivery, overnight courier, or first class U.S. postal
service to the addresses set forth below (or, to the then current address of the party, with
both parties agreeing to promptly provide the other party with written notice of any
change in address). This Agreement shall be governed by California law without giving
effect to its conflicts of law principles. The waiver by either party of any breach of this
Agreement shall not operate or be construed as a waiver of that party's rights upon any


                                              3
 Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 27 of 102




                                                                       Willis
subsequent breach. This Agreement shall inure to the benefit of and be binding upon and
enforceable against the heirs, legal representatives and assigns of Employee and the
successors and assigns of Employer. Should Employee be transferred or reassigned from
Employer to a parent, sister, or subsidiary company of Employer, this agreement shall be
automatically assigned by Employer to such new employer, and Employee's acceptance of
Employee's first payment of compensation from such new employer shall be deemed as
Employee's acknowledgement of such assignment. Upon the commencement by the
Employee of employment with any third party, during the two (2) year period following
termination, the Employee shall promptly furnish such new employer with a copy of this
Agreement.

      IN WITNESS WHEREOF, the parties hereto have executed this Employment
Agreement as of the date first above written.

EMPLOYER                                           EMPLOYEE

WILLIS RE, INC.
88 Pine Street, 4th Floor
Wall Street Plaza
New Yor NY 10005

B
       Robert T. Mob                                        Paul IL Herriott
                                                   SSN:
TITLE: Executive Vice President &                  Address: 102 Echo Hills Court
      Chief Operations Officer                              Fairfield, CA94533




                                           4
    Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 28 of 102


                          •                 EXHIBIT A


                                                                     • Wilk
April 29, 2003
                                                                               Telephone:      336-574-0800
                                                                               Fax:            336574-8914
                                                                               Website:


Paul Heniott
1102 Echo Hills Court
Fairfiled, CA 94533


Dear Paul:

      This letter is to confirm in writing our offer for the position of Vice President in the _San
Francisco office of Willis Re Inc. As discussed, we anticipate that your first day of work will be
on or before May 12, 2003. Please formally accept our offer and signify your agreement with the
terms and conditions of your employment by signing and returning one copy of this letter at your
earliest convenience.

      Your initial salary will be $12,083.33 per month, which is equivalent to $145,000.00 on an
annual basis. You will be eligible for a salary review on or about July 1, 2004, in accordance
with the Company's normal salary administration procedures. hi addition, you will be eligible to
participate in those Company employee benefit programs which are generally made available to
the Company's employees, in accordance with the normal terms and conditions of those
programs. A summary of the Willis employee benefit programs will be provided for your
review.

    •   Bonus: You will be eligible to receive a bonus for calendar year 2003 in an amount not
        less than $20,000.00 (less applicable withholding). It is understood and agreed that such
        bonus will be distributed during the first quarter of the calendar year 2004, provided that
        you are employed by Willis as such bonus distribution time. For each calendar year
        commencing January 1, 2004 and thereafter, as long as you remain employed with Willis
        Re, you will be eligible to participate in the AIP Production bonus program.

    •   Vacation: You will earn four (4) weeks of paid annual vacation accrued in accordance
        with the company's normal vacation accrual policy. You will begin earning vacation and
        sick days immediately. You will earn sixteen (16) days vacation and (2) two floating
        holidays for the remainder of calendar year 2003. Sick days are accrued at a rate of (1)
        one day per month to a maximum of ten per year. Both plans are described on the Willis
        Human Resources web site.

      This offer is contingent upon your completing an Employment Application and passing a
drug screening test, which can be arranged at a convenient location. Please contact Deborah
Adams, Human Resources Manager, at 336/574-8841 to schedule an appointment for the drug
screening test. The drug screen must be taken within three days of receipt of this offer, or the
offer may be withdrawn.
                                                                                Willis Re Inc.
                                                                                5420 Millstream Road - Suite 200
                                                                                P.O. Box 3000
                                                                                McLeansville, NC 27301-3000
     Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 29 of 102



                                                                                 Wilk
      Your employment is conditioned upon your signing a standard Confidentiality Agreement
and Employment Agreement. A sample copy of the agreement(s) you will be asked to sign is
enclosed for your review. This document does not promise you employment for a specified
period. Employees of the Company are subject to the employment-at-will doctrine, which means
either you or the Company may terminate the relationship at any lime.


      Under the guidelines of the Immigration Reform and Control Act of 1986, the Company
must request proof of identification and authorization to work. Acceptable documentation could
include a current U.S. passport, social security card or birth certificates plus a state issued driver's
license or ID card with a photograph. This documentation must be presented and verified on
your first day of employment.

      Willis has assembled some of the best professionals in the reinsurance brokerage and
consulting industries. We are convinced that your experience and expertise will help us maintain
and enhance our reputation. We look forward to your joining the Willis Re team.

Sincerely,


       &court/70. Odray)--4
Ion Kocourek
Executive Vice President

Enclosure




                                                Offer Accepted:


                                                SIGNATURE

                                                Date:     L\ .&-3) 03



Please initial:

Received Benefits Enrollment Guide:

Received Sample Agreements




                                                   2
     Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 30 of 102




                                           EXHIBIT B
                                                                              Willis
                             CONFIDENTIALITY AGREEMENT

      THIS CONFIDENTIALITY AGREEMENT, dated as of the May 2, 2003, between
WILLIS RE INC., a corporation ("Employer") and Paul D. Herriott, an employee of the
Employer ("Employee").

       NOW, THEREFORE, Employer and Employee hereby agree as follows:

        1.      Employee acknowledges that all non-public information (including, but not
limited to, information regarding Employer's clients and customers), owned or possessed by
Employer, its affiliated, sister, subsidiary, parent and predecessor companies (collectively,
"Confidential Information") constitutes a valuable, special and unique asset of the Employer's
business, access to and knowledge of which are essential to the performance of Employee's
duties. Given the value of this Confidential Information, Employee agrees as a condition of
his/her employment that Employee shall not, during or after the period of his/her employment
with the Employer, in whole or in part, disclose such Confidential Information to any third party
without the consent of Employer for any reason or purpose whatsoever. In addition, Employee
shall not make use of any such Confidential Information for his/her own purposes or for the
benefit of any third party under any circumstances, during or after the period of Employee's
employment with Employer; provided, however, that, during and after such term of employment,
these restrictions shall not apply to such Confidential Information which is then in the public
domain (provided that Employee was not responsible, directly or indirectly, for the fact that such
secrets or information have entered the public domain without the Employer's consent).

         2.      Employee hereby assigns and transfers to Employer all his/her right and interest to
all intellectual property (whether an invention, discovery or refinement) (including but not
limited to computer programs, manuals, training materials and other proprietary compilations of
information) developed or made by Employee in his/her capacity as an employee during
Employee's period of employment with Employer (collectively, "Proprietary Materials"),
including any such Proprietary Materials developed or made before execution of this
Confidentiality Agreement. Employee acknowledges that all Proprietary Materials shall be
considered as "work made for hire", and shall be considered the sole property of Employer.
Employee agrees (i) to disclose promptly the existence of all Proprietary Materials to Employer,
(ii) not to disclose such Proprietary Materials to any third party without the consent of Employer,
and (iii) to cooperate fully in Employer's efforts to establish and protect Employer's rights to such
Proprietary Materials against all other parties. Employee shall not be entitled to additional
compensation for his/her role in developing or making such Proprietary Materials.

       3.     Employee acknowledges and agrees that monetary damages will not be an
adequate remedy for a breach by Employee of any of the provisions of this Agreement and that,
in the event of such a breach, irreparable injury will result to Employer, its affiliated, sister,
subsidiary or parent companies and their businesses and property. Accordingly, Employee
     Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 31 of 102




                                                                              Willis
commissions, fees and revenues, proceed in equity to enjoin Employee from violating any of the
provisions noted.

        4.      Employee agrees that any obligations under this Confidentiality Agreement shall
be independent of, and unaffected by, any other agreement binding Employee which applies to
Employee's business activities during or subsequent to his/her period of employment with
Employer. This Confidentiality Agreement shall inure to the benefit of any and all of Employer's
successors, assigns, parent companies, sister companies, subsidiary companies and affiliated
companies. If any term of this Agreement is rendered invalid or unenforceable by judicial,
legislative or administrative action, the remaining provisions hereof shall remain in full force and
effect and shall in no way be affected, impaired or invalidated. The waiver by Employer of any
breach of this Agreement shall not operate or be construed as a waiver of Employer's rights upon
any subsequent breach.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year set forth above.

                                              EMPLOYER:

                                              WILLIS RE INC.


                                              BY: ‘,01/X4Ki)W                ada-ine-2(
                                              TITLE:      Ve,r—)     e/(,?iael


                                              EMPLOYEE:


                                              C3)A,,,e. 0




                                                 2
Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 32 of 102




             EXHIBIT B
        Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 33 of 102




                      WILLIS TOWERS
                      WILLIS TOWERS WATSON
                                     WATSON PUBLIC  LIMITED COMPANY
                                             PUBLIC LIMITED COMPANY
                   2012 EQUITY
                   2012 EQUITY INCENTIVE
                               INCENTIVE PLAN, AS AMENDED
                                         PLAN, AS AMENDED AND
                                                          AND RESTATED
                                                              RESTATED

                                      PHANTOM STOCK
                                      PHANTOM STOCK UNIT AGREEMENT
                                                    UNIT AGREEMENT

        THIS
        THIS PHANTOM
               PHANTOM STOCK  STOCK UNIT       AWARD AGREEMENT
                                        UNIT AWARD        AGREEMENT (this  (this "Agreement"),
                                                                                 “Agreement”), is   made by
                                                                                                 is made  by
and between
and between Willis
             Willis Towers
                      Towers Watson
                              Watson Public
                                       Public Limited
                                              Limited Company
                                                       Company and
                                                                 and any
                                                                     any successor
                                                                          successor thereto
                                                                                    thereto (the
                                                                                            (the "Company")
                                                                                                  “Company”)
and the
and the individual
        individual (the
                    (the "Associate")
                         “Associate”) who
                                       who has
                                            has signed
                                                signed or electronically accepted
                                                       or electronically accepted this
                                                                                  this Agreement
                                                                                       Agreement (including
                                                                                                    (including
the Schedules
the Schedules attached
               attached hereto)
                         hereto) in
                                 in the
                                    the manner
                                        manner specified
                                                specified in
                                                          in the
                                                             the Associate's
                                                                 Associate’s online account with
                                                                             online account with the
                                                                                                   the
Company’s designated
Company's   designated broker/stock
                         broker/stock plan
                                       plan administrator.
                                            administrator.

       WHEREAS, the
       WHEREAS,      the Company
                         Company wishes
                                   wishes to
                                           to carry out the
                                              carry out the Plan
                                                            Plan (as
                                                                  (as hereinafter
                                                                      hereinafter defined),
                                                                                  defined), the
                                                                                            the terms
                                                                                                terms of
                                                                                                      of
which are
which are hereby
          hereby incorporated
                 incorporated by
                              by reference  and made
                                 reference and  made aa part
                                                         part of this Agreement;
                                                              of this Agreement;

        WHEREAS, the
        WHEREAS,       the Phantom
                           Phantom Stock  Units (as
                                    Stock Units (as hereinafter
                                                     hereinafter defined)
                                                                 defined) granted
                                                                          granted hereunder
                                                                                  hereunder are
                                                                                            are intended to
                                                                                                intended to
constitute Restricted
constitute Restricted Share
                      Share Units
                            Units granted pursuant to
                                  granted pursuant  to Section
                                                       Section 7(d) of the
                                                               7(d) of the Plan;
                                                                           Plan; and
                                                                                 and

        WHEREAS, the
        WHEREAS,        the Share  Award Committee
                            Share Award     Committee (the
                                                         (the "SAC")
                                                              “SAC”) has
                                                                       has determined
                                                                            determined that
                                                                                        that it
                                                                                             it would
                                                                                                would be
                                                                                                       be advisable
                                                                                                          advisable
and consistent
and            with the
    consistent with  the Company's
                          Company’s long-term      compensation objectives
                                       long-term compensation      objectives to
                                                                               to grant
                                                                                  grant an
                                                                                        an award
                                                                                           award ofof Phantom
                                                                                                      Phantom
Stock Units provided
Stock Units provided for    herein to
                       for herein  to the
                                      the Associate
                                          Associate asas an
                                                         an incentive
                                                            incentive for
                                                                       for increased  efforts during
                                                                           increased efforts  during the
                                                                                                      the
Associate’s employment
Associate's employment withwith the
                                 the Company,
                                     Company, itsits Subsidiaries  (as defined
                                                     Subsidiaries (as  defined in
                                                                                in the
                                                                                   the Plan)
                                                                                       Plan) or
                                                                                             or its Designated
                                                                                                its Designated
Associate Companies
Associate Companies (as (as defined  in the
                            defined in  the Plan),
                                            Plan), and
                                                   and has
                                                        has advised
                                                             advised the
                                                                     the Company
                                                                         Company thereof
                                                                                     thereof and
                                                                                              and instructed the
                                                                                                  instructed the
undersigned officer
undersigned  officer to
                     to prepare
                         prepare said
                                  said Agreement.
                                       Agreement.

          NOW, THEREFORE,
          NOW, THEREFORE, the
                          the parties
                              parties hereto
                                      hereto do
                                             do hereby
                                                hereby agree
                                                       agree as
                                                             as follows:
                                                                follows:

                                                           ARTICLE II
                                                           ARTICLE

                                                         DEFINITIONS
                                                         DEFINITIONS

        Defined terms
        Defined terms used
                      used in  this Agreement
                            in this Agreement shall  have the
                                               shall have the meaning
                                                              meaning specified
                                                                       specified in
                                                                                  in the
                                                                                     the Plan
                                                                                         Plan or
                                                                                              or below.
                                                                                                 below. The
                                                                                                         The
masculine pronoun
masculine  pronoun shall
                   shall include the feminine
                         include the feminine and
                                              and neuter,
                                                   neuter, and
                                                           and the
                                                               the singular
                                                                   singular the
                                                                            the plural,
                                                                                plural, where
                                                                                        where the
                                                                                               the context
                                                                                                   context so
                                                                                                           so
indicates.
indicates.

Section 1.1 Cause
Section 1.1 Cause

          “Cause” shall
          "Cause"      shall have   the meaning
                              have the    meaning ascribed
                                                      ascribed to
                                                                to such   term or
                                                                    such term    or similar
                                                                                    similar term
                                                                                              term (e.g.,
                                                                                                     (e.g., "Good
                                                                                                            “Good Cause")
                                                                                                                      Cause”) in in the
                                                                                                                                    the
Associate’s employment
Associate's     employment agreement,
                                 agreement, if      any, with
                                                 if any, with the
                                                               the Company,
                                                                    Company, aa Subsidiary
                                                                                    Subsidiary or  or aa Designated
                                                                                                         Designated Associate
                                                                                                                        Associate
Company, and,
Company,      and, in    the absence
                      in the  absence ofof an
                                            an employment       agreement or
                                                employment agreement          or such
                                                                                 such definition
                                                                                        definition in    the employment
                                                                                                      in the  employment
agreement, it
agreement,         shall mean:
               it shall   mean: (i)
                                 (i) the
                                     the Associate's
                                           Associate’s continued
                                                          continued and/or
                                                                       and/or chronic
                                                                                chronic failure    to adequately
                                                                                           failure to   adequately and/or
                                                                                                                      and/or
competently perform
competently       perform hishis material
                                 material duties     with respect
                                             duties with   respect toto the
                                                                        the Company
                                                                             Company or   or its  Subsidiaries or
                                                                                              its Subsidiaries    or Designated
                                                                                                                      Designated
Associate Companies
Associate    Companies having having been
                                       been provided
                                              provided reasonable
                                                          reasonable notice
                                                                        notice of
                                                                                of such
                                                                                    such failure    and aa period
                                                                                           failure and      period ofof at
                                                                                                                        at least
                                                                                                                            least ten
                                                                                                                                  ten
days after
days  after the
             the Associate's
                   Associate’s receipt
                                  receipt ofof such
                                                such notice
                                                       notice to
                                                              to cure
                                                                  cure and/or
                                                                        and/or correct
                                                                                 correct such     performance failure,
                                                                                           such performance        failure,
(ii) willful
(ii) willful misconduct
              misconduct by    by the
                                  the Associate
                                        Associate in in connection
                                                        connection with
                                                                      with the
                                                                             the Associate's
                                                                                 Associate’s employment
                                                                                                 employment which which is is
injurious to
injurious   to the
                the Company
                     Company or   or its
                                      its Subsidiaries
                                          Subsidiaries or or Designated
                                                             Designated Associate
                                                                            Associate Companies
                                                                                          Companies (willful
                                                                                                         (willful misconduct
                                                                                                                    misconduct
shall be
shall be understood
          understood to    to include,   but not
                              include, but    not bebe limited  to, any
                                                       limited to,  any breach
                                                                         breach ofof the
                                                                                      the duty
                                                                                            duty of
                                                                                                  of loyalty   owed by
                                                                                                     loyalty owed      by the
                                                                                                                           the
Associate to
Associate    to the
                 the Company
                       Company or  or its
                                       its Subsidiaries
                                           Subsidiaries or or Designated
                                                              Designated Associate
                                                                              Associate Companies),
                                                                                           Companies), (iii)(iii) conviction
                                                                                                                  conviction of     any
                                                                                                                                of any
criminal act
criminal   act (other
                 (other than
                          than minor
                                minor road     traffic violations
                                        road traffic    violations not
                                                                     not involving    imprisonment), (iv)
                                                                         involving imprisonment),          (iv) any
                                                                                                                 any breach
                                                                                                                      breach ofof the
                                                                                                                                   the
Associate’s restrictive
Associate's     restrictive covenants
                               covenants andand other
                                                  other obligations
                                                         obligations asas provided
                                                                           provided in in the
                                                                                          the Associate's
                                                                                               Associate’s employment
                                                                                                               employment
agreement (if
agreement     (if any),
                   any), or   any other
                           or any  other non-compete
                                           non-compete agreement
                                                            agreement and/or
                                                                          and/or confidentiality
                                                                                  confidentiality agreement
                                                                                                       agreement entered
                                                                                                                     entered into
                                                                                                                               into
between the
between    the Associate
                 Associate and and the
                                   the Company
                                         Company or   or any
                                                         any of
                                                              of its
                                                                  its Subsidiaries
                                                                      Subsidiaries oror Designated
                                                                                         Designated Associate
                                                                                                         Associate Companies
                                                                                                                      Companies
(other than
(other  than anan insubstantial,
                    insubstantial, inadvertent
                                     inadvertent and and non-recurring
                                                          non-recurring breach),
                                                                            breach), or    (v) any
                                                                                       or (v)   any material
                                                                                                     material violation
                                                                                                                violation of of any
                                                                                                                                any

                                                                   1
       Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 34 of 102




written Company
written Company policy
                  policy after
                         after reasonable
                               reasonable notice
                                           notice and
                                                  and an
                                                      an opportunity
                                                         opportunity to
                                                                     to cure
                                                                        cure such
                                                                             such violation
                                                                                  violation within
                                                                                            within ten
                                                                                                   ten (10)
                                                                                                       (10)
days after
days after the
           the Associate's
               Associate’s receipt
                           receipt of
                                   of such
                                      such notice.
                                           notice.

Section 1.2 -- Grant
Section 1.2    Grant Date
                     Date

       “Grant Date"
       "Grant  Date” shall
                      shall mean
                            mean the
                                 the date
                                     date set
                                          set forth
                                              forth in
                                                    in aa schedule
                                                          schedule to
                                                                   to the
                                                                      the Agreement
                                                                          Agreement or
                                                                                     or communicated
                                                                                        communicated toto the
                                                                                                          the
Associate through
Associate through his
                  his online
                      online account
                             account with
                                     with the
                                           the Company's
                                               Company’s designated      broker/stock plan
                                                             designated broker/stock  plan administrator.
                                                                                           administrator.

Section 1.3 -- Performance
Section 1.3    Performance Objectives
                           Objectives

         “Performance Objectives"
         "Performance Objectives” shall
                                  shall mean
                                        mean the
                                             the performance
                                                 performance objectives that are
                                                             objectives that are set
                                                                                 set forth
                                                                                     forth in
                                                                                           in Schedule A
                                                                                              Schedule A
to this
to this Agreement.
        Agreement.

Section 1.4 -- Performance
Section 1.4    Performance Period
                           Period

         “Performance Period"
         "Performance Period” shall
                              shall mean
                                    mean April
                                         April 2,
                                               2, 2018
                                                  2018 —
                                                       – April
                                                         April 2,
                                                               2, 2021.
                                                                  2021.

Section 1.5 -- Phantom
Section 1.5    Phantom Stock Unit
                       Stock Unit

        “Phantom Stock
        "Phantom    Stock Unit"
                           Unit” shall
                                   shall mean
                                         mean aa conditional
                                                 conditional right  to receive
                                                              right to receive aa payment
                                                                                  payment in  cash based
                                                                                           in cash based on
                                                                                                          on the
                                                                                                             the
Fair Market
Fair Market Value
             Value of
                    of aa Share,  pursuant to
                          Share, pursuant   to the
                                               the terms
                                                   terms of
                                                         of the
                                                            the Plan
                                                                 Plan and
                                                                      and this
                                                                           this Agreement
                                                                                Agreement upon
                                                                                            upon vesting
                                                                                                  vesting and
                                                                                                          and
settlement, subject
settlement, subject to
                    to the
                        the attainment
                            attainment ofof certain
                                            certain Performance
                                                    Performance Objectives
                                                                  Objectives and
                                                                               and the
                                                                                    the Associate's
                                                                                        Associate’s continued
                                                                                                    continued
employment    through the
employment through     the Vesting
                            Vesting Date.
                                     Date.

Section 1.6 -- Plan
Section 1.6    Plan

         “Plan” shall
         "Plan"       mean the
                shall mean the Willis
                               Willis Towers Watson Public
                                      Towers Watson Public Limited
                                                           Limited Company
                                                                   Company 2012
                                                                           2012 Equity
                                                                                Equity Incentive
                                                                                       Incentive
Plan, as
Plan, as amended
         amended from   time to
                  from time  to time.
                                time.

Section 1.7 -- Retirement
Section 1.7    Retirement

            “Retirement” shall
            "Retirement"    shall mean
                                   mean the
                                         the Associate's
                                             Associate’s Termination   of Service
                                                          Termination of           after having
                                                                          Service after  having attained
                                                                                                attained age
                                                                                                          age 55
                                                                                                              55
with at
with  at least
         least 10
               10 years
                  years of
                        of service
                           service with
                                     with the
                                          the Company
                                              Company or or aa Designated
                                                               Designated Associate
                                                                          Associate Company
                                                                                     Company or or after
                                                                                                   after having
                                                                                                         having
attained age
attained  age 65
               65 with
                  with at
                       at least
                          least 55 years
                                   years of
                                         of service
                                            service with
                                                    with the
                                                         the Company
                                                               Company or
                                                                        or aa Designated
                                                                              Designated Associate
                                                                                          Associate Company
                                                                                                    Company ..

Section 1.8 -- Share
Section 1.8    Share

        “Share” shall
        "Share" shall mean
                      mean an
                           an Ordinary
                              Ordinary Share
                                       Share of
                                             of the
                                                the Company,
                                                    Company, $0.00030465
                                                             $0.00030465 per
                                                                         per Share, which may
                                                                             Share, which may be
                                                                                              be
authorized but
authorized but unissued.
               unissued.

Section 1.9 -- Termination
Section 1.9                Date
               Termination Date

         Unless otherwise
         Unless  otherwise determined
                             determined byby the
                                             the SAC,
                                                 SAC, in
                                                       in its sole discretion,
                                                          its sole              the "Termination
                                                                    discretion, the  “Termination Date"
                                                                                                    Date” shall
                                                                                                            shall
mean the
mean  the later
          later of
                of (i)
                   (i) the
                       the last day of
                           last day of the
                                       the Associate's
                                           Associate’s active
                                                       active employment
                                                                employment withwith the
                                                                                     the Company
                                                                                         Company or or its
                                                                                                       its
Subsidiaries  or Designated
Subsidiaries or  Designated Associate
                               Associate Companies
                                          Companies or
                                                     or (ii)
                                                         (ii) the
                                                              the last
                                                                  last day  of any
                                                                       day of  any notice
                                                                                    notice period
                                                                                           period or
                                                                                                   or garden
                                                                                                      garden leave,
                                                                                                               leave,
as provided
as provided for
             for under
                 under the
                         the Associate's
                             Associate’s employment
                                          employment agreement
                                                       agreement or     local law;
                                                                     or local       provided, however,
                                                                              law; provided,   however, that
                                                                                                           that in
                                                                                                                in the
                                                                                                                   the
case of
case of United
        United States
                States taxpayers,
                        taxpayers, the
                                    the termination
                                        termination date
                                                    date shall
                                                          shall mean
                                                                 mean aa date
                                                                          date that
                                                                               that will
                                                                                    will allow
                                                                                         allow the
                                                                                                the Phantom
                                                                                                    Phantom Stock
                                                                                                                Stock
Units to
Units to comply
         comply with
                  with Section
                         Section 409A
                                 409A ofof the
                                           the Code.
                                               Code.

Section 1.10 -- Vesting
Section 1.10    Vesting Date
                        Date

         “Vesting Date"
         "Vesting Date” shall mean April
                        shall mean April 2,
                                         2, 2021.
                                            2021.


                                                          2
        Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 35 of 102




                                                          ARTICLE II
                                                          ARTICLE II

                                         GRANT OF
                                         GRANT OF PHANTOM
                                                  PHANTOM STOCK
                                                          STOCK UNITS
                                                                UNITS

Section 2.1 -- Grant
Section 2.1    Grant of
                     of Phantom
                        Phantom Stock
                                Stock Units
                                      Units

         Subject  to the
         Subject to   the terms
                           terms and
                                 and conditions
                                      conditions of
                                                  of the
                                                      the Plan
                                                          Plan and
                                                               and the
                                                                    the additional
                                                                        additional terms
                                                                                     terms and
                                                                                            and conditions
                                                                                                 conditions set
                                                                                                              set forth in
                                                                                                                  forth in
this Agreement
this Agreement including
                  including anyany country-specific
                                   country-specific provisions
                                                       provisions set
                                                                  set forth
                                                                      forth in
                                                                            in Schedule
                                                                                 Schedule BB to
                                                                                              to this
                                                                                                 this Agreement
                                                                                                      Agreement andand
in the
in the Restrictive
       Restrictive Covenants
                    Covenants andand Other
                                      Other Obligations
                                             Obligations Agreement
                                                           Agreement that
                                                                        that is  attached hereto
                                                                              is attached  hereto as
                                                                                                   as Schedule
                                                                                                      Schedule C C to
                                                                                                                    to the
                                                                                                                       the
Agreement (the
Agreement    (the "Restrictive
                  “Restrictive Covenants
                                 Covenants Agreement"),
                                              Agreement”), thethe Company
                                                                  Company hereby
                                                                               hereby grants   to the
                                                                                       grants to  the Associate
                                                                                                      Associate the
                                                                                                                  the
number of
number   of Phantom
            Phantom Stock       Units specified
                        Stock Units   specified in
                                                in aa schedule
                                                      schedule to
                                                                to the
                                                                   the Agreement
                                                                       Agreement or  or as
                                                                                        as stated
                                                                                           stated in  the Associate's
                                                                                                   in the Associate’s
online account
online account with
                 with the
                        the Company's
                             Company’s designated
                                          designated broker/stock
                                                       broker/stock plan
                                                                     plan administrator
                                                                           administrator (the
                                                                                           (the "Number
                                                                                                 “Number ofof Granted
                                                                                                               Granted
Units”), subject
Units"), subject to
                  to the
                      the attainment
                           attainment of
                                       of the
                                          the Performance
                                              Performance Objectives
                                                             Objectives and
                                                                          and service
                                                                                service vesting
                                                                                        vesting conditions.
                                                                                                  conditions. The
                                                                                                               The
Associate agrees
Associate  agrees that
                    that the
                          the grant
                              grant of
                                    of Phantom
                                       Phantom Stock
                                                 Stock Units
                                                         Units pursuant
                                                                pursuant to
                                                                          to this
                                                                             this Agreement
                                                                                   Agreement is is sufficient
                                                                                                   sufficient
consideration for
consideration   for the
                    the Associate
                         Associate entering
                                    entering into
                                              into the
                                                   the Restrictive
                                                        Restrictive Covenants
                                                                     Covenants Agreement.
                                                                                  Agreement.

Section 2.2 -- Employment
Section 2.2    Employment or
                          or Service Rights
                             Service Rights

           Subject  to the
           Subject to  the terms
                            terms of of the
                                        the Restrictive
                                              Restrictive Covenants
                                                              Covenants Agreement,
                                                                             Agreement, where
                                                                                          where applicable,
                                                                                                  applicable, thethe rights    and
                                                                                                                       rights and
obligations of
obligations    of the
                  the Associate
                       Associate under
                                    under thethe terms
                                                  terms ofof his
                                                               his office
                                                                    office or  employment with
                                                                            or employment     with the
                                                                                                    the Company
                                                                                                         Company or    or any
                                                                                                                           any
Subsidiary
Subsidiary or or Designated
                  Designated Associate
                                  Associate Company
                                               Company shall         not be
                                                              shall not    be affected
                                                                              affected by
                                                                                       by his
                                                                                           his participation
                                                                                                participation inin the
                                                                                                                    the Plan
                                                                                                                         Plan oror any
                                                                                                                                   any
right which
right which he     may have
               he may    have to to participate
                                    participate in    it. The
                                                   in it.        Phantom Stock
                                                           The Phantom               Units and
                                                                              Stock Units   and the
                                                                                                 the Associate's
                                                                                                      Associate’s participation
                                                                                                                      participation
in the
in the Plan
        Plan will
              will not
                    not be
                         be interpreted
                             interpreted to to form
                                               form an an employment
                                                           employment agreement
                                                                             agreement oror service
                                                                                             service contract
                                                                                                      contract with
                                                                                                                 with thethe
Company      or any   Subsidiary     or a Designated       Associate      Company    and
Company or any Subsidiary or a Designated Associate Company and the terms of any separate the  terms  of any   separate
employment       agreement to
employment agreement           to which
                                   which the
                                           the Associate
                                                Associate is   is aa party
                                                                     party shall
                                                                            shall remain
                                                                                  remain in
                                                                                          in effect  and will
                                                                                              effect and  will control
                                                                                                                 control to to the
                                                                                                                               the
extent   that there
extent that   there are
                     are any
                          any inconsistencies
                                inconsistencies withwith this
                                                            this Agreement.
                                                                  Agreement. The  The Associate
                                                                                       Associate hereby
                                                                                                   hereby waives
                                                                                                            waives any  any and
                                                                                                                              and all
                                                                                                                                   all
rights to
rights  to compensation
            compensation or   or damages
                                  damages in  in consequence
                                                 consequence of      of the
                                                                         the Termination
                                                                             Termination ofof Service
                                                                                               Service for   any reason
                                                                                                        for any    reason
whatsoever insofar
whatsoever     insofar asas those
                            those rights     arise or
                                    rights arise    or may
                                                       may arise
                                                               arise from    his ceasing
                                                                       from his           to have
                                                                                 ceasing to   have rights
                                                                                                    rights under
                                                                                                           under or  or be
                                                                                                                         be entitled
                                                                                                                             entitled to
                                                                                                                                       to
earn  or vest
earn or   vest in
               in his  Phantom Stock
                   his Phantom              Units as
                                    Stock Units     as aa result
                                                           result of    such Termination
                                                                    of such   Termination ofof Service.
                                                                                                Service. If,
                                                                                                           If, notwithstanding
                                                                                                               notwithstanding
the foregoing,
the foregoing, anyany such
                        such claim
                               claim is   allowed by
                                       is allowed    by aa court
                                                             court ofof competent
                                                                         competent jurisdiction,
                                                                                     jurisdiction, then,
                                                                                                    then, by
                                                                                                          by participating
                                                                                                               participating in      the
                                                                                                                                 in the
Plan, the
Plan,  the Associate
            Associate shall
                         shall bebe deemed
                                    deemed irrevocably
                                               irrevocably to   to have
                                                                    have agreed
                                                                           agreed not
                                                                                   not to
                                                                                       to pursue
                                                                                          pursue such
                                                                                                   such claim
                                                                                                         claim andand agrees
                                                                                                                        agrees toto
execute
execute anyany and
                and all
                     all documents
                         documents necessary
                                        necessary to  to request
                                                          request dismissal      or withdrawal
                                                                      dismissal or  withdrawal of of such
                                                                                                      such claims.
                                                                                                            claims.

Section 2.3 -- Adjustments
Section 2.3    Adjustments in
                           in Phantom
                              Phantom Stock
                                      Stock Units
                                            Units Pursuant
                                                  Pursuant to
                                                           to Certain
                                                              Certain Capitalization
                                                                      Capitalization Events.
                                                                                     Events.

          In the event
          In the event ofof any
                             any capitalization
                                  capitalization event
                                                 event described
                                                        described in
                                                                   in Section
                                                                      Section 12 of the
                                                                              12 of the Plan,
                                                                                        Plan, the
                                                                                              the SAC,
                                                                                                   SAC, shall
                                                                                                         shall adjust,
                                                                                                               adjust,
as it
as it deems,
      deems, in   its sole
               in its sole discretion
                            discretion and
                                         and without
                                             without liability to any
                                                     liability to any person,
                                                                      person, to
                                                                              to be
                                                                                 be equitable (i) the
                                                                                    equitable (i) the Number
                                                                                                      Number of of
Granted Units
Granted    Units and
                  and (ii)
                       (ii) the
                            the terms
                                terms and
                                        and conditions
                                            conditions of
                                                        of the
                                                           the Phantom
                                                               Phantom Stock   Units (including
                                                                         Stock Units  (including without
                                                                                                  without limitation,
                                                                                                           limitation,
any applicable
any   applicable Performance
                  Performance Objectives
                                   Objectives with
                                               with respect
                                                    respect thereto).
                                                             thereto). Any
                                                                       Any such
                                                                             such adjustment
                                                                                  adjustment or
                                                                                              or determination
                                                                                                  determination
made by
made    by the
           the SAC    shall be
                SAC shall    be final
                                 final and
                                       and binding
                                            binding upon
                                                    upon the
                                                          the Associate,
                                                               Associate, the
                                                                          the Company
                                                                              Company andand all
                                                                                             all other
                                                                                                 other interested
                                                                                                       interested
persons.
persons.

Section 2.4 -Tax
Section 2.4 -Tax Withholding
                 Withholding

         The  Associate acknowledges
         The Associate   acknowledges that,that, regardless  of any
                                                 regardless of  any action
                                                                    action taken
                                                                            taken by
                                                                                   by the
                                                                                       the Company
                                                                                           Company (or,(or, if
                                                                                                            if different,
                                                                                                               different,
the Designated
the Designated Associate
                  Associate Company
                             Company employing
                                         employing thethe Associate
                                                           Associate (the
                                                                     (the "Employer"),
                                                                           “Employer”), thethe ultimate
                                                                                               ultimate liability
                                                                                                         liability for
                                                                                                                    for
all Tax-Related
all Tax-Related Items,   is and
                  Items, is and remains    the Associate's
                                 remains the   Associate’s responsibility    and may
                                                             responsibility and  may exceed
                                                                                        exceed the
                                                                                                the amount
                                                                                                     amount actually
                                                                                                               actually
withheld by
withheld   by the
              the Company
                  Company or  or the
                                 the Employer.
                                     Employer. The      Associate further
                                                  The Associate   further acknowledges
                                                                           acknowledges thatthat the
                                                                                                 the Company
                                                                                                      Company and/or
                                                                                                                  and/or
the Employer
the Employer (1)(1) make
                    make no
                          no representations
                              representations or or undertakings
                                                    undertakings regarding
                                                                  regarding the
                                                                              the treatment
                                                                                  treatment ofof any
                                                                                                 any Tax-Related
                                                                                                      Tax-Related
Items  in connection
Items in  connection with
                      with any
                            any aspect
                                  aspect of
                                         of the
                                             the Phantom
                                                 Phantom Stock    Units, including,
                                                            Stock Units,  including, but
                                                                                      but not
                                                                                           not limited
                                                                                               limited to,
                                                                                                        to, the
                                                                                                            the grant,
                                                                                                                 grant,
vesting or
vesting  or settlement
            settlement of
                        of the
                           the Phantom
                               Phantom Stock      Units and
                                          Stock Units    and (2)
                                                             (2) do
                                                                 do not
                                                                    not commit
                                                                        commit to to and
                                                                                     and are
                                                                                          are under
                                                                                              under nono obligation
                                                                                                         obligation toto
structure the
structure  the terms
               terms of
                     of the
                        the grant
                             grant or
                                    or any
                                       any aspect
                                            aspect of
                                                    of the
                                                       the Phantom
                                                           Phantom Stock    Units to
                                                                     Stock Units   to reduce
                                                                                      reduce or
                                                                                              or eliminate    the
                                                                                                  eliminate the

                                                                   3
       Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 36 of 102




Associate’s liability
Associate's  liability for
                       for Tax-Related    Items or
                            Tax-Related Items   or achieve
                                                   achieve any
                                                            any particular
                                                                particular tax
                                                                           tax result.  Further, if
                                                                               result. Further,     the Associate
                                                                                                 if the Associate is
                                                                                                                  is
subject to
subject to Tax-Related
           Tax-Related Items
                           Items in more than
                                 in more   than one
                                                one jurisdiction,
                                                    jurisdiction, the
                                                                  the Associate
                                                                      Associate acknowledges
                                                                                 acknowledges that
                                                                                                 that the
                                                                                                      the Company
                                                                                                          Company
and/or the
and/or the Employer
            Employer (or(or former
                             former employer,
                                    employer, asas applicable)
                                                   applicable) may
                                                               may bebe required
                                                                        required to
                                                                                  to withhold
                                                                                     withhold or
                                                                                              or account
                                                                                                  account for
                                                                                                           for Tax-
                                                                                                               Tax-
Related Items
Related         in more
         Items in  more than
                          than one
                                one jurisdiction.
                                    jurisdiction.

       Prior to
       Prior  to any
                 any relevant
                     relevant taxable
                              taxable or
                                       or tax
                                           tax withholding
                                               withholding event,
                                                           event, as
                                                                  as applicable,
                                                                     applicable, Associate
                                                                                  Associate agrees
                                                                                             agrees to
                                                                                                    to make
                                                                                                       make
adequate arrangements
adequate arrangements satisfactory  to the
                       satisfactory to the Company
                                            Company and/or
                                                     and/or the
                                                            the Employer
                                                                Employer to
                                                                          to satisfy
                                                                             satisfy all
                                                                                     all Tax-Related Items.
                                                                                         Tax-Related Items.

        In this regard,
        In this regard, unless
                         unless otherwise
                                otherwise prohibited
                                            prohibited by
                                                       by applicable
                                                          applicable laws,   the Associate
                                                                      laws, the  Associate authorizes
                                                                                             authorizes the
                                                                                                         the
Company and/or
Company    and/or the
                   the Employer,
                       Employer, oror their
                                      their respective
                                            respective agents,
                                                       agents, at
                                                               at their
                                                                  their discretion, to satisfy
                                                                        discretion, to satisfy the
                                                                                               the obligations
                                                                                                   obligations
with regard
with regard to
            to all
                all Tax-Related
                    Tax-Related Items   by withholding
                                 Items by   withholding amounts
                                                         amounts from
                                                                   from the
                                                                         the Associate's
                                                                             Associate’s wages
                                                                                           wages oror other
                                                                                                      other cash
                                                                                                             cash
compensation paid
compensation   paid to
                     to the
                        the Associate
                            Associate by
                                       by the
                                           the Company
                                               Company and/or
                                                         and/or the
                                                                 the Employer
                                                                     Employer (including
                                                                                 (including from
                                                                                             from the
                                                                                                    the settlement
                                                                                                        settlement
of Phantom
of Phantom Stock    Units subject
             Stock Units           to this
                           subject to this Agreement).
                                           Agreement).

         Depending on
         Depending  on the
                       the withholding
                           withholding method,
                                        method, the
                                                  the Company
                                                      Company may
                                                                may withhold
                                                                     withhold or
                                                                               or account
                                                                                  account for
                                                                                            for Tax-Related
                                                                                                Tax-Related
Items  by considering
Items by              applicable minimum
          considering applicable minimum statutory    withholding rates
                                            statutory withholding  rates or
                                                                         or other
                                                                            other applicable
                                                                                  applicable withholding
                                                                                              withholding
rates, including
rates,           maximum applicable
       including maximum   applicable rates,
                                      rates, in which case
                                             in which  case the
                                                            the Associate
                                                                Associate will
                                                                          will receive
                                                                               receive aa refund
                                                                                          refund of
                                                                                                 of any
                                                                                                    any over-
                                                                                                        over-
withheld amount.
withheld   amount.

        Finally, the
        Finally,  the Associate
                      Associate agrees
                                  agrees to
                                         to pay
                                            pay toto the
                                                     the Company
                                                         Company or   or the
                                                                         the Employer
                                                                             Employer any
                                                                                       any amount
                                                                                            amount of of Tax-Related
                                                                                                         Tax-Related
Items that the
Items that the Company
               Company or  or the
                              the Employer
                                   Employer maymay be
                                                    be required   to withhold
                                                        required to   withhold or
                                                                               or account
                                                                                  account for
                                                                                           for as
                                                                                               as aa result
                                                                                                     result of
                                                                                                            of the
                                                                                                               the
Associate’s participation
Associate's  participation in  the Plan
                            in the Plan that
                                        that cannot
                                              cannot bebe satisfied
                                                          satisfied by
                                                                     by the
                                                                         the means
                                                                             means previously
                                                                                   previously described.
                                                                                               described. TheThe
Company may
Company    may refuse
                refuse to
                        to issue cash upon
                           issue cash  upon settlement
                                              settlement of   the Phantom
                                                           of the Phantom Stock    Units, if
                                                                             Stock Units,    the Associate
                                                                                          if the Associate fails   to
                                                                                                             fails to
comply with
comply  with the
              the Associate's
                  Associate’s obligations
                                obligations in  connection with
                                             in connection    with the
                                                                    the Tax-Related
                                                                         Tax-Related Items.
                                                                                     Items.

Section 2.5 -- Dividend
Section 2.5    Dividend Equivalents
                        Equivalents

         On each
         On   each date
                     date that
                           that aa cash
                                   cash dividend
                                        dividend is  paid to
                                                  is paid  to holders
                                                              holders of  Shares during
                                                                       of Shares          the Performance
                                                                                  during the  Performance Period,
                                                                                                              Period, an
                                                                                                                      an
amount (the
amount   (the "Dividend
               “Dividend Equivalent
                             Equivalent Amount")
                                          Amount”) equal
                                                      equal toto the
                                                                 the cash
                                                                     cash dividend
                                                                           dividend that
                                                                                     that is paid on
                                                                                          is paid on each   Share,
                                                                                                      each Share,
multiplied by
multiplied  by the
                 the Number
                      Number of  of Granted
                                    Granted Units
                                             Units and
                                                    and any
                                                        any Dividend
                                                               Dividend Equivalent
                                                                          Equivalent Phantom
                                                                                      Phantom Stock
                                                                                                 Stock Units
                                                                                                         Units (as
                                                                                                               (as
defined below)
defined  below) that
                   that remain
                        remain =vested
                                  unvested and
                                            and outstanding
                                                 outstanding as as of
                                                                   of the
                                                                      the dividend  payment date,
                                                                          dividend payment           shall be
                                                                                               date, shall be credited
                                                                                                               credited
for the benefit
for the benefit ofof the
                     the Associate,
                          Associate, and
                                       and such
                                           such credited    amount shall
                                                 credited amount     shall be
                                                                           be converted
                                                                              converted into
                                                                                          into an
                                                                                                an additional
                                                                                                   additional number
                                                                                                               number ofof
Phantom Stock
Phantom    Stock Units
                   Units ("Dividend
                           (“Dividend Equivalent
                                         Equivalent Phantom
                                                     Phantom Stock      Units”) determined
                                                                 Stock Units")   determined byby dividing   the Dividend
                                                                                                  dividing the   Dividend
Equivalent Amount
Equivalent   Amount by   by the
                             the Fair
                                  Fair Market
                                       Market Value
                                               Value of
                                                      of aa Share
                                                            Share on   the date
                                                                   on the  date of
                                                                                of the
                                                                                   the dividend   payment. Dividend
                                                                                        dividend payment.     Dividend
Equivalent Phantom
Equivalent   Phantom StockStock Units
                                  Units will
                                        will be
                                             be subject  to the
                                                subject to   the same
                                                                 same conditions
                                                                        conditions as
                                                                                    as the
                                                                                       the underlying   Phantom Stock
                                                                                           underlying Phantom      Stock
Units with
Units  with respect
             respect toto which
                          which Dividend
                                   Dividend Equivalent
                                             Equivalent Phantom
                                                           Phantom Stock     Units were
                                                                      Stock Units  were paid.
                                                                                          paid. Unless
                                                                                                 Unless expressly
                                                                                                          expressly
provided otherwise,
provided   otherwise, as as used
                            used elsewhere
                                   elsewhere in
                                              in this
                                                 this Agreement,
                                                      Agreement, including
                                                                     including Schedule
                                                                                Schedule A,A, "Phantom
                                                                                               “Phantom Stock
                                                                                                           Stock Units"
                                                                                                                  Units”
shall include
shall include any
                any Dividend
                     Dividend Equivalent
                                  Equivalent Phantom
                                              Phantom Stock      Units that
                                                         Stock Units    that have
                                                                             have been
                                                                                  been credited
                                                                                         credited to
                                                                                                   to the
                                                                                                      the Associate
                                                                                                          Associate
pursuant to
pursuant  to this
              this Section    2.5.
                   Section 2.5.

Section 2.6 -- Acceptance
Section 2.6    Acceptance of
                          of Agreement
                             Agreement

         The  Associate agrees
         The Associate    agrees to
                                 to execute and deliver
                                    execute and  deliver or
                                                         or electronically
                                                            electronically accept,
                                                                            accept, in the manner
                                                                                    in the manner and
                                                                                                    and within
                                                                                                         within the
                                                                                                                the
period  specified in the Associate’s  online account  with  the  Company’s    designated  broker/stock
period specified in the Associate's online account with the Company's designated broker/stock plan       plan
administrator, the
administrator,  the Agreement
                    Agreement including    any applicable
                                 including any  applicable schedules
                                                            schedules thereto.
                                                                        thereto. The  SAC may,
                                                                                 The SAC    may, in  its sole
                                                                                                  in its sole
discretion, cancel
discretion,         the Phantom
            cancel the  Phantom Stock   Units if
                                  Stock Units  if the
                                                  the Associate
                                                      Associate fails  to execute
                                                                 fails to         and deliver
                                                                          execute and  deliver or
                                                                                               or electronically
                                                                                                  electronically
accept the
accept the Agreement
            Agreement andand documents
                             documents within
                                         within the
                                                 the specified
                                                     specified period.
                                                                period.

Section 2.7 -- Clawback
Section 2.7    Clawback Policy
                        Policy

       The   Company may
       The Company   may cancel    all or
                          cancel all   or part
                                          part of the Phantom
                                               of the Phantom Stock  Units or
                                                               Stock Units or require
                                                                              require payment
                                                                                      payment by
                                                                                               by the
                                                                                                  the
Associate to
Associate to the
             the Company
                 Company of
                         of all
                            all or
                                or part
                                   part of
                                         of any
                                            any amount
                                                amount acquired
                                                         acquired by
                                                                  by the
                                                                     the Associate
                                                                         Associate upon
                                                                                   upon vesting
                                                                                         vesting and
                                                                                                 and

                                                            4
        Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 37 of 102




settlement of
settlement  of the
               the Phantom
                   Phantom Stock
                           Stock Units
                                 Units pursuant
                                       pursuant to
                                                to the
                                                   the Company's
                                                       Company’s Clawback
                                                                 Clawback Policy
                                                                          Policy as
                                                                                 as stated
                                                                                    stated in
                                                                                           in Section
                                                                                              Section
10 of
10  of the
       the Plan.
           Plan.

                                                        ARTICLE III
                                                        ARTICLE III

                                              VESTING REQUIREMENTS
                                              VESTING REQUIREMENTS

Section 3.1 -- Vesting
Section 3.1    Vesting

         (a)
        (a)      Except as
                 Except  as otherwise
                            otherwise provided
                                      provided in   this Section
                                                 in this         3.1, the
                                                         Section 3.1, the Phantom
                                                                          Phantom Stock
                                                                                    Stock Units
                                                                                            Units shall
                                                                                                  shall vest
                                                                                                        vest to
                                                                                                             to
the extent
the extent the
           the Performance
               Performance Objectives
                             Objectives are
                                        are attained
                                            attained and
                                                      and subject
                                                          subject to
                                                                  to the
                                                                      the Associate's
                                                                          Associate’s continued
                                                                                      continued employment
                                                                                                   employment
with the
with the Company
          Company oror any
                       any Designated
                           Designated Associate
                                       Associate Company
                                                   Company through
                                                              through the
                                                                        the Vesting
                                                                            Vesting Date
                                                                                    Date ..

        (b)
        (b)       In the event
                  In the event of
                                of the
                                   the Associate's
                                       Associate’s Termination  of Service
                                                    Termination of Service prior
                                                                           prior to
                                                                                 to the
                                                                                    the Vesting
                                                                                        Vesting Date,
                                                                                                 Date, any
                                                                                                       any
unvested Phantom
unvested  Phantom Stock
                     Stock Units
                            Units shall
                                   shall be
                                         be forfeited
                                            forfeited immediately by the
                                                      immediately by the Associate,
                                                                         Associate, except  as otherwise
                                                                                     except as otherwise
specified in
specified    this Section
          in this          3.1.
                  Section 3.1.

         (c)
         (c)       In  the event
                   In the   event of of the
                                        the Associate's
                                              Associate’s Termination
                                                            Termination of of Service   prior to
                                                                               Service prior   to the
                                                                                                  the Vesting
                                                                                                       Vesting Date
                                                                                                                 Date duedue to
                                                                                                                              to
Retirement, unless
Retirement,   unless otherwise
                        otherwise required
                                      required byby applicable
                                                     applicable local
                                                                 local law
                                                                       law or    otherwise determined
                                                                              or otherwise   determined by  by the
                                                                                                                the SAC,
                                                                                                                     SAC, thethe
Associate may
Associate   may submit      prior to
                  submit prior      to Associate's
                                       Associate’s Retirement
                                                      Retirement anan application
                                                                       application to to the
                                                                                         the SAC
                                                                                             SAC in in the
                                                                                                        the form    prescribed
                                                                                                            form prescribed
by the
by  the SAC,   requesting to
        SAC, requesting       to vest
                                 vest inin aa number
                                              number ofof Phantom
                                                          Phantom Stock       Units equal
                                                                     Stock Units            to the
                                                                                     equal to  the product
                                                                                                    product ofof the
                                                                                                                  the number
                                                                                                                       number of of
Phantom Stock
Phantom   Stock Unit
                   Unit that
                          that would
                                would otherwise
                                         otherwise become
                                                      become eligible
                                                               eligible to
                                                                        to vest
                                                                             vest at
                                                                                  at the
                                                                                     the end
                                                                                          end of
                                                                                              of the
                                                                                                  the Performance
                                                                                                       Performance Period
                                                                                                                        Period
based on
based  on the
          the attainment
               attainment of  of the
                                  the Performance
                                       Performance Objectives,
                                                       Objectives, multiplied
                                                                     multiplied by by the
                                                                                       the Pro
                                                                                           Pro Rata
                                                                                                Rata Factor,
                                                                                                       Factor, provided
                                                                                                                 provided thethe
Associate   certifies  at  the end   of  the  Performance    Period  on  the   date specified   in the  certification
Associate certifies at the end of the Performance Period on the date specified in the certification form that            form  that
the Associate
the  Associate complied
                complied withwith thethe provisions
                                          provisions ofof the
                                                          the Restrictive
                                                              Restrictive Covenants
                                                                             Covenants Agreement
                                                                                          Agreement throughout
                                                                                                         throughout the the period
                                                                                                                             period
commencing on
commencing          the Grant
                on the   Grant Date
                                  Date and
                                         and ending    on the
                                               ending on   the Vesting
                                                               Vesting Date.
                                                                        Date. The      “Pro Rata
                                                                                 The "Pro    Rata Factor"
                                                                                                   Factor” means
                                                                                                             means aa fraction,
                                                                                                                          fraction,
the numerator
the  numerator ofof which
                     which is    the number
                              is the  number of  of days
                                                    days of
                                                          of service
                                                             service the
                                                                     the Associated
                                                                           Associated completed
                                                                                         completed between
                                                                                                       between thethe Grant
                                                                                                                       Grant
Date and
Date  and the
           the date
               date ofof the
                         the Associate's
                               Associate’s Termination
                                               Termination of of Service,
                                                                 Service, and
                                                                            and the
                                                                                 the denominator
                                                                                      denominator of  of which
                                                                                                          which isis the
                                                                                                                     the total
                                                                                                                          total
number of
number   of days
             days in   the Performance
                   in the   Performance Period.
                                              Period. The    SAC, in
                                                       The SAC,    in its
                                                                      its sole
                                                                           sole discretion,   shall determine
                                                                                 discretion, shall   determine whether
                                                                                                                   whether an an
Associate’s application
Associate's   application for      vesting acceleration
                             for vesting      acceleration pursuant
                                                            pursuant to
                                                                      to this
                                                                          this Section   3.1(c) will
                                                                                Section 3.1(c)   will be
                                                                                                       be approved,
                                                                                                           approved, subject
                                                                                                                         subject to
                                                                                                                                  to
any requirements
any  requirements under
                     under applicable
                              applicable laws.
                                             laws.

         (d)
         (d)      Except as
                  Except   as otherwise  provided in
                              otherwise provided    in Section 3.1(e), upon
                                                       Section 3.1(e), upon an
                                                                             an Associate's
                                                                                Associate’s Termination
                                                                                             Termination ofof
Service  due to
Service due   to death  or Permanent
                 death or  Permanent Disability,
                                       Disability, the
                                                   the Associate
                                                       Associate (or
                                                                  (or the
                                                                      the Associate's
                                                                          Associate’s estate,  as applicable)
                                                                                       estate, as applicable) shall
                                                                                                              shall
be entitled
be           to vest
   entitled to  vest in
                     in the
                        the Phantom
                            Phantom Stock    Units that
                                      Stock Units   that become
                                                         become eligible  to vest
                                                                 eligible to vest based
                                                                                  based on
                                                                                        on the
                                                                                            the attainment
                                                                                                attainment of
                                                                                                            of the
                                                                                                               the
Performance Objectives
Performance     Objectives at
                            at the
                               the end
                                   end of
                                       of the
                                          the Performance
                                              Performance Period
                                                             Period without
                                                                    without regard
                                                                             regard to
                                                                                    to the
                                                                                       the service
                                                                                           service vesting
                                                                                                    vesting
requirement.
requirement.

         (e)
         (e)     In  the event
                 In the   event of
                                 of the
                                     the Associate's
                                         Associate’s Termination
                                                      Termination of of Service
                                                                        Service prior
                                                                                  prior to
                                                                                         to the
                                                                                             the Vesting
                                                                                                 Vesting Date
                                                                                                           Date for
                                                                                                                for any
                                                                                                                    any
reason other
reason  other than
              than aa termination
                      termination by by the
                                         the Employer
                                             Employer for    Cause, the
                                                        for Cause,  the SAC,
                                                                        SAC, in in its sole discretion,
                                                                                   its sole   discretion, may
                                                                                                          may deem
                                                                                                               deem the
                                                                                                                      the
service requirement
service requirement andand the
                             the Performance
                                 Performance Objective
                                                 Objective requirement
                                                            requirement met
                                                                         met for    all or
                                                                               for all  or aa portion
                                                                                              portion of
                                                                                                       of the
                                                                                                          the unvested
                                                                                                              unvested
Phantom Stock
Phantom          Units at
          Stock Units    at aa vesting
                               vesting rate
                                       rate that
                                             that may
                                                  may not
                                                      not exceed   the sum
                                                           exceed the  sum ofof the
                                                                                 the Number
                                                                                     Number of   of Granted   Units, plus
                                                                                                    Granted Units,   plus
any Dividend
any Dividend Equivalent
               Equivalent Phantom
                              Phantom Stock
                                         Stock Units
                                                Units that
                                                      that were
                                                           were credited   to such
                                                                 credited to  such Phantom
                                                                                     Phantom StockStock Units.
                                                                                                        Units.

         (f)
         (f)      In the event
                  In the event of
                               of aa Change
                                     Change of
                                            of Control
                                               Control prior
                                                          prior to
                                                                to the
                                                                   the Vesting
                                                                       Vesting Date,
                                                                               Date, the
                                                                                      the SAC,
                                                                                          SAC, inin its
                                                                                                    its sole
                                                                                                        sole
discretion, may
discretion,  may deem
                 deem the
                        the service
                            service requirement
                                     requirement and
                                                  and the
                                                        the Performance
                                                            Performance Objective
                                                                           Objective requirement
                                                                                     requirement metmet for  all or
                                                                                                         for all or aa
portion of
portion of the
            the unvested
                unvested Phantom
                          Phantom Stock
                                     Stock Units
                                           Units at
                                                 at aa vesting
                                                       vesting rate
                                                               rate that
                                                                     that may
                                                                          may not
                                                                              not exceed
                                                                                  exceed the
                                                                                           the sum
                                                                                               sum ofof the
                                                                                                        the Number
                                                                                                            Number
of Granted
of           Units, plus
   Granted Units,   plus any
                         any Dividend
                             Dividend Equivalent
                                        Equivalent Phantom
                                                     Phantom Stock
                                                                Stock Units
                                                                       Units that
                                                                             that were
                                                                                  were credited
                                                                                        credited to
                                                                                                  to such  Phantom
                                                                                                     such Phantom
Stock  Units.
Stock Units.




                                                                 5
       Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 38 of 102




Section 3.2 -- Settlement
Section 3.2    Settlement

          (a)
          (a)     Upon vesting
                  Upon   vesting ofof the
                                      the Phantom
                                          Phantom Stock    Awards, the
                                                     Stock Awards,   the Associate
                                                                         Associate shall
                                                                                     shall receive
                                                                                            receive aa payment
                                                                                                       payment inin
cash  equal to product  of  the number    of Phantom   Stock  Units (whole   and  fractional)   that vest,
cash equal to product of the number of Phantom Stock Units (whole and fractional) that vest, multiplied    multiplied
by the
by the Terminal    Price (as
        Terminal Price   (as defined
                             defined inin Schedule   A). Payments
                                          Schedule A).   Payments shall
                                                                    shall be
                                                                          be settled
                                                                              settled in  cash through
                                                                                      in cash    through local  payroll.
                                                                                                          local payroll.
The
The Spot   Exchange Rates
     Spot Exchange     Rates utilized   by the
                              utilized by  the Company's
                                               Company’s Finance
                                                             Finance function  on the
                                                                      function on  the date
                                                                                        date the
                                                                                              the Phantom
                                                                                                   Phantom Stock
                                                                                                             Stock
Units vest
Units  vest shall
            shall be
                  be used
                     used to
                           to convert
                              convert the
                                        the final value from
                                            final value from USUS Dollars
                                                                  Dollars into  local currency.
                                                                           into local  currency. No No adjustments
                                                                                                        adjustments
will be
will be made
        made toto the
                  the amounts
                      amounts payable
                                 payable under
                                           under the
                                                  the Phantom
                                                      Phantom Stock    Units to
                                                                Stock Units  to reflect  any fluctuating
                                                                                reflect any    fluctuating exchange
                                                                                                            exchange
rates between
rates between the
                the Grant
                    Grant Date
                           Date and
                                  and the
                                       the settlement
                                           settlement date.
                                                       date.

         (b)
         (b)    The vested Phantom
                The vested  Phantom Stock
                                     Stock Units
                                           Units shall
                                                  shall be
                                                        be settled
                                                           settled as
                                                                   as soon
                                                                       soon as
                                                                             as reasonably   practicable, and
                                                                                reasonably practicable,   and in
                                                                                                              in
any event
any event within
          within 30
                 30 days, following the
                    days, following the Vesting
                                        Vesting Date
                                                 Date or
                                                      or such
                                                         such earlier
                                                                earlier date
                                                                        date that
                                                                             that the
                                                                                  the Phantom
                                                                                      Phantom Stock    Units
                                                                                                 Stock Units
become vested
become  vested on
               on an
                  an accelerated
                     accelerated basis
                                 basis pursuant
                                       pursuant to
                                                to Sections
                                                   Sections 3.1(d)
                                                             3.1(d) through
                                                                     through 3.1(f)
                                                                               3.1(f) of
                                                                                      of this
                                                                                         this Agreement.
                                                                                              Agreement.

Section 3.3 -- Limitation
Section 3.3    Limitation on
                          on Obligations
                             Obligations

         The   Company’s obligation
         The Company's                    with respect
                              obligation with            to the
                                                 respect to the Phantom
                                                                Phantom Stock      Units granted
                                                                           Stock Units   granted hereunder
                                                                                                  hereunder is is limited
                                                                                                                   limited
solely to
solely to the
          the delivery   to the
               delivery to   the Associate
                                 Associate of of cash
                                                 cash within
                                                      within the
                                                              the period
                                                                  period when
                                                                           when such
                                                                                  such Phantom
                                                                                       Phantom Stock     Units are
                                                                                                  Stock Units     are due
                                                                                                                      due
to be
to be settled
      settled hereunder.
               hereunder. The      Phantom Stock
                              The Phantom            Units shall
                                              Stock Units   shall not
                                                                  not be
                                                                      be secured
                                                                          secured byby any
                                                                                       any specific
                                                                                           specific assets
                                                                                                     assets of
                                                                                                             of the
                                                                                                                 the
Company or
Company     or any
               any of
                    of its
                       its Subsidiaries
                            Subsidiaries oror Designated
                                              Designated Associate
                                                            Associate Companies,
                                                                       Companies, nor nor shall
                                                                                          shall any
                                                                                                any assets
                                                                                                    assets of
                                                                                                            of the
                                                                                                                the
Company or
Company     or any
               any of
                    of its
                       its Subsidiaries
                            Subsidiaries or   Designated Associate
                                           or Designated    Associate Companies
                                                                       Companies be  be designated
                                                                                        designated as
                                                                                                    as attributable
                                                                                                        attributable or or
allocated to
allocated  to the
              the satisfaction
                  satisfaction ofof the
                                     the Company's
                                         Company’s obligations      under this
                                                      obligations under    this Agreement.
                                                                                 Agreement. In In addition,
                                                                                                  addition, the
                                                                                                             the
Company shall
Company     shall not
                  not be
                      be liable
                           liable to
                                  to the
                                      the Associate
                                          Associate for
                                                     for damages
                                                          damages relating
                                                                    relating to
                                                                              to any
                                                                                 any delays
                                                                                      delays in
                                                                                             in issuing
                                                                                                issuing cash
                                                                                                         cash toto the
                                                                                                                    the
Associate (or
Associate   (or his
                his designated
                    designated entities),    or any
                                  entities), or  any mistakes
                                                     mistakes oror errors
                                                                   errors in
                                                                          in the
                                                                             the issuance
                                                                                  issuance of
                                                                                            of cash to the
                                                                                               cash to the Associate
                                                                                                            Associate (or(or
his designated
his designated entities).
                 entities).


                                                  ARTICLE IV
                                                  ARTICLE IV

            ADDITIONAL TERMS
            ADDITIONAL TERMS AND
                             AND CONDITIONS
                                 CONDITIONS OF
                                            OF THE PHANTOM STOCK
                                               THE PHANTOM STOCK UNITS
                                                                 UNITS

Section 4.1 -- Nature
Section 4.1    Nature of
                      of Award
                         Award

         In accepting the
         In accepting the Phantom
                          Phantom Stock
                                  Stock Units,
                                        Units, the
                                               the Associate
                                                   Associate acknowledges,
                                                             acknowledges, understands
                                                                           understands and
                                                                                       and agrees
                                                                                           agrees that:
                                                                                                  that:

      (a)
      (a)     the Plan
              the Plan is
                       is established
                          established voluntarily
                                      voluntarily by
                                                  by the
                                                     the Company,
                                                         Company, isis discretionary
                                                                       discretionary in nature and
                                                                                     in nature and may
                                                                                                   may be
                                                                                                       be
amended, suspended
amended, suspended or
                   or terminated
                      terminated by
                                  by the
                                     the Company
                                         Company atat any
                                                      any time,
                                                          time, to
                                                                to the
                                                                   the extent
                                                                       extent permitted
                                                                               permitted by
                                                                                         by the
                                                                                            the Plan;
                                                                                                Plan;

         (b)
         (b)      the Phantom
                  the Phantom Stock  Unit is
                               Stock Unit is voluntary
                                             voluntary and
                                                        and occasional
                                                            occasional and
                                                                         and does
                                                                             does not
                                                                                  not create
                                                                                      create any
                                                                                             any contractual
                                                                                                 contractual
or other
or other right
         right to
               to receive
                  receive future
                          future Phantom
                                 Phantom Stock   Units, or
                                          Stock Units,     benefits in
                                                        or benefits in lieu of Phantom-Stock
                                                                       lieu of Phantom-Stock Units,
                                                                                              Units, even
                                                                                                     even if
                                                                                                          if
Phantom Stock
Phantom   Stock Units
                  Units have
                        have been
                             been granted
                                  granted in the past;
                                          in the past;

         (c)
         (c)      all decisions
                  all decisions with
                                with respect
                                     respect to
                                             to future
                                                future Phantom
                                                       Phantom Stock
                                                               Stock Units
                                                                     Units or
                                                                           or other
                                                                              other grants,
                                                                                    grants, if any, will
                                                                                            if any, will be
                                                                                                         be at
                                                                                                            at
the sole
the sole discretion  of the
         discretion of  the Company;
                            Company;

         (d)
         (d)       the Associate's
                   the Associate’s participation
                                   participation in the Plan
                                                 in the Plan is
                                                             is voluntary;
                                                                voluntary;

       (e)
       (e)      the Phantom
                the Phantom Stock  Units and
                            Stock Units  and any
                                             any cash
                                                 cash acquired
                                                      acquired under
                                                               under the
                                                                     the Plan
                                                                         Plan are
                                                                              are not
                                                                                  not intended to replace
                                                                                      intended to replace
any pension
any pension rights
            rights or
                   or compensation
                      compensation under
                                   under any
                                          any pension
                                              pension arrangement;
                                                      arrangement;

       (f)
       (f)    the Phantom
              the Phantom Stock    Units and
                            Stock Units  and any
                                             any cash
                                                 cash acquired
                                                      acquired under
                                                               under the
                                                                       the Plan
                                                                           Plan are
                                                                                are not
                                                                                    not part
                                                                                        part of normal or
                                                                                             of normal or
expected compensation
expected compensation or
                      or salary
                         salary for
                                for any
                                    any purposes,
                                        purposes, including,
                                                  including, but
                                                             but not
                                                                 not limited
                                                                     limited to,
                                                                             to, calculating
                                                                                 calculating any
                                                                                             any


                                                             6
       Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 39 of 102




severance, resignation,
severance, resignation, termination,
                        termination, redundancy,
                                     redundancy, end
                                                  end of
                                                      of service payments, dismissal,
                                                         service payments,            bonuses, long-
                                                                           dismissal, bonuses, long-
service awards,
service awards, pension
                pension or
                         or retirement or welfare
                            retirement or welfare benefits
                                                  benefits or similar payments;
                                                           or similar payments;

        (g)
        (g)     unless otherwise
                unless otherwise agreed
                                   agreed with
                                           with the
                                                the Company,
                                                    Company, thethe Phantom
                                                                    Phantom Stock   Units and
                                                                              Stock Units and the
                                                                                               the cash
                                                                                                   cash subject
                                                                                                         subject
to the
to the Phantom
       Phantom Stock Units are
               Stock Units   are not
                                 not granted
                                     granted as
                                              as consideration
                                                 consideration for,  or in
                                                                for, or    connection with,
                                                                        in connection with, services
                                                                                            services the
                                                                                                     the
Associate may
Associate may provide
               provide as
                       as aa director
                             director of
                                      of any
                                         any Subsidiary  or affiliate;
                                             Subsidiary or  affiliate;

        (h)
        (h)      no claim
                 no  claim or
                            or entitlement
                               entitlement to
                                            to compensation
                                               compensation oror damages
                                                                 damages shall
                                                                          shall arise
                                                                                arise from
                                                                                       from forfeiture
                                                                                             forfeiture of
                                                                                                        of the
                                                                                                           the
Phantom Stock
Phantom   Stock Units
                 Units resulting
                        resulting from  the Associate's
                                  from the  Associate’s Termination   of Service
                                                         Termination of            (for any
                                                                         Service (for   any reason
                                                                                            reason whatsoever,
                                                                                                    whatsoever,
whether or
whether  or not
            not later
                later found  to be
                      found to  be invalid or in
                                   invalid or  in breach
                                                  breach of
                                                         of employment
                                                            employment laws   in the
                                                                         laws in  the jurisdiction
                                                                                      jurisdiction where
                                                                                                    where the
                                                                                                           the
Associate is
Associate  is employed
              employed oror the
                            the terms
                                terms of
                                       of his
                                          his or
                                              or her
                                                 her employment
                                                     employment agreement,
                                                                  agreement, if  any);
                                                                              if any);

        (i)
        (i)      unless otherwise
                 unless otherwise provided
                                   provided in   the Plan
                                              in the Plan or
                                                           or by
                                                              by the
                                                                 the Company
                                                                     Company in in its
                                                                                   its discretion,  the Phantom
                                                                                       discretion, the  Phantom
Stock  Units and
Stock Units  and the
                 the benefits
                     benefits evidenced
                              evidenced by
                                         by this
                                             this Agreement
                                                   Agreement dodo not
                                                                   not create
                                                                       create any
                                                                              any entitlement
                                                                                  entitlement to to have
                                                                                                    have the
                                                                                                          the
Phantom Stock
Phantom   Stock Units
                Units or
                      or any
                          any such
                              such benefits
                                    benefits transferred
                                             transferred to,
                                                          to, or
                                                              or assumed
                                                                 assumed by,
                                                                          by, another
                                                                               another company
                                                                                        company nor nor to
                                                                                                        to be
                                                                                                           be
exchanged,  cashed out
exchanged, cashed   out or
                        or substituted
                           substituted for, in connection
                                       for, in              with any
                                               connection with    any Change
                                                                      Change ofof Control
                                                                                  Control or
                                                                                           or similar
                                                                                               similar event
                                                                                                        event
affecting the
affecting the Shares
              Shares of the Company;
                     of the Company; andand

         (j)
         (j)      if the
                  if the Associate
                         Associate is  providing services
                                    is providing  services outside
                                                           outside the
                                                                   the United
                                                                       United States,  neither the
                                                                               States, neither  the Company,
                                                                                                    Company, thethe
Employer nor
Employer    nor any
                any Subsidiary
                     Subsidiary or
                                 or Designated
                                    Designated Associate
                                                 Associate Company
                                                            Company shall
                                                                       shall be
                                                                             be liable
                                                                                liable for any foreign
                                                                                       for any           exchange
                                                                                                foreign exchange
rate fluctuation
rate fluctuation between
                 between thethe Associate's
                                Associate’s local  currency and
                                             local currency and the
                                                                 the United
                                                                     United States  Dollar that
                                                                             States Dollar  that may
                                                                                                  may affect
                                                                                                       affect the
                                                                                                              the
value of
value  of the
          the Phantom
              Phantom Stock
                         Stock Units
                                Units or
                                      or of
                                         of any
                                            any amounts
                                                amounts due
                                                          due to
                                                              to the
                                                                 the Associate
                                                                     Associate pursuant
                                                                                pursuant toto the
                                                                                              the settlement
                                                                                                  settlement of
                                                                                                              of the
                                                                                                                 the
Phantom Stock
Phantom    Stock Units.
                 Units.

Section 4.2 -- No
Section 4.2    No Advice
                  Advice Regarding
                         Regarding Grant
                                   Grant

         The  Company is
         The Company        not providing
                         is not  providing any
                                            any tax,
                                                tax, legal  or financial
                                                      legal or            advice, nor
                                                               financial advice,   nor is the Company
                                                                                       is the  Company making
                                                                                                          making any
                                                                                                                   any
recommendations regarding
recommendations    regarding thethe Associate's
                                     Associate’s receipt
                                                 receipt of
                                                          of the
                                                             the Phantom
                                                                 Phantom Stock      Units or
                                                                            Stock Units    or participation
                                                                                              participation in
                                                                                                            in the
                                                                                                               the
Plan or
Plan or the
        the issuance
            issuance of  cash upon
                      of cash  upon vesting
                                      vesting and
                                              and achievement
                                                   achievement of  of the
                                                                      the Performance
                                                                          Performance Objectives.
                                                                                          Objectives. The   Associate
                                                                                                       The Associate
should consult
should          with his
        consult with  his or her own
                          or her  own personal
                                       personal tax,
                                                 tax, legal  and financial
                                                       legal and  financial advisors
                                                                            advisors regarding
                                                                                      regarding his
                                                                                                  his or
                                                                                                      or her
                                                                                                         her Phantom
                                                                                                             Phantom
Stock Units or
Stock Units  or participation
                participation in   the Plan
                               in the  Plan before
                                            before taking
                                                    taking any
                                                            any action
                                                                 action related  to the
                                                                         related to the Phantom
                                                                                        Phantom Stock     Units or
                                                                                                   Stock Units   or the
                                                                                                                    the
Plan.
Plan.

                                                   ARTICLE V
                                                   ARTICLE V

                                 DATA PRIVACY
                                 DATA PRIVACY NOTICE
                                              NOTICE AND
                                                     AND CONSENT
                                                         CONSENT

Section 5.1 -- Data
Section 5.1    Data Privacy
                    Privacy

         (a)
         (a)     The  Associate hereby
                  The Associate  hereby explicitly
                                         explicitly and
                                                    and unambiguously
                                                        unambiguously consents     to the
                                                                         consents to  the collection,
                                                                                          collection, use and
                                                                                                      use and
transfer, in
transfer, in electronic
             electronic or
                        or other
                           other form,
                                  form, of
                                        of the
                                           the Associate's
                                               Associate’s personal
                                                            personal data
                                                                     data as
                                                                          as described
                                                                             described in
                                                                                        in this
                                                                                           this Agreement
                                                                                                Agreement
and any
and any other
          other Phantom
                Phantom Stock
                          Stock Unit   materials by
                                 Unit materials   by and
                                                     and among,
                                                         among, asas applicable,
                                                                     applicable, the
                                                                                 the Employer,
                                                                                     Employer, the
                                                                                                 the Company
                                                                                                     Company
and its
and its Subsidiaries
        Subsidiaries and
                      and Designated
                           Designated Associate
                                       Associate Companies
                                                   Companiesforfor the
                                                                   the exclusive purpose of
                                                                       exclusive purpose  of implementing,
                                                                                             implementing,
administering and
administering   and managing
                    managing thethe Associate's
                                     Associate’s participation
                                                 participation in
                                                               in the
                                                                  the Plan.
                                                                      Plan.

        (b)
        (b)      The  Associate understands
                 The Associate  understands thatthat the
                                                     the Company
                                                         Company andand the
                                                                         the Employer
                                                                             Employer may
                                                                                        may hold
                                                                                              hold certain
                                                                                                    certain
personal information
personal  information about
                        about the
                              the Associate,
                                  Associate, including,
                                              including, but
                                                           but not
                                                               not limited
                                                                   limited to,
                                                                           to, the
                                                                               the Associate's
                                                                                    Associate’s name,
                                                                                                name, home
                                                                                                        home
address, telephone
address, telephone number,
                     number, email   address, telephone
                              email address,   telephone number,
                                                           number, date
                                                                     date of
                                                                          of birth, passport, social
                                                                             birth, passport, social insurance
                                                                                                     insurance
or other
or other identification
         identification number   (e.g., resident
                         number (e.g.,  resident registration  number), compensation,
                                                  registration number),   compensation, nationality,
                                                                                           nationality, job
                                                                                                         job title,
                                                                                                             title,
any Shares
any  Shares or
             or directorships
                directorships held
                              held in
                                   in the
                                       the Company,    details of
                                           Company, details    of all
                                                                  all Phantom
                                                                      Phantom Stock
                                                                                Stock Units   or any
                                                                                       Units or  any other
                                                                                                      other
entitlement to
entitlement  to Shares
                Shares awarded,
                       awarded, canceled,
                                  canceled, exercised,
                                             exercised, vested,
                                                         vested, unvested
                                                                 unvested oror outstanding
                                                                               outstanding in
                                                                                            in the
                                                                                                the Associate's
                                                                                                    Associate’s


                                                           7
        Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 40 of 102




 favor, including
favor,  including the
                  the price
                      price of
                            of the
                               the Shares
                                   Shares and
                                          and the
                                              the date,
                                                  date, place
                                                        place and
                                                              and volume of transactions
                                                                  volume of transactions ("Data",
                                                                                         (“Data”), for
                                                                                                   for
 the exclusive
 the exclusive purpose
               purpose of
                        of implementing,
                           implementing, administering
                                          administering and
                                                         and managing
                                                              managing the
                                                                       the Plan.
                                                                           Plan.

          (c)
          (c)        The   Associate understands
                     The Associate      understands that that Data
                                                              Data will
                                                                      will be  transferred to
                                                                           be transferred       to Computershare
                                                                                                    Computershare or     or Morgan
                                                                                                                              Morgan
Stanley or
Stanley    or to
              to any
                  any other
                       other third
                               third party
                                      party assisting
                                             assisting in in the
                                                             the implementation,
                                                                  implementation, administration
                                                                                         administration and    and management
                                                                                                                    management of     of
the Plan.     Where    required    under    applicable    law,  Data   also  may    be  disclosed
the Plan. Where required under applicable law, Data also may be disclosed to certain securities or   to certain    securities    or
other regulatory
other                 authorities where
       regulatory authorities         where the
                                              the Company's
                                                  Company's SharesShares areare listed
                                                                                 listed oror traded
                                                                                              traded oror regulatory      filings are
                                                                                                           regulatoryfilings       are
made. The
made.          Associate understands
         The Associate      understands that that the
                                                   the recipients
                                                        recipients of of Data
                                                                         Data maymay bebe located
                                                                                           located in in the
                                                                                                         the Associate's
                                                                                                               Associate’s country
                                                                                                                               country
or elsewhere,
or elsewhere, and  and that
                        that the
                              the recipients'
                                   recipients’ country
                                                 country (e.g.,
                                                            (e.g., Ireland)
                                                                    Ireland) may
                                                                               may have
                                                                                      have different
                                                                                              different data
                                                                                                         data privacy
                                                                                                                 privacy laws
                                                                                                                            laws and
                                                                                                                                  and
protections from
protections    from the
                      the Associate's
                           Associate’s country.
                                          country. The       Associate understands
                                                       The Associate      understands that that hehe may
                                                                                                      may request
                                                                                                             request aa list
                                                                                                                          list with  the
                                                                                                                               with the
names and
names    and addresses
               addresses of of any
                                any potential
                                      potential recipients
                                                 recipients of of the
                                                                   the Data
                                                                        Data byby contacting
                                                                                   contacting his  his local
                                                                                                       local human
                                                                                                                human resources
                                                                                                                         resources
representative. The
representative.            Associate authorizes
                     The Associate      authorizes thethe Company,
                                                           Company, Computershare,
                                                                         Computershare, Morgan   Morgan Stanley
                                                                                                            Stanley andand anyany other
                                                                                                                                   other
recipients of
recipients    of Data
                 Data which
                        which maymay assist
                                       assist the
                                               the Company       (presently or
                                                    Company (presently         or in
                                                                                   in the
                                                                                       the future)
                                                                                            future) with     implementing,
                                                                                                       with implementing,
administering and
administering       and managing
                         managing the  the Plan
                                            Plan to
                                                  to receive,    possess, use,
                                                     receive, possess,            retain and
                                                                            use, retain    and transfer
                                                                                                  transfer thethe Data,
                                                                                                                   Data, inin
electronic or
electronic    or other
                  other form,
                         form, for
                                 for the
                                      the sole
                                          sole purpose
                                                purpose of  of implementing,
                                                               implementing, administering
                                                                                   administering and   and managing
                                                                                                              managing his   his
participation in
participation     in the
                     the Plan.
                          Plan. The     Associate understands
                                  The Associate      understands that that Data
                                                                            Data will     be held
                                                                                    will be    held only
                                                                                                     only asas long
                                                                                                                long as
                                                                                                                      as is
                                                                                                                          is necessary
                                                                                                                              necessary
to implement,
to implement, administer
                   administer andand manage
                                       manage the the Associate's
                                                       Associate’s participation
                                                                       participation in  in the
                                                                                            the Plan.
                                                                                                  Plan. The      Associate
                                                                                                          The Associate
understands
understands that,that, he
                        he may
                           may at at any
                                      any time
                                           time view    Data, request
                                                 view Data,     request additional
                                                                          additional information
                                                                                         information aboutabout thethe storage
                                                                                                                        storage andand
processing of
processing     of Data,
                   Data, require
                          require anyany necessary
                                          necessary amendments
                                                       amendments to     to Data
                                                                            Data or or refuse
                                                                                        refuse or or withdraw
                                                                                                     withdraw the  the consents
                                                                                                                       consents
herein, in
herein,   in any
              any case
                    case without
                          without cost,
                                     cost, by
                                           by contacting
                                               contacting in in writing    his local
                                                                 writing his    local human        resources representative.
                                                                                        human resources          representative.
Further, the
Further,    the Associate
                 Associate understands
                              understands that that he
                                                    he is
                                                        is providing
                                                            providing thethe consents
                                                                              consents herein
                                                                                           herein on on aa purely
                                                                                                            purely voluntary
                                                                                                                     voluntary
basis. If
basis.  If the
            the Associate
                 Associate does
                              does not
                                     not consent,
                                         consent, or or if
                                                         if the
                                                            the Associate
                                                                 Associate later
                                                                              later seeks
                                                                                     seeks to to revoke   his consent,
                                                                                                 revoke his     consent, hishis service
                                                                                                                                 service
with the Company
with the    Company will will not
                              not bebe affected;
                                       affected; the
                                                   the only
                                                        only consequence
                                                              consequence of     of refusing
                                                                                    refusing or  or withdrawing
                                                                                                     withdrawing the  the
Associate’s consent
Associate's    consent is is that
                             that the
                                   the Company
                                        Company wouldwould notnot be
                                                                   be able
                                                                       able to
                                                                             to grant
                                                                                 grant the
                                                                                         the Associate
                                                                                               Associate Phantom
                                                                                                            Phantom StockStock Units
                                                                                                                                  Units
or equity    awards   or  administer     or  maintain     such  awards.     Therefore,     the
or equity awards or administer or maintain such awards. Therefore, the Associate understands thatAssociate     understands      that
refusing or
refusing    or withdrawing
               withdrawing his   his consent
                                      consent may
                                                may affect
                                                      affect the
                                                              the Associate's
                                                                    Associate’s ability
                                                                                   ability toto participate
                                                                                                participate in  in the
                                                                                                                   the Plan.
                                                                                                                        Plan. For For
more information
more   information on   on the
                            the consequences
                                 consequences of    of the
                                                       the Associate's
                                                            Associate’s refusal
                                                                           refusal to to consent
                                                                                          consent or or withdrawal
                                                                                                        withdrawal of    of consent,
                                                                                                                             consent,
the Associate
the Associate understands
                  understands that that he
                                         he may
                                             may contact
                                                   contact his
                                                             his local
                                                                  local human
                                                                         human resources
                                                                                    resources representative.
                                                                                                   representative.

        (d)
        (d)       Further, the
                  Further,  the Associate
                                 Associate understands    that he
                                           understands that    he or
                                                                   or she
                                                                      she is
                                                                           is providing
                                                                              providing the
                                                                                          the consents
                                                                                              consents herein
                                                                                                         herein on
                                                                                                                 on aa
purely voluntary
purely             basis. If
       voluntary basis.    If the
                              the Associate
                                  Associate does
                                             does not
                                                   not consent,
                                                       consent, or
                                                                 or if
                                                                    if the
                                                                       the Associate
                                                                            Associate later
                                                                                       later seeks
                                                                                             seeks to
                                                                                                    to withdraw
                                                                                                       withdraw his
                                                                                                                  his
or her
or her consent,
       consent, his
                 his or
                      or her
                         her employment
                              employment status
                                           status or
                                                   or service
                                                      service with
                                                              with the
                                                                    the Employer
                                                                        Employer will     not be
                                                                                     will not be affected;
                                                                                                  affected; the
                                                                                                            the only
                                                                                                                 only
consequence of
consequence    of refusing
                  refusing or
                            or withdrawing    consent is
                                withdrawing consent    is that
                                                          that the
                                                               the Company
                                                                   Company would       not be
                                                                                would not   be able
                                                                                                able to
                                                                                                     to grant
                                                                                                        grant the
                                                                                                              the
Associate Phantom
Associate Phantom StockStock Units  or other
                              Units or other equity  awards or
                                             equity awards    or administer
                                                                 administer or or maintain
                                                                                  maintain such
                                                                                             such awards.
                                                                                                   awards.
Therefore,  the Associate
Therefore, the   Associate understands    that refusing
                            understands that    refusing or
                                                          or withdrawing
                                                             withdrawing his his or
                                                                                 or her
                                                                                    her consent
                                                                                        consent may
                                                                                                  may affect
                                                                                                        affect the
                                                                                                               the
Associate’s ability
Associate's  ability to
                     to participate
                        participate in
                                    in the
                                       the Plan.
                                           Plan. For
                                                   For more
                                                        more information
                                                              information on  on the
                                                                                 the consequences
                                                                                     consequences of  of the
                                                                                                         the
Associate’s refusal
Associate's           to consent
             refusal to  consent or
                                  or withdrawal
                                     withdrawal ofof consent,
                                                     consent, the
                                                               the Associate
                                                                    Associate understands      that he
                                                                                understands that    he or
                                                                                                        or she
                                                                                                           she may
                                                                                                               may
contact his
contact his or
            or her
                her local
                    local human
                           human resources
                                   resources representative.
                                               representative.


                                                          ARTICLE VI
                                                          ARTICLE VI

                   AGREEMENT OF
                   AGREEMENT OF RESTRICTIVE
                                RESTRICTIVE COVENANTS
                                            COVENANTS AND
                                                      AND OTHER
                                                          OTHER OBLIGATIONS
                                                                OBLIGATIONS

Section 6.1 -- Restrictive
Section 6.1    Restrictive Covenants
                           Covenants and
                                     and Other
                                         Other Obligations
                                               Obligations

         In
         In consideration of the
            consideration of the grant
                                 grant of
                                        of Phantom
                                           Phantom Stock   Units, the
                                                     Stock Units, the Associate
                                                                      Associate shall
                                                                                 shall enter
                                                                                        enter into  the Restrictive
                                                                                              into the  Restrictive
Covenants Agreement.
Covenants   Agreement. In   the event
                         In the        the Associate
                                event the  Associate does  not sign
                                                      does not sign and
                                                                     and return
                                                                         return or
                                                                                or electronically
                                                                                   electronically accept
                                                                                                     accept the
                                                                                                            the
Restrictive Covenants
Restrictive  Covenants Agreement
                        Agreement inin the
                                        the manner
                                            manner and
                                                    and within
                                                        within the
                                                               the period
                                                                    period specified
                                                                           specified in  the Associate's
                                                                                      in the Associate’s online
                                                                                                           online
account with
account  with the
              the Company's
                  Company’s designated      broker/stock plan
                               designated broker/stock   plan administrator,
                                                              administrator, the
                                                                              the SAC
                                                                                  SAC may,
                                                                                         may, in  its sole
                                                                                               in its sole
discretion, cancel
discretion,        the Phantom
            cancel the Phantom Stock     Units.
                                 Stock Units.



                                                                   8
       Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 41 of 102




                                                    ARTICLE VII
                                                    ARTICLE VII

                                                MISCELLANEOUS
                                                MISCELLANEOUS

Section 7.1 -- Administration
Section 7.1    Administration

         The
         The SAC     shall have
              SAC shall     have the
                                  the power
                                       power to
                                              to interpret  the Plan
                                                  interpret the  Plan and
                                                                       and this
                                                                             this Agreement
                                                                                   Agreement and and to
                                                                                                     to adopt
                                                                                                        adopt such
                                                                                                              such rules
                                                                                                                    rules
for the administration,
for the administration, interpretation
                           interpretation and
                                            and application
                                                 application of
                                                              of the
                                                                  the Plan
                                                                       Plan as
                                                                             as are
                                                                                 are consistent
                                                                                      consistent therewith
                                                                                                  therewith and
                                                                                                             and to
                                                                                                                 to
interpret or revoke
interpret or          any such
             revoke any           rules. All
                            such rules.   All actions
                                              actions taken
                                                        taken and
                                                              and all
                                                                    all interpretations
                                                                        interpretations andand determinations
                                                                                                determinations made
                                                                                                                made by by
the SAC
the       shall be
    SAC shall   be final
                    final and
                          and binding
                                binding upon
                                          upon the
                                                the Associate,
                                                     Associate, the
                                                                  the Company
                                                                      Company and   and all
                                                                                         all other
                                                                                             other interested persons. No
                                                                                                   interested persons.   No
member of
member    of the
             the SAC    shall be
                  SAC shall    be personally
                                  personally liable
                                               liable for  any action,
                                                       for any  action, determination
                                                                         determination or      interpretation made
                                                                                            or interpretation made inin good
                                                                                                                        good
faith with respect
faith with respect toto the
                        the Plan
                             Plan or
                                   or the
                                      the Phantom
                                          Phantom Stock
                                                     Stock Units.
                                                             Units. InIn its  absolute discretion,
                                                                         its absolute                the SAC
                                                                                        discretion, the        may at
                                                                                                         SAC may     at any
                                                                                                                        any
time and
time  and from   time to
          from time    to time
                          time exercise
                                exercise any
                                           any and
                                                and all
                                                     all rights
                                                         rights and
                                                                and duties
                                                                     duties of of the
                                                                                  the SAC    under the
                                                                                       SAC under    the Plan
                                                                                                        Plan and
                                                                                                             and this
                                                                                                                  this
Agreement.
Agreement.

Section 7.2 -- Phantom
Section 7.2    Phantom Stock Units Not
                       Stock Units Not Transferable
                                       Transferable

         Neither the
         Neither   the Phantom
                       Phantom Stock     Units nor
                                  Stock Units   nor any
                                                     any interest  or right
                                                          interest or right therein
                                                                            therein or
                                                                                     or part
                                                                                        part thereof
                                                                                             thereof shall
                                                                                                      shall be
                                                                                                             be subject
                                                                                                                subject
to the
to the debts, contracts or
       debts, contracts   or engagements
                             engagements of of the
                                               the Associate
                                                    Associate oror his
                                                                   his successors
                                                                       successors in   interest or
                                                                                    in interest or shall
                                                                                                   shall be
                                                                                                          be subject
                                                                                                              subject to
                                                                                                                      to
disposition  by  transfer, alienation, anticipation,   pledge,  encumbrance,     assignment    or any
disposition by transfer, alienation, anticipation, pledge, encumbrance, assignment or any other means  other  means
whether such
whether   such disposition
                disposition be
                             be voluntary
                                 voluntary or
                                            or involuntary
                                               involuntary or or by
                                                                 by operation
                                                                    operation ofof law  by judgment,
                                                                                   law by  judgment, levy,
                                                                                                        levy,
attachment, garnishment
attachment,   garnishment or or any
                                any other
                                    other legal
                                           legal or
                                                  or equitable   proceedings (including
                                                     equitable proceedings     (including bankruptcy),
                                                                                           bankruptcy), andand any
                                                                                                                any
attempted disposition
attempted   disposition thereof
                         thereof shall
                                  shall be
                                        be null
                                           null and
                                                 and void
                                                      void and
                                                            and of
                                                                 of no
                                                                    no effect;  provided, however,
                                                                        effect; provided,  however, that
                                                                                                      that this
                                                                                                            this Section
                                                                                                                 Section
7.2 shall not
7.2 shall not prevent
               prevent transfers
                        transfers made
                                   made solely
                                         solely for
                                                 for estate  planning purposes
                                                      estate planning   purposes or
                                                                                  or under
                                                                                      under aa will
                                                                                               will or
                                                                                                    or by
                                                                                                       by the
                                                                                                           the
applicable laws
applicable  laws ofof inheritance.
                      inheritance.

Section 7.3 -- Binding
Section 7.3    Binding Effect
                       Effect

        The  provisions of
        The provisions  of this
                           this Agreement
                                Agreement shall
                                             shall be
                                                   be binding
                                                      binding upon
                                                              upon and
                                                                   and accrue
                                                                       accrue to
                                                                               to the
                                                                                  the benefit
                                                                                      benefit of
                                                                                              of the
                                                                                                 the parties
                                                                                                     parties
hereto and
hereto and their
           their respective
                 respective heirs,
                            heirs, legal
                                   legal representatives,
                                         representatives, successors and assigns.
                                                          successors and assigns.

Section 7.4 -- Notices
Section 7.4    Notices

       Any notice
       Any notice to
                   to be
                      be given
                         given under
                               under the
                                     the terms
                                         terms of
                                               of this
                                                  this Agreement
                                                       Agreement to
                                                                 to the
                                                                    the Company
                                                                        Company shall be addressed
                                                                                shall be addressed to
                                                                                                   to
the Company
the Company at
            at the
               the following
                   following address:
                              address:

                   Willis Towers
                   Willis        Watson plc
                          Towers Watson plc
                   do
                   c/o Matthew
                       Matthew S. Furman
                               S. Furman
                   General Counsel
                   General Counsel
                   200 Liberty
                   200 Liberty Street
                               Street
                   New York,
                   New  York, NY
                              NY 10281
                                   10281

and any
and any notice
        notice to
               to be
                  be given
                     given to
                           to the
                              the Associate
                                  Associate shall
                                            shall be
                                                  be at
                                                     at his
                                                        his address.
                                                            address.

         By aa notice
         By    notice given pursuant to
                      given pursuant  to this
                                         this Section
                                              Section 7.4,
                                                        7.4, either  party may
                                                             either party  may hereafter
                                                                                 hereafter designate
                                                                                            designate aa different
                                                                                                          different
address for
address      notices to
         for notices to be
                        be given
                           given to
                                 to him.
                                    him. Any
                                           Any notice
                                                 notice that
                                                        that is
                                                              is required
                                                                 required to
                                                                           to be
                                                                              be given
                                                                                 given to
                                                                                        to the
                                                                                           the Associate
                                                                                               Associate shall,    if the
                                                                                                            shall, if the
Associate is
Associate     then deceased,
           is then            be given
                   deceased, be  given to
                                        to the
                                           the Associate's
                                               Associate’s personal
                                                             personal representatives
                                                                        representatives if   such representatives
                                                                                          if such representatives
have previously
have previously informed    the Company
                  informed the  Company of  of their
                                               their status
                                                     status and
                                                            and address
                                                                  address by
                                                                           by written
                                                                               written notice
                                                                                       notice under    this Section
                                                                                               under this   Section
7.4. Any notice
7.4. Any   notice shall
                  shall have
                        have been
                             been deemed
                                   deemed duly
                                             duly given
                                                  given when
                                                          when sent
                                                                  sent by
                                                                       by facsimile
                                                                          facsimile or
                                                                                     or enclosed
                                                                                        enclosed inin aa properly
                                                                                                         properly
sealed envelope
sealed envelope oror wrapper
                     wrapper addressed
                              addressed asas aforesaid,
                                             aforesaid, deposited
                                                         deposited (with
                                                                      (with postage
                                                                            postage prepaid)
                                                                                     prepaid) in
                                                                                               in aa post
                                                                                                     post office  or
                                                                                                           office or
branch post
branch  post office
             office regularly maintained by
                    regularly maintained    by the
                                               the United
                                                   United States    Postal Service
                                                            States Postal   Service or
                                                                                     or the
                                                                                        the United
                                                                                             United Kingdom's
                                                                                                     Kingdom’s Post Post


                                                             9
       Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 42 of 102




Office or
Office or in
          in the
             the case of aa notice
                 case of    notice given
                                   given by
                                         by an
                                            an Associate
                                               Associate resident
                                                          resident outside the United
                                                                   outside the United States  of America
                                                                                       States of America or
                                                                                                         or
the United
the United Kingdom,
            Kingdom, sent
                       sent by
                             by facsimile
                                facsimile or by aa recognized
                                          or by               international courier
                                                   recognized international courier service.
                                                                                    service.

Section 7.5 -- Titles
Section 7.5    Titles

        Titles are provided
        Titles are provided herein
                            herein for
                                   for convenience only and
                                       convenience only and are
                                                            are not
                                                                not to
                                                                    to serve
                                                                       serve as
                                                                             as aa basis
                                                                                   basis for
                                                                                         for interpretation or
                                                                                             interpretation or
construction of
construction of this
                this Agreement.
                     Agreement.

Section 7.6 -- Applicability
Section 7.6    Applicability of
                             of Plan
                                Plan

        The  Phantom Stock
        The Phantom    Stock Units
                             Units shall be subject
                                   shall be subject to
                                                    to all
                                                       all of
                                                           of the
                                                              the terms
                                                                  terms and
                                                                        and provisions
                                                                            provisions of
                                                                                       of the
                                                                                          the Plan,
                                                                                              Plan, to
                                                                                                    to the
                                                                                                       the
extent applicable.
extent applicable. In the event
                   In the event of
                                of any
                                   any conflict between this
                                       conflict between   this Agreement
                                                               Agreement and
                                                                          and the
                                                                              the Plan,
                                                                                  Plan, the
                                                                                        the terms
                                                                                            terms of
                                                                                                  of the
                                                                                                      the Plan
                                                                                                          Plan
shall control.
shall control.

Section 7.7 -- Amendment
Section 7.7    Amendment

        This  Agreement may
        This Agreement      may be
                                 be amended
                                    amended only
                                             only by
                                                  by aa document
                                                        document executed by the
                                                                 executed by the parties
                                                                                 parties hereto,
                                                                                         hereto, which
                                                                                                 which
specifically states
specifically states that
                    that it
                         it is amending this
                            is amending this Agreement.
                                             Agreement.

Section 7.8 -- Governing
Section 7.8    Governing Law
                         Law

        This Agreement shall
        This Agreement     shall be
                                 be governed
                                     governed by,
                                               by, and
                                                   and construed
                                                       construed in  accordance with
                                                                 in accordance   with the
                                                                                      the laws
                                                                                           laws of Ireland
                                                                                                of Ireland
without regard
without         to its
        regard to  its conflicts
                       conflicts of
                                 of law
                                    law provisions;
                                         provisions; provided,
                                                     provided, however,
                                                               however, that
                                                                         that the
                                                                              the Restrictive
                                                                                  Restrictive Covenants
                                                                                               Covenants
Agreement, if
Agreement,  if applicable,
               applicable, shall
                            shall be
                                  be governed
                                      governed by
                                                by and
                                                   and construed
                                                        construed in
                                                                  in accordance
                                                                     accordance with
                                                                                  with the
                                                                                       the laws  specified in
                                                                                            laws specified    that
                                                                                                           in that
agreement without
agreement  without regard
                     regard to
                             to conflicts of law
                                conflicts of     provisions.
                                             law provisions.

Section 7.9 -- Jurisdiction
Section 7.9    Jurisdiction

         The   state and
         The state   and federal
                          federal courts  located in
                                   courts located  in the
                                                      the County
                                                           County of of New
                                                                        New York,
                                                                             York, State
                                                                                    State of
                                                                                          of New
                                                                                             New York
                                                                                                    York shall
                                                                                                          shall have
                                                                                                                have
exclusive   jurisdiction to
exclusive jurisdiction    to hear
                             hear and
                                   and determine   any suit,
                                       determine any     suit, action
                                                               action or
                                                                       or proceeding
                                                                          proceeding and
                                                                                      and to
                                                                                          to settle  any disputes,
                                                                                              settle any disputes,
which may
which   may arise
              arise out
                    out of
                         of or
                            or in connection with
                               in connection  with this
                                                    this Agreement
                                                          Agreement and,and, for such purposes,
                                                                             for such purposes, the
                                                                                                  the parties
                                                                                                      parties hereto
                                                                                                              hereto
irrevocably   and unconditionally
irrevocably and    unconditionally submit
                                      submit to
                                             to the
                                                 the exclusive    jurisdiction of
                                                     exclusive jurisdiction    of such
                                                                                  such courts;  provided, however,
                                                                                        courts; provided,  however,
that with
that with respect
           respect to
                    to the
                       the Restrictive
                            Restrictive Covenants
                                        Covenants Agreement
                                                     Agreement the  the courts
                                                                        courts specified
                                                                               specified in such agreements
                                                                                         in such   agreements shall
                                                                                                                shall
have jurisdiction
have  jurisdiction to
                    to hear
                        hear and
                             and determine
                                  determine any
                                             any suit,
                                                   suit, action
                                                         action or
                                                                 or proceeding
                                                                     proceeding and
                                                                                 and to
                                                                                     to settle
                                                                                        settle any
                                                                                               any disputes
                                                                                                    disputes which
                                                                                                              which
may arise
may  arise out
            out of
                 of or
                    or in
                       in connection
                          connection with
                                       with that
                                            that agreement.
                                                  agreement.

Section 7.10 -- Electronic
Section 7.10    Electronic Delivery
                           Delivery and
                                    and Acceptance
                                        Acceptance

         The  Company may,
         The Company     may, in
                               in its
                                  its sole
                                      sole discretion,
                                            discretion, decide
                                                        decide toto deliver
                                                                    deliver any
                                                                            any documents   related to
                                                                                documents related   to current
                                                                                                       current or
                                                                                                               or
future participation in
future participation    the Plan
                     in the Plan by
                                  by electronic   means. The
                                      electronic means.     The Associate
                                                                  Associate hereby
                                                                             hereby consents
                                                                                     consents to
                                                                                              to receive
                                                                                                 receive such
                                                                                                         such
documents by
documents   by electronic  delivery and
               electronic delivery    and agrees
                                          agrees toto participate
                                                      participate in
                                                                   in the
                                                                      the Plan
                                                                          Plan through
                                                                               through an
                                                                                        an on-line
                                                                                           on-line or electronic
                                                                                                   or electronic
system established
system               and maintained
        established and  maintained by by the
                                           the Company
                                               Company or  or aa third
                                                                 third party
                                                                       party broker/stock
                                                                             broker/stock plan
                                                                                          plan administrator
                                                                                                administrator
designated by
designated  by the
               the Company.
                   Company. Further,
                                Further, toto the
                                              the extent
                                                  extent that
                                                          that this
                                                               this Agreement
                                                                    Agreement hashas been
                                                                                     been executed
                                                                                          executed on
                                                                                                    on behalf
                                                                                                        behalf of
                                                                                                               of the
                                                                                                                  the
Company    electronically, the Associate    accepts  the electronic   signature of the
Company electronically, the Associate accepts the electronic signature of the Company. Company.

Section 7.11 -- Choice
Section 7.11    Choice of
                       of Language
                          Language

       By accepting
       By  accepting the
                     the Agreement
                         Agreement providing
                                     providing for
                                               for the
                                                   the terms
                                                       terms and
                                                             and conditions
                                                                 conditions of   the Associate's
                                                                             of the  Associate’s grant,  the
                                                                                                  grant, the
Associate confirms
Associate          having read
          confirms having read and
                               and understood
                                    understood the
                                                the documents
                                                    documents relating
                                                               relating to
                                                                        to this
                                                                           this grant  (the Plan
                                                                                grant (the  Plan and
                                                                                                 and the
                                                                                                     the
Agreement) which
Agreement)  which were
                   were provided
                        provided in
                                 in English
                                    English language.
                                            language. The    Associate accepts
                                                        The Associate  accepts the
                                                                                the terms
                                                                                     terms of
                                                                                            of those
                                                                                               those
documents accordingly.
documents  accordingly.



                                                           10
        Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 43 of 102




Section 7.12 -- Severability
Section 7.12    Severability

         The  provisions of
         The provisions  of this
                            this Agreement
                                 Agreement are
                                            are severable
                                                severable and
                                                           and if
                                                                if any
                                                                   any one
                                                                       one or
                                                                           or more
                                                                              more provisions
                                                                                   provisions are
                                                                                               are determined
                                                                                                   determined
to be illegal or otherwise unenforceable, in whole  or in part, the  remaining provisions shall nevertheless
to be illegal or otherwise unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding
be binding and
            and enforceable.
                 enforceable.

Section 7.13 -- Schedule
Section 7.13             B
                Schedule B

         The Phantom Stock
         The Phantom    Stock Units
                                Units shall
                                       shall be
                                             be subject
                                                subject to
                                                        to any
                                                           any special
                                                               special provisions
                                                                        provisions set
                                                                                    set forth
                                                                                        forth in
                                                                                              in Schedule
                                                                                                 Schedule B B for  the
                                                                                                              for the
Associate’s country
Associate's           of residence,
             country of  residence, if   any. If
                                      if any.    the Associate
                                              If the Associate relocates
                                                               relocates toto one
                                                                              one of
                                                                                  of the
                                                                                     the countries
                                                                                         countries included   in
                                                                                                     included in
Schedule
Schedule BB prior
             prior to
                   to the
                      the vesting
                           vesting of
                                   of the
                                       the Phantom
                                           Phantom Stock    Units, the
                                                     Stock Units,  the special  provisions for
                                                                       special provisions       such country
                                                                                            for such  country shall
                                                                                                               shall
apply to
apply to the
         the Associate,
             Associate, toto the
                             the extent
                                 extent the
                                         the Company
                                             Company determines
                                                        determines that
                                                                     that the
                                                                          the application
                                                                              application of
                                                                                          of such
                                                                                              such provisions
                                                                                                    provisions is
                                                                                                                is
necessary or
necessary  or advisable
              advisable for
                         for legal  or administrative
                              legal or  administrative reasons.
                                                       reasons. Schedule
                                                                 Schedule B  B constitutes
                                                                               constitutes part
                                                                                           part of
                                                                                                 of this
                                                                                                    this Agreement.
                                                                                                         Agreement.

Section 7.14 -- Imposition
Section 7.14    Imposition of Other Requirements
                           of Other Requirements

         The Company reserves
         The Company    reserves the
                                 the right   to impose
                                       right to         other requirements
                                                impose other  requirements on    the Phantom
                                                                             on the  Phantom Stock  Units, to
                                                                                              Stock Units,  to the
                                                                                                               the
extent the Company
extent the Company determines
                     determines itit is
                                     is necessary
                                        necessary oror advisable
                                                       advisable for
                                                                 for legal
                                                                     legal or
                                                                           or administrative
                                                                              administrative reasons,
                                                                                             reasons, and
                                                                                                       and to
                                                                                                           to
require the
require the Associate
            Associate to
                      to sign
                         sign any
                              any additional
                                   additional agreements
                                                 agreements or
                                                             or undertakings   that may
                                                                undertakings that   may be
                                                                                        be necessary
                                                                                           necessary to
                                                                                                      to
accomplish the
accomplish  the foregoing.
                foregoing.

Section 7.15 -- Waiver
Section 7.15    Waiver

       The  Associate acknowledges
        The Associate  acknowledges that
                                       that aa waiver
                                               waiver by
                                                       by the
                                                          the Company
                                                               Company ofof breach
                                                                            breach of
                                                                                   of any
                                                                                      any provision
                                                                                           provision of
                                                                                                     of this
                                                                                                        this
Agreement shall
Agreement  shall not
                 not operate
                     operate or  be construed
                              or be construed as
                                               as aa waiver
                                                     waiver of
                                                            of any
                                                               any other
                                                                   other provision
                                                                         provision of
                                                                                   of this
                                                                                      this Agreement,
                                                                                           Agreement, or  of
                                                                                                       or of
any subsequent
any subsequent breach
               breach by
                       by the
                          the Associate
                              Associate or
                                         or any
                                            any other
                                                other Associate
                                                       Associate of
                                                                 of the
                                                                    the Plan.
                                                                        Plan.

Section 7.16 -- Counterparts
Section 7.16    Counterparts

        This  Agreement may
        This Agreement   may be
                              be executed
                                 executed in
                                           in any
                                              any number
                                                   number of
                                                           of counterparts
                                                              counterparts (including
                                                                            (including by
                                                                                       by facsimile),
                                                                                          facsimile), each
                                                                                                      each of
                                                                                                           of
which shall
which        be deemed
       shall be deemed to
                       to be
                          be an
                             an original
                                original and
                                         and all
                                              all of
                                                  of which
                                                     which together
                                                           together shall
                                                                    shall constitute one and
                                                                          constitute one and the
                                                                                             the same
                                                                                                 same
instrument.
instrument.

Section 7.17 -- Code
Section 7.17    Code Section 409A
                     Section 409A

          For purposes
          For  purposes of of United
                                United States
                                          States taxpayers,
                                                  taxpayers, it
                                                              it is
                                                                 is intended
                                                                     intended thatthat the
                                                                                        the Phantom
                                                                                             Phantom Stock       Units will
                                                                                                         Stock Units      will comply
                                                                                                                                comply
with the
with  the provisions
           provisions ofof Section
                            Section 409A409A of of the
                                                   the Code
                                                       Code and
                                                              and the
                                                                    the Treasury
                                                                          Treasury Regulations
                                                                                       Regulations relating
                                                                                                       relating thereto
                                                                                                                  thereto soso asas not
                                                                                                                                    not to
                                                                                                                                        to
subject the
subject  the Associate
              Associate to to the
                               the payment
                                   payment of   of additional
                                                    additional taxes
                                                                taxes and
                                                                        and interest     under Section
                                                                              interest under     Section 409A
                                                                                                            409A of  of the
                                                                                                                        the Code,
                                                                                                                             Code, and
                                                                                                                                     and
this Agreement
this Agreement will will be
                         be interpreted,      operated and
                              interpreted, operated      and administered
                                                              administered in    in aa manner
                                                                                       manner thatthat is
                                                                                                       is consistent
                                                                                                          consistent withwith this
                                                                                                                                this
intent.
intent. In
         In furtherance
            furtherance of  of this
                                this intent,   the SAC
                                     intent, the          may adopt
                                                    SAC may    adopt such
                                                                        such amendments
                                                                                amendments to    to this
                                                                                                     this Agreement
                                                                                                          Agreement or    or adopt
                                                                                                                              adopt
other policies
other  policies and
                 and procedures
                      procedures (including
                                       (including amendments,
                                                     amendments, policies
                                                                      policies andand procedures
                                                                                        procedures withwith retroactive
                                                                                                             retroactive effect),      or
                                                                                                                             effect), or
take any
take  any other
           other actions,
                  actions, in    each case,
                             in each            without the
                                        case, without    the consent
                                                             consent of  of the
                                                                             the Associate,
                                                                                  Associate, that
                                                                                                that the
                                                                                                      the SAC
                                                                                                          SAC determines
                                                                                                                  determines are  are
reasonable, necessary
reasonable,   necessary or  or appropriate
                                appropriate to  to comply
                                                   comply with
                                                            with the
                                                                   the requirements
                                                                         requirements of    of Section
                                                                                               Section 409A
                                                                                                         409A of  of the
                                                                                                                      the Code
                                                                                                                          Code and and
related  United   States   Department       of  Treasury   guidance.    In  that   light, the  Company,
related United States Department of Treasury guidance. In that light, the Company, its Subsidiaries and      its Subsidiaries      and
any Designated
any  Designated Associate
                    Associate Companies
                                  Companies make  make no
                                                        no representation
                                                            representation or    or covenant
                                                                                     covenant to to ensure
                                                                                                     ensure that
                                                                                                              that the
                                                                                                                    the Phantom
                                                                                                                         Phantom
Stock   Units that
Stock Units    that are
                    are intended
                         intended to  to be
                                          be exempt    from, or
                                             exempt from,     or compliant
                                                                  compliant with,with, Section
                                                                                         Section 409A
                                                                                                    409A ofof the
                                                                                                               the Code
                                                                                                                    Code areare not
                                                                                                                                  not so
                                                                                                                                      so
exempt
exempt or or compliant
             compliant or or for
                               for any
                                   any action
                                         action taken
                                                  taken by
                                                         by the
                                                            the SAC
                                                                 SAC withwith respect
                                                                                respect thereto.
                                                                                           thereto. Nothing
                                                                                                      Nothing in in the
                                                                                                                     the Agreement
                                                                                                                          Agreement
shall provide
shall  provide aa basis
                   basis for
                          for any
                                any person
                                    person to  to take
                                                  take action
                                                       action against
                                                               against the the Company,
                                                                                Company, its  its Subsidiaries
                                                                                                   Subsidiaries or or its  Designated
                                                                                                                       its Designated
Associate Companies
Associate   Companies based based onon matters
                                         matters covered
                                                   covered byby Section
                                                                 Section 409A409A of  of the
                                                                                         the Code,
                                                                                              Code, including
                                                                                                      including thethe tax
                                                                                                                         tax treatment
                                                                                                                              treatment
of any   payments     made    under    the  Phantom    Stock   Units   granted      hereunder,
of any payments made under the Phantom Stock Units granted hereunder, and the Company, its        and  the  Company,       its
Subsidiaries
Subsidiaries andand any
                     any Designated
                          Designated Associate
                                           Associate Companies
                                                       Companies shall shall not
                                                                               not under     any circumstances
                                                                                     under any    circumstances have  have any
                                                                                                                             any
liability to the
liability to the Associate
                  Associate or  or his
                                   his estate
                                         estate or
                                                 or any
                                                    any other
                                                         other party
                                                               party forfor any
                                                                             any taxes,
                                                                                    taxes, penalties
                                                                                            penalties oror interest
                                                                                                           interest due     on amounts
                                                                                                                       due on    amounts


                                                                   11
      Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 44 of 102



paid
paid or
     or payable
        payable under
                under this
                      this Agreement,
                           Agreement, including
                                      including taxes,
                                                 taxes, penalties
                                                        penalties or
                                                                  or interest
                                                                      interest imposed
                                                                               imposed under
                                                                                       under Section
                                                                                             Section 409A
                                                                                                     409A
of
of the
   the Code.
       Code.

By
By the
    the Associate’s
        Associate's execution
                     execution or
                                or electronic
                                   electronic acceptance
                                               acceptance ofofthis
                                                               this Agreement
                                                                    Agreement (including
                                                                               (bcludbu the
                                                                                          the Schedules
                                                                                              Schedules
attached
attached hereto)
          hereto) in
                  in the  manner  specified  in the Associate’s   online account with the Company’s
                      the manner specified in the Associate's online account with the Company's
designated
designated broker/stock    plan administrator,
            brokerlstoa plan    administrator, the
                                                 the Associate
                                                     Associate and
                                                                 and the
                                                                     the Company
                                                                         Company have
                                                                                  have agreed
                                                                                        agreed that
                                                                                                that the
                                                                                                     the
Phantom
Phantom Stock
          Stock Units
                 Units are
                        are granted
                            granted under
                                      under and
                                             and governed
                                                  governed byby the
                                                                the terms
                                                                    terms and
                                                                          and conditions
                                                                              conditions of
                                                                                          ofthe
                                                                                            the Plan
                                                                                                Plan and
                                                                                                       and this
                                                                                                           this
Agreement
Agreement (including
            (including the
                         the Schedules
                             Schedules attached
                                         attached hereto).
                                                   hereto).

                                                             WILLIS
                                                             WHITS TOWERS
                                                                    TOWERS WATSON
                                                                           WATSON PUBLIC
                                                                                  PUBLIC LIMITED
                                                                                         LIMITED
                                                             COMPANY
                                                             COMPANY




                                                             By:
                                                             By:
                                                             Name:
                                                             Name: Anne
                                                                    Anne Donovan
                                                                          Donovan Bodnar
                                                                                  Bodnar
                                                             Title:
                                                             Title: Chief
                                                                    Chief Human
                                                                          Human Resources
                                                                                Resources Officer
                                                                                          Officer




                                                      12
                                                      12
      Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 45 of 102




                                               SCHEDULE A
                                               SCHEDULE A

            PERFORMANCE OBJECTIVES FOR
            PERFORMANCE OBJECTIVES FOR PHANTOM
                                       PHANTOM STOCK UNITS
                                               STOCK UNITS

The
The following   Performance Objectives
    following Performance      Objectives shall
                                          shall apply
                                                 apply to
                                                       to the
                                                          the determination
                                                              determination of
                                                                            of the
                                                                                the number
                                                                                    number of
                                                                                            of Phantom
                                                                                               Phantom Stock
                                                                                                       Stock
Units, if
Units, if any,
          any, that
               that shall
                    shall be
                          be become
                             become eligible  to vest
                                     eligible to vest in
                                                      in accordance
                                                         accordance with
                                                                    with the
                                                                          the terms
                                                                              terms of
                                                                                     of the
                                                                                        the Agreement.
                                                                                            Agreement.

The total number
The total number (Le.,
                  (i.e., 100%)
                         100%) of
                               of Phantom
                                  Phantom Stock
                                           Stock Units
                                                 Units will
                                                       will become
                                                            become eligible
                                                                   eligible to
                                                                            to vest
                                                                               vest if the Terminal
                                                                                    if the          Price is
                                                                                           Terminal Price is
equal to or
equal to or exceeds  the Vesting
            exceeds the  Vesting Price,
                                 Price, where:
                                        where:
    “Terminal Price”
    "Terminal         means the
              Price" means  the average
                                average of
                                         of the
                                            the closing prices of
                                                closing prices of an
                                                                  an Ordinary
                                                                     Ordinary Share
                                                                              Share for the 30
                                                                                    for the 30 trading
                                                                                               trading
    days immediately preceding the last day of the Performance   Period;
    days immediately preceding the last day of the Performance Period;
    “Vesting Price”
    "Vesting        means the
             Price" means the Grant
                              Grant Value
                                    Value Determination
                                          Determination Date
                                                        Date Price
                                                             Price plus
                                                                   plus CAGR
                                                                        CAGR of
                                                                             of 5% during the
                                                                                5% during the
    Performance Period.
    Performance Period.
    “Grant Value
    "Grant  Value Determination
                   Determination Date
                                    Date Price” means the
                                         Price" means the average
                                                          average of
                                                                  of the
                                                                     the closing
                                                                         closing prices
                                                                                 prices of
                                                                                        of an
                                                                                           an Ordinary
                                                                                              Ordinary
    Share for
    Share for the
              the 30
                  30 trading
                     trading days
                             days immediately preceding April
                                  immediately preceding April 2,
                                                              2, 2018.
                                                                 2018.
If the Terminal
If the           Price is
       Terminal Price  is less
                          less than
                               than the
                                    the Vesting
                                        Vesting Price,
                                                 Price, the
                                                        the total
                                                            total number
                                                                  number of
                                                                         of Phantom
                                                                            Phantom Stock
                                                                                    Stock Units
                                                                                           Units that
                                                                                                 that will
                                                                                                      will
become eligible
become            to vest
         eligible to vest will
                          will be
                               be equal
                                  equal to
                                        to the
                                           the product
                                               product of
                                                        of (i)
                                                           (i) the
                                                               the Number
                                                                   Number of
                                                                          of Granted
                                                                             Granted Units,
                                                                                     Units, multiplied
                                                                                            multiplied by
                                                                                                       by (ii)
                                                                                                           (ii)
the Vesting
the  Vesting Percentage,
             Percentage, where:
                           where:
    “Vesting Percentage”
    "Vesting              means, 100%
             Percentage" means,   100% minus
                                       minus the
                                               the product
                                                   product of
                                                            of (A)
                                                               (A) 4%
                                                                   4% multiplied
                                                                       multiplied by
                                                                                  by (B)
                                                                                     (B) the
                                                                                         the number of
                                                                                             number of
    percentage points
    percentage points by
                      by which
                         which the
                               the Terminal Price is
                                   Terminal Price is less
                                                     less than
                                                          than the
                                                               the Vesting
                                                                   Vesting Price.
                                                                           Price.
No Phantom
No Phantom Stock Units will
           Stock Units will vest
                            vest unless
                                 unless the
                                        the Terminal Price is
                                            Terminal Price is more
                                                              more than
                                                                   than 75% of the
                                                                        75% of the Vesting
                                                                                   Vesting Price.
                                                                                           Price.
       Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 46 of 102


                                                                                                       SCHEDULE B
                                                                                                       SCHEDULE B

   COUNTRY-SPECIFIC APPENDIX
   COUNTRY-SPECIFIC APPENDIX TO
                             TO PHANTOM STOCK UNIT
                                PHANTOM STOCK      AWARD AGREEMENT
                                              UNIT AWARD AGREEMENT

                      WILLIS TOWERS
                      WILLIS TOWERS WATSON
                                     WATSON PUBLIC   LIMITED COMPANY
                                              PUBLIC LIMITED COMPANY
                                2012 EQUITY
                                2012 EQUITY INCENTIVE
                                            INCENTIVE PLAN
                                                       PLAN

Capitalized terms
Capitalized  terms used
                   used but
                        but not
                            not defined
                                defined herein
                                        herein shall
                                               shall have
                                                     have the
                                                          the meanings
                                                              meanings ascribed
                                                                       ascribed to
                                                                                to them
                                                                                   them in the Agreement
                                                                                        in the Agreement
or the
or the Plan.
       Plan.

Terms and Conditions
Terms and Conditions

This
This Schedule
     Schedule BB includes  additional terms
                  includes additional terms and
                                             and conditions
                                                  conditions that
                                                             that govern
                                                                  govern the
                                                                          the Phantom
                                                                              Phantom Stock
                                                                                      Stock Units
                                                                                             Units granted
                                                                                                   granted to
                                                                                                            to
the Associate
the Associate if the Associate
              if the Associate resides
                               resides in
                                        in one
                                           one of
                                               of the
                                                  the countries listed below.
                                                      countries listed below. This
                                                                               This Schedule B forms
                                                                                    Schedule B         part of
                                                                                                forms part  of
the Agreement.
the Agreement. Capitalized
                 Capitalized terms
                             terms used
                                    used but
                                          but not
                                              not defined
                                                  defined herein
                                                          herein shall  have the
                                                                  shall have the meanings
                                                                                 meanings ascribed
                                                                                          ascribed to
                                                                                                   to them
                                                                                                      them in
                                                                                                            in
the Agreement.
the Agreement.

Notifications
Notifications

This  Schedule B
This Schedule    B also
                    also includes  information based
                         includes information   based on
                                                       on the
                                                           the securities,
                                                                securities, exchange   control and
                                                                            exchange control     and other
                                                                                                     other laws
                                                                                                            laws in
                                                                                                                 in
effect in
effect     the Associate's
       in the  Associate’s country
                           country as
                                    as of
                                       of March
                                          March 2018.
                                                  2018. Such
                                                         Such laws    are often
                                                                laws are        complex and
                                                                          often complex   and change
                                                                                               change frequently.
                                                                                                        frequently.
As aa result,
As             the Company
       result, the Company strongly
                              strongly recommends
                                        recommends thatthat the
                                                            the Associate
                                                                  Associate not
                                                                             not rely  on the
                                                                                  rely on  the information    noted
                                                                                                information noted
herein as
herein  as the
            the only
                only source
                     source of
                             of information
                                information relating  to the
                                             relating to the consequences
                                                             consequences of  of the
                                                                                 the Associate's
                                                                                      Associate’s participation
                                                                                                   participation in
                                                                                                                 in
the Plan  because  the information   may  be out of date at the  time the Associate   vests in the Phantom
the Plan because the information may be out of date at the time the Associate vests in the Phantom Stock      Stock
Units or
Units  or the
          the Phantom
              Phantom Stock   Units become
                        Stock Units  become payable.
                                              payable.

In addition, the
In addition, the information
                  information is   general in
                                is general in nature.
                                              nature. The   Company is
                                                       The Company      is not
                                                                           not providing
                                                                                providing the
                                                                                           the Associate
                                                                                               Associate with
                                                                                                          with any
                                                                                                               any
tax advice
tax advice with
            with respect
                 respect to
                          to the
                             the Phantom
                                 Phantom Stock
                                           Stock Units.
                                                  Units. The
                                                          The information
                                                               information isis provided
                                                                                provided below
                                                                                          below may
                                                                                                 may not
                                                                                                      not apply
                                                                                                          apply to
                                                                                                                 to
the Associate's
the Associate’s particular
                 particular situation,
                             situation, and
                                        and the
                                             the Company
                                                 Company is is not
                                                               not in
                                                                   in aa position
                                                                         position to
                                                                                   to assure
                                                                                      assure the
                                                                                             the Associate
                                                                                                 Associate of
                                                                                                            of any
                                                                                                               any
particular result.
particular result. Accordingly,
                    Accordingly, the   Associate should
                                   the Associate  should seek
                                                          seek appropriate
                                                                appropriate professional
                                                                               professional advice
                                                                                             advice as
                                                                                                    as to
                                                                                                       to how
                                                                                                          how the
                                                                                                                the
tax or other
tax or other laws  in the
             laws in      Associate’s country
                      the Associate's  country apply
                                                apply to
                                                      to the Associate’s situation.
                                                         the Associate's   situation.

Finally, if
Finally, if the
            the Associate
                Associate is  is aa citizen or resident
                                    citizen or resident of
                                                        of aa country   other than
                                                              country other    than the
                                                                                    the one  in which
                                                                                        one in  which the
                                                                                                        the Associate
                                                                                                             Associate is
                                                                                                                        is
currently residing
currently  residing and/or
                      and/or working,
                              working, transfers
                                          transfers employment
                                                    employment and/or
                                                                   and/or residency    after the
                                                                            residency after  the Phantom
                                                                                                  Phantom Stock    Units
                                                                                                             Stock Units
are granted,
are           or is
    granted, or  is considered
                    considered aa resident
                                     resident of
                                              of another
                                                 another country   for local
                                                          country for   local law
                                                                              law purposes,
                                                                                   purposes, the
                                                                                              the terms
                                                                                                   terms and
                                                                                                          and conditions
                                                                                                               conditions
contained herein
contained   herein for   the country
                    for the  country thethe Associate
                                            Associate is
                                                       is residing  and/or working
                                                          residing and/or    working in  at the
                                                                                      in at the time
                                                                                                 time of
                                                                                                       of the
                                                                                                           the grant may
                                                                                                               grant may
not be
not be applicable
       applicable to to the
                        the Associate,
                            Associate, andand the
                                               the Company
                                                   Company shall,
                                                               shall, in
                                                                      in its discretion, determine
                                                                         its discretion, determine to to what
                                                                                                         what extent  the
                                                                                                               extent the
terms and
terms  and conditions
             conditions contained       herein shall
                          contained herein     shall be
                                                     be applicable
                                                         applicable toto the
                                                                          the Associate.
                                                                              Associate. Similarly,
                                                                                           Similarly, thethe information
                                                                                                             information
contained herein
contained   herein may
                    may nono longer
                             longer be be applicable
                                          applicable in
                                                     in the
                                                        the same
                                                             same manner.
                                                                   manner.

ARGENTINA
ARGENTINA

There are no
There are no country-specific
             country-specific provisions.
                              provisions.

AUSTRALIA
AUSTRALIA

Securities Law
Securities Law Information
                 Information
The  offer of
The offer  of the
              the Phantom
                  Phantom Stock    Units is
                            Stock Units      intended to
                                          is intended to comply with the
                                                         comply with  the provisions
                                                                          provisions of
                                                                                     of the
                                                                                        the Corporations
                                                                                            Corporations Act
                                                                                                           Act
2001, ASIC
2001,  ASIC Regulatory
              Regulatory Guide
                          Guide 49
                                 49 and
                                     and ASIC
                                          ASIC Class
                                                 Class Order
                                                       Order CO
                                                             CO 14/1000.
                                                                14/1000. Additional
                                                                            Additional details are set
                                                                                       details are set forth in
                                                                                                       forth in
the Offer
the  Offer Document
           Document for    the offer
                       for the offer of
                                     of the
                                        the Phantom
                                              Phantom Stock  Units to
                                                       Stock Units to Australian
                                                                       Australian resident employees, which
                                                                                  resident employees,   which
will be
will be provided
        provided to
                  to the
                     the Associate
                         Associate with
                                   with the
                                         the Agreement.
                                              Agreement.
       Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 47 of 102


BELGIUM
BELGIUM

There are no
There are no country-specific
             country-specific provisions.
                              provisions.

BERMUDA
BERMUDA

There are no
There are no country-specific
             country-specific provisions.
                              provisions.

BRAZIL
BRAZIL

Compliance with
Compliance    with Law
                    Law
By accepting
By  accepting the
                the Phantom
                    Phantom Stock
                              Stock Units,
                                      Units, the
                                             the Associate
                                                  Associate acknowledges
                                                             acknowledges that
                                                                           that he agrees to
                                                                                he agrees to comply    with
                                                                                              comply with
applicable Brazilian
applicable  Brazilian laws and pay
                      laws and pay any
                                   any and
                                        and all
                                             all applicable
                                                 applicable Tax-Related
                                                            Tax-Related Items associated with
                                                                        Items associated with the
                                                                                              the grant and
                                                                                                  grant and
vesting of
vesting of the
           the Phantom
               Phantom Stock
                         Stock Units.
                               Units.

CAMEROON
CAMEROON

There are no
There are no country
             country specific
                     specific provisions.
                              provisions.

CANADA
CANADA

The following provisions
Thefollowing  provisions apply
                         apply to
                               to the
                                  the Phantom
                                      Phantom Stock
                                              Stock Units if the
                                                    Units if the Associate
                                                                 Associate is
                                                                           is aa resident
                                                                                 resident of
                                                                                          of Quebec
                                                                                             Quebec

Language Consent
Language    Consent
The  parties acknowledge
The parties  acknowledge that
                           that it
                                 it is their express
                                    is their          wish that
                                             express wish   that the
                                                                 the Agreement
                                                                      Agreement as
                                                                                 as well
                                                                                    well as
                                                                                          as all
                                                                                             all the
                                                                                                 the documents,
                                                                                                     documents,
notices and
notices  and legal
             legal proceedings
                    proceedings entered
                                  entered into,   given, or
                                            into, given, or instituted  pursuant hereto
                                                             instituted pursuant hereto or
                                                                                         or relating  directly or
                                                                                            relating directly  or
indirectly hereto,
indirectly         be drawn
           hereto, be       up in
                      drawn up  in English.
                                    English.

Consentement
Consentement relatif    à la
                relatif a la longue
                             langue
Les parties
Les  parties reconnaissent
             reconnaissent avoir
                              avoir exige
                                    exigé la  rédaction en
                                           la redaction en anglais
                                                            anglais du
                                                                    du Contrat,  ainsi que
                                                                       Contrat, ainsi      de tous
                                                                                       que de      documents
                                                                                              tous documents
exécutés,  avis donnes
executes, avis  donnés et   procédures judiciaires
                         et procedures   judiciaires intentees,
                                                     intentées, directement
                                                                directement ou
                                                                            ou indirectement,
                                                                                indirectement, relatifs au, ou
                                                                                               relatifs au, ou
suite au,
suite au, Contrat.
          Contrat.

Data Privacy
Data Privacy
The
The following provision supplements
    following provision supplements Section
                                    Section 5.1 of the
                                            5.1 of the Agreement:
                                                       Agreement:

The Associate hereby
The Associate   hereby authorizes
                         authorizes the
                                    the Company
                                        Company and and the
                                                        the Company's
                                                            Company’s representatives
                                                                          representatives to
                                                                                           to discuss
                                                                                              discuss with
                                                                                                       with and
                                                                                                            and
obtain all
obtain all relevant
           relevant information
                     information from   all personnel
                                  from all  personnel (professional
                                                       (professional or
                                                                      or not)
                                                                         not) involved
                                                                               involved in the administration
                                                                                        in the administration and
                                                                                                                and
operation of
operation  of the
              the Plan.
                  Plan. The   Associate further
                         The Associate            authorizes the
                                         further authorizes  the Company
                                                                 Company and  and the
                                                                                  the Employer
                                                                                      Employer toto disclose
                                                                                                    disclose and
                                                                                                              and
discuss with
discuss with their
              their advisors
                    advisors the
                             the Associate's
                                 Associate’s participation
                                               participation in
                                                             in the
                                                                the Plan.
                                                                    Plan. The
                                                                            The Associate
                                                                                 Associate also
                                                                                            also authorizes
                                                                                                 authorizes the
                                                                                                             the
Company and
Company    and the
                the Employer
                    Employer toto record
                                  record such
                                          such information
                                                information and
                                                             and to
                                                                  to keep
                                                                     keep it
                                                                           it in his employment
                                                                              in his employment file.
                                                                                                  file.

CAYMAN
CAYMAN

There are no
There are no country-specific
             country-specific provisions.
                              provisions.

CHILE
CHILE

There are no
There are no country-specific
             country-specific provisions.
                              provisions.

CHINA
CHINA

Phantom
Phantom Stock   Units Granted
          Stock Units Granted for
                               for Retention
                                   Retention Purposes
                                              Purposes Only
                                                        Only
The
The following provision supplements
    following provision supplements Section
                                    Section 4.1
                                            4.1 of
                                                of the
                                                   the Agreement:
                                                       Agreement:

                                                        15
       Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 48 of 102



Notwithstanding anything
Notwithstanding    anything contrary
                             contrary in  the Agreement,
                                       in the Agreement, the
                                                          the Associate
                                                               Associate understands
                                                                         understands and
                                                                                      and agrees
                                                                                           agrees that
                                                                                                  that the
                                                                                                       the
Phantom Stock
Phantom          Units are
          Stock Units  are granted
                           granted by
                                   by the
                                      the Company
                                          Company to
                                                   to the
                                                      the Associate
                                                          Associate for
                                                                    for retention purposes only
                                                                        retention purposes only and
                                                                                                and do
                                                                                                    do not
                                                                                                       not
constitute part
constitute part of
                of the
                   the Associate's
                       Associate’s normal
                                   normal compensation
                                           compensation or
                                                        or salary.
                                                           salary.

COLOMBIA
COLOMBIA

Labor Law
Labor  Law Acknowledgment
            Acknowledgment
The following provision
The following provision supplements
                        supplements Section
                                    Section 4.1
                                            4.1 of
                                                of the
                                                   the Agreement:
                                                       Agreement:

The  Associate acknowledges
The Associate    acknowledges that
                                 that pursuant
                                       pursuant to
                                                to Article
                                                   Article 128
                                                           128 of
                                                               of the
                                                                  the Colombian
                                                                      Colombian Labor
                                                                                   Labor Code,
                                                                                         Code, the
                                                                                                 the Plan
                                                                                                     Plan and
                                                                                                          and
related benefits
related  benefits do
                  do not
                      not constitute
                          constitute aa component
                                        component ofof "salary"
                                                       “salary” for
                                                                for any
                                                                    any legal purpose. Therefore,
                                                                        legal purpose.               the Phantom
                                                                                        Therefore, the   Phantom
Stock  Units and
Stock Units   and related
                   related benefits
                           benefits will
                                     will not
                                          not be
                                              be included  and/or considered
                                                 included and/or  considered for
                                                                              for purposes
                                                                                  purposes of
                                                                                            of calculating
                                                                                               calculating any
                                                                                                           any
and all
and  all labor benefits, such
         labor benefits, such as
                              as legal/fringe
                                  legal/fringe benefits,
                                               benefits, vacations,
                                                         vacations, indemnities,
                                                                    indemnities, payroll
                                                                                  payroll taxes,
                                                                                          taxes, social
                                                                                                 social insurance
                                                                                                        insurance
contributions and/or
contributions   and/or any
                        any other
                            other labor-related  amount which
                                   labor-related amount   which may
                                                                 may be
                                                                      be payable.
                                                                         payable.

DENMARK
DENMARK

Nature of
Nature  of Award
           Award
The
The following provision supplements
    following provision supplements Section
                                    Section 4.1
                                            4.1 of
                                                of the
                                                   the Agreement:
                                                       Agreement:

By participating
By participating inin the
                      the Plan,
                          Plan, the
                                the Associate
                                    Associate understands
                                              understands and
                                                           and agrees
                                                                agrees that
                                                                       that the
                                                                            the grant
                                                                                grant of
                                                                                      of the
                                                                                          the Phantom
                                                                                              Phantom Stock
                                                                                                         Stock
Units relate to future services to be performed and are not a bonus or compensation   for  past services.
Units relate to future services to be performed and are not a bonus or compensation for past services.

EGYPT
EGYPT

There are no
There are no country-specific
             country-specific provisions.
                              provisions.

FINLAND
FINLAND

There are no
There are no country-specific
             country-specific provisions.
                              provisions.

FRANCE
FRANCE

Language
Language
By accepting
By  accepting the
               the Phantom
                   Phantom Stock
                             Stock Units
                                   Units and
                                         and the
                                             the Agreement,
                                                 Agreement, which
                                                            which provides
                                                                  provides for the terms
                                                                           for the terms and
                                                                                          and conditions
                                                                                              conditions of
                                                                                                          of
the Phantom
the  Phantom Stock   Units, the
              Stock Units,   the Associate
                                 Associate confirms
                                           confirms having
                                                    having read
                                                           read and
                                                                and understood
                                                                    understood the
                                                                                the documents
                                                                                     documents relating
                                                                                                 relating to
                                                                                                          to
this grant
this       (including the
     grant (including the Agreement
                           Agreement and
                                       and Schedules A and
                                           Schedules A  and B)
                                                            B) which
                                                               which were
                                                                     were provided
                                                                           provided inin English
                                                                                         English language.
                                                                                                  language.
The  Associate accepts
The Associate   accepts the
                        the terms
                            terms of
                                  of those
                                     those documents
                                           documents accordingly.
                                                     accordingly.

Langue Utilisée.
Langue    Utilisee.
En acceptant l’Attribution
En acceptant                  de primes
                l'Attribution de  primes en
                                          en espèces    différées («
                                               especes differees       Phantom Stock
                                                                   (ff Phantom   Stock Units   ») et
                                                                                        Units »)     le Contrat
                                                                                                  et le          qui
                                                                                                        Contrat qui
contient les
contient  les termes
              termes etet conditions de l'Attribution
                          conditions de l’Attribution de de primes
                                                             primes enen espèces  différées, le
                                                                         especes differees,  le Associate
                                                                                                Associate confirme
                                                                                                          confirme
avoir lu
avoir lu et
         et compris
            compris les   documents relatifs
                      les documents  relatifs aà cette attribution (en
                                                 cette attribution  (en ce compris, le
                                                                        ce compris,  le Contrat et les
                                                                                        Contrat et     Annexes A
                                                                                                   les Annexes  A et
                                                                                                                  et
B) qui
B)       ont ete
   qui ont    été transmis
                   transmis en
                             en langue   anglaise. Le
                                 longue anglaise.      Le Associate
                                                           Associate accepte
                                                                       accepte les
                                                                               les termes
                                                                                    termes dede ces   documents en
                                                                                                 ces documents    en
connaissance de
connaissance    de cause.
                    cause.

GERMANY
GERMANY

There are no
There are no country-specific
             country-specific provisions.
                              provisions.




                                                        16
       Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 49 of 102


HONG KONG
HONG KONG

Vesting upon
Vesting         Termination of
         upon Termination     of Employment
                                 Employment due    to Death
                                               due to Death or
                                                             or Disability
                                                                Disability
Upon the
Upon  the termination
          termination of
                       of Associate's
                          Associate’s employment
                                      employment due   to the
                                                   due to the Associate's
                                                              Associate’s death  or disability,
                                                                           death or disability, the
                                                                                                the treatment
                                                                                                    treatment
contemplated under
contemplated   under Section  3.1(d) shall
                      Section 3.1(d) shall not
                                           not apply
                                               apply and
                                                     and Section  3.1 shall
                                                          Section 3.1 shall apply
                                                                            apply to
                                                                                  to the
                                                                                      the Associate
                                                                                          Associate without
                                                                                                      without
giving effect
giving        to Section
       effect to         3.1(d).
                 Section 3.1(d).

Securities Law
Securities Law Information
               Information
WARNING.
WARNING. The     Phantom Stock
             The Phantom  Stock Units do not
                                Units do not constitute
                                             constitute aa public
                                                           public offering
                                                                  offering of
                                                                           of securities
                                                                              securities under Hong Kong
                                                                                         under Hong Kong
law and are
law and   are available
              available only
                        only to
                             to employees
                                employees ofof the
                                               the Company
                                                    Company or  or Subsidiary
                                                                    Subsidiary oror Designated
                                                                                    Designated Associate
                                                                                                Associate
Company.
Company.

The  Agreement, including
The Agreement,    including this    Schedule B,
                              this Schedule    B, the  Plan and
                                                  the Plan   and other
                                                                  other incidental    communication materials
                                                                          incidental communication     materials have
                                                                                                                    have
not been
not        prepared in
     been prepared    in accordance
                          accordance withwith and
                                              and are
                                                    are not
                                                        not intended
                                                             intended to     constitute aa “prospectus”
                                                                         to constitute     `prospectus" forfor aa public
                                                                                                                  public
offering of
offering  of securities
             securities under
                         under the   applicable securities
                                 the applicable   securities legislation
                                                              legislation inin Hong
                                                                               Hong Kong,
                                                                                      Kong, nor
                                                                                             nor have
                                                                                                  have the   documents
                                                                                                        the documents
been  reviewed   by any  regulatory    authority in  Hong   Kong.    The  Agreement,   including
been reviewed by any regulatory authority in Hong Kong. The Agreement, including this Schedule B, this Schedule    B, the
                                                                                                                      the
Plan and
Plan   and other
            other incidental     communication materials
                   incidental communication        materials areare intended
                                                                     intended only
                                                                                 only for
                                                                                      for the  personal use
                                                                                           the personal         of each
                                                                                                           use of   each
eligible
eligible employee
         employee andand not
                           not for
                                for distribution
                                     distribution to  any other
                                                   to any   other person.
                                                                   person. The      Associate is
                                                                               The Associate   is advised
                                                                                                  advised toto exercise
                                                                                                                exercise
caution in
caution     relation to
         in relation  to the Phantom Stock
                         the Phantom     Stock Units.   If the
                                                Units. If       Associate has
                                                           the Associate     has questions  about any
                                                                                 questions about   any of
                                                                                                        of the  contents
                                                                                                           the contents
of the
of     Agreement, including
   the Agreement,   including this    Schedule B,
                                 this Schedule  B, or
                                                    or any
                                                       any other
                                                            other incidental
                                                                   incidental communication
                                                                                communication materials
                                                                                                 materials distributed
                                                                                                             distributed
in connection with
in connection   with the  Phantom Stock
                     the Phantom     Stock Units,
                                            Units, the Associate should
                                                   the Associate    should obtain
                                                                             obtain independent   professional advice.
                                                                                    independent professional     advice.

INDIA
INDIA

There are no
There are no country-specific
             country-specific provisions.
                              provisions.

IRELAND
IRELAND

There are no
There are no country-specific
             country-specific provisions.
                              provisions.

ITALY
ITALY

Data Privacy
Data Privacy
The following provision
Thefollowing  provision replaces
                        replaces Section
                                 Section 5.1
                                         5.1 of
                                             of the
                                                the Agreement:
                                                    Agreement:

Pursuant to
Pursuant  to Section
             Section 13
                      13 of
                         of the
                            the Legislative
                                Legislative Decree
                                             Decree no.
                                                      no. 196/2003,
                                                          196/2003, the
                                                                    the Associate
                                                                         Associate hereby
                                                                                    hereby explicitly
                                                                                            explicitly and
                                                                                                        and
unambiguously   consents to
unambiguously consents   to the
                            the collection,
                                collection, use, processing and
                                            use, processing and transfer,
                                                                 transfer, in
                                                                           in electronic
                                                                              electronic or
                                                                                         or other
                                                                                            other form,
                                                                                                   form, of
                                                                                                          of
the Associate's
the Associate’s personal
                personal data
                          data as
                                as described
                                    described in
                                               in this
                                                   this Schedule
                                                        Schedule BB by  and among,
                                                                     by and   among, asas applicable,
                                                                                           applicable, the
                                                                                                         the
Associate’s Employer,
Associate's  Employer, the
                        the Company
                             Company and and Subsidiary
                                              Subsidiary oror Designated
                                                              Designated Associate
                                                                            Associate Company
                                                                                       Company for  for the
                                                                                                         the
exclusive purpose of
exclusive purpose  of implementing,
                      implementing, administering,
                                     administering, and
                                                      and managing
                                                           managing the
                                                                     the Associate's
                                                                         Associate’s participation
                                                                                      participation inin the
                                                                                                         the
Plan.
Plan.

The  Associate understands
The Associate                  that the
                 understands that   the Company,
                                         Company, the the Employer
                                                           Employer andand Subsidiary
                                                                             Subsidiary or
                                                                                         or Designated
                                                                                            Designated Associate
                                                                                                           Associate
Company
Company maymay hold
                 hold certain
                       certain personal
                               personal information
                                         information about
                                                         about the
                                                               the Associate,
                                                                    Associate, including,
                                                                                including, but
                                                                                            but not
                                                                                                 not limited
                                                                                                     limited to,
                                                                                                              to, the
                                                                                                                  the
Associate’s name,
Associate's  name, home
                     home address
                            address and
                                     and telephone
                                          telephone number,
                                                       number, email    address, date
                                                                 email address,    date of
                                                                                        of birth,
                                                                                           birth, social
                                                                                                  social insurance
                                                                                                          insurance
(to the
(to the extent
         extent permitted
                 permitted under    Italian law),
                             under Italian   law), passport
                                                    passport oror other
                                                                   other identification
                                                                           identification number     (e.g., resident
                                                                                           number (e.g.,    resident
registration number),
registration number), salary,
                         salary, nationality,
                                 nationality, job
                                               job title,
                                                   title, any
                                                          any shares
                                                              shares oror directorships
                                                                          directorships held
                                                                                         held in
                                                                                               in the
                                                                                                  the Company
                                                                                                       Company or  or
any Subsidiary
any  Subsidiary oror Designated
                     Designated Associate
                                  Associate Company,       details of
                                              Company, details     of all
                                                                      all Phantom
                                                                          Phantom Stock
                                                                                     Stock Units   granted, or
                                                                                            Units granted,    or any
                                                                                                                 any
other entitlement
other  entitlement to to Phantom
                          Phantom Stock
                                      Stock Units      awarded, cancelled,
                                              Units awarded,       cancelled, exercised,
                                                                                exercised, vested,
                                                                                             vested, unvested
                                                                                                       unvested or or
outstanding in
outstanding   in the
                   the Associate's
                        Associate’s favor,
                                     favor, for
                                             for the
                                                  the exclusive
                                                        exclusive purpose
                                                                    purpose ofof implementing,
                                                                                  implementing, managing
                                                                                                   managing and  and
administering the
administering   the Plan
                     Plan ("Data,.
                          (“Data”).

The  Associate also
The Associate  also understands  that providing
                    understands that   providing the
                                                  the Company    with Data
                                                      Company with     Data is
                                                                             is necessary
                                                                                necessary for
                                                                                          for the
                                                                                              the
performance of
performance  of the
                the Plan
                    Plan and
                         and that
                              that the
                                   the Associate's
                                        Associate’s refusal
                                                    refusal to
                                                            to provide
                                                               provide such
                                                                        such Data
                                                                              Data would  make it
                                                                                   would make   it

                                                           17
        Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 50 of 102


impossible for
impossible   for the
                  the Company
                      Company to  to perform
                                     perform its
                                              its contractual
                                                  contractual obligations
                                                               obligations and
                                                                           and may
                                                                                 may affect
                                                                                      affect the
                                                                                             the Associate's
                                                                                                 Associate's
ability to
ability to participate
           participate in
                       in the
                          the Plan.
                              Plan. The
                                     The Controller  of personal
                                          Controller of personal data
                                                                 data processing
                                                                       processing is
                                                                                  is 200
                                                                                     200 Liberty
                                                                                         Liberty Street,
                                                                                                 Street, New
                                                                                                         New
York,  NY 10281
York, NY    10281 USA,    and, pursuant
                   USA, and,   pursuant to
                                         to Legislative
                                            Legislative Decree
                                                        Decree no.
                                                                no. 196/2003,
                                                                    196/2003, its
                                                                              its Representative
                                                                                  Representative in
                                                                                                 in Italy
                                                                                                    Italy for
                                                                                                           for
privacy purposes
privacy   purposes is
                    is Willis Italia S.p.A.
                       Willis Italia S.p.A. Via
                                            Via Tortona   33 Palazzo
                                                 Tortona 33  Palazzo Athena
                                                                      Athena Ground    Floor Milano
                                                                              Ground Floor    Milano 20144
                                                                                                       20144
Italy.
Italy.

 The  Associate understands
 The Associate     understands that that Data
                                           Data will
                                                  will not
                                                        not be
                                                             be publicized,
                                                                publicized, butbut it
                                                                                    it may
                                                                                        may bebe transferred
                                                                                                  transferred to to banks,
                                                                                                                    banks, other
                                                                                                                             other
 financial institutions,
financial    institutions, or
                            or brokers
                                brokers involved
                                             involved in in the
                                                            the management
                                                                 management and    and administration
                                                                                         administration of   of the
                                                                                                                 the Plan.
                                                                                                                      Plan. TheThe
 Associate understands
Associate      understands thatthat Data
                                       Data may may also
                                                       also bebe transferred
                                                                  transferred to  to the
                                                                                       the independent
                                                                                             independent registered
                                                                                                              registered public
                                                                                                                           public
 accounting firm
accounting      firm engaged
                       engaged by by thethe Company.
                                              Company. The         Associate further
                                                             The Associate      further understands
                                                                                            understands thatthat the
                                                                                                                   the Company
                                                                                                                        Company
 and/or any
and/or    any Subsidiary
                Subsidiary or or Designated
                                   Designated Associate
                                                     Associate Company
                                                                 Company will will transfer
                                                                                     transfer Data
                                                                                                Data among
                                                                                                        among themselves
                                                                                                                  themselves as  as
 necessary for
necessary     for the
                  the purposes
                       purposes ofof implementing,
                                       implementing, administering
                                                          administering and and managing
                                                                                  managing the  the Associate's
                                                                                                     Associate’s participation
                                                                                                                    participation
 in the
in  the Plan,
         Plan, and
                and that
                      that the
                           the Company
                                Company and/orand/or anyany Subsidiary
                                                             Subsidiary oror Designated
                                                                              Designated Associate
                                                                                              Associate Company
                                                                                                           Company may  may each
                                                                                                                              each
 further transfer
further   transfer Data
                     Data to
                           to third
                              third parties
                                      parties assisting
                                                 assisting the
                                                            the Company
                                                                Company in   in the
                                                                                 the implementation,
                                                                                      implementation, administration,
                                                                                                           administration, and and
 management of
management        of the
                     the Plan,
                         Plan, including
                                 including any  any requisite   transfer of
                                                     requisite transfer   of Data
                                                                              Data to to aa broker
                                                                                            broker or or other
                                                                                                         other third
                                                                                                                third party
                                                                                                                       party with
                                                                                                                              with
 whom
 whom thethe Associate
              Associate may
                          may elect
                                elect to to deposit
                                            deposit any
                                                      any cash
                                                           cash payments
                                                                 payments acquired
                                                                              acquired at  at vesting   of the
                                                                                               vesting of  the Phantom
                                                                                                                 Phantom Stock
                                                                                                                            Stock
 Units.   Such recipients
 Units. Such                 may receive,
                 recipients may      receive, possess,
                                                possess, use,   retain, and
                                                           use, retain,  and transfer
                                                                              transfer DataData in
                                                                                                 in electronic
                                                                                                     electronic oror other
                                                                                                                      other form,
                                                                                                                             form,
 for the
for  the purposes
           purposes of of implementing,
                          implementing, administering,
                                               administering, and and managing
                                                                        managing his   his participation
                                                                                            participation in in the
                                                                                                                 the Plan.
                                                                                                                      Plan. TheThe
 Associate   understands     that   these    recipients   may   be  located   in  or   outside
Associate understands that these recipients may be located in or outside of the European Economicof  the  European     Economic
 Area, such
Area,    such asas in
                    in the
                        the United       States or
                             United States        or elsewhere.      Should the
                                                      elsewhere. Should         the Company         exercise its
                                                                                      Company exercise         its discretion
                                                                                                                    discretion inin
 suspending all
suspending      all necessary
                    necessary legal
                                legal obligations
                                          obligations connected
                                                         connected with
                                                                     with the
                                                                            the management
                                                                                  management and    and administration
                                                                                                         administration of  of the
                                                                                                                                the
 Plan, it
Plan,   it will
           will delete
                delete Data
                        Data asas soon
                                   soon as as it
                                               it has
                                                  has completed
                                                       completed allall the
                                                                        the necessary
                                                                             necessary legal
                                                                                           legal obligations     connected with
                                                                                                  obligations connected       with
 the management
the  management and   and administration
                           administration of     of the
                                                    the Plan.
                                                        Plan.

The Associate understands
The Associate               that Data
               understands that  Data processing
                                       processing related  to the
                                                   related to the purposes
                                                                  purposes specified
                                                                            specified above
                                                                                      above shall
                                                                                             shall take
                                                                                                   take place
                                                                                                         place
under  automated or
under automated   or non-automated
                      non-automated conditions,
                                        conditions, anonymously
                                                     anonymously when
                                                                    when possible,
                                                                           possible, that
                                                                                      that comply    with the
                                                                                           comply with     the
purposes for
purposes  for which Data is
              which Data  is collected  and with
                             collected and  with confidentiality
                                                  confidentiality and
                                                                   and security
                                                                        security provisions,
                                                                                 provisions, as
                                                                                              as set
                                                                                                 set forth
                                                                                                      forth by
                                                                                                            by
applicable laws
applicable laws and
                and regulations,
                    regulations, with
                                  with specific
                                       specific reference to Legislative
                                                reference to  Legislative Decree
                                                                          Decree no.
                                                                                  no. 196/2003.
                                                                                      196/2003.

The  processing activity,
The processing     activity, including
                             including communication,
                                          communication, the the transfer
                                                                 transfer of
                                                                          of Data
                                                                              Data abroad,
                                                                                     abroad, including
                                                                                               including outside
                                                                                                          outside of
                                                                                                                  of
the European
the European Economic
                 Economic Area,
                              Area, asas herein
                                          herein specified
                                                  specified and
                                                            and pursuant
                                                                  pursuant toto applicable
                                                                                applicable laws
                                                                                             laws and
                                                                                                   and regulations,
                                                                                                        regulations,
does not
does  not require
           require his
                     his consent
                          consent thereto,
                                    thereto, as
                                              as the
                                                 the processing
                                                      processing isis necessary
                                                                      necessary toto performance
                                                                                      performance of of contractual
                                                                                                         contractual
obligations related
obligations   related to
                       to implementation,
                           implementation, administration,
                                              administration, and
                                                                and management
                                                                      management of  of the
                                                                                         the Plan.
                                                                                              Plan. The    Associate
                                                                                                      The Associate
understands    that, pursuant
understands that,    pursuant to to Section
                                    Section 77 of
                                                of the
                                                   the Legislative
                                                       Legislative Decree
                                                                    Decree no.
                                                                            no. 196/2003,
                                                                                 196/2003, thethe Associate
                                                                                                  Associate has
                                                                                                             has the
                                                                                                                 the
right to,
right to, including
          including but
                      but not
                           not limited
                               limited to,
                                        to, access,
                                            access, delete,
                                                    delete, update,
                                                            update, correct,  or terminate,
                                                                     correct, or terminate, for
                                                                                              for legitimate
                                                                                                  legitimate reason,
                                                                                                             reason,
the Data
the Data processing.
           processing.

Furthermore, the
Furthermore,   the Associate
                    Associate is
                              is aware
                                 aware that
                                        that Data
                                              Data will
                                                   will not
                                                        not be
                                                            be used for direct-marketing
                                                               used for direct-marketing purposes.
                                                                                         purposes. In
                                                                                                    In
addition, Data
addition,  Data provided
                provided can
                         can be
                              be reviewed   and questions
                                 reviewed and   questions or
                                                          or complaints
                                                             complaints can
                                                                        can be
                                                                            be addressed
                                                                               addressed by
                                                                                         by contacting
                                                                                            contacting
his local
his local human
          human resources   representative.
                  resources representative.

Agreement Document
Agreement    Document Acknowledgement
                         Acknowledgement
In accepting the
In accepting  the Phantom
                  Phantom Stock
                            Stock Units,
                                   Units, the
                                           the Associate
                                               Associate acknowledges
                                                         acknowledges that
                                                                       that the
                                                                            the Associate
                                                                                 Associate has
                                                                                            has received
                                                                                                received aa copy
                                                                                                            copy
of the
of the Agreement
       Agreement andand has
                        has reviewed
                            reviewed it,   including Schedules
                                       it, including           A and
                                                     Schedules A  and B,
                                                                      B, in
                                                                         in its
                                                                             its entirety and fully
                                                                                 entirety and fully understands
                                                                                                    understands
and accepts
and  accepts all
             all provisions
                 provisions of
                            of the
                               the Agreement,
                                   Agreement, including
                                                including Schedules  A and
                                                           Schedules A and B.
                                                                            B.

The  Associate acknowledges
The Associate   acknowledges that
                                that the
                                     the Associate
                                         Associate has
                                                    has read,
                                                         read, understands
                                                               understands and
                                                                             and specifically
                                                                                 specifically and
                                                                                              and expressly
                                                                                                  expressly
approves the
approves  the following
              following sections
                         sections of
                                  of the
                                     the Agreement:
                                         Agreement: Section
                                                      Section 2.4;
                                                               2.4; "Withholding
                                                                    “Withholding Obligations";
                                                                                  Obligations”; Section 3.1
                                                                                                Section 3.1
“Vesting”; Section
"Vesting";  Section 7.2 “Phantom Units
                    7.2 "Phantom    Units Non-Transferable";
                                          Non-Transferable”; Section    4.1 "Nature
                                                               Section 4.1  “Nature of
                                                                                    of Award";
                                                                                       Award”; Section
                                                                                                Section 7.8
                                                                                                        7.8
“Governing Law";
"Governing    Law”; Section
                     Section 7.10    “Electronic Delivery
                               7.10 "Electronic   Delivery and
                                                             and Acceptance";
                                                                  Acceptance”; Section
                                                                                 Section 7.11   “Choice of
                                                                                          7.11 "Choice   of
Language”; Section
Language";   Section 7.13  “Schedule B";
                     7.13 "Schedule   B”; Section
                                          Section 7.14 “Imposition of
                                                  7.14 "Imposition   of Other
                                                                        Other Requirements";
                                                                              Requirements”; and
                                                                                              and the
                                                                                                  the "Data
                                                                                                      “Data
privacy” provision
privacy" provision of
                   of this
                      this Schedule
                            Schedule B.
                                     B.



                                                                18
       Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 51 of 102


JAPAN
JAPAN

There are no
There are no country-specific
             country-specific provisions
                              provisions

LUXEMBOURG
LUXEMBOURG

There are no
There are no country-specific
             country-specific provisions.
                              provisions.

MEXICO
MEXICO

Policy Statement
Policy Statement
The  grant of
The grant  of the
              the Phantom
                  Phantom Stock
                            Stock Units
                                  Units is
                                        is aa unilateral
                                              unilateral and
                                                         and discretionary   award and,
                                                             discretionary award   and, therefore,
                                                                                        therefore, the
                                                                                                    the Company
                                                                                                         Company
reserves the
reserves the absolute
             absolute right to amend
                      right to amend the
                                     the Plan
                                          Plan and
                                                and discontinue
                                                     discontinue it
                                                                  it at
                                                                     at any
                                                                        any time
                                                                            time without
                                                                                 without any
                                                                                         any liability.
                                                                                              liability.

The   Company, with
The Company,      with offices
                        offices at
                                at 200
                                   200 Liberty
                                       Liberty Street,
                                               Street, New
                                                       New York,
                                                             York, NY
                                                                   NY 10281
                                                                         10281 USA,
                                                                               USA, isis solely
                                                                                         solely responsible
                                                                                                responsible for
                                                                                                              for
the administration
the  administration of
                     of the
                         the Plan,
                             Plan, and
                                   and the
                                       the grant
                                           grant of
                                                 of the
                                                    the Phantom
                                                        Phantom Stock
                                                                 Stock Units
                                                                         Units does
                                                                               does not,
                                                                                     not, in any way,
                                                                                          in any  way, establish
                                                                                                        establish
an employment
an  employment relationship
                  relationship between
                                between the
                                         the Associate
                                             Associate and
                                                        and the
                                                            the Company
                                                                Company since
                                                                           since the
                                                                                 the Associate
                                                                                     Associate isis participating
                                                                                                    participating
in the
in the Plan
       Plan on
            on aa wholly
                  wholly commercial
                           commercial basis
                                       basis and
                                             and the
                                                 the sole
                                                     sole employer
                                                          employer is
                                                                   is aa Mexican
                                                                         Mexican participating
                                                                                  participating entity.
                                                                                                entity.

Plan Acknowledgment
Plan Acknowledgment
By accepting
By  accepting the
               the Phantom
                   Phantom Stock
                             Stock Units,
                                    Units, the
                                           the Associate
                                               Associate acknowledges
                                                         acknowledges thatthat the
                                                                               the Associate
                                                                                   Associate has
                                                                                              has received
                                                                                                   received
copies of
copies of the
          the Agreement,
              Agreement, including
                         including Schedules
                                    Schedules AA and
                                                 and B,
                                                     B, setting
                                                        setting forth
                                                                forth the
                                                                      the terms
                                                                          terms and
                                                                                 and conditions of the
                                                                                     conditions of the Plan
                                                                                                       Plan
and the Phantom   Stock Units thereunder.
and the Phantom Stock Units thereunder.

In  addition, the
In addition,  the Associate
                     Associate expressly    agrees that:
                                expressly agrees    that: (i)
                                                          (i) participation
                                                              participation in   the Plan
                                                                              in the  Plan does   not constitute
                                                                                           does not     constitute an
                                                                                                                    an
acquired right;
acquired          (ii) the
          right; (ii)  the Plan
                           Plan is offered by
                                is offered  by the
                                               the Company
                                                   Company on on aa wholly
                                                                    wholly discretionary
                                                                             discretionary basis;
                                                                                           basis; (iii)
                                                                                                   (iii) participation
                                                                                                         participation
in the
in the Plan
       Plan is
             is voluntary;
                 voluntary; and
                              and (iv)
                                   (iv) the
                                        the Associate
                                            Associate has
                                                       has no
                                                            no right
                                                               right to
                                                                      to the
                                                                         the Phantom
                                                                              Phantom Stock   Units until
                                                                                        Stock Units    until they
                                                                                                              they are
                                                                                                                   are
actually paid
actually paid to
               to the
                   the Associate.
                        Associate.

Finally, the
Finally, the Associate
             Associate hereby
                        hereby declares
                                declares that
                                          that the
                                               the Associate
                                                    Associate does
                                                              does not
                                                                    not reserve
                                                                        reserve any
                                                                                  any action
                                                                                      action or
                                                                                             or right
                                                                                                right to
                                                                                                      to bring
                                                                                                         bring any
                                                                                                               any
claim against
claim against the
              the Company
                  Company for  for any
                                   any compensation
                                        compensation or or damages
                                                           damages asas aa result
                                                                           result of
                                                                                  of his
                                                                                     his participation
                                                                                         participation in the Plan
                                                                                                       in the Plan
and therefore
and therefore grants
              grants aa full and broad
                        full and broad release
                                        release to
                                                 to the
                                                    the Employer,
                                                        Employer, the
                                                                   the Company
                                                                       Company and  and Subsidiary  or Designated
                                                                                        Subsidiary or  Designated
Associate Company
Associate  Company with
                     with respect
                            respect to
                                    to any
                                       any claim
                                           claim that
                                                   that may
                                                        may arise
                                                            arise under  the Agreement.
                                                                  under the  Agreement.

Spanish Translation
Spanish Translation

Declaración de
Declaracion  de Politica
                Política
El Otorgamiento
El               de los
   Otorgamiento de   los Premios
                         Premios en  Efectivo tiene
                                  en Efectivo tiene una naturaleza unilateral
                                                    una naturaleza  unilateral yy discrecional,
                                                                                  discrecional, por
                                                                                                por lo
                                                                                                    lo tanto,
                                                                                                       tanto,
la
la Compañía  se reserva
   Compaiiia se          el derecho
                reserva el  derecho absoluto
                                    absoluto de
                                              de modificar
                                                 modificar yy discontinuar
                                                              discontinuar el Plan en
                                                                           el Plan  en cualquier
                                                                                       cualquier tiempo,  sin
                                                                                                 tiempo, sin
responsabilidad alguna.
responsabilidad alguna.

La Compañía,
La              con oficinas
    Compaiiia, con  oficinas registradas
                              registradas ubicadas
                                          ubicadas enen 200
                                                         200 Liberty
                                                             Liberty Street,
                                                                     Street, New
                                                                             New York,    NY 10281
                                                                                    York, NY  10281 Estados
                                                                                                     Estados
Unidos  de America
Unidos de  América sera
                    será el único responsable
                         el anico              de la
                                  responsable de  la administracion
                                                      administración del
                                                                     del Plan
                                                                         Plan yy el
                                                                                 el otorgamiento de Premios
                                                                                    otorgamiento de Premios
en Efectivo no
en Efectivo no establece  de ninguna
               establece de  ninguna manera
                                      manera una
                                               una relación
                                                    relacion laboral entre el
                                                             laboral entre el Associatee
                                                                              Associatee yy la
                                                                                            la Compañía,  ya
                                                                                               Compaiiia, ya
que el
que  el Associatee
        Associatee esta
                   está participando
                        participando enen el
                                          el Plan
                                             Plan sobre
                                                   sobre una
                                                          una base  comercial siendo
                                                               base comercial   siendo su
                                                                                        su anico
                                                                                           único patron
                                                                                                 patrón una
                                                                                                         una
Empresa Associatee
Empresa   Associatee Mexicana.
                     Mexicana.

Reconocimiento del
Reconocimiento   del Plan
                     Plan
Al aceptar
Al aceptar los  Premios en
            los Premios  en Efectivo,
                             Efectivo, el
                                        el Associatee
                                           Associatee reconoce
                                                      reconoce que
                                                                que el  Associatee ha
                                                                     el Associatee ha recibido
                                                                                      recibido copias
                                                                                               copias del
                                                                                                       del
Contrato,incluyendo   loa Apendices
Contrato,incluyendo loa   Apéndices A A yy BB que  establecen los
                                              que establecen  los términos
                                                                  terminos yy condiciones
                                                                              condiciones del
                                                                                           del Plan
                                                                                               Plan yy los
                                                                                                       los
Premios en
Premios en Efectivo
           Efectivo que
                     que se
                         se otrogan
                            otrogan aa tray&
                                       través del
                                              del mismo.
                                                  mismo.

Adicionalmente, el
Adicionalmente, el Associatee
                   Associatee expresamente reconoce que
                              expresamente reconoce que (i)
                                                        (i) la participación en
                                                            la participacion en el Plan no
                                                                                el Plan no constituye
                                                                                           constituye un
                                                                                                      un


                                                         19
       Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 52 of 102


derecho adquirido;
derecho  adquirido; (ii)
                    (ii) el Plan se
                         el Plan se ofrecen
                                    ofrecen por
                                             por la
                                                 la Compañía   de manera
                                                     Compaiiia de manera enteramente      discrecional; (iii)
                                                                             enteramente discrecional;   (iii) la
                                                                                                               la
participación en
participacion en el Plan es
                 el Plan   es voluntaria; y (iv)
                              voluntaria; y (iv) el Associatee no
                                                 el Associatee no tendrá    derecho alguno
                                                                   tendra derecho     alguno aa los Premios en
                                                                                                los Premios   en
Efectivo hasta
Efectivo hasta que  se hayan
               que se   hayan realmente
                               realmente pagado
                                          pagado al al Associatee
                                                       Associatee (i.e., en la
                                                                  (i.e., en  la fecha
                                                                                 fecha de
                                                                                       de Pago
                                                                                          Pago deEfectivo
                                                                                                 deEfectivo (en
                                                                                                             (en
Íngles, "Cash
Ingles,       Payment")).
        "Cash Payment")).

Finalmente, en
Finalmente,    en este
                   este acto
                        acto el Associatee declara
                             el Associatee  declara que
                                                     que el Associatee no
                                                         el Associatee  no se
                                                                           se reserva   ninguna accion
                                                                              reserva ninguna    acción o
                                                                                                        o derecho
                                                                                                          derecho
para interponer
para    interponer una
                     una reclamación
                          reclamacion o  o demanda
                                           demanda en en contra
                                                         contra dede la
                                                                     la Compañía
                                                                         Compaiiia porpor compensación,    daño o
                                                                                           compensacion, daiio  o
perjuicio alguno
perjuicio   alguno como     resultado de
                     como resultado    de su
                                          su participacion
                                             participación en
                                                            en el Plan y,
                                                               el Plan  y, por
                                                                           por lo
                                                                                lo tanto,
                                                                                   tanto, otorga
                                                                                          otorga el
                                                                                                  el mas
                                                                                                     más amplio
                                                                                                         amplio yy
total  finiquito aa su
total finiquito     su Patron,
                       Patrón, aa la
                                   la Compañía
                                      Compaiiia y y Subsidiaria
                                                    Subsidiaria o
                                                                o cualquier
                                                                   cualquier Empresa
                                                                              Empresa Asociada
                                                                                         Asociada Designada
                                                                                                    Designada en
                                                                                                               en
relación con
relacion   con cualquier
               cualquier reclamacion
                           reclamación que
                                         que pudiera
                                             pudiera surgir
                                                      surgir de
                                                             de conformidad
                                                                conformidad concon el
                                                                                    el Contrato.
                                                                                       Contrato.

NETHERLANDS
NETHERLANDS

Labor Law
Labor  Law Acknowledgment
             Acknowledgment
By accepting
By  accepting the
              the Phantom
                  Phantom Stock   Units, the
                            Stock Units, the Associate
                                             Associate acknowledges
                                                       acknowledges that:
                                                                      that: (i)
                                                                            (i) the
                                                                                the Phantom
                                                                                    Phantom Stock
                                                                                              Stock Units
                                                                                                    Units are
                                                                                                          are
intended as an
intended as an incentive
               incentive to
                          to remain employed with
                             remain employed  with the
                                                   the Employer
                                                       Employer and
                                                                  and are
                                                                      are not
                                                                          not intended   as remuneration
                                                                                intended as remuneration for
                                                                                                          for
labor performed; and
labor performed;   and (ii)
                       (ii) the
                            the Phantom
                                Phantom Stock
                                          Stock Units
                                                Units are
                                                       are not
                                                           not intended
                                                               intended to
                                                                         to replace
                                                                              replace any
                                                                                      any pension
                                                                                           pension rights  or
                                                                                                    rights or
compensation.
compensation.

NEW ZEALAND
NEW ZEALAND

There are no
There are no country-specific
             country-specific provisions.
                              provisions.

NIGERIA
NIGERIA

There are no
There are no country-specific
             country-specific provisions.
                              provisions.

NORWAY
NORWAY

There are no
There are no country-specific
             country-specific provisions.
                              provisions.

PERU
PERU

Labor Law
Labor  Law Acknowledgment
            Acknowledgment
By accepting
By  accepting the
              the Phantom
                  Phantom Stock
                            Stock Units,
                                   Units, the
                                          the Associate
                                              Associate acknowledges
                                                        acknowledges that
                                                                     that the
                                                                          the Phantom
                                                                              Phantom Stock
                                                                                      Stock Units
                                                                                            Units are
                                                                                                  are
being granted
being granted ex
              ex gratia
                 gratia with
                        with the
                             the purpose
                                 purpose of
                                         of rewarding the Associate.
                                            rewarding the Associate.

PHILIPPINES
PHILIPPINES

There are no
There are no country-specific
             country-specific provisions.
                              provisions.

POLAND
POLAND

There are no
There are no country-specific
             country-specific provisions.
                              provisions.

PORTUGAL
PORTUGAL

Language Consent
Language  Consent
The
The following provision supplements
    following provision supplements Section
                                    Section 7.11 of the
                                            7.11 of the Agreement:
                                                        Agreement:




                                                       20
       Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 53 of 102



The Associate hereby
The Associate hereby expressly  declares that
                      expressly declares that he
                                              he has
                                                 has full
                                                     full knowledge
                                                          knowledge of
                                                                     of the
                                                                        the English
                                                                            English language  and has
                                                                                    language and  has read,
                                                                                                      read,
understood and
understood and fully accepted and
               fully accepted and agreed
                                  agreed with
                                          with the
                                               the terms
                                                   terms and
                                                          and conditions
                                                              conditions established
                                                                         established in the Agreement.
                                                                                     in the Agreement.

Conhecimento da Lingua
Conhecimento da Lingua

O
0 Contratado,  pelo presente
   Contratado, pelo  presente instrumento,
                              instrumento, declara
                                           declara expressamente
                                                   expressamente que
                                                                  que tem pleno conhecimento
                                                                      tem pleno              da língua
                                                                                conhecimento da lingua
inglesa
inglesa ee que
           que leu,   compreendeu ee livremente
                 leu, compreendeu                  aceitou ee concordou
                                       livremente aceitou      concordou com
                                                                          com osos termos
                                                                                   termos ee condic5es
                                                                                             condições
estabelecidas no
estabelecidas no Acordo
                  Acordo de
                         de Atribuicao
                            Atribuição (Agreement
                                       (Agreement em
                                                   em inglês).
                                                      ingles).

PUERTO RICO
PUERTO RICO

There are no
There are no country
             country specific
                     specific provisions.
                              provisions.

SINGAPORE
SINGAPORE

Securities Law
Securities  Law Information
                  Information
To  the extent
To the         the Phantom
        extent the Phantom Stock    Units are
                              Stock Units are deemed
                                              deemed subject
                                                       subject to
                                                               to the
                                                                  the securities
                                                                       securities law regulations in
                                                                                  law regulations     Singapore,
                                                                                                   in Singapore,
the offer
the       of the
    offer of the Phantom
                 Phantom Stock
                            Stock Units
                                  Units are
                                        are being
                                            being made
                                                  made pursuant
                                                         pursuant to
                                                                   to the
                                                                      the "Qualifying
                                                                           “Qualifying Person"
                                                                                        Person” exemption
                                                                                                  exemption
under section
under  section 273(1)(f)
               273(1)(f) of
                          of the
                             the Singapore
                                 Singapore Securities  and Futures
                                            Securities and Futures Act
                                                                     Act (Chapter
                                                                          (Chapter 289,
                                                                                    289, 2006
                                                                                         2006 Ed.)
                                                                                                Ed.) (the
                                                                                                     (the "SFA").
                                                                                                          “SFA”).
Neither the
Neither  the Plan
             Plan nor
                   nor the
                       the Agreement
                           Agreement has
                                      has not
                                           not been,
                                               been, nor
                                                     nor will
                                                         will it
                                                              it be,
                                                                 be, lodged  or registered
                                                                     lodged or             as aa prospectus
                                                                                registered as    prospectus with
                                                                                                            with
the Monetary
the Monetary Authority
               Authority ofof Singapore.
                              Singapore.

Chief Executive
Chief Executive Officer
                     Officer and
                               and Director
                                    Director Notification
                                                 Notification Requirement.
                                                                 Requirement. If      the Associate
                                                                                   If the   Associate is    the Chief
                                                                                                         is the  Chief
Executive Officer
Executive   Officer oror aa director,
                            director, associate
                                      associate director     or shadow
                                                    director or shadow director     of aa Singapore
                                                                          director of     Singapore related
                                                                                                        related corporation,
                                                                                                                  corporation,
the Associate
the Associate isis subject
                    subject to
                             to certain  notification requirements
                                certain notification     requirements under
                                                                         under the
                                                                                the Singapore       Companies Act,
                                                                                    Singapore Companies            Act,
regardless of
regardless  of whether
               whether the the Associate
                               Associate isis aa Singapore    resident or
                                                 Singapore resident      or employed
                                                                            employed in  in Singapore.     Among these
                                                                                            Singapore. Among         these
requirements is
requirements       the obligation
                is the obligation toto notify
                                       notify the
                                                the Singapore    related corporation
                                                      Singapore related    corporation in in writing
                                                                                             writing when
                                                                                                       when the the Associate
                                                                                                                    Associate
receives or
receives     disposes of
          or disposes   of an
                            an interest
                                interest (e.g.,
                                         (e.g., the
                                                 the pach
                                                      pach payment)
                                                            payment) in in the
                                                                           the Company
                                                                               Company or    or aa related
                                                                                                   related corporation.
                                                                                                            corporation.
These  notifications must
These notifications    must bebe made
                                  made within
                                         within twotwo (2)
                                                        (2) business
                                                            business days
                                                                       days of
                                                                             of acquiring
                                                                                acquiring or or disposing
                                                                                                  disposing of of any
                                                                                                                  any interest in
                                                                                                                      interest in
the Company
the Company or  or any
                    any related
                         related corporation
                                  corporation or  or within
                                                      within two
                                                             two (2)
                                                                  (2) business
                                                                       business days
                                                                                 days ofof becoming
                                                                                            becoming the the Chief
                                                                                                               Chief Executive
                                                                                                                      Executive
Officer, aa director,
Officer,    director, associate
                       associate director   or shadow
                                   director or   shadow director
                                                           director if such an
                                                                    if such  an interest
                                                                                 interest exists
                                                                                            exists at
                                                                                                    at that
                                                                                                       that time.
                                                                                                             time.

SOUTH AFRICA
SOUTH AFRICA

There are no
There are no country-specific
             country-specific provisions.
                              provisions.

SPAIN
SPAIN

Securities Law
Securities  Law Information
                  Information
No "offer
No  “offer of
           of securities
              securities to
                          to the
                             the public,"
                                 public,” as
                                          as defined
                                              defined under
                                                      under Spanish
                                                            Spanish law, has taken
                                                                    law, has taken place
                                                                                   place or  will take
                                                                                         or will  take place
                                                                                                       place inin
the Spanish
the          territory in
    Spanish territory  in connection   with the
                           connection with   the Phantom
                                                 Phantom Stock  Units. The
                                                          Stock Units.  The Agreement
                                                                            Agreement has
                                                                                        has not
                                                                                             not nor
                                                                                                 nor will
                                                                                                      will it be
                                                                                                           it be
registered with
registered with the
                 the Comisión    Nacional del
                     Comision Nacional     del Mercado
                                                Mercado de
                                                         de Valores  and does
                                                             Valores and      not constitute
                                                                         does not constitute aa public
                                                                                                public offering
                                                                                                       offering
prospectus.
prospectus.

Nature of
Nature  of Award
           Award
This provision supplements
This provision supplements Section 4.1 of
                           Section 4.1 of the
                                          the Agreement:
                                              Agreement:

In accepting the
In accepting the Phantom
                  Phantom Stock
                             Stock Units
                                     Units the
                                           the Associate
                                               Associate consents   to participation
                                                           consents to participation in the Plan
                                                                                     in the Plan and
                                                                                                 and
acknowledges receiving
acknowledges receiving aa copy
                          copy of
                               of the
                                  the Agreement,
                                      Agreement, including
                                                 including Schedules A and
                                                           Schedules A and B.
                                                                           B.

The Associate understands
The Associate  understands and
                           and agrees
                               agrees that,
                                      that, as
                                            as aa condition of the
                                                  condition of the grant
                                                                   grant of
                                                                         of the
                                                                            the Phan,
                                                                                Phan, except  as provided
                                                                                      except as  provided for
                                                                                                          for
in Section
in Section 4.1
           4.1 of
               of the
                  the Agreement,
                      Agreement, the
                                 the Associate's
                                     Associate’s Termination    of Service
                                                   Termination of  Service for  any reason
                                                                            for any reason (including
                                                                                           (including for the
                                                                                                      for the


                                                               21
       Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 54 of 102


reasons listed
reasons        below) will
        listed below) will automatically
                           automatically result  in the
                                          result in the forfeiture
                                                        forfeiture of
                                                                   of the
                                                                      the Phantom
                                                                          Phantom Stock
                                                                                   Stock Units
                                                                                         Units that
                                                                                               that may
                                                                                                    may have
                                                                                                        have
been granted
been granted to
              to the
                 the Associate
                     Associate and
                               and that
                                   that have
                                        have not  vested on
                                             not vested  on the
                                                             the Termination  Date.
                                                                 Termination Date.

In particular, the
In particular,  the Associate
                     Associate understands
                                  understands andand agrees
                                                      agrees that
                                                              that except  as provided
                                                                   except as  provided inin the
                                                                                            the Agreement,
                                                                                                Agreement, the
                                                                                                             the Phantom
                                                                                                                 Phantom
Stock  Units will
Stock Units    will be
                     be forfeited
                          forfeited without
                                     without entitlement
                                                entitlement toto the
                                                                 the underlying
                                                                      underlying cash
                                                                                  cash payment
                                                                                          payment oror to
                                                                                                       to any
                                                                                                          any amount
                                                                                                               amount as as
indemnification
indemnification in      the event
                    in the          of aa the
                             event of     the Associate's
                                               Associate’s Termination
                                                              Termination of of Service
                                                                                Service prior
                                                                                          prior to
                                                                                                to vesting
                                                                                                   vesting by
                                                                                                            by reason
                                                                                                                reason of,
                                                                                                                        of,
including,  but not
including, but    not limited
                       limited to:
                                 to: death,  permanent disability,
                                     death, permanent      disability, resignation,  retirement, disciplinary
                                                                       resignation, retirement,    disciplinary dismissal
                                                                                                                 dismissal
adjudged to
adjudged   to be
              be with
                   with Cause,
                         Cause, disciplinary     dismissal adjudged
                                  disciplinary dismissal     adjudged oror recognized
                                                                           recognized toto be
                                                                                            be without
                                                                                               without Cause,
                                                                                                        Cause, individual
                                                                                                                individual
or collective
or collective layoff
               layoff on    objective grounds,
                        on objective   grounds, whether
                                                   whether adjudged
                                                             adjudged toto be
                                                                           be with
                                                                              with cause
                                                                                    cause oror adjudged
                                                                                               adjudged or
                                                                                                         or recognized
                                                                                                            recognized toto
be without
be without Cause,
             Cause, material
                       material modification
                                   modification of of the
                                                       the terms
                                                           terms ofof employment     under Article
                                                                      employment under       Article 41
                                                                                                     41 of
                                                                                                         of the
                                                                                                            the Workers'
                                                                                                                 Workers’
Statute,
Statute, relocation   under Article
         relocation under      Article 40
                                        40 of
                                            of the
                                               the Workers'
                                                   Workers’ Statute,
                                                                Statute, Article
                                                                         Article 50  of the
                                                                                 50 of  the Workers'
                                                                                             Workers’ Statute,
                                                                                                       Statute, unilateral
                                                                                                                 unilateral
withdrawal by
withdrawal   by the
                  the Employer,
                      Employer, and and under
                                         under Article
                                                 Article 10.3
                                                          10.3 of
                                                                of Royal
                                                                   Royal Decree
                                                                          Decree 1382/1985.
                                                                                  1382/1985.

Furthermore, the
Furthermore,   the Associate
                    Associate understands
                               understands that
                                            that the
                                                 the Company
                                                       Company has  has unilaterally,
                                                                         unilaterally, gratuitously     and discretionally
                                                                                         gratuitously and    discretionally
decided to
decided  to grant   the Phantom
            grant the   Phantom Stock
                                   Stock Units
                                          Units to
                                                 to individuals
                                                      individuals whowho may
                                                                           may be be employees
                                                                                      employees of of the
                                                                                                        the Company,
                                                                                                             Company, its  its
Subsidiaries  or aa Designated
Subsidiaries or     Designated Associate
                                 Associate Company.
                                            Company. The         decision is
                                                           The decision     is aa limited
                                                                                  limited decision
                                                                                            decision that
                                                                                                      that is
                                                                                                            is entered   into
                                                                                                               entered into
upon the
upon  the express    assumption and
          express assumption      and condition
                                       condition that
                                                  that any
                                                         any grant
                                                               grant will
                                                                      will not
                                                                            not economically
                                                                                 economically or  or otherwise
                                                                                                      otherwise bind
                                                                                                                   bind the
                                                                                                                          the
Company on
Company    on an
               an ongoing
                   ongoing basis.
                             basis. Consequently,
                                     Consequently, the the Associate
                                                            Associate understands
                                                                         understands thatthat the
                                                                                              the Phantom
                                                                                                  Phantom StockStock Units
                                                                                                                       Units
are granted
are granted on
             on the
                 the assumption
                      assumption and
                                   and condition
                                        condition that
                                                    that the
                                                          the Phantom
                                                               Phantom Stock
                                                                           Stock Units
                                                                                    Units and
                                                                                           and the
                                                                                               the cash
                                                                                                    cash payments
                                                                                                           payments shall
                                                                                                                        shall
not become
not become aa part
                part of
                     of any
                        any employment
                            employment or  or service
                                              service contract
                                                        contract (either
                                                                   (either with
                                                                            with the
                                                                                   the Company,
                                                                                       Company, the the Employer
                                                                                                         Employer or  or any
                                                                                                                         any
Subsidiary  or Designated
Subsidiary or  Designated Associate
                            Associate Company)
                                        Company) and and shall
                                                           shall not
                                                                 not be
                                                                      be considered
                                                                          considered aa mandatory
                                                                                          mandatory benefit,
                                                                                                        benefit, salary
                                                                                                                 salary for
                                                                                                                          for
any purposes
any  purposes (including
                 (including severance
                             severance compensation)
                                          compensation) or    or any
                                                                  any other
                                                                        other right
                                                                                right whatsoever.
                                                                                       whatsoever. In         addition, the
                                                                                                         In addition,     the
Associate understands
Associate  understands that
                          that the
                               the Phantom
                                   Phantom Stock       Units would
                                              Stock Units      would not    be granted
                                                                       not be    granted toto the
                                                                                              the Associate
                                                                                                   Associate butbut for
                                                                                                                     for the
                                                                                                                          the
assumptions and
assumptions   and conditions    referred to
                    conditions referred  to above;
                                            above; thus,
                                                      thus, the
                                                             the Associate
                                                                  Associate acknowledges
                                                                               acknowledges and  and freely    accepts that
                                                                                                       freely accepts    that
should any
should  any or
             or all
                 all of
                     of the
                        the assumptions
                            assumptions be be mistaken
                                               mistaken or  or should
                                                                should any
                                                                         any of
                                                                              of the
                                                                                   the conditions
                                                                                        conditions not
                                                                                                     not be
                                                                                                          be met
                                                                                                               met for   any
                                                                                                                    for any
reason, then
reason, then any
             any Phantom
                   Phantom Stock
                             Stock Unit
                                    Unit granted
                                         granted toto the
                                                       the Associate
                                                           Associate shall
                                                                        shall be
                                                                              be null
                                                                                   null and
                                                                                        and void.
                                                                                             void.

SWEDEN
SWEDEN

There are no
There are no country-specific
             country-specific provisions.
                              provisions.

SWITZERLAND
SWITZERLAND

There are no
There are no country-specific
             country-specific provisions.
                              provisions.

TAIWAN
TAIWAN

Data Privacy
Data  Privacy
The  Associate acknowledges
The Associate    acknowledges that
                                 that he
                                      he has
                                         has read
                                              read and
                                                   and understands
                                                         understands the
                                                                       the terms
                                                                            terms regarding
                                                                                   regarding collection,    processing
                                                                                                collection, processing
and transfer
and transfer of
              of Data
                  Data contained
                        contained in
                                   in Section
                                      Section 5.1   of the
                                               5.1 of  the Agreement
                                                           Agreement and  and agrees
                                                                               agrees that,
                                                                                       that, upon
                                                                                             upon thethe request of the
                                                                                                         request of the
Company or
Company    or the
               the Employer,
                     Employer, the
                                the Associate
                                     Associate will
                                                 will provide
                                                      provide any
                                                                any executed     data privacy
                                                                     executed data     privacy consent
                                                                                                 consent form
                                                                                                           form to
                                                                                                                 to the
                                                                                                                    the
Company or
Company    or the
              the Employer
                    Employer (or
                              (or any
                                  any other  agreements or
                                       other agreements    or consents
                                                              consents that
                                                                         that may
                                                                              may bebe required
                                                                                        required byby the
                                                                                                       the Company
                                                                                                           Company oror
the Employer)
the Employer) thatthat the
                       the Company
                            Company and/or
                                       and/or the
                                               the Employer
                                                    Employer may may deem
                                                                       deem necessary
                                                                               necessary toto obtain
                                                                                               obtain under
                                                                                                        under the
                                                                                                               the data
                                                                                                                   data
privacy laws
privacy laws in    the Associate's
               in the  Associate’s country,
                                    country, either  now or
                                              either now   or in
                                                              in the
                                                                 the future.
                                                                      future. The    Associate understands
                                                                                The Associate     understands hehe will
                                                                                                                    will
not be
not be able
       able to
            to benefit
                benefit from  the Phantom
                         from the  Phantom Stock
                                             Stock Units
                                                     Units under
                                                           under the
                                                                  the Agreement
                                                                       Agreement if     he fails
                                                                                     if he  fails to
                                                                                                  to execute  any such
                                                                                                      execute any  such
consent or
consent or agreement.
           agreement.

UNITED ARAB EMIRATES
UNITED ARAB EMIRATES

Nature of
Nature  of Award
           Award
The following provision
The following provision supplements
                        supplements Section
                                    Section 4.1
                                            4.1 of
                                                of the
                                                   the Agreement:
                                                       Agreement:

The Associate acknowledges
The Associate acknowledges that
                              that the
                                    the Phantom
                                        Phantom Stock
                                                 Stock Units
                                                        Units and
                                                               and related benefits do
                                                                   related benefits do not
                                                                                        not constitute
                                                                                             constitute aa
component of
component of his “wages” for
             his "wages" for any
                             any legal  purpose. Therefore,
                                  legal purpose.            the Phantom
                                                 Therefore, the Phantom Stock
                                                                         Stock Units
                                                                               Units and
                                                                                     and related
                                                                                         related benefits
                                                                                                 benefits

                                                             22
       Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 55 of 102


will not
will not be
          be included and/or considered
             included and/or  considered for  purposes of
                                          for purposes  of calculating
                                                           calculating any
                                                                       any and
                                                                           and all
                                                                               all labor benefits, such
                                                                                   labor benefits,      as
                                                                                                   such as
social insurance
social insurance contributions and/or any
                 contributions and/or any other
                                          other labor-related amounts which
                                                labor-related amounts  which may
                                                                             may be
                                                                                 be payable.
                                                                                     payable.

UNITED
UNITED KINGDOM
       KINGDOM

Tax Withholding Obligations
Tax Withholding   Obligations
The
The following provisions supplement
    following provisions supplement Section
                                    Section 2.4 of the
                                            2.4 of the Agreement:
                                                       Agreement:

Without limitation
Without              to any
         limitation to  any provision
                             provision of
                                       of this
                                           this Agreement,
                                                Agreement, the
                                                             the Associate
                                                                 Associate agrees
                                                                             agrees that
                                                                                    that he
                                                                                         he is
                                                                                            is liable
                                                                                                liable for
                                                                                                       for all
                                                                                                           all Tax-
                                                                                                               Tax-
Related Items
Related          with respect
         Items with   respect to
                               to the
                                  the Phantom
                                      Phantom Stock     Units, as
                                                 Stock Units,  as and
                                                                   and when
                                                                       when required     by the
                                                                               required by  the Company
                                                                                                  Company or or the
                                                                                                                 the
Employer, as
Employer,    as applicable,
                 applicable, or
                             or by
                                 by Her
                                     Her Majesty's
                                           Majesty’s Revenue
                                                      Revenue andand Customs
                                                                      Customs ("HMRC")
                                                                                 (“HMRC”) (or  (or any
                                                                                                     any other
                                                                                                         other tax
                                                                                                                 tax
authority or
authority  or other relevant authority).
              other relevant  authority). The   Associate also
                                           The Associate   also agrees
                                                                agrees to
                                                                       to indemnify    and keep
                                                                           indemnify and   keep indemnified
                                                                                                   indemnified the
                                                                                                                 the
Company and
Company    and the
                the Employer,
                    Employer, asas applicable,
                                   applicable, against
                                                against any
                                                        any Tax-Related
                                                            Tax-Related Items    that they
                                                                          Items that  they are
                                                                                           are required
                                                                                                required to
                                                                                                          to pay
                                                                                                             pay or
                                                                                                                  or
withhold or
withhold  or have  paid or
              have paid or will
                           will pay
                                 pay on
                                     on the
                                         the Associate's
                                             Associate’s behalf
                                                          behalf to
                                                                 to HMRC
                                                                    HMRC (or (or any
                                                                                 any other
                                                                                     other tax
                                                                                           tax authority
                                                                                                 authority or
                                                                                                           or other
                                                                                                               other
relevant authority).
relevant authority).

Notwithstanding the
Notwithstanding       the foregoing,
                           foregoing, if
                                       if the
                                          the Associate
                                               Associate is    an executive
                                                            is an               officer or
                                                                   executive officer     or aa director
                                                                                                director of of the
                                                                                                               the Company
                                                                                                                    Company
within the
within   the meaning
               meaning of  of Section
                              Section 13(k)
                                        13(k) ofof the
                                                    the Exchange
                                                         Exchange Act,Act, the
                                                                            the terms
                                                                                 terms ofof the
                                                                                             the immediately
                                                                                                   immediately foregoing
                                                                                                                    foregoing
provision will
provision    will not
                   not apply.
                         apply. In
                                 In the
                                    the event    that the
                                         event that    the Associate
                                                            Associate isis an
                                                                           an executive
                                                                               executive officer
                                                                                           officer or or aa director
                                                                                                            director and
                                                                                                                      and the
                                                                                                                          the
income
income taxtax is   not collected
                is not  collected or
                                   or paid
                                      paid by
                                            by the
                                                 the Associate
                                                      Associate byby the
                                                                      the Due
                                                                           Due Date,
                                                                                 Date, the
                                                                                        the amount
                                                                                             amount of  of any
                                                                                                             any uncollected
                                                                                                                  uncollected
income
income tax tax may
                 may constitute
                       constitute aa benefit
                                     benefit toto the
                                                   the Associate
                                                        Associate on on which
                                                                         which additional
                                                                                  additional income
                                                                                               income tax  tax and
                                                                                                                and National
                                                                                                                     National
Insurance
Insurance contributions       (“NICs”) may
              contributions ("NICs")     may bebe payable.
                                                   payable. TheThe Associate
                                                                    Associate acknowledges
                                                                                 acknowledges that  that the
                                                                                                          the Associate
                                                                                                              Associate will
                                                                                                                         will
be responsible
be  responsible for     reporting and
                   for reporting  and paying
                                       paying anyany income
                                                      income tax
                                                               tax due
                                                                    due on
                                                                         on this
                                                                             this additional
                                                                                  additional benefit
                                                                                               benefit directly    to HMRC
                                                                                                          directly to HMRC
under the
under   the self-assessment
             self-assessment regime      and for
                                regime and    for reimbursing
                                                   reimbursing thethe Company
                                                                       Company or  or the
                                                                                      the Employer
                                                                                           Employer (as  (as applicable)
                                                                                                              applicable) for
                                                                                                                          for
the value
the  value ofof any
                any employee
                     employee NICs
                                 NICs due
                                       due on   this additional
                                            on this   additional benefit,
                                                                  benefit, which
                                                                            which the
                                                                                    the Company
                                                                                        Company or    or the
                                                                                                         the Employer
                                                                                                              Employer may
                                                                                                                         may
recover from
recover          the Associate
          from the   Associate byby any
                                    any of
                                         of the
                                            the means
                                                  means referred
                                                          referred herein.
                                                                   herein.

VENEZUELA
VENEZUELA

There are no
There are no country-specific
             country-specific provisions.
                              provisions.




                                                             23
       Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 56 of 102


                                                                                                 SCHEDULE C
                                                                                                 SCHEDULE C

            AGREEMENT OF
            AGREEMENT OF RESTRICTIVE
                         RESTRICTIVE COVENANTS
                                     COVENANTS AND
                                                AND OTHER
                                                     OTHER OBLIGATIONS
                                                           OBLIGATIONS FOR
                                                                       FOR
                           EMPLOYEES IN
                           EMPLOYEES  IN THE
                                         THE UNITED
                                             UNITED STATES
                                                    STATES

         This Agreement of
         This Agreement   of Restrictive
                             Restrictive Covenants
                                         Covenants and
                                                    and Other
                                                        Other Obligations
                                                               Obligations for
                                                                            for Employees
                                                                                Employees in
                                                                                           in the
                                                                                              the United
                                                                                                  United
States (the "RCA")
States (the “RCA”) is
                    is entered
                       entered into by and
                               into by and between
                                           between Willis
                                                     Willis Towers  Watson Public
                                                            Towers Watson    Public Limited
                                                                                     Limited Company
                                                                                             Company (the
                                                                                                        (the
“Company”) and
"Company")    and the
                  the associate
                      associate (the
                                (the "Associate")
                                     “Associate”) to
                                                  to be
                                                     be effective as of
                                                        effective as of the
                                                                        the date
                                                                            date the
                                                                                 the Associate
                                                                                     Associate signs
                                                                                               signs or
                                                                                                     or
electronically accepts this
electronically accepts this RCA.
                            RCA.

                                                  RECITALS
                                                  RECITALS

           Whereas, Associate
           Whereas, Associate is
                              is employed
                                 employed by
                                          by aa Subsidiary
                                                Subsidiary of
                                                           of the
                                                              the Company;
                                                                  Company;

       Whereas, subject
       Whereas,   subject to
                          to approval
                             approval by
                                       by the
                                           the Committee
                                               Committee oror the
                                                              the Company's
                                                                  Company’s Share   Award Committee,
                                                                              Share Award Committee, the
                                                                                                      the
Associate has
Associate has been
              been designated
                   designated to
                               to receive
                                  receive aa grant of Phantom
                                             grant of Phantom Stock   Units ("Phantom
                                                                Stock Units (“Phantom Stock
                                                                                      Stock Units"
                                                                                            Units” or
                                                                                                   or
“Awards”) under
"Awards")  under the
                 the Company's
                     Company’s 2012
                                  2012 Equity
                                        Equity Incentive  Plan (the
                                                Incentive Plan  (the "Plan");
                                                                     “Plan”);

         Whereas, any
         Whereas,    any Award
                         Award granted
                                granted to
                                        to the
                                           the Associate
                                               Associate is
                                                          is subject
                                                             subject to
                                                                     to the
                                                                        the terms
                                                                             terms and
                                                                                   and conditions  of the
                                                                                        conditions of  the Plan,
                                                                                                            Plan,
the award
the  award agreement
           agreement evidencing   the Associate's
                       evidencing the  Associate’s Award
                                                   Award (including
                                                           (including any
                                                                       any country    specific terms
                                                                             country specific  terms thereto)
                                                                                                     thereto) and
                                                                                                               and
this  RCA, and  in consideration of the Award,  the Associate  shall enter  into and  acknowledge   his
this RCA, and in consideration of the Award, the Associate shall enter into and acknowledge his or her   or her
agreement to
agreement   to the
               the terms
                   terms and
                         and conditions
                             conditions of
                                        of the
                                           the Plan,
                                               Plan, the
                                                     the award
                                                         award agreement
                                                                agreement and and this
                                                                                  this RCA;
                                                                                       RCA; and
                                                                                              and

         Whereas, the
         Whereas,  the Associate
                       Associate acknowledges
                                 acknowledges and
                                                and agrees
                                                      agrees that
                                                             that he
                                                                  he or
                                                                     or she desires to
                                                                        she desires to receive
                                                                                       receive the
                                                                                                the Award
                                                                                                    Award
and understands
and understands and
                and agrees
                    agrees any
                           any Award
                               Award isis subject
                                          subject to
                                                  to the
                                                     the terms
                                                         terms and
                                                               and conditions
                                                                    conditions set
                                                                               set forth in the
                                                                                   forth in the Plan,
                                                                                                 Plan, the
                                                                                                       the
applicable award
applicable award agreement
                 agreement and
                            and this
                                this RCA.
                                     RCA.

         NOW, THEREFORE,
         NOW,    THEREFORE, in    in consideration
                                     consideration ofof the
                                                        the mutual
                                                            mutual covenants   and promises
                                                                    covenants and   promises contained
                                                                                              contained herein
                                                                                                         herein
and for
and     other valuable
    for other valuable consideration,
                       consideration, inin particular
                                           particular the
                                                      the Award,
                                                          Award, the
                                                                  the receipt
                                                                      receipt and
                                                                              and sufficiency
                                                                                   sufficiency of
                                                                                               of which
                                                                                                  which is
                                                                                                         is
hereby acknowledged
hereby  acknowledged inin this
                          this recital
                               recital and
                                       and within
                                           within Section   6.4 below,
                                                   Section 6.4  below, the
                                                                       the Parties
                                                                           Parties hereto
                                                                                    hereto agree,
                                                                                           agree, with
                                                                                                  with the
                                                                                                       the intent
                                                                                                            intent
to be
to be bound,
      bound, as
              as follows:
                 follows:

Section 1 -- Recitals
Section 1    Recitals

    The  Recitals set
    The Recitals  set forth
                      forth above
                            above are
                                  are an
                                      an integral part of
                                         integral part of this
                                                          this RCA,
                                                               RCA, and
                                                                    and are
                                                                        are incorporated
                                                                            incorporated herein by
                                                                                         herein by
    reference.
    reference.

Section
Section 22 -- Definitions
              Definitions

    2.1.
    2.1.      “Award” shall
              "Award" shall have
                            have the
                                 the meaning
                                     meaning as
                                             as set forth in
                                                set forth    the recitals.
                                                          in the recitals.

    2.2.
    2.2.      “Business” shall
              "Business"  shall mean
                                mean insurance  brokerage, reinsurance
                                     insurance brokerage,   reinsurance brokerage,
                                                                         brokerage, surety
                                                                                    surety brokerage,
                                                                                           brokerage, bond
                                                                                                      bond
               brokerage, insurance
               brokerage, insurance agency,
                                    agency, underwriting
                                            underwriting agency,
                                                           agency, managing
                                                                    managing general
                                                                              general agency,
                                                                                       agency, risk
                                                                                               risk
               management, claims
               management,   claims administration,
                                    administration, self-insurance,
                                                    self-insurance, risk
                                                                    risk management
                                                                         management consulting
                                                                                       consulting or
                                                                                                  or other
                                                                                                     other
               business performed
               business performed by
                                   by the
                                      the Restricted
                                          Restricted Group.
                                                     Group.

    2.3.
    2.3.      “Committee” shall
              "Committee" shall have the same
                                have the same meaning
                                              meaning as
                                                      as set
                                                         set forth
                                                             forth in the Plan
                                                                   in the Plan or
                                                                               or the
                                                                                  the applicable
                                                                                      applicable award
                                                                                                 award
               agreement.
               agreement.

    2.4.
    2.4.      “Competitor” shall
              "Competitor"     shall mean
                                     mean any
                                           any business
                                                business principally
                                                         principally engaged
                                                                     engaged in
                                                                              in insurance  brokerage,
                                                                                 insurance brokerage,
               reinsurance brokerage,
               reinsurance   brokerage, surety
                                         surety brokerage,
                                                brokerage, bond
                                                            bond brokerage,
                                                                 brokerage, insurance   agency, underwriting
                                                                             insurance agency,  underwriting
               agency, managing
               agency, managing general     agency, risk
                                    general agency,  risk management,
                                                          management, claims
                                                                        claims administration,
                                                                               administration, self-insurance,
                                                                                                self-insurance,
               risk management
               risk management consulting
                                   consulting or
                                              or other
                                                 other business
                                                        business which
                                                                 which is
                                                                       is either performed by
                                                                          either performed  by the
                                                                                               the Restricted
                                                                                                   Restricted
               Group or
               Group     is aa business
                      or is    business in which the
                                        in which  the Restricted
                                                      Restricted Group
                                                                 Group has  taken steps
                                                                        has taken  steps toward
                                                                                         toward engaging.
                                                                                                engaging.
  Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 57 of 102


2.5.
2.5.    “Confidential Information"
        "Confidential     Information” shall
                                           shall mean
                                                  mean all
                                                         all trade
                                                             trade secrets
                                                                    secrets and
                                                                             and non-public
                                                                                 non-public information
                                                                                              information
         concerning the
         concerning    the fmancial
                            financial data,
                                       data, strategic
                                             strategic business
                                                        business plans,
                                                                   plans, and
                                                                           and other
                                                                               other non-public,
                                                                                      non-public, proprietary,
                                                                                                    proprietary, and
                                                                                                                 and
         confidential information
         confidential   information of of the
                                          the Restricted
                                              Restricted Group.
                                                           Group. Confidential
                                                                     Confidential Information       includes, but
                                                                                     Information includes,    but is
                                                                                                                  is
         not limited
         not limited to,
                       to, the
                           the following
                                following information:
                                           information: identities
                                                            identities of
                                                                        of Relevant
                                                                           Relevant Clients
                                                                                      Clients and
                                                                                               and Relevant
                                                                                                    Relevant
         Prospects; identities
         Prospects;               of companies
                      identities of   companies from
                                                   from which
                                                         which any
                                                                 any Subsidiary    obtains insurance
                                                                      Subsidiary obtains    insurance coverage
                                                                                                        coverage for
                                                                                                                  for
         Relevant Clients
         Relevant   Clients andand Relevant
                                   Relevant Prospects;
                                              Prospects; policy
                                                           policy terms,
                                                                   terms, conditions,
                                                                            conditions, rates
                                                                                         rates and
                                                                                               and expiration
                                                                                                     expiration
         dates pertaining
         dates pertaining to to Relevant
                                 Relevant Clients
                                           Clients and
                                                     and Relevant
                                                         Relevant Prospects;
                                                                     Prospects; risk
                                                                                 risk characteristics
                                                                                       characteristics of
                                                                                                        of Relevant
                                                                                                           Relevant
         Clients and
         Clients  and Relevant
                        Relevant Prospects;
                                   Prospects; and
                                                and non-public
                                                     non-public information
                                                                  information of    the Restricted
                                                                                 of the Restricted Group
                                                                                                     Group
         concerning insurance
         concerning                 markets for
                       insurance markets          particular risks.
                                             for particular          Confidential Information
                                                              risks. Confidential                  shall not
                                                                                    Information shall    not include
                                                                                                             include
         information    that is
         information that     is within
                                 within public
                                         public domain,
                                                 domain, provided
                                                           provided that
                                                                      that Associate
                                                                            Associate was
                                                                                        was not
                                                                                             not responsible,
                                                                                                 responsible,
         directly or
         directly  or indirectly,
                      indirectly, for
                                    for such
                                        such information     entering the
                                             information entering      the public
                                                                            public domain
                                                                                   domain without
                                                                                             without the
                                                                                                      the Restricted
                                                                                                          Restricted
         Group’s consent.
         Group's   consent.

2.6.
2.6.    “Directly or
        "Directly  or indirectly"
                       indirectly” shall
                                   shall mean
                                         mean the
                                               the Associate
                                                   Associate acting
                                                              acting either
                                                                     either alone
                                                                            alone or jointly with
                                                                                  or jointly with or
                                                                                                  or on
                                                                                                     on
         behalf of
         behalf of or
                    or by
                       by means
                          means of
                                 of or
                                    or in
                                       in concert with any
                                          concert with any other
                                                           other person,
                                                                  person, firm
                                                                          firm or
                                                                               or company
                                                                                  company (whether
                                                                                             (whether as
                                                                                                       as
         principal, partner, manager,   employee,  contractor, director, consultant, investor or similar
         principal, partner, manager, employee, contractor, director, consultant, investor or similar
         capacity) or
         capacity)     otherwise.
                    or otherwise.

2.7.
2.7.    “Employer” shall
        "Employer"  shall mean
                          mean the
                               the Subsidiary
                                   Subsidiary that
                                              that employs
                                                   employs the
                                                             the Associate.
                                                                 Associate. If  the Company
                                                                            If the  Company ever
                                                                                              ever
         becomes an
         becomes an employer of the
                    employer of  the Associate,
                                     Associate, then
                                                then the
                                                     the term
                                                         term Employer
                                                              Employer shall
                                                                        shall refer  to the
                                                                               refer to the Company.
                                                                                            Company.

2.8.
2.8.    “Employment Agreement"
        "Employment  Agreement” shall
                                   shall mean
                                         mean the
                                              the contractual terms and
                                                  contractual terms and conditions which govern
                                                                        conditions which govern
         the employment of the Associate by Employer.
         the employment of the Associate by Employer.

2.9.
2.9.    “Key Personnel”
        "Key                 shall mean
               Personnel" shall    mean any
                                         any person
                                              person who
                                                      who is  at the
                                                           is at the date
                                                                      date the
                                                                           the Associate
                                                                                Associate ceases
                                                                                           ceases to
                                                                                                  to be
                                                                                                     be an
                                                                                                        an
         employee   of Employer    or was  (i) at any time during   the  period   of twelve (12) months
         employee of Employer or was (i) at any time during the period of twelve (12) months prior       prior
         to that
         to that date
                 date employed
                      employed by by the
                                     the Restricted
                                         Restricted Group,
                                                      Group, (ii)
                                                              (ii) an
                                                                   an employee
                                                                      employee withwith whom
                                                                                        whom Associate
                                                                                               Associate had
                                                                                                          had
         dealings, and
         dealings, and (iii)
                        (iii) employed
                              employed byby or
                                            or engaged   in the
                                                engaged in  the Business
                                                                 Business inin aa managerial
                                                                                  managerial capacity,
                                                                                              capacity, or was
                                                                                                        or was
         an employee
         an            with insurance,
             employee with    insurance, reinsurance
                                         reinsurance or   other technical
                                                       or other  technical expertise.
                                                                            expertise.

2.10.
2.10.   “Plan” shall
        "Plan" shall have
                     have the
                          the meaning
                              meaning set
                                      set forth
                                          forth in the recitals.
                                                in the recitals.

2.11.
2.11.   “Relevant Area"
        "Relevant   Area” shall
                            shall mean
                                   mean the
                                         the counties,
                                              counties, parishes,
                                                        parishes, districts,
                                                                  districts, municipalities,
                                                                             municipalities, cities,
                                                                                              cities,
         metropolitan regions,
         metropolitan  regions, localities   and similar
                                  localities and          geographic and
                                                 similar geographic   and political
                                                                           political subdivisions,    within and
                                                                                     subdivisions, within     and
         outside of
         outside of the
                    the United
                        United States
                                 States of
                                         of America,
                                            America, in   which the
                                                       in which  the Employer,
                                                                     Employer, thethe Company
                                                                                      Company or  or any
                                                                                                     any of
                                                                                                          of its
                                                                                                             its
         Subsidiaries has carried
         Subsidiaries has  carried onon Business
                                        Business in   which the
                                                   in which  the Associate
                                                                 Associate has
                                                                             has been
                                                                                 been involved
                                                                                       involved oror concerned
                                                                                                     concerned
         or working
         or working on
                     on at
                         at any
                            any time
                                 time during   the period
                                       during the  period of  twelve (12)
                                                           of twelve (12) months
                                                                           months prior
                                                                                    prior to
                                                                                          to the
                                                                                             the date
                                                                                                  date on
                                                                                                       on which
                                                                                                           which
         the Associate
         the Associate ceases
                        ceases to
                                to be
                                    be employed
                                       employed by by Employer.
                                                      Employer.

2.12.
2.12.   “Relevant Client"
        "Relevant   Client” shall
                              shall mean
                                    mean any
                                           any person,
                                               person, firm
                                                         firm or
                                                              or company
                                                                 company who who or
                                                                                  or which
                                                                                     which atat any
                                                                                                 any time
                                                                                                     time during
                                                                                                           during
         the period
         the period of
                     of twelve
                        twelve (12)
                                (12) months
                                      months prior
                                              prior to
                                                     to the
                                                        the date
                                                             date on
                                                                  on which
                                                                      which the
                                                                              the Associate
                                                                                  Associate ceases
                                                                                             ceases toto be
                                                                                                         be
         employed by
         employed    by Employer
                         Employer isis or was aa client
                                       or was           or customer
                                                 client or  customer ofof the
                                                                          the Employer,
                                                                               Employer, the
                                                                                           the Company
                                                                                               Company or  or any
                                                                                                              any
         of its
         of its Subsidiaries  or was
                Subsidiaries or  was in
                                      in the
                                         the habit
                                             habit and/or
                                                    and/or practice
                                                            practice of
                                                                      of dealing  under contract
                                                                         dealing under              with the
                                                                                         contract with   the
         Employer, the
         Employer,    the Company
                          Company or or any
                                        any of
                                             of its
                                                its Subsidiaries   and with
                                                    Subsidiaries and    with whom
                                                                              whom oror which
                                                                                        which thethe Associate
                                                                                                     Associate
         had dealings
         had  dealings related  to the
                        related to the Business)
                                       Business) oror for  whose relationship
                                                      for whose    relationship with
                                                                                 with the
                                                                                      the Employer,
                                                                                           Employer, thethe
         Company or
         Company    or any
                        any of
                            of its
                               its Subsidiaries
                                   Subsidiaries the
                                                 the Associate
                                                      Associate had
                                                                  had responsibility
                                                                       responsibility at
                                                                                       at any
                                                                                          any time
                                                                                               time during   the
                                                                                                     during the
         said period.
         said  period.

2.13.
2.13.   “Relevant Period”
        "Relevant  Period" shall mean the
                           shall mean  the period
                                           period of
                                                  of twenty
                                                     twenty four
                                                            four (24)
                                                                 (24) months
                                                                      months following
                                                                             following the
                                                                                       the date
                                                                                           date on
                                                                                                on
         which the
         which the Associate
                   Associate ceases
                             ceases to
                                    to be
                                       be employed
                                          employed byby Employer.
                                                        Employer.

2.14.
2.14.   “Relevant Prospect”
        "Relevant              shall mean
                    Prospect" shall  mean any
                                           any person,
                                               person, firm
                                                        firm or
                                                             or company
                                                                company whowho or
                                                                                or which
                                                                                   which at
                                                                                          at any
                                                                                             any time
                                                                                                 time
         during the
         during the period
                    period of
                           of six
                              six (6)
                                  (6) months
                                      months prior
                                              prior to
                                                    to the
                                                       the date
                                                           date on
                                                                on which
                                                                   which the
                                                                           the Associate
                                                                               Associate ceases  to be
                                                                                         ceases to  be
         employed by
         employed   by Employer
                       Employer was
                                  was an
                                       an active
                                          active prospective
                                                 prospective client  of the
                                                              client of the Employer,
                                                                            Employer, the
                                                                                       the Company
                                                                                           Company or  or


                                                      25
      Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 58 of 102


             any of
             any of its
                    its Subsidiaries
                         Subsidiaries with
                                      with whom
                                            whom or  with which
                                                  or with which the
                                                                the Associate
                                                                    Associate had
                                                                              had dealings
                                                                                  dealings related to the
                                                                                           related to the
             Business (other
             Business   (other than
                               than in
                                    in aa minimal
                                          minimal and
                                                  and non-material
                                                      non-material way).
                                                                   way).

   2.15.
   2.15.   “Restricted Group"
           "Restricted  Group” shall
                                  shall mean
                                        mean the
                                             the Company
                                                 Company and
                                                          and its
                                                              its Subsidiaries,
                                                                  Subsidiaries, including  the Employer,
                                                                                including the  Employer,
            as in
            as in existence during the
                  existence during  the Associate's
                                        Associate’s employment
                                                    employment with
                                                                with Employer
                                                                     Employer and
                                                                                and as
                                                                                     as of
                                                                                        of the
                                                                                           the date such
                                                                                               date such
            employment ceases.
            employment    ceases.

   2.16.
   2.16.   “Subsidiary” shall
           "Subsidiary"        mean aa direct
                         shall mean    direct and/or
                                              and/or indirect
                                                     indirect subsidiary
                                                              subsidiary of
                                                                         of the
                                                                            the Company
                                                                                Company as as well
                                                                                              well as
                                                                                                   as any
                                                                                                      any
            associate company
            associate company which
                               which isis designated
                                          designated by
                                                     by the
                                                        the Company
                                                            Company as as being
                                                                          being eligible
                                                                                eligible for participation in
                                                                                         for participation in
            the Plan.
            the Plan.

Section 3 -- Non-Solicit
Section 3    Non-Solicit and
                         and Other
                             Other Obligations
                                   Obligations

   3.1.
   3.1.    The  Associate acknowledges
           The Associate    acknowledges thatthat by
                                                  by virtue
                                                     virtue of
                                                            of his
                                                               his or
                                                                   or her
                                                                      her management
                                                                          management position
                                                                                        position and
                                                                                                 and as
                                                                                                      as an
                                                                                                         an
           employee of
           employee   of Employer,
                         Employer, the the Associate
                                           Associate has
                                                      has acquired
                                                           acquired and
                                                                    and will
                                                                         will acquire
                                                                              acquire knowledge
                                                                                      knowledge ofof
           Confidential Information
           Confidential   Information of of the
                                            the Restricted
                                                Restricted Group
                                                            Group and
                                                                   and their
                                                                       their Business.
                                                                             Business. The    Associate further
                                                                                         The Associate  further
           acknowledges that
           acknowledges     that the
                                  the Confidential
                                      Confidential Information   which the
                                                    Information which   the Restricted
                                                                             Restricted Group
                                                                                        Group has
                                                                                               has provided
                                                                                                   provided and
                                                                                                              and
           will provide
           will provide to
                         to the
                             the Associate
                                 Associate would
                                             would give
                                                    give the
                                                         the Associate
                                                             Associate aa significant
                                                                          significant advantage
                                                                                      advantage if  the
                                                                                                 if the
           Associate were
           Associate  were to to directly or indirectly
                                 directly or indirectly be
                                                        be engaged
                                                           engaged in
                                                                    in any
                                                                       any Business
                                                                            Business at
                                                                                      at aa Competitor
                                                                                            Competitor of
                                                                                                       of the
                                                                                                          the
           Restricted Group.
           Restricted Group.

   3.2.
   3.2.    Without the
           Without   the Company's
                          Company’s priorprior written
                                                written consent,
                                                          consent, thethe Associate
                                                                          Associate shall
                                                                                       shall not
                                                                                              not directly
                                                                                                   directly or
                                                                                                             or indirectly,
                                                                                                                indirectly, atat
           any time
           any  time during
                      during oror after
                                   after the
                                         the Associate's
                                             Associate’s employment
                                                             employment with  with any
                                                                                     any Employer,
                                                                                          Employer, disclose
                                                                                                       disclose any
                                                                                                                  any
           Confidential Information
           Confidential    Information and and shall
                                                shall use
                                                       use the
                                                           the Associate's
                                                                Associate’s bestbest efforts   to prevent
                                                                                      efforts to  prevent the
                                                                                                            the taking
                                                                                                                 taking or
                                                                                                                         or
           disclosure of
           disclosure   of any
                           any Confidential
                                 Confidential Information
                                                 Information to  to aa Competitor,
                                                                       Competitor, or  or otherwise,
                                                                                          otherwise, except
                                                                                                        except asas
           reasonably may
           reasonably    may bebe required    to be
                                    required to  be disclosed
                                                     disclosed by by the
                                                                      the Associate
                                                                          Associate in     the ordinary
                                                                                        in the ordinary performance
                                                                                                           performance of  of
           his or
           his or her
                  her duties
                       duties for
                               for Employer
                                     Employer or or as
                                                    as required
                                                        required by by law.    Notwithstanding the
                                                                        law. Notwithstanding        the foregoing,    you
                                                                                                         foregoing, you
           understand that
           understand    that if  you make
                              if you   make aa confidential     disclosure of
                                                confidential disclosure       of aa trade
                                                                                    trade secret
                                                                                           secret of
                                                                                                   of the
                                                                                                      the Company
                                                                                                           Company or   or
           other Confidential
           other  Confidential Information
                                   Information to to aa government
                                                        government official
                                                                        official or
                                                                                 or an
                                                                                     an attorney
                                                                                         attorney for   the sole
                                                                                                    for the  sole purpose
                                                                                                                   purpose of
                                                                                                                            of
           reporting aa suspected
           reporting     suspected violation
                                      violation ofof law,
                                                      law, or
                                                           or in
                                                               in aa court  filing under
                                                                     court filing   under seal,
                                                                                            seal, or
                                                                                                  or otherwise
                                                                                                     otherwise engage
                                                                                                                  engage inin
           activities protected
           activities protected under
                                    under whistleblower
                                           whistleblower statutes,
                                                             statutes, you
                                                                         you shall    not be
                                                                               shall not  be held
                                                                                              held liable   under this
                                                                                                    liable under    this
           Agreement     or under    any  federal  or  state trade   secret  law  for  such  a  disclosure
           Agreement or under any federal or state trade secret law for such a disclosure or engaging of     or engaging    of
           such activity
           such  activity and
                           and shall
                                 shall also
                                       also not
                                             not be
                                                  be required
                                                      required toto notify
                                                                     notify the
                                                                             the Company
                                                                                 Company of   of any
                                                                                                  any such    disclosure or
                                                                                                       such disclosure     or
           engaging of
           engaging   of any
                          any such
                               such activity.
                                      activity.

   3.3.
   3.3.     The Associate shall
            The Associate shall not,
                                not, for the Relevant
                                     for the Relevant Period,
                                                      Period, directly
                                                              directly or
                                                                       or indirectly
                                                                          indirectly for
                                                                                     for aa Competitor
                                                                                            Competitor or
                                                                                                       or
            otherwise:
            otherwise:

           3.3.1.
           3.3.1.    within the
                     within the Relevant
                                Relevant Area,
                                         Area, solicit
                                               solicit any
                                                       any Relevant
                                                           Relevant Client
                                                                    Client or
                                                                           or Relevant
                                                                              Relevant Prospect
                                                                                       Prospect for the
                                                                                                for the
                     purposes of
                     purposes  of any
                                  any Business
                                      Business which
                                               which competes   or will
                                                       competes or will compete or seeks
                                                                        compete or seeks to
                                                                                         to compete
                                                                                            compete with
                                                                                                     with
                     the Restricted
                     the Restricted Group;
                                    Group;

           3.3.2.
           3.3.2.    within the
                     within the Relevant
                                Relevant Area,
                                           Area, accept,
                                                 accept, perform
                                                         perform services
                                                                  services for,
                                                                            for, or
                                                                                 or deal
                                                                                    deal with
                                                                                         with any
                                                                                              any Relevant
                                                                                                  Relevant
                     Client or
                     Client    Relevant Prospect
                            or Relevant  Prospect for  the purposes
                                                   for the purposes of
                                                                     of any
                                                                        any Business
                                                                             Business which
                                                                                       which competes  or will
                                                                                              competes or will
                     compete or
                     compete   or seeks
                                  seeks to
                                        to compete
                                           compete with
                                                    with the
                                                          the Restricted
                                                              Restricted Group;
                                                                         Group;

           3.3.3.
           3.3.3.    solicit for
                     solicit     employment or
                             for employment or entice
                                               entice away
                                                      away from the Restricted
                                                           from the Restricted Group
                                                                               Group any
                                                                                     any Key
                                                                                         Key Personnel;
                                                                                             Personnel;
                     or
                     or

           3.3.4.
           3.3.4.    employ or
                     employ or engage
                               engage or
                                      or endeavour
                                         endeavour to
                                                   to employ or engage
                                                      employ or engage any
                                                                       any Key
                                                                           Key Personnel.
                                                                               Personnel.

   3.4.
   3.4.     To  the extent
            To the          the Associate
                    extent the  Associate is
                                          is aa party
                                                party to
                                                      to an
                                                         an Employment
                                                            Employment Agreement
                                                                            Agreement oror other
                                                                                           other agreement
                                                                                                 agreement with
                                                                                                             with
            the Employer,
            the Employer, thethe Company
                                 Company oror any
                                                any Subsidiary
                                                    Subsidiary that
                                                                that contains   post-employment covenants
                                                                      contains post-employment                and
                                                                                                  covenants and
            restrictions, those
            restrictions, those post-employment
                                 post-employment covenants      and restrictions
                                                    covenants and    restrictions shall
                                                                                  shall be
                                                                                        be separate
                                                                                           separate and
                                                                                                    and apart
                                                                                                        apart and
                                                                                                               and
            independent from
            independent          the covenants
                           from the  covenants and
                                                 and restrictions set forth
                                                     restrictions set        in Sections
                                                                       forth in Sections 3.2
                                                                                         3.2 and
                                                                                             and 3.3
                                                                                                 3.3 herein.
                                                                                                     herein.

                                                            26
      Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 59 of 102



   3.5.
   3.5.     The  Associate shall
            The Associate   shall not
                                  not directly
                                        directly or
                                                  or indirectly,  at any
                                                     indirectly, at  any time
                                                                          time during
                                                                               during oror after
                                                                                           after the
                                                                                                 the Associate's
                                                                                                     Associate’s
            employment with
            employment    with any
                                any Employer,
                                     Employer, taketake any
                                                         any action
                                                              action or
                                                                      or make
                                                                         make any
                                                                                any statement,
                                                                                     statement, written
                                                                                                  written or
                                                                                                          or oral,
                                                                                                             oral, that
                                                                                                                   that
            disparages or
            disparages or criticizes
                           criticizes the
                                       the business
                                            business or   management of
                                                       or management      of the
                                                                             the Employer,
                                                                                 Employer, thethe Company
                                                                                                  Company or or any
                                                                                                                any
            Subsidiary  or any
            Subsidiary or  any of
                                of its
                                   its or
                                        or their
                                           their respective
                                                 respective directors,    officers, agents,
                                                              directors, officers,  agents, employees,
                                                                                             employees, products
                                                                                                          products oror
            services. Nothing
            services. Nothing contained      herein limits
                                contained herein      limits or
                                                             or restricts  any rights
                                                                restricts any  rights Associate
                                                                                      Associate may
                                                                                                  may have
                                                                                                        have to
                                                                                                             to engage
                                                                                                                engage
            in protected
            in protected concerted
                         concerted activity
                                     activity under
                                                under the
                                                        the National
                                                            National Labor
                                                                       Labor Relations
                                                                               Relations Act.
                                                                                          Act.

   3.6.
   3.6.     The Associate recognizes
            The Associate   recognizes and
                                         and agrees
                                              agrees that
                                                      that the
                                                           the payment
                                                               payment ofof damages
                                                                            damages will
                                                                                       will not
                                                                                            not be
                                                                                                be an
                                                                                                   an adequate
                                                                                                       adequate
            remedy  for any   breach by  Associate   of any  of the covenants  set  forth in Section
            remedy for any breach by Associate of any of the covenants set forth in Section 3 of      3  of this
                                                                                                            this
            RCA. Associate
            RCA.   Associate recognizes
                                recognizes that
                                            that irreparable
                                                 irreparable injury  will result
                                                              injury will result to
                                                                                 to Company
                                                                                    Company and/or
                                                                                                and/or its
                                                                                                        its
            Subsidiaries
            Subsidiaries in  the event
                         in the   event of
                                        of any
                                           any such
                                                such breach
                                                      breach and
                                                              and therefore
                                                                  therefore Associate
                                                                             Associate agrees
                                                                                         agrees that
                                                                                                 that Company
                                                                                                      Company
            may, in
            may, in addition
                    addition toto recovering
                                  recovering damages,
                                              damages, proceed
                                                         proceed inin equity to enjoin
                                                                      equity to  enjoin Associate
                                                                                        Associate from     violating
                                                                                                    from violating
            any such
            any such covenant.
                     covenant.

   3.7.
   3.7.     The Associate acknowledges
            The Associate  acknowledges that
                                         that the
                                              the provisions
                                                  provisions of
                                                              of this
                                                                 this Section 3 are
                                                                      Section 3 are fair, reasonable and
                                                                                    fair, reasonable and
            necessary to
            necessary to protect
                         protect the
                                 the goodwill
                                     goodwill and
                                              and interests of the
                                                  interests of the Restricted
                                                                   Restricted Group.
                                                                              Group.

Section 4 -- Governing
Section 4    Governing Law
                       Law &
                           & Jurisdiction
                             Jurisdiction

    4.1.
    4.1.    This RCA shall
            This RCA        be governed
                      shall be governed byby and
                                              and construed  in accordance
                                                  construed in  accordance with
                                                                           with the
                                                                                the laws of the
                                                                                    laws of the state
                                                                                                state of
                                                                                                      of
            New York,
            New  York, without
                       without regard  to its
                                regard to its conflicts
                                              conflicts of
                                                        of law principles.
                                                           law principles.


    4.2.
    4.2.    Any suit,
            Any    suit, action
                         action or
                                 or proceeding
                                    proceeding arising
                                                  arising out
                                                           out of
                                                               of or
                                                                   or relating  to this
                                                                      relating to  this RCA
                                                                                        RCA shall
                                                                                               shall only
                                                                                                      only be
                                                                                                            be brought
                                                                                                               brought inin
            the  State  and  Federal   Courts  located   in the County    of  New   York,  State  of
            the State and Federal Courts located in the County of New York, State of New York and the New   York   and  the
            Parties hereto
            Parties   hereto irrevocably    and unconditionally
                              irrevocably and     unconditionally submit
                                                                     submit accordingly
                                                                              accordingly to to the
                                                                                                the exclusive
                                                                                                    exclusive
            jurisdiction of
            jurisdiction   of such
                               such courts
                                     courts for  the purpose
                                             for the purpose of of any
                                                                   any such    suit, action
                                                                        such suit,   action or
                                                                                             or proceeding.
                                                                                                proceeding. The
                                                                                                              The
            Associate hereby
            Associate     hereby irrevocably
                                  irrevocably and
                                                and unconditionally
                                                      unconditionally waives
                                                                         waives anyany objections
                                                                                        objections hehe or
                                                                                                         or she
                                                                                                            she may
                                                                                                                 may now
                                                                                                                      now
            have or
            have   or hereafter   have to
                       hereafter have   to the
                                           the laying
                                               laying ofof the
                                                           the venue
                                                               venue ofof any
                                                                           any suit,  action or
                                                                                suit, action  or proceeding
                                                                                                 proceeding arising
                                                                                                               arising out
                                                                                                                        out
            of or
            of  or relating
                    relating to
                             to this
                                this RCA
                                      RCA inin the
                                               the foregoing
                                                    foregoing courts.
                                                                courts. The     Associate further
                                                                          The Associate     further acknowledges
                                                                                                     acknowledges thatthat
            for  purposes of
            for purposes    of N.Y.C.P.L.R.
                                N.Y.C.P.L.R. 327(b)
                                                 327(b) and
                                                          and N.Y.
                                                               N.Y. G.O.L.
                                                                      G.O.L. Section
                                                                                Section 5-1402,    the value
                                                                                         5-1402, the    value of
                                                                                                              of the
                                                                                                                  the Plan
                                                                                                                      Plan
            is in
            is in excess
                   excess of
                           of One
                               One Million
                                    Million Dollars
                                              Dollars ($1,000,000)
                                                        ($1,000,000) andand the
                                                                             the Associate
                                                                                  Associate hereby
                                                                                              hereby further
                                                                                                       further irrevocably
                                                                                                                irrevocably
            and unconditionally
            and   unconditionally waives
                                      waives any
                                              any claim
                                                   claim that
                                                           that any
                                                                any such
                                                                     such suit,   action or
                                                                            suit, action  or proceeding
                                                                                             proceeding brought
                                                                                                           brought inin the
                                                                                                                        the
            foregoing     courts has
            foregoing courts     has been
                                      been brought
                                            brought in    an inconvenient
                                                       in an                  forum.
                                                             inconvenient forum.

Section
Section 5
        5 -- Consideration,
             Consideration, Severability, Beneficiaries &
                            Severability, Beneficiaries & Effect
                                                          Effect on other agreements
                                                                 on other agreements

    5.1.
    5.1.    The  Parties acknowledge
            The Parties  acknowledge that
                                        that the
                                             the provisions
                                                 provisions ofof this
                                                                 this RCA
                                                                      RCA are are severable.
                                                                                  severable. IfIf any
                                                                                                  any part
                                                                                                       part or
                                                                                                            or
            provision of
            provision  of this
                          this RCA
                               RCA shall
                                     shall be
                                           be determined
                                               determined byby any
                                                               any court
                                                                    court or
                                                                           or tribunal
                                                                               tribunal to
                                                                                         to be
                                                                                            be invalid,
                                                                                               invalid, then
                                                                                                         then such
                                                                                                               such
            partial invalidity
            partial            shall not
                    invalidity shall not cause
                                         cause the
                                                the remainder
                                                    remainder ofof this
                                                                   this RCA
                                                                         RCA to to be
                                                                                   be or  become invalid.
                                                                                       or become    invalid. If  any
                                                                                                              If any
            provision hereof
            provision  hereof is
                               is held
                                  held unenforceable
                                       unenforceable onon the
                                                           the basis
                                                               basis that
                                                                      that it
                                                                           it exceeds
                                                                              exceeds what
                                                                                        what is
                                                                                              is reasonable
                                                                                                 reasonable for   the
                                                                                                              for the
            protection of
            protection  of the
                           the goodwill
                               goodwill and
                                         and interests
                                              interests of
                                                        of the
                                                           the Restricted
                                                               Restricted Group,
                                                                             Group, but
                                                                                      but would
                                                                                          would bebe valid
                                                                                                      valid if
                                                                                                            if part
                                                                                                               part of
                                                                                                                     of
            the wording
            the wording were
                          were modified
                                modified or
                                          or deleted,
                                              deleted, as
                                                       as permitted
                                                          permitted by by applicable
                                                                          applicable law,    then such
                                                                                       law, then   such restriction
                                                                                                         restriction or
                                                                                                                      or
            obligation shall
            obligation  shall apply
                              apply with
                                     with such
                                          such deletions
                                                deletions or
                                                           or modifications
                                                              modifications as  as may
                                                                                   may be
                                                                                        be necessary
                                                                                            necessary toto make
                                                                                                           make itit
            enforceable.
            enforceable.

    5.2.
    5.2.    The  Associate acknowledges
            The Associate   acknowledges that
                                           that he
                                                he or
                                                   or she
                                                      she remains   bound by
                                                          remains bound    by any
                                                                              any Employment
                                                                                  Employment Agreement
                                                                                                 Agreement oror
            any other
            any  other agreement
                       agreement currently
                                  currently in
                                            in effect by and
                                               effect by and between
                                                              between the
                                                                        the Associate,
                                                                            Associate, on
                                                                                       on the
                                                                                          the one
                                                                                              one hand,
                                                                                                  hand, and
                                                                                                          and
            the Employer,
            the Employer, the
                            the Company
                                Company oror any
                                             any Subsidiary,
                                                  Subsidiary, on
                                                               on the
                                                                  the other hand, including
                                                                      other hand, including but
                                                                                             but not
                                                                                                 not limited to
                                                                                                     limited to
            any post-employment
            any  post-employment covenants     and restrictions,
                                   covenants and   restrictions, and
                                                                 and this
                                                                      this RCA
                                                                           RCA shall
                                                                                shall be
                                                                                      be in addition to,
                                                                                         in addition to, and
                                                                                                         and
            not in
            not in place
                   place of
                         of any
                            any such
                                such agreements.
                                     agreements.




                                                           27
     Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 60 of 102


   5.3.
   5.3.    Nothing contained
           Nothing              in this
                     contained in  this RCA
                                        RCA constitutes
                                             constitutes aa promise
                                                            promise or
                                                                     or agreement
                                                                        agreement to
                                                                                   to employ
                                                                                      employ the
                                                                                              the Associate
                                                                                                  Associate
           for
           for aa guaranteed
                  guaranteed term
                             term or   otherwise modify
                                    or otherwise modify the
                                                         the terms
                                                              terms and
                                                                    and conditions
                                                                         conditions of
                                                                                    of the
                                                                                       the Associate's
                                                                                           Associate’s
           employment with
           employment    with the
                               the Employer.
                                   Employer.

Section 6 —
Section 6 – Miscellaneous
            Miscellaneous

   6.1.
   6.1.    This  RCA, and
           This RCA,    and the
                              the provisions
                                  provisions hereof,
                                             hereof, may
                                                     may not
                                                           not be
                                                               be modified,
                                                                  modified, amended,
                                                                            amended, terminated,
                                                                                       terminated, or
                                                                                                   or limited
                                                                                                      limited
            in any
            in any fashion
                    fashion except   by written
                              except by written agreement
                                                agreement signed   by both
                                                            signed by both parties
                                                                            parties hereto, which specifically
                                                                                    hereto, which specifically
            states that
            states that it
                        it is
                           is modifying,
                              modifying, amending
                                          amending oror terminating
                                                        terminating this
                                                                    this RCA.
                                                                         RCA.


   6.2.
   6.2.    The
           The rights  and remedies
                rights and  remedies ofof the
                                          the Restricted
                                              Restricted Group
                                                         Group under
                                                                under this
                                                                      this RCA
                                                                           RCA shall
                                                                                 shall inure to the
                                                                                       inure to the benefit
                                                                                                    benefit of
                                                                                                            of
            any  and all of its/their successors, assigns, parent companies,  sister companies,   subsidiaries
            any and all of its/their successors, assigns, parent companies, sister companies, subsidiaries
            and other
            and  other affiliated
                       affiliated corporations,
                                  corporations, and
                                                and the
                                                     the successors
                                                         successors and
                                                                    and assigns
                                                                         assigns of
                                                                                 of each  of them.
                                                                                     each of them.


   6.3.
   6.3.    The waiver by
           The waiver  by either
                           either party
                                  party of
                                        of any
                                           any breach
                                               breach of
                                                      of this
                                                         this RCA
                                                              RCA shall
                                                                   shall not
                                                                         not operate
                                                                             operate or
                                                                                     or be
                                                                                        be construed
                                                                                           construed as
                                                                                                     as aa
            waiver of
            waiver of that
                      that party's
                           party’s rights
                                   rights on
                                          on any
                                             any subsequent   breach.
                                                 subsequent breach.


   6.4.
   6.4.    The Associate acknowledges
           The Associate  acknowledges that
                                        that the
                                              the Award
                                                  Award constitutes
                                                         constitutes adequate
                                                                     adequate consideration
                                                                               consideration to
                                                                                             to support the
                                                                                                support the
            covenants and
            covenants and promises
                           promises made
                                    made byby the
                                               the Associate
                                                   Associate within
                                                             within this
                                                                    this RCA
                                                                         RCA regardless
                                                                              regardless of
                                                                                         of whether
                                                                                            whether such
                                                                                                    such
            Award is
            Award is ultimately
                     ultimately beneficial
                                beneficial to
                                           to Associate.
                                              Associate.


   6.5.
   6.5.    The Associate acknowledges
           The Associate   acknowledges andand agrees
                                               agrees that
                                                        that the
                                                             the Associate
                                                                 Associate shall
                                                                           shall be
                                                                                  be obliged
                                                                                     obliged to
                                                                                             to draw
                                                                                                draw the
                                                                                                      the
            provisions of
           provisions  of Section
                          Section 33 of
                                     of this
                                        this RCA
                                             RCA to to the
                                                       the attention
                                                           attention of
                                                                     of any
                                                                        any third
                                                                            third party
                                                                                  party who
                                                                                        who may,
                                                                                             may, at
                                                                                                   at any
                                                                                                      any time
                                                                                                           time
            before or
           before  or after
                      after the
                            the termination
                                termination of
                                             of the
                                                the Associate's
                                                     Associate’s employment     with Employer,
                                                                  employment with     Employer, offer
                                                                                                 offer to
                                                                                                       to
            employ  or engage
            employ or           him or
                       engage him   or her
                                       her and
                                            and for  or with
                                                 for or with whom
                                                              whom Associate
                                                                     Associate intends  to work
                                                                                intends to work within
                                                                                                 within the
                                                                                                         the
            Relevant Period.
            Relevant  Period.

   6.6.
   6.6.    The  various section
           The various  section headings
                                headings contained
                                         contained inin this
                                                        this RCA
                                                             RCA are
                                                                   are for
                                                                       for the
                                                                           the purpose
                                                                               purpose of
                                                                                       of convenience
                                                                                          convenience only
                                                                                                      only
            and are
            and are not
                    not intended
                        intended to
                                 to define
                                    define or
                                           or limit
                                              limit the
                                                    the contents  of such
                                                         contents of       sections.
                                                                     such sections.

   6.7.
   6.7.    This RCA may
           This RCA    may bebe executed  in one
                                 executed in one or
                                                  or more
                                                     more counterparts,
                                                          counterparts, each
                                                                         each of
                                                                              of which
                                                                                 which shall
                                                                                         shall constitute
                                                                                               constitute an
                                                                                                          an
            original and  all of which  taken together shall constitute one  and the same  document.
            original and all of which taken together shall constitute one and the same document. This   This
            RCA will
            RCA   will be
                       be binding,
                           binding, notwithstanding   that either
                                     notwithstanding that  either party's
                                                                  party’s signature is displayed
                                                                          signature is displayed only
                                                                                                  only on
                                                                                                       on aa
            facsimile or electronic
            facsimile or electronic copy
                                      copy of
                                           of the
                                              the signature
                                                  signature page.
                                                            page.

   6.8.
   6.8.    Any provisions
           Any provisions which
                           which by
                                  by their
                                     their nature
                                           nature survive
                                                  survive termination
                                                          termination of
                                                                       of this
                                                                          this RCA,
                                                                               RCA, including  the
                                                                                     including the
           obligations set
           obligations set forth in Sections
                           forth in Sections 3
                                             3 and
                                               and 4,
                                                   4, shall
                                                      shall survive
                                                            survive termination
                                                                    termination of
                                                                                of this
                                                                                   this RCA.
                                                                                        RCA.

   6.9.
   6.9.    This RCA has
           This RCA   has been
                          been executed
                                executed on
                                          on behalf
                                             behalf of
                                                    of the
                                                       the Company
                                                           Company electronically and the
                                                                   electronically and the Associate
                                                                                          Associate
            accepts the
            accepts the electronic signature of
                        electronic signature of the
                                                the Company.
                                                    Company.




                                                     28
      Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 61 of 102



           Associate’s execution or electronic acceptance of
    By the Associate's                                      of this RCA in the manner
                                                                                mamma specified in the
Associate’s online
Associate's online account
                   account with
                           with the
                                the Company’s     designated broiceristoa
                                    Company's designated     broker/stock plan
                                                                           plan administrator, the
                                                                                               the
Associate and
Associate and the
              the Company   have agreed
                   Company have   agreed to  the terms
                                          to the       and conditions
                                                 terms and conditions of
                                                                       of this
                                                                          this RCA
                                                                               RCA in
                                                                                   in connection
                                                                                      connection with
                                                                                                   with
    Associate’s Award
the Associate's Award.

Signed for
Signed  for and
            and on
                on behalf of
                   behalf of
Willis Towers Watson Public Limited Company by:




Name: Anne Donovan Bodnar
Title: Chief
Title: Chief Human
             Human Resources
                   Resources Officer
                             Officer


Associate:
Associate:

           Signed Electronically
Signature: Signed Electronically

Print Name: PAUL D
                 D EIERRIOW
                   HERRIOTT




                                                   29
      Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 62 of 102



      AGREEMENT OF
      AGREEMENT OF RESTRICTIVE
                   RESTRICTIVE COVENANTS
                               COVENANTS AND
                                          AND OTHER
                                              OTHER OBLIGATIONS
                                                     OBLIGATIONS FOR
                                                                 FOR
                 EMPLOYEES OUTSIDE
                 EMPLOYEES  OUTSIDE OF
                                    OF THE UNITED STATES
                                       THE UNITED STATES


        This Agreement of
        This Agreement   of Restrictive
                            Restrictive Covenants
                                         Covenants and
                                                     and Other
                                                         Other Obligations
                                                                Obligations for
                                                                            for Employees
                                                                                Employees Outside
                                                                                            Outside ofof the
                                                                                                         the
United States
United States (the
              (the "Non-U.S.
                   “Non-U.S. RCA")
                              RCA”) is is entered
                                          entered into by and
                                                  into by and between
                                                               between Willis
                                                                       Willis Towers
                                                                               Towers Watson
                                                                                       Watson Public
                                                                                                Public
Limited Company
Limited Company (the
                   (the "Company")
                        “Company”) andand the
                                           the Associate
                                               Associate (the
                                                          (the "Associate")
                                                               “Associate”) to
                                                                            to be
                                                                               be effective as of
                                                                                  effective as of the
                                                                                                  the date
                                                                                                      date the
                                                                                                           the
Associate signs
Associate signs or
                or electronically
                   electronically accepts
                                  accepts this
                                           this Non-U.S.
                                                Non-U.S. RCA.
                                                          RCA.

                                                  RECITALS
                                                  RECITALS

           Whereas, Associate
           Whereas, Associate is
                              is employed
                                 employed by
                                          by aa Subsidiary
                                                Subsidiary of
                                                           of the
                                                              the Company;
                                                                  Company;

       Whereas, subject
       Whereas,   subject to
                          to approval
                             approval by
                                       by the
                                           the Committee
                                               Committee oror the
                                                              the Company's
                                                                  Company’s Share   Award Committee,
                                                                              Share Award Committee, the
                                                                                                      the
Associate has
Associate has been
              been designated
                   designated to
                               to receive
                                  receive aa grant of Phantom
                                             grant of Phantom Stock   Units ("Phantom
                                                                Stock Units (“Phantom Stock
                                                                                      Stock Units"
                                                                                            Units” or
                                                                                                   or
“Awards”) under
"Awards")  under the
                 the Company's
                     Company’s 2012
                                  2012 Equity
                                        Equity Incentive  Plan (the
                                                Incentive Plan  (the "Plan");
                                                                     “Plan”);

         Whereas, any
         Whereas, any Award
                        Award granted
                                granted to
                                        to the
                                           the Associate
                                                Associate is
                                                          is subject
                                                             subject to
                                                                     to the
                                                                        the terms
                                                                            terms and
                                                                                  and conditions   of the
                                                                                       conditions of  the Plan,
                                                                                                          Plan,
the award
the  award agreement
           agreement evidencing   the Associate's
                      evidencing the  Associate’s Award
                                                   Award (including
                                                           (including any
                                                                       any country  specific terms
                                                                            country specific  terms thereto)
                                                                                                    thereto) and
                                                                                                             and
this Non-U.S.
this  Non-U.S. RCA,
               RCA, and
                     and in
                          in consideration  of the
                             consideration of  the Award,
                                                   Award, the
                                                           the Associate
                                                               Associate shall
                                                                          shall enter
                                                                                enter into and acknowledge
                                                                                      into and  acknowledge
his or
his or her
       her agreement
           agreement to
                     to the
                        the terms
                             terms and
                                   and conditions
                                       conditions of
                                                   of the
                                                      the Plan,
                                                          Plan, the
                                                                the award
                                                                    award agreement
                                                                            agreement and
                                                                                       and this
                                                                                            this RCA;
                                                                                                 RCA; and
                                                                                                        and

        Whereas, the
        Whereas,   the Associate
                       Associate acknowledges
                                 acknowledges andand agrees
                                                      agrees that
                                                             that he
                                                                  he or
                                                                     or she
                                                                        she desires to receive
                                                                            desires to receive the
                                                                                               the Award
                                                                                                   Award and
                                                                                                           and
understands and
understands and agrees
                 agrees such
                        such Award
                              Award is
                                    is subject
                                       subject to
                                                to the
                                                   the terms
                                                       terms and
                                                             and conditions
                                                                  conditions set
                                                                             set forth in the
                                                                                 forth in the applicable
                                                                                              applicable Plan,
                                                                                                         Plan,
the award
the award agreement
          agreement and
                      and this
                          this Non-U.S.
                               Non-U.S. RCA
                                         RCA and
                                               and such
                                                    such other  written agreements
                                                          other written agreements and
                                                                                     and documentation   as the
                                                                                          documentation as  the
Company or
Company   or the
             the Employer
                 Employer may
                            may require.
                                require.

         NOW, THEREFORE,
         NOW,     THEREFORE, in    in consideration
                                      consideration of
                                                     of the
                                                        the mutual
                                                            mutual covenants   and promises
                                                                    covenants and  promises contained
                                                                                            contained herein
                                                                                                      herein
and for
and      other valuable
     for other  valuable consideration,
                         consideration, in
                                        in particular
                                           particular the
                                                      the Awards,
                                                          Awards, the
                                                                   the sufficiency
                                                                       sufficiency of
                                                                                   of which
                                                                                      which is
                                                                                            is acknowledged
                                                                                               acknowledged
in this
in this recital
        recital and
                and within
                    within Section
                           Section 6.4
                                    6.4 below,
                                        below, the
                                                the parties
                                                    parties hereby
                                                            hereby agree
                                                                   agree as
                                                                         as follows:
                                                                            follows:

Section 1 —
Section 1 – Recitals
            Recitals

    The  Recitals set
    The Recitals  set forth
                      forth above
                            above are
                                  are an
                                      an integral
                                         integral part
                                                  part of
                                                       of this
                                                          this Non-U.S.
                                                               Non-U.S. RCA,
                                                                        RCA, and
                                                                             and are
                                                                                 are incorporated herein by
                                                                                     incorporated herein by
    reference.
    reference.

Section
Section 22 —
           – Definitions
             Definitions

    2.1.
    2.1.      “Award” shall
              "Award" shall have
                            have the
                                 the meaning
                                     meaning as
                                             as set forth in
                                                set forth    the recitals.
                                                          in the recitals.

    2.2.
    2.2.      “Business” shall
              "Business"  shall mean
                                mean insurance  brokerage, reinsurance
                                     insurance brokerage,   reinsurance brokerage,
                                                                         brokerage, surety
                                                                                    surety brokerage,
                                                                                           brokerage, bond
                                                                                                      bond
               brokerage, insurance
               brokerage, insurance agency,
                                    agency, underwriting
                                            underwriting agency,
                                                           agency, managing
                                                                    managing general
                                                                              general agency,
                                                                                       agency, risk
                                                                                               risk
               management, claims
               management,   claims administration,
                                    administration, self-insurance,
                                                    self-insurance, risk
                                                                    risk management
                                                                         management consulting
                                                                                       consulting or
                                                                                                  or other
                                                                                                     other
               business performed
               business performed by
                                   by the
                                      the Restricted
                                          Restricted Group.
                                                     Group.

    2.3.
    2.3.      “Committee” shall
              "Committee" shall have the same
                                have the same meaning
                                              meaning as
                                                      as set
                                                         set forth
                                                             forth in the Plan
                                                                   in the Plan or
                                                                               or the
                                                                                  the applicable
                                                                                      applicable award
                                                                                                 award
               agreement.
               agreement.

    2.4.
    2.4.      “Competitor” shall
              "Competitor"     shall mean
                                     mean any
                                           any business
                                                business principally
                                                         principally engaged
                                                                     engaged in
                                                                              in insurance  brokerage,
                                                                                 insurance brokerage,
               reinsurance brokerage,
               reinsurance   brokerage, surety
                                         surety brokerage,
                                                brokerage, bond
                                                            bond brokerage,
                                                                 brokerage, insurance   agency, underwriting
                                                                             insurance agency,  underwriting
               agency, managing
               agency, managing general     agency, risk
                                    general agency,  risk management,
                                                          management, claims
                                                                        claims administration,
                                                                               administration, self-insurance,
                                                                                                self-insurance,
               risk management
               risk management consulting
                                   consulting or
                                              or other
                                                 other business
                                                        business which
                                                                 which is
                                                                       is either performed by
                                                                          either performed  by the
                                                                                               the Restricted
                                                                                                   Restricted
               Group or
               Group     is aa business
                      or is    business in which the
                                        in which  the Restricted
                                                      Restricted Group
                                                                 Group has  taken steps
                                                                        has taken  steps toward
                                                                                         toward engaging.
                                                                                                engaging. ItIt is
                                                                                                               is

                                                        30
  Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 63 of 102



         further provided that
         further provided  that Competitor
                                Competitor includes,
                                            includes, but
                                                      but is  not limited
                                                           is not         to, the
                                                                  limited to, the following
                                                                                  following businesses
                                                                                             businesses and
                                                                                                        and
         their respective
         their respective subsidiaries
                          subsidiaries and/or
                                       and/or other
                                              other affiliates:
                                                    affiliates: Aon
                                                                Aon Corporation,
                                                                     Corporation, Arthur
                                                                                    Arthur JJ Gallagher
                                                                                              Gallagher &
                                                                                                        &
         Co and
         Co  and Marsh
                  Marsh Incorporated.
                         Incorporated.

2.5.
2.5.    “Confidential Information"
        "Confidential   Information” shall
                                       shall mean
                                              mean all
                                                    all trade
                                                        trade secrets
                                                              secrets and
                                                                       and non-public
                                                                           non-public information
                                                                                      information
         concerning the
         concerning  the fmancial
                         financial data,
                                   data, strategic
                                         strategic business
                                                   business plans,
                                                             plans, and
                                                                     and other
                                                                         other non-public,
                                                                               non-public, proprietary,
                                                                                           proprietary, and
                                                                                                        and
         confidential information
         confidential              of the Company     or any  of its Subsidiaries.
                      information of the Company or any of its Subsidiaries.

2.6.
2.6.    “directly or
        "directly or indirectly"
                      indirectly” shall
                                  shall mean
                                        mean the
                                              the Associate
                                                  Associate acting
                                                             acting either alone or
                                                                    either alone or jointly
                                                                                     jointly with
                                                                                             with or
                                                                                                   or on
                                                                                                      on
         behalf of
         behalf of or
                   or by
                       by means
                          means of
                                of any
                                   any other
                                        other person,
                                              person, firm
                                                       firm or
                                                            or company
                                                               company (whether
                                                                         (whether as
                                                                                   as principal,
                                                                                       principal, partner,
                                                                                                  partner,
         manager, employee,
         manager,              contractor, director,
                   employee, contractor,             consultant, investor
                                           director, consultant, investor or
                                                                          or similar
                                                                             similar capacity).
                                                                                      capacity).

2.7.
2.7.    “Employer” shall
        "Employer"  shall mean
                          mean the
                               the Subsidiary
                                   Subsidiary that
                                              that employs
                                                   employs the
                                                             the Associate.
                                                                 Associate. If  the Company
                                                                            If the  Company ever
                                                                                              ever
         becomes an
         becomes an employer of the
                    employer of  the Associate,
                                     Associate, then
                                                then the
                                                     the term
                                                         term Employer
                                                              Employer shall
                                                                        shall refer  to the
                                                                               refer to the Company.
                                                                                            Company.

2.8.
2.8.    “Employment Agreement"
        "Employment  Agreement” shall
                                   shall mean
                                         mean the
                                              the contractual terms and
                                                  contractual terms and conditions which govern
                                                                        conditions which govern
         the employment of the Associate by Employer.
         the employment of the Associate by Employer.

2.9.
2.9.    “Garden Leave"
        "Garden   Leave” shall
                            shall mean
                                  mean any
                                        any period
                                             period during
                                                     during any
                                                            any notice
                                                                notice period
                                                                       period where
                                                                              where Employer
                                                                                     Employer requires
                                                                                                 requires
         the Associate  to remain  available  to  respond to questions and requests from  the Employer,
         the Associate to remain available to respond to questions and requests from the Employer,
         but not
         but not to
                 to enter
                    enter into
                          into the
                               the office(s)
                                   office(s) of
                                             of the
                                                 the Restricted
                                                     Restricted Group
                                                                Group without
                                                                       without the
                                                                               the prior
                                                                                   prior written
                                                                                         written consent
                                                                                                 consent of
                                                                                                          of
         Employer.
         Employer.

2.10.
2.10.   “Key Personnel”
        "Key                 shall mean
               Personnel" shall    mean anyany person
                                                person who
                                                       who is   at the
                                                             is at the date
                                                                       date the
                                                                            the Associate
                                                                                Associate ceases
                                                                                           ceases to
                                                                                                  to be
                                                                                                      be an
                                                                                                         an
         employee of
         employee    of Employer
                        Employer oror was
                                       was atat any
                                                any time
                                                    time during
                                                          during the
                                                                   the period
                                                                       period of
                                                                              of twelve
                                                                                 twelve months
                                                                                         months prior
                                                                                                 prior to
                                                                                                       to that
                                                                                                          that
         date employed
         date employed by by the
                              the Restricted
                                  Restricted Group
                                                Group and
                                                       and who
                                                            who was
                                                                  was an
                                                                       an employee
                                                                          employee with
                                                                                     with whom
                                                                                           whom the
                                                                                                 the Associate
                                                                                                      Associate
         had dealings
         had            other than
              dealings other   than in
                                    in aa minimal
                                          minimal and
                                                    and non-material
                                                         non-material way
                                                                        way and
                                                                             and who
                                                                                  who was
                                                                                       was employed
                                                                                            employed byby or
                                                                                                           or
         engaged in
         engaged   in the
                      the Business
                          Business inin an
                                         an executive
                                            executive oror senior  managerial capacity,
                                                           senior managerial    capacity, or
                                                                                          or was
                                                                                             was an
                                                                                                 an employee
                                                                                                     employee
         with insurance,
         with              reinsurance or
               insurance, reinsurance     or other
                                             other technical
                                                   technical expertise.
                                                              expertise.

2.11.
2.11.   “Plan” shall
        "Plan" shall have
                     have the
                          the meaning
                              meaning set
                                      set forth
                                          forth in the recitals.
                                                in the recitals.

2.12.
2.12.   “Relevant Area"
        "Relevant   Area” shall
                           shall mean:
                                 mean: such
                                       such country  or countries
                                            country or  countries in  which the
                                                                   in which  the Associate
                                                                                 Associate has carried on
                                                                                           has carried  on
         Business on
         Business  on behalf
                      behalf of
                             of the
                                the Company
                                    Company oror any
                                                 any of
                                                     of its
                                                        its Subsidiaries
                                                            Subsidiaries in  which the
                                                                          in which  the Associate
                                                                                        Associate has
                                                                                                  has
         been involved
         been  involved or
                        or concerned  or worked
                           concerned or  worked on
                                                 on other
                                                    other than
                                                           than in
                                                                in aa minimal
                                                                      minimal and
                                                                               and non-material
                                                                                   non-material way
                                                                                                way atat
         any time
         any time during
                   during the
                          the period
                              period of
                                     of 12
                                        12 months
                                           months prior
                                                   prior to
                                                         to the
                                                            the date
                                                                date on
                                                                      on which
                                                                         which the
                                                                                the Associate
                                                                                    Associate ceases
                                                                                              ceases to
                                                                                                      to
         be employed
         be employed byby Employer.
                          Employer.

2.13.
2.13.   “Relevant Client"
        "Relevant    Client” shall
                               shall mean
                                     mean any
                                            any person,
                                                person, firm
                                                         firm or
                                                               or company
                                                                  company who
                                                                           who oror which
                                                                                     which atat any
                                                                                                any time
                                                                                                     time during
                                                                                                           during
         the period
         the period of
                     of twelve
                         twelve months
                                 months prior
                                          prior to
                                                to the
                                                   the date  on which
                                                       date on  which the
                                                                       the Associate
                                                                           Associate ceases
                                                                                       ceases toto be
                                                                                                   be employed
                                                                                                       employed
         by Employer
         by  Employer is is or was aa client
                            or was           or customer
                                      client or customer ofof the
                                                              the Company
                                                                  Company or or any
                                                                                any of
                                                                                     of its
                                                                                        its Subsidiaries
                                                                                            Subsidiaries oror was
                                                                                                              was
         in the
         in the habit
                habit and/or
                       and/or practice
                               practice of
                                         of dealing
                                            dealing under
                                                     under contract  with the
                                                            contract with the Company
                                                                               Company or  or any
                                                                                              any of
                                                                                                   of its
                                                                                                       its
         Subsidiaries   and with
         Subsidiaries and    with whom
                                   whom or or which
                                              which the
                                                     the Associate
                                                         Associate had
                                                                     had dealings
                                                                         dealings related
                                                                                   related to
                                                                                            to the
                                                                                               the Business
                                                                                                    Business
         (other than
         (other than in
                      in aa minimal
                            minimal and
                                      and non-material
                                           non-material way)
                                                         way) oror for
                                                                   for whose
                                                                       whose relationship
                                                                              relationship with
                                                                                             with the
                                                                                                   the Company
                                                                                                        Company
         or any
         or any of
                 of its
                    its Subsidiaries   the Associate
                        Subsidiaries the   Associate had
                                                      had responsibility
                                                           responsibility at
                                                                          at any
                                                                             any time
                                                                                  time during    the said
                                                                                        during the   said period.
                                                                                                           period.

2.14.
2.14.   “Relevant Period”
        "Relevant  Period" shall  mean the
                            shall mean  the period
                                            period of
                                                   of twelve
                                                      twelve months
                                                             months following
                                                                      following the
                                                                                 the date
                                                                                     date on
                                                                                          on which
                                                                                              which the
                                                                                                    the
         Associate ceases
         Associate        to be
                   ceases to be employed
                                employed byby Employer
                                              Employer reduced
                                                         reduced by
                                                                 by the
                                                                     the length
                                                                          length of
                                                                                 of any
                                                                                    any period
                                                                                         period of
                                                                                                of
         Garden Leave
         Garden Leave (if
                       (if applicable)
                           applicable) observed
                                       observed by
                                                 by the
                                                    the Associate
                                                        Associate at
                                                                  at the
                                                                     the instruction
                                                                          instruction of
                                                                                      of Employer.
                                                                                         Employer.

2.15.
2.15.   “Relevant Prospect”
        "Relevant              shall mean
                    Prospect" shall  mean any
                                          any person,
                                               person, firm
                                                        firm or
                                                             or company
                                                                company whowho or
                                                                                or which
                                                                                   which at
                                                                                          at any
                                                                                             any time
                                                                                                  time
         during the
         during the period
                    period of
                           of twelve
                              twelve months
                                      months prior
                                              prior to
                                                    to the
                                                       the date
                                                           date on
                                                                on which
                                                                   which the
                                                                           the Associate
                                                                               Associate ceases
                                                                                         ceases to
                                                                                                 to be
                                                                                                     be
         employed by
         employed   by Employer
                       Employer was
                                  was an
                                      an active
                                         active prospective
                                                prospective client   of the
                                                              client of the Company
                                                                            Company oror any
                                                                                         any of
                                                                                              of its
                                                                                                 its


                                                     31
      Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 64 of 102



               Subsidiaries  with whom
               Subsidiaries with  whom oror with
                                            with which
                                                 which the
                                                       the Associate
                                                           Associate had
                                                                     had dealings
                                                                         dealings related
                                                                                  related to
                                                                                          to the
                                                                                             the Business
                                                                                                 Business
               (other than
               (other than in
                           in aa minimal
                                 minimal and
                                         and non-material
                                             non-material way).
                                                           way).

   2.16.
   2.16.     “Restricted Group"
             "Restricted  Group” shall
                                 shall mean
                                       mean the
                                             the Company
                                                 Company and
                                                          and its
                                                               its Subsidiaries, as in
                                                                   Subsidiaries, as in existence
                                                                                       existence during
                                                                                                 during the
                                                                                                        the
              Associate’s employment
              Associate's employment with
                                       with Employer
                                            Employer and
                                                     and as
                                                         as of
                                                            of the
                                                               the date
                                                                    date such
                                                                         such employment
                                                                              employment ceases.
                                                                                             ceases.

   2.17.
   2.17.     “Subsidiary” shall
             "Subsidiary"        mean aa direct
                           shall mean    direct and/or
                                                and/or indirect
                                                       indirect subsidiary
                                                                subsidiary of
                                                                           of the
                                                                              the Company
                                                                                  Company as as well
                                                                                                well as
                                                                                                     as any
                                                                                                        any
              associate company
              associate company which
                                 which isis designated
                                            designated by
                                                       by the
                                                          the Company
                                                              Company as as being
                                                                            being eligible
                                                                                  eligible for participation in
                                                                                           for participation in
              the Plan.
              the Plan.

Section 3 -- Non-Solicit
Section 3    Non-Solicit and
                         and Other
                             Other Obligations
                                   Obligations

   3.1
   3.1        The  Associate acknowledges
              The Associate  acknowledges thatthat by
                                                   by virtue
                                                      virtue of
                                                             of his
                                                                his or
                                                                    or her
                                                                       her senior  management position
                                                                            senior management    position and
                                                                                                           and as
                                                                                                                as
               an employee
               an           of Employer,
                  employee of  Employer, the
                                           the Associate
                                                 Associate has
                                                            has acquired
                                                                acquired and
                                                                          and will
                                                                               will acquire
                                                                                    acquire knowledge
                                                                                             knowledge of
                                                                                                        of
               Confidential Information
               Confidential Information ofof the
                                             the Restricted
                                                  Restricted Group
                                                             Group and
                                                                     and their
                                                                          their Business.
                                                                                Business. The   Associate further
                                                                                           The Associate   further
               acknowledges that
               acknowledges   that the
                                   the Confidential
                                       Confidential Information     which the
                                                      Information which    the Restricted
                                                                               Restricted Group
                                                                                           Group has
                                                                                                  has provided
                                                                                                      provided
               and will
               and will provide
                        provide to
                                to the
                                    the Associate
                                        Associate would
                                                   would give
                                                           give the
                                                                the Associate
                                                                    Associate aa significant  advantage if
                                                                                 significant advantage      the
                                                                                                         if the
               Associate were
               Associate  were to
                               to directly or indirectly
                                  directly or  indirectly be
                                                          be engaged
                                                             engaged inin any
                                                                          any Business
                                                                               Business at
                                                                                        at aa Competitor
                                                                                              Competitor of
                                                                                                          of the
                                                                                                              the
               Restricted Group.
               Restricted Group.

         3.2 Without
         3.2 Without the
                       the Company's
                            Company’s prior prior written
                                                   written consent,    the Associate
                                                             consent, the  Associate shall
                                                                                        shall not
                                                                                              not directly
                                                                                                   directly or
                                                                                                            or indirectly,
                                                                                                               indirectly, atat
             any time
             any  time during
                         during or or after
                                      after the
                                             the Associate's
                                                  Associate’s employment
                                                                employment withwith any
                                                                                     any Employer,
                                                                                           Employer, disclose
                                                                                                        disclose any
                                                                                                                   any
             Confidential Information
             Confidential     Information and and shall
                                                   shall use
                                                          use the
                                                               the Associate's
                                                                    Associate’s best
                                                                                 best efforts   to prevent
                                                                                        efforts to prevent the
                                                                                                            the taking
                                                                                                                 taking or
                                                                                                                         or
             disclosure of
             disclosure    of any
                               any Confidential
                                    Confidential Information,        except as
                                                     Information, except     as reasonably
                                                                                reasonably maymay bebe required
                                                                                                       required to to be
                                                                                                                      be
             disclosed by
             disclosed    by the
                              the Associate
                                   Associate in    the ordinary
                                                in the  ordinary performance
                                                                   performance of of his
                                                                                     his or
                                                                                          or her
                                                                                             her duties
                                                                                                  duties for  Employer or
                                                                                                         for Employer     or
             as required
             as required by by law.
                                law. Notwithstanding,
                                        Notwithstanding, you  you understand
                                                                   understand that
                                                                                that if
                                                                                      if you
                                                                                         you make
                                                                                              make aa confidential
                                                                                                       confidential
             disclosure of
             disclosure    of aa trade
                                 trade secret
                                         secret of
                                                of the
                                                    the Company
                                                        Company or   or other
                                                                        other Confidential
                                                                              Confidential Information
                                                                                              Information to to aa
             government official
             government      official oror an
                                           an attorney
                                               attorney for
                                                          for the
                                                              the sole
                                                                   sole purpose
                                                                        purpose ofof reporting
                                                                                     reporting aa suspected
                                                                                                   suspected violation
                                                                                                               violation of
                                                                                                                          of
             law,  or in  a court   filing  under   seal, or  otherwise   engage  in  activities protected
             law, or in a court filing under seal, or otherwise engage in activities protected under         under
             whistleblower statutes,
             whistleblower      statutes, you
                                            you shall
                                                 shall not
                                                        not be
                                                             be held
                                                                held liable  under this
                                                                      liable under  this Agreement
                                                                                          Agreement or  or under   any
                                                                                                           under any
             federal
             federal or   state trade
                      or state   trade secret
                                         secret law   for such
                                                 law for   such aa disclosure
                                                                   disclosure or  engaging of
                                                                               or engaging    of such
                                                                                                  such activity
                                                                                                        activity and
                                                                                                                  and shall
                                                                                                                       shall
             also not
             also  not be
                        be required
                            required to to notify
                                           notify the
                                                   the Company
                                                        Company of  of any
                                                                        any such
                                                                            such disclosure
                                                                                  disclosure oror engaging
                                                                                                   engaging ofof any
                                                                                                                  any such
                                                                                                                       such
             activity.
             activity.

   3.3
   3.3        The  Associate shall
              The Associate          provide aa minimum
                               shall provide     minimum of   of three
                                                                 three months
                                                                       months notice
                                                                                notice or
                                                                                       or such
                                                                                          such notice
                                                                                                  notice contained
                                                                                                         contained in in
               the Associate's
               the Associate’s Employment
                                 Employment Agreement,
                                                 Agreement, whichever
                                                                 whichever is  the longer,
                                                                            is the longer, in
                                                                                            in the
                                                                                                the event
                                                                                                    event of
                                                                                                           of his
                                                                                                              his or
                                                                                                                  or her
                                                                                                                      her
               resignation from
               resignation from employment
                                   employment withwith Employer.
                                                        Employer. The      Associate shall
                                                                      The Associate          provide aa written
                                                                                      shall provide      written
               resignation letter
               resignation  letter to
                                   to Employer
                                      Employer prior
                                                   prior to
                                                          to the
                                                             the commencement
                                                                 commencement of   of any
                                                                                      any such    notice period.
                                                                                           such notice    period. To    the
                                                                                                                   To the
               extent allowed by
               extent allowed   by applicable
                                    applicable law,    the Associate
                                                 law, the   Associate may
                                                                        may be
                                                                            be placed
                                                                                placed on
                                                                                        on Garden
                                                                                            Garden Leave
                                                                                                      Leave for   all or
                                                                                                              for all or
               any portion
               any  portion of
                            of any
                                any notice
                                     notice period.
                                            period. During
                                                      During thethe notice
                                                                    notice period,
                                                                           period, whether
                                                                                    whether oror not
                                                                                                  not the
                                                                                                      the Associate
                                                                                                          Associate is is
               on Garden
               on  Garden Leave,
                           Leave, the
                                    the Associate
                                        Associate shall
                                                     shall remain
                                                            remain anan employee
                                                                        employee ofof Employer
                                                                                      Employer and and shall
                                                                                                        shall continue
                                                                                                              continue to to
               receive the
               receive the Associate's
                           Associate’s full
                                          full salary
                                               salary and
                                                       and benefits.
                                                             benefits. The
                                                                        The Company
                                                                            Company or  or Employer
                                                                                           Employer shall      have the
                                                                                                        shall have   the
               discretion to
               discretion to apply
                              apply aa shorter
                                       shorter period
                                                period than
                                                         than the
                                                               the three-month
                                                                   three-month period
                                                                                 period set
                                                                                         set forth
                                                                                              forth in 3.3.
                                                                                                    in 3.3.

   3.4
   3.4        The Associate shall
              The Associate shall not,
                                  not, for the Relevant
                                       for the Relevant Period,
                                                        Period, directly
                                                                directly or
                                                                         or indirectly:
                                                                            indirectly:

             3.4.1.
             3.4.1.    within the
                       within the Relevant
                                  Relevant Area,
                                           Area, solicit
                                                 solicit any
                                                         any Relevant
                                                             Relevant Client
                                                                      Client or
                                                                             or Relevant
                                                                                Relevant Prospect
                                                                                         Prospect for the
                                                                                                  for the
                       purposes of
                       purposes  of any
                                    any Business
                                        Business which
                                                 which competes   or will
                                                         competes or will compete or seeks
                                                                          compete or seeks to
                                                                                           to compete
                                                                                              compete with
                                                                                                       with
                       the Restricted
                       the Restricted Group;
                                      Group;

             3.4.2.
             3.4.2.    within the
                       within the Relevant
                                  Relevant Area,
                                             Area, accept,
                                                   accept, perform
                                                           perform services
                                                                    services for,
                                                                              for, or
                                                                                   or deal
                                                                                      deal with
                                                                                           with any
                                                                                                any Relevant
                                                                                                    Relevant
                       Client or
                       Client    Relevant Prospect
                              or Relevant  Prospect for  the purposes
                                                     for the purposes of
                                                                       of any
                                                                          any Business
                                                                               Business which
                                                                                         which competes  or will
                                                                                                competes or will
                       compete or
                       compete   or seeks
                                    seeks to
                                          to compete
                                             compete with
                                                      with the
                                                            the Restricted
                                                                Restricted Group;
                                                                           Group;

                                                             32
         Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 65 of 102



             3.4.3.
             3.4.3.   solicit for
                      solicit     employment or
                              for employment or entice
                                                entice away
                                                       away from the Restricted
                                                            from the Restricted Group
                                                                                Group any
                                                                                      any Key
                                                                                          Key Personnel;
                                                                                              Personnel;
                      or
                      or

             3.4.4. employ
             3.4.4. employ or
                           or engage
                              engage or
                                     or endeavour
                                        endeavour to
                                                  to employ or engage
                                                     employ or engage any
                                                                      any Key
                                                                          Key Personnel.
                                                                              Personnel.

   3.5
   3.5       To the extent
             To the         the Associate
                     extent the  Associate is
                                           is aa party
                                                 party to
                                                       to an
                                                          an Employment
                                                             Employment Agreement
                                                                          Agreement or or other
                                                                                          other agreement
                                                                                                agreement with
                                                                                                           with
              the Restricted
              the Restricted Group
                              Group that
                                     that contains
                                          contains post-employment
                                                     post-employment restrictions,
                                                                       restrictions, those
                                                                                     those post-employment
                                                                                           post-employment
              restrictions shall
              restrictions shall run concurrently with
                                 run concurrently   with the
                                                          the post-employment
                                                              post-employment restrictions
                                                                                restrictions contained in this
                                                                                             contained in this
              Section  3.
              Section 3.

   3.6
   3.6       The Associate acknowledges
             The Associate  acknowledges that
                                           that the
                                                the provisions
                                                    provisions of
                                                                of this
                                                                   this Section 3 are
                                                                        Section 3 are fair, reasonable and
                                                                                      fair, reasonable and
              necessary to
              necessary to protect
                           protect the
                                   the goodwill
                                       goodwill and
                                                 and interests of the
                                                     interests of the Restricted
                                                                      Restricted Group.
                                                                                 Group.

Section 4 —
Section 4 – Non-Disparagement
            Non-Disparagement

   4.1
   4.1       The   Employer and
             The Employer     and Associate
                                   Associate agree
                                               agree not
                                                     not to
                                                         to act
                                                            act in
                                                                in any
                                                                   any manner
                                                                        manner detrimental
                                                                                 detrimental to
                                                                                              to each
                                                                                                  each other
                                                                                                       other or
                                                                                                             or
             cause to
             cause  to be
                       be made
                           made any
                                 any derogatory    statements concerning
                                      derogatory statements    concerning each     other (including
                                                                             each other  (including an
                                                                                                     an obligation
                                                                                                        obligation
             on the
             on  the Employer
                     Employer andand Associate
                                      Associate not
                                                 not to
                                                     to make
                                                        make any
                                                              any statement
                                                                    statement whether
                                                                                whether oral
                                                                                         oral or in writing
                                                                                              or in writing which
                                                                                                            which
             may have
             may   have the
                         the effect of damaging
                             effect of damaging thethe reputation
                                                       reputation of
                                                                   of the
                                                                      the other)  including, in
                                                                          other) including,  in Associate's
                                                                                                 Associate’s case,
                                                                                                             case,
             concerning the
             concerning    the business,
                               business, officers,
                                          officers, employees,   directors (including
                                                    employees, directors    (including any
                                                                                       any non-executive
                                                                                            non-executive directors
                                                                                                            directors
             or former
             or         directors), consultants,
                former directors),   consultants, agents,
                                                   agents, distributors,
                                                           distributors, clients
                                                                          clients or
                                                                                  or customers   (whether former
                                                                                     customers (whether            or
                                                                                                           former or
             current) or
             current)  or otherwise
                          otherwise ofof the
                                         the Restricted
                                             Restricted Group.
                                                         Group.

   4.2
   4.2       The  Employer and
             The Employer    and Associate
                                  Associate further
                                             further agree
                                                     agree that
                                                           that without
                                                                without the
                                                                         the prior
                                                                             prior written
                                                                                   written consent
                                                                                           consent of
                                                                                                    of the
                                                                                                       the other
                                                                                                            other
             party they
             party they shall
                        shall not
                              not make,
                                  make, oror cause
                                             cause to
                                                   to be
                                                      be made,
                                                         made, any
                                                                any statement
                                                                     statement or
                                                                                or comment
                                                                                   comment toto the
                                                                                                the press
                                                                                                    press
             (whether local,
             (whether  local, national
                              national or
                                       or specialist)
                                          specialist) or
                                                      or any
                                                         any other
                                                             other media
                                                                    media concerning
                                                                           concerning Associate's
                                                                                       Associate’s employment
                                                                                                    employment
             with the
             with the Employer
                      Employer or,or, where
                                      where applicable,
                                             applicable, his
                                                         his or
                                                             or her
                                                                her termination
                                                                    termination of
                                                                                 of employment
                                                                                    employment for    any reason.
                                                                                                  for any  reason.

Section
Section 5
        5 -- Governing
             Governing Law
                       Law &
                           & Jurisdiction
                             Jurisdiction

  5.1
  5.1        This  Non-U.S. RCA
             This Non-U.S.   RCA shall
                                   shall be
                                         be governed by and
                                            governed by and construed in accordance
                                                            construed in accordance with
                                                                                    with the
                                                                                          the laws
                                                                                               laws of
                                                                                                    of the
                                                                                                       the
             jurisdiction in
             jurisdiction in which
                             which Associate
                                   Associate is
                                              is employed by Employer,
                                                 employed by Employer, without
                                                                        without regard
                                                                                regard to
                                                                                       to its
                                                                                          its conflict of
                                                                                              conflict of
             laws.
             laws.

  5.2
  5.2        The
             The courts   of the
                  courts of  the jurisdiction
                                 jurisdiction in
                                               in which
                                                  which the
                                                         the Associate
                                                             Associate is
                                                                        is employed
                                                                           employed byby Employer
                                                                                         Employer shall
                                                                                                    shall have
                                                                                                          have
             jurisdiction to
             jurisdiction  to hear
                              hear any
                                   any suit,
                                        suit, action
                                              action or
                                                     or proceeding
                                                        proceeding and
                                                                    and to
                                                                         to settle
                                                                            settle any
                                                                                   any disputes
                                                                                       disputes which
                                                                                                which may
                                                                                                       may arise
                                                                                                            arise
             out of
             out of or in connection
                    or in connection with
                                        with this
                                              this Non-U.S.
                                                   Non-U.S. RCA
                                                             RCA and
                                                                   and for  such purposes
                                                                        for such  purposes the
                                                                                           the parties
                                                                                               parties hereto
                                                                                                       hereto
             irrevocably submit
             irrevocably   submit to
                                   to the
                                      the jurisdiction
                                          jurisdiction of
                                                        of such
                                                           such courts.
                                                                courts.

Section 6 —
Section 6 – Consideration,
            Consideration, Severability, Beneficiaries &
                           Severability, Beneficiaries & Effect
                                                         Effect on
                                                                on Other
                                                                   Other Agreements
                                                                         Agreements

  6.1
  6.1        The  Associate acknowledges
             The Associate  acknowledges that
                                            that the
                                                 the covenants  and undertakings
                                                     covenants and  undertakings he he or
                                                                                        or she has made
                                                                                           she has made herein,
                                                                                                          herein,
             including those
             including those made
                              made in
                                    in Section 3, are
                                       Section 3, are being
                                                      being given
                                                             given for the benefit
                                                                   for the  benefit of
                                                                                    of the
                                                                                       the Restricted
                                                                                            Restricted Group,
                                                                                                       Group,
             including Employer,
             including Employer, and
                                   and may
                                        may be
                                             be enforced
                                                enforced by
                                                          by the
                                                              the Company
                                                                  Company and/or
                                                                             and/or by
                                                                                     by its
                                                                                         its Subsidiaries,
                                                                                             Subsidiaries,
             including for
             including     avoidance of
                       for avoidance   of doubt, Employer, on
                                          doubt, Employer,      behalf of
                                                             on behalf     all or
                                                                        of all or any
                                                                                  any of
                                                                                      of them
                                                                                          them and
                                                                                               and that
                                                                                                    that such
                                                                                                         such
             Subsidiaries are intended
             Subsidiaries are intended beneficiaries
                                        beneficiaries of
                                                      of this
                                                         this Non-U.S.
                                                              Non-U.S. RCA.
                                                                         RCA.

  6.2
  6.2        The  parties acknowledge
             The parties  acknowledge that  that the
                                                 the provisions
                                                     provisions ofof this
                                                                     this Non-U.S.
                                                                          Non-U.S. RCA
                                                                                    RCA areare severable.
                                                                                               severable. If    any part
                                                                                                             If any part
             or provision
             or provision of
                           of this
                               this Non-U.S.
                                     Non-U.S. RCARCA shall
                                                       shall be
                                                             be determined
                                                                 determined by
                                                                             by any
                                                                                 any court
                                                                                      court or
                                                                                             or tribunal
                                                                                                tribunal to
                                                                                                          to be
                                                                                                             be invalid,
                                                                                                                 invalid,
             then such
             then such partial
                         partial invalidity
                                 invalidity shall
                                              shall not
                                                    not cause
                                                        cause the
                                                               the remainder
                                                                   remainder ofof this
                                                                                  this Non-U.S.
                                                                                       Non-U.S. RCARCA to to be
                                                                                                             be or
                                                                                                                 or
             become invalid.
             become    invalid. If  any provision
                                 If any  provision hereof
                                                     hereof is
                                                             is held
                                                                held unenforceable
                                                                      unenforceable on   the basis  that it exceeds
                                                                                     on the basis that it exceeds
             what is
             what  is reasonable   for the
                      reasonable for    the protection
                                             protection of
                                                         of the
                                                            the goodwill   and interests
                                                                goodwill and             of the
                                                                               interests of the Restricted
                                                                                                 Restricted Group,
                                                                                                              Group,
             but would
             but would bebe valid
                            valid ifif part
                                       part of
                                            of the
                                               the wording
                                                   wording were
                                                              were modified
                                                                    modified or
                                                                              or deleted,
                                                                                 deleted, as
                                                                                           as permitted
                                                                                              permitted by by applicable
                                                                                                              applicable


                                                          33
        Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 66 of 102



            law, then such
            law, then      restriction or
                      such restriction    obligation shall
                                       or obligation       apply with
                                                     shall apply with such
                                                                      such deletions
                                                                           deletions or
                                                                                     or modifications
                                                                                        modifications as
                                                                                                      as
            may be
            may  be necessary
                    necessary to
                               to make
                                  make it
                                        it enforceable.
                                           enforceable.

  6.3
  6.3       The  Associate acknowledges
            The Associate   acknowledges thatthat he
                                                  he oror she
                                                          she remains   bound by
                                                               remains bound     by any
                                                                                    any Employment
                                                                                         Employment Agreement
                                                                                                       Agreement or
                                                                                                                  or
            any other
            any  other agreement
                       agreement entered
                                   entered into   by the
                                            into by   the Associate
                                                           Associate with
                                                                       with the
                                                                             the Restricted
                                                                                  Restricted Group
                                                                                             Group and
                                                                                                    and this
                                                                                                        this Non-
                                                                                                             Non-
            U.S. RCA
            U.S.  RCA shall   be in
                        shall be    addition to,
                                 in addition  to, and
                                                  and not
                                                        not in  place of
                                                             in place of any
                                                                          any such
                                                                               such agreements.
                                                                                     agreements. The   Associate
                                                                                                   The Associate
            further acknowledges    that in the  event   of any  breach   by  the Associate  of any
            further acknowledges that in the event of any breach by the Associate of any provision  provision
            contained in
            contained     such agreements
                       in such  agreements or or this
                                                 this Non-U.S.
                                                       Non-U.S. RCA,
                                                                   RCA, thethe Company
                                                                               Company and/or
                                                                                          and/or any
                                                                                                  any Subsidiary,
                                                                                                      Subsidiary,
            including for
            including      avoidance of
                       for avoidance  of doubt
                                          doubt Employer,
                                                  Employer, may,may, in  their discretion,
                                                                      in their  discretion, enforce any term
                                                                                            enforce any term and
                                                                                                             and
            condition of
            condition  of those
                          those agreements
                                 agreements and/or
                                              and/or this
                                                        this Non-U.S.
                                                             Non-U.S. RCA.
                                                                        RCA.

  6.4
  6.4       The  Associate acknowledges
            The Associate  acknowledges that
                                          that any
                                               any Awards,
                                                   Awards, separately and/or together,
                                                           separately and/or together, constitute
                                                                                       constitute adequate
                                                                                                  adequate
            consideration to
            consideration to support the covenants
                             support the covenants and
                                                   and promises
                                                       promises made
                                                                made byby the
                                                                          the Associate
                                                                              Associate within
                                                                                        within this
                                                                                                this Non-
                                                                                                     Non-
            U.S. RCA.
            U.S. RCA.

Section 7 —
Section 7 – Miscellaneous
            Miscellaneous

   7.1
   7.1      This Non-U.S. RCA
            This Non-U.S. RCA may
                              may not
                                  not be
                                      be modified
                                         modified except by written
                                                  except by written agreement
                                                                    agreement signed by both
                                                                              signed by both parties
                                                                                             parties
            hereto.
            hereto.

   7.2
   7.2      The
            The rights  of the
                rights of   the Restricted
                                Restricted Group
                                           Group under
                                                  under this
                                                        this Non-U.S.
                                                             Non-U.S. RCA
                                                                      RCA shall
                                                                             shall inure to the
                                                                                   inure to the benefit
                                                                                                benefit of
                                                                                                        of any
                                                                                                           any
            and all
            and all of
                    of its/their successors, assigns,
                       its/their successors, assigns, parent
                                                      parent companies, sister companies,
                                                             companies, sister              subsidiaries and
                                                                               companies, subsidiaries   and
            other affiliated
            other affiliated corporations.
                              corporations.

   7.3
   7.3      The waiver by
            The waiver by either
                            either party
                                   party of
                                         of any
                                            any breach
                                                 breach of
                                                         of this
                                                            this Non-U.S.
                                                                 Non-U.S. RCA
                                                                          RCA shall  not operate
                                                                               shall not operate or
                                                                                                 or be
                                                                                                    be
            construed as
            construed as aa waiver
                            waiver of
                                    of that
                                       that party's
                                            party’s rights
                                                    rights on
                                                           on any
                                                              any subsequent
                                                                  subsequent breach.
                                                                             breach.

   7.4
   7.4      The  Associate acknowledges
            The Associate   acknowledges and and agrees
                                                  agrees that
                                                         that the
                                                              the Associate
                                                                  Associate shall
                                                                             shall be
                                                                                   be obliged
                                                                                      obliged toto draw
                                                                                                   draw the
                                                                                                        the
            provisions of
            provisions  of Section
                           Section 33 to
                                      to the
                                         the attention
                                             attention of
                                                       of any
                                                          any third
                                                               third party
                                                                     party who
                                                                           who may,
                                                                                may, at
                                                                                      at any
                                                                                         any time
                                                                                              time before
                                                                                                    before or
                                                                                                           or after
                                                                                                              after
            the termination
            the termination of
                             of the
                                the Associate's
                                    Associate’s employment
                                                  employment with
                                                                with Employer,
                                                                      Employer, offer
                                                                                  offer to
                                                                                        to employ
                                                                                           employ oror engage
                                                                                                       engage
            him or
            him  or her
                    her and
                        and for
                            for or
                                or with
                                   with whom
                                         whom thethe Associate
                                                     Associate intends
                                                                intends to
                                                                         to work
                                                                            work within
                                                                                  within the
                                                                                          the Relevant
                                                                                              Relevant Period.
                                                                                                        Period.

   7.5
   7.5      The various section
            The various section headings
                                headings contained
                                          contained in this Non-U.S.
                                                    in this Non-U.S. RCA
                                                                       RCA are
                                                                            are for
                                                                                for the
                                                                                    the purpose
                                                                                        purpose of
                                                                                                of
            convenience only
            convenience       and are
                         only and are not
                                      not intended to define
                                          intended to define or
                                                             or limit the contents
                                                                limit the contents of
                                                                                   of such
                                                                                      such sections.
                                                                                           sections.


   7.6
   7.6      This  Non-U.S. RCA
            This Non-U.S.   RCA may
                                  may bebe executed
                                            executed in  one or
                                                      in one or more
                                                                more counterparts,
                                                                      counterparts, each   of which
                                                                                     each of  which shall
                                                                                                     shall
            constitute an
            constitute an original
                          original and
                                   and all
                                        all of
                                            of which
                                               which taken
                                                      taken together
                                                            together shall
                                                                      shall constitute one and
                                                                            constitute one  and the
                                                                                                the same
                                                                                                    same
            document. This
            document.   This Non-U.S.
                             Non-U.S. RCA
                                        RCA will
                                               will be
                                                    be binding,
                                                       binding, notwithstanding
                                                                notwithstanding that
                                                                                   that either party’s signature
                                                                                        either party's signature
            is displayed
            is displayed only
                         only on
                              on aa facsimile
                                    facsimile copy
                                               copy of
                                                     of the
                                                        the signature
                                                            signature page.
                                                                       page.

   7.7
   7.7      Any provisions
            Any  provisions which
                             which by
                                    by their
                                        their nature
                                              nature survive
                                                     survive termination
                                                             termination of
                                                                          of this
                                                                             this Non-U.S.
                                                                                  Non-U.S. RCA,
                                                                                           RCA, including
                                                                                                 including
            the obligations
            the             set forth
                obligations set forth in
                                      in Sections
                                         Sections 33 and
                                                     and 4
                                                         4 shall
                                                           shall survive
                                                                 survive termination
                                                                         termination of
                                                                                     of this
                                                                                        this Non-U.S.
                                                                                             Non-U.S. RCA.
                                                                                                      RCA.




                                                        34
      Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 67 of 102



By the
By  the Associate's
        Associate’s execution
                    execution or
                              or dectronic
                                 electronic acceptance
                                            acceptance of
                                                        of this
                                                           this RCA
                                                                RCA in
                                                                     in the
                                                                        the manner
                                                                             manner specified
                                                                                    specified in
                                                                                               in the
                                                                                                  the
Associate’s online
Associate's  online account
                    account with
                            with the
                                 the Company’s    designated broker/stoa
                                     Company's designated     broker/stock plan
                                                                            plan adnsinistrator,
                                                                                 administrator, the
                                                                                                 the
Associate and
Associate  and the
               the Company   have agreed
                    Company have   agreed to the terms
                                          to the       and conditions
                                                 terms and  conditions of
                                                                        of this
                                                                           this RCA
                                                                                RCA in
                                                                                    in connection
                                                                                       connection with
                                                                                                     with
the Associate's
the  Associate’s Award
                 Award.

Signed for
Signed  for and
            and on
                on behalf of
                   behalf of
Willis Towers
Willis Towers Watson   Public Limited
               Wabon Public   Limited Company
                                      Company by:
                                              by:




Name: Anne
Name:  Anne Donovan
             Donovan Bodnar
                     Bodnar
       Chief Human
Title: Chief Human Resources
                   Resources Officer
                             Officer


Associate:
Associate:

Signature: Signed
Signature: Signed Electronically

Print Name: PAUL D BERRI
                   HERRIOTT
                         OST


IE34ZVXN
IE34EVIN
05/07/2018 08:39
05/07/2018 08:39 -
                 AMt U.S.
                     U.S. Eastern
                          Eastern Standard
                                  Standard Time
                                           Time
ACCEPTED
ACCEPTED




                                                     35
                                                     35
Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 68 of 102




            EXHIBIT C
       Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 69 of 102


                                                                                                 SCHEDULE C
                                                                                                 SCHEDULE C

            AGREEMENT OF
            AGREEMENT OF RESTRICTIVE
                         RESTRICTIVE COVENANTS
                                     COVENANTS AND
                                                AND OTHER
                                                     OTHER OBLIGATIONS
                                                           OBLIGATIONS FOR
                                                                       FOR
                           EMPLOYEES IN
                           EMPLOYEES  IN THE
                                         THE UNITED
                                             UNITED STATES
                                                    STATES

         This Agreement of
         This Agreement   of Restrictive
                             Restrictive Covenants
                                         Covenants and
                                                    and Other
                                                        Other Obligations
                                                               Obligations for
                                                                            for Employees
                                                                                Employees in
                                                                                           in the
                                                                                              the United
                                                                                                  United
States (the "RCA")
States (the “RCA”) is
                    is entered
                       entered into by and
                               into by and between
                                           between Willis
                                                     Willis Towers  Watson Public
                                                            Towers Watson    Public Limited
                                                                                     Limited Company
                                                                                             Company (the
                                                                                                        (the
“Company”) and
"Company")    and the
                  the associate
                      associate (the
                                (the "Associate")
                                     “Associate”) to
                                                  to be
                                                     be effective as of
                                                        effective as of the
                                                                        the date
                                                                            date the
                                                                                 the Associate
                                                                                     Associate signs
                                                                                               signs or
                                                                                                     or
electronically accepts this
electronically accepts this RCA.
                            RCA.

                                                  RECITALS
                                                  RECITALS

           Whereas, Associate
           Whereas, Associate is
                              is employed
                                 employed by
                                          by aa Subsidiary
                                                Subsidiary of
                                                           of the
                                                              the Company;
                                                                  Company;

       Whereas, subject
       Whereas,   subject to
                          to approval
                             approval by
                                       by the
                                           the Committee
                                               Committee oror the
                                                              the Company's
                                                                  Company’s Share   Award Committee,
                                                                              Share Award Committee, the
                                                                                                      the
Associate has
Associate has been
              been designated
                   designated to
                               to receive
                                  receive aa grant of Phantom
                                             grant of Phantom Stock   Units ("Phantom
                                                                Stock Units (“Phantom Stock
                                                                                      Stock Units"
                                                                                            Units” or
                                                                                                   or
“Awards”) under
"Awards")  under the
                 the Company's
                     Company’s 2012
                                  2012 Equity
                                        Equity Incentive  Plan (the
                                                Incentive Plan  (the "Plan");
                                                                     “Plan”);

         Whereas, any
         Whereas,    any Award
                         Award granted
                                granted to
                                        to the
                                           the Associate
                                               Associate is
                                                          is subject
                                                             subject to
                                                                     to the
                                                                        the terms
                                                                             terms and
                                                                                   and conditions  of the
                                                                                        conditions of  the Plan,
                                                                                                            Plan,
the award
the  award agreement
           agreement evidencing   the Associate's
                       evidencing the  Associate’s Award
                                                   Award (including
                                                           (including any
                                                                       any country    specific terms
                                                                             country specific  terms thereto)
                                                                                                     thereto) and
                                                                                                               and
this  RCA, and  in consideration of the Award,  the Associate  shall enter  into and  acknowledge   his
this RCA, and in consideration of the Award, the Associate shall enter into and acknowledge his or her   or her
agreement to
agreement   to the
               the terms
                   terms and
                         and conditions
                             conditions of
                                        of the
                                           the Plan,
                                               Plan, the
                                                     the award
                                                         award agreement
                                                                agreement and and this
                                                                                  this RCA;
                                                                                       RCA; and
                                                                                              and

         Whereas, the
         Whereas,  the Associate
                       Associate acknowledges
                                 acknowledges and
                                                and agrees
                                                      agrees that
                                                             that he
                                                                  he or
                                                                     or she desires to
                                                                        she desires to receive
                                                                                       receive the
                                                                                                the Award
                                                                                                    Award
and understands
and understands and
                and agrees
                    agrees any
                           any Award
                               Award isis subject
                                          subject to
                                                  to the
                                                     the terms
                                                         terms and
                                                               and conditions
                                                                    conditions set
                                                                               set forth in the
                                                                                   forth in the Plan,
                                                                                                 Plan, the
                                                                                                       the
applicable award
applicable award agreement
                 agreement and
                            and this
                                this RCA.
                                     RCA.

         NOW, THEREFORE,
         NOW,    THEREFORE, in    in consideration
                                     consideration ofof the
                                                        the mutual
                                                            mutual covenants   and promises
                                                                    covenants and   promises contained
                                                                                              contained herein
                                                                                                         herein
and for
and     other valuable
    for other valuable consideration,
                       consideration, inin particular
                                           particular the
                                                      the Award,
                                                          Award, the
                                                                  the receipt
                                                                      receipt and
                                                                              and sufficiency
                                                                                   sufficiency of
                                                                                               of which
                                                                                                  which is
                                                                                                         is
hereby acknowledged
hereby  acknowledged inin this
                          this recital
                               recital and
                                       and within
                                           within Section   6.4 below,
                                                   Section 6.4  below, the
                                                                       the Parties
                                                                           Parties hereto
                                                                                    hereto agree,
                                                                                           agree, with
                                                                                                  with the
                                                                                                       the intent
                                                                                                            intent
to be
to be bound,
      bound, as
              as follows:
                 follows:

Section 1 -- Recitals
Section 1    Recitals

    The  Recitals set
    The Recitals  set forth
                      forth above
                            above are
                                  are an
                                      an integral part of
                                         integral part of this
                                                          this RCA,
                                                               RCA, and
                                                                    and are
                                                                        are incorporated
                                                                            incorporated herein by
                                                                                         herein by
    reference.
    reference.

Section
Section 22 -- Definitions
              Definitions

    2.1.
    2.1.      “Award” shall
              "Award" shall have
                            have the
                                 the meaning
                                     meaning as
                                             as set forth in
                                                set forth    the recitals.
                                                          in the recitals.

    2.2.
    2.2.      “Business” shall
              "Business"  shall mean
                                mean insurance  brokerage, reinsurance
                                     insurance brokerage,   reinsurance brokerage,
                                                                         brokerage, surety
                                                                                    surety brokerage,
                                                                                           brokerage, bond
                                                                                                      bond
               brokerage, insurance
               brokerage, insurance agency,
                                    agency, underwriting
                                            underwriting agency,
                                                           agency, managing
                                                                    managing general
                                                                              general agency,
                                                                                       agency, risk
                                                                                               risk
               management, claims
               management,   claims administration,
                                    administration, self-insurance,
                                                    self-insurance, risk
                                                                    risk management
                                                                         management consulting
                                                                                       consulting or
                                                                                                  or other
                                                                                                     other
               business performed
               business performed by
                                   by the
                                      the Restricted
                                          Restricted Group.
                                                     Group.

    2.3.
    2.3.      “Committee” shall
              "Committee" shall have the same
                                have the same meaning
                                              meaning as
                                                      as set
                                                         set forth
                                                             forth in the Plan
                                                                   in the Plan or
                                                                               or the
                                                                                  the applicable
                                                                                      applicable award
                                                                                                 award
               agreement.
               agreement.

    2.4.
    2.4.      “Competitor” shall
              "Competitor"     shall mean
                                     mean any
                                           any business
                                                business principally
                                                         principally engaged
                                                                     engaged in
                                                                              in insurance  brokerage,
                                                                                 insurance brokerage,
               reinsurance brokerage,
               reinsurance   brokerage, surety
                                         surety brokerage,
                                                brokerage, bond
                                                            bond brokerage,
                                                                 brokerage, insurance   agency, underwriting
                                                                             insurance agency,  underwriting
               agency, managing
               agency, managing general     agency, risk
                                    general agency,  risk management,
                                                          management, claims
                                                                        claims administration,
                                                                               administration, self-insurance,
                                                                                                self-insurance,
               risk management
               risk management consulting
                                   consulting or
                                              or other
                                                 other business
                                                        business which
                                                                 which is
                                                                       is either performed by
                                                                          either performed  by the
                                                                                               the Restricted
                                                                                                   Restricted
               Group or
               Group     is aa business
                      or is    business in which the
                                        in which  the Restricted
                                                      Restricted Group
                                                                 Group has  taken steps
                                                                        has taken  steps toward
                                                                                         toward engaging.
                                                                                                engaging.
  Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 70 of 102


2.5.
2.5.    “Confidential Information"
        "Confidential     Information” shall
                                           shall mean
                                                  mean all
                                                         all trade
                                                             trade secrets
                                                                    secrets and
                                                                             and non-public
                                                                                 non-public information
                                                                                              information
         concerning the
         concerning    the fmancial
                            financial data,
                                       data, strategic
                                             strategic business
                                                        business plans,
                                                                   plans, and
                                                                           and other
                                                                               other non-public,
                                                                                      non-public, proprietary,
                                                                                                    proprietary, and
                                                                                                                 and
         confidential information
         confidential   information of of the
                                          the Restricted
                                              Restricted Group.
                                                           Group. Confidential
                                                                     Confidential Information       includes, but
                                                                                     Information includes,    but is
                                                                                                                  is
         not limited
         not limited to,
                       to, the
                           the following
                                following information:
                                           information: identities
                                                            identities of
                                                                        of Relevant
                                                                           Relevant Clients
                                                                                      Clients and
                                                                                               and Relevant
                                                                                                    Relevant
         Prospects; identities
         Prospects;               of companies
                      identities of   companies from
                                                   from which
                                                         which any
                                                                 any Subsidiary    obtains insurance
                                                                      Subsidiary obtains    insurance coverage
                                                                                                        coverage for
                                                                                                                  for
         Relevant Clients
         Relevant   Clients andand Relevant
                                   Relevant Prospects;
                                              Prospects; policy
                                                           policy terms,
                                                                   terms, conditions,
                                                                            conditions, rates
                                                                                         rates and
                                                                                               and expiration
                                                                                                     expiration
         dates pertaining
         dates pertaining to to Relevant
                                 Relevant Clients
                                           Clients and
                                                     and Relevant
                                                         Relevant Prospects;
                                                                     Prospects; risk
                                                                                 risk characteristics
                                                                                       characteristics of
                                                                                                        of Relevant
                                                                                                           Relevant
         Clients and
         Clients  and Relevant
                        Relevant Prospects;
                                   Prospects; and
                                                and non-public
                                                     non-public information
                                                                  information of    the Restricted
                                                                                 of the Restricted Group
                                                                                                     Group
         concerning insurance
         concerning                 markets for
                       insurance markets          particular risks.
                                             for particular          Confidential Information
                                                              risks. Confidential                  shall not
                                                                                    Information shall    not include
                                                                                                             include
         information    that is
         information that     is within
                                 within public
                                         public domain,
                                                 domain, provided
                                                           provided that
                                                                      that Associate
                                                                            Associate was
                                                                                        was not
                                                                                             not responsible,
                                                                                                 responsible,
         directly or
         directly  or indirectly,
                      indirectly, for
                                    for such
                                        such information     entering the
                                             information entering      the public
                                                                            public domain
                                                                                   domain without
                                                                                             without the
                                                                                                      the Restricted
                                                                                                          Restricted
         Group’s consent.
         Group's   consent.

2.6.
2.6.    “Directly or
        "Directly  or indirectly"
                       indirectly” shall
                                   shall mean
                                         mean the
                                               the Associate
                                                   Associate acting
                                                              acting either
                                                                     either alone
                                                                            alone or jointly with
                                                                                  or jointly with or
                                                                                                  or on
                                                                                                     on
         behalf of
         behalf of or
                    or by
                       by means
                          means of
                                 of or
                                    or in
                                       in concert with any
                                          concert with any other
                                                           other person,
                                                                  person, firm
                                                                          firm or
                                                                               or company
                                                                                  company (whether
                                                                                             (whether as
                                                                                                       as
         principal, partner, manager,   employee,  contractor, director, consultant, investor or similar
         principal, partner, manager, employee, contractor, director, consultant, investor or similar
         capacity) or
         capacity)     otherwise.
                    or otherwise.

2.7.
2.7.    “Employer” shall
        "Employer"  shall mean
                          mean the
                               the Subsidiary
                                   Subsidiary that
                                              that employs
                                                   employs the
                                                             the Associate.
                                                                 Associate. If  the Company
                                                                            If the  Company ever
                                                                                              ever
         becomes an
         becomes an employer of the
                    employer of  the Associate,
                                     Associate, then
                                                then the
                                                     the term
                                                         term Employer
                                                              Employer shall
                                                                        shall refer  to the
                                                                               refer to the Company.
                                                                                            Company.

2.8.
2.8.    “Employment Agreement"
        "Employment  Agreement” shall
                                   shall mean
                                         mean the
                                              the contractual terms and
                                                  contractual terms and conditions which govern
                                                                        conditions which govern
         the employment of the Associate by Employer.
         the employment of the Associate by Employer.

2.9.
2.9.    “Key Personnel”
        "Key                 shall mean
               Personnel" shall    mean any
                                         any person
                                              person who
                                                      who is  at the
                                                           is at the date
                                                                      date the
                                                                           the Associate
                                                                                Associate ceases
                                                                                           ceases to
                                                                                                  to be
                                                                                                     be an
                                                                                                        an
         employee   of Employer    or was  (i) at any time during   the  period   of twelve (12) months
         employee of Employer or was (i) at any time during the period of twelve (12) months prior       prior
         to that
         to that date
                 date employed
                      employed by by the
                                     the Restricted
                                         Restricted Group,
                                                      Group, (ii)
                                                              (ii) an
                                                                   an employee
                                                                      employee withwith whom
                                                                                        whom Associate
                                                                                               Associate had
                                                                                                          had
         dealings, and
         dealings, and (iii)
                        (iii) employed
                              employed byby or
                                            or engaged   in the
                                                engaged in  the Business
                                                                 Business inin aa managerial
                                                                                  managerial capacity,
                                                                                              capacity, or was
                                                                                                        or was
         an employee
         an            with insurance,
             employee with    insurance, reinsurance
                                         reinsurance or   other technical
                                                       or other  technical expertise.
                                                                            expertise.

2.10.
2.10.   “Plan” shall
        "Plan" shall have
                     have the
                          the meaning
                              meaning set
                                      set forth
                                          forth in the recitals.
                                                in the recitals.

2.11.
2.11.   “Relevant Area"
        "Relevant   Area” shall
                            shall mean
                                   mean the
                                         the counties,
                                              counties, parishes,
                                                        parishes, districts,
                                                                  districts, municipalities,
                                                                             municipalities, cities,
                                                                                              cities,
         metropolitan regions,
         metropolitan  regions, localities   and similar
                                  localities and          geographic and
                                                 similar geographic   and political
                                                                           political subdivisions,    within and
                                                                                     subdivisions, within     and
         outside of
         outside of the
                    the United
                        United States
                                 States of
                                         of America,
                                            America, in   which the
                                                       in which  the Employer,
                                                                     Employer, thethe Company
                                                                                      Company or  or any
                                                                                                     any of
                                                                                                          of its
                                                                                                             its
         Subsidiaries has carried
         Subsidiaries has  carried onon Business
                                        Business in   which the
                                                   in which  the Associate
                                                                 Associate has
                                                                             has been
                                                                                 been involved
                                                                                       involved oror concerned
                                                                                                     concerned
         or working
         or working on
                     on at
                         at any
                            any time
                                 time during   the period
                                       during the  period of  twelve (12)
                                                           of twelve (12) months
                                                                           months prior
                                                                                    prior to
                                                                                          to the
                                                                                             the date
                                                                                                  date on
                                                                                                       on which
                                                                                                           which
         the Associate
         the Associate ceases
                        ceases to
                                to be
                                    be employed
                                       employed by by Employer.
                                                      Employer.

2.12.
2.12.   “Relevant Client"
        "Relevant   Client” shall
                              shall mean
                                    mean any
                                           any person,
                                               person, firm
                                                         firm or
                                                              or company
                                                                 company who who or
                                                                                  or which
                                                                                     which atat any
                                                                                                 any time
                                                                                                     time during
                                                                                                           during
         the period
         the period of
                     of twelve
                        twelve (12)
                                (12) months
                                      months prior
                                              prior to
                                                     to the
                                                        the date
                                                             date on
                                                                  on which
                                                                      which the
                                                                              the Associate
                                                                                  Associate ceases
                                                                                             ceases toto be
                                                                                                         be
         employed by
         employed    by Employer
                         Employer isis or was aa client
                                       or was           or customer
                                                 client or  customer ofof the
                                                                          the Employer,
                                                                               Employer, the
                                                                                           the Company
                                                                                               Company or  or any
                                                                                                              any
         of its
         of its Subsidiaries  or was
                Subsidiaries or  was in
                                      in the
                                         the habit
                                             habit and/or
                                                    and/or practice
                                                            practice of
                                                                      of dealing  under contract
                                                                         dealing under              with the
                                                                                         contract with   the
         Employer, the
         Employer,    the Company
                          Company or or any
                                        any of
                                             of its
                                                its Subsidiaries   and with
                                                    Subsidiaries and    with whom
                                                                              whom oror which
                                                                                        which thethe Associate
                                                                                                     Associate
         had dealings
         had  dealings related  to the
                        related to the Business)
                                       Business) oror for  whose relationship
                                                      for whose    relationship with
                                                                                 with the
                                                                                      the Employer,
                                                                                           Employer, thethe
         Company or
         Company    or any
                        any of
                            of its
                               its Subsidiaries
                                   Subsidiaries the
                                                 the Associate
                                                      Associate had
                                                                  had responsibility
                                                                       responsibility at
                                                                                       at any
                                                                                          any time
                                                                                               time during   the
                                                                                                     during the
         said period.
         said  period.

2.13.
2.13.   “Relevant Period”
        "Relevant  Period" shall mean the
                           shall mean  the period
                                           period of
                                                  of twenty
                                                     twenty four
                                                            four (24)
                                                                 (24) months
                                                                      months following
                                                                             following the
                                                                                       the date
                                                                                           date on
                                                                                                on
         which the
         which the Associate
                   Associate ceases
                             ceases to
                                    to be
                                       be employed
                                          employed byby Employer.
                                                        Employer.

2.14.
2.14.   “Relevant Prospect”
        "Relevant              shall mean
                    Prospect" shall  mean any
                                           any person,
                                               person, firm
                                                        firm or
                                                             or company
                                                                company whowho or
                                                                                or which
                                                                                   which at
                                                                                          at any
                                                                                             any time
                                                                                                 time
         during the
         during the period
                    period of
                           of six
                              six (6)
                                  (6) months
                                      months prior
                                              prior to
                                                    to the
                                                       the date
                                                           date on
                                                                on which
                                                                   which the
                                                                           the Associate
                                                                               Associate ceases  to be
                                                                                         ceases to  be
         employed by
         employed   by Employer
                       Employer was
                                  was an
                                       an active
                                          active prospective
                                                 prospective client  of the
                                                              client of the Employer,
                                                                            Employer, the
                                                                                       the Company
                                                                                           Company or  or


                                                      25
      Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 71 of 102


             any of
             any of its
                    its Subsidiaries
                         Subsidiaries with
                                      with whom
                                            whom or  with which
                                                  or with which the
                                                                the Associate
                                                                    Associate had
                                                                              had dealings
                                                                                  dealings related to the
                                                                                           related to the
             Business (other
             Business   (other than
                               than in
                                    in aa minimal
                                          minimal and
                                                  and non-material
                                                      non-material way).
                                                                   way).

   2.15.
   2.15.   “Restricted Group"
           "Restricted  Group” shall
                                  shall mean
                                        mean the
                                             the Company
                                                 Company and
                                                          and its
                                                              its Subsidiaries,
                                                                  Subsidiaries, including  the Employer,
                                                                                including the  Employer,
            as in
            as in existence during the
                  existence during  the Associate's
                                        Associate’s employment
                                                    employment with
                                                                with Employer
                                                                     Employer and
                                                                                and as
                                                                                     as of
                                                                                        of the
                                                                                           the date such
                                                                                               date such
            employment ceases.
            employment    ceases.

   2.16.
   2.16.   “Subsidiary” shall
           "Subsidiary"        mean aa direct
                         shall mean    direct and/or
                                              and/or indirect
                                                     indirect subsidiary
                                                              subsidiary of
                                                                         of the
                                                                            the Company
                                                                                Company as as well
                                                                                              well as
                                                                                                   as any
                                                                                                      any
            associate company
            associate company which
                               which isis designated
                                          designated by
                                                     by the
                                                        the Company
                                                            Company as as being
                                                                          being eligible
                                                                                eligible for participation in
                                                                                         for participation in
            the Plan.
            the Plan.

Section 3 -- Non-Solicit
Section 3    Non-Solicit and
                         and Other
                             Other Obligations
                                   Obligations

   3.1.
   3.1.    The  Associate acknowledges
           The Associate    acknowledges thatthat by
                                                  by virtue
                                                     virtue of
                                                            of his
                                                               his or
                                                                   or her
                                                                      her management
                                                                          management position
                                                                                        position and
                                                                                                 and as
                                                                                                      as an
                                                                                                         an
           employee of
           employee   of Employer,
                         Employer, the the Associate
                                           Associate has
                                                      has acquired
                                                           acquired and
                                                                    and will
                                                                         will acquire
                                                                              acquire knowledge
                                                                                      knowledge ofof
           Confidential Information
           Confidential   Information of of the
                                            the Restricted
                                                Restricted Group
                                                            Group and
                                                                   and their
                                                                       their Business.
                                                                             Business. The    Associate further
                                                                                         The Associate  further
           acknowledges that
           acknowledges     that the
                                  the Confidential
                                      Confidential Information   which the
                                                    Information which   the Restricted
                                                                             Restricted Group
                                                                                        Group has
                                                                                               has provided
                                                                                                   provided and
                                                                                                              and
           will provide
           will provide to
                         to the
                             the Associate
                                 Associate would
                                             would give
                                                    give the
                                                         the Associate
                                                             Associate aa significant
                                                                          significant advantage
                                                                                      advantage if  the
                                                                                                 if the
           Associate were
           Associate  were to to directly or indirectly
                                 directly or indirectly be
                                                        be engaged
                                                           engaged in
                                                                    in any
                                                                       any Business
                                                                            Business at
                                                                                      at aa Competitor
                                                                                            Competitor of
                                                                                                       of the
                                                                                                          the
           Restricted Group.
           Restricted Group.

   3.2.
   3.2.    Without the
           Without   the Company's
                          Company’s priorprior written
                                                written consent,
                                                          consent, thethe Associate
                                                                          Associate shall
                                                                                       shall not
                                                                                              not directly
                                                                                                   directly or
                                                                                                             or indirectly,
                                                                                                                indirectly, atat
           any time
           any  time during
                      during oror after
                                   after the
                                         the Associate's
                                             Associate’s employment
                                                             employment with  with any
                                                                                     any Employer,
                                                                                          Employer, disclose
                                                                                                       disclose any
                                                                                                                  any
           Confidential Information
           Confidential    Information and and shall
                                                shall use
                                                       use the
                                                           the Associate's
                                                                Associate’s bestbest efforts   to prevent
                                                                                      efforts to  prevent the
                                                                                                            the taking
                                                                                                                 taking or
                                                                                                                         or
           disclosure of
           disclosure   of any
                           any Confidential
                                 Confidential Information
                                                 Information to  to aa Competitor,
                                                                       Competitor, or  or otherwise,
                                                                                          otherwise, except
                                                                                                        except asas
           reasonably may
           reasonably    may bebe required    to be
                                    required to  be disclosed
                                                     disclosed by by the
                                                                      the Associate
                                                                          Associate in     the ordinary
                                                                                        in the ordinary performance
                                                                                                           performance of  of
           his or
           his or her
                  her duties
                       duties for
                               for Employer
                                     Employer or or as
                                                    as required
                                                        required by by law.    Notwithstanding the
                                                                        law. Notwithstanding        the foregoing,    you
                                                                                                         foregoing, you
           understand that
           understand    that if  you make
                              if you   make aa confidential     disclosure of
                                                confidential disclosure       of aa trade
                                                                                    trade secret
                                                                                           secret of
                                                                                                   of the
                                                                                                      the Company
                                                                                                           Company or   or
           other Confidential
           other  Confidential Information
                                   Information to to aa government
                                                        government official
                                                                        official or
                                                                                 or an
                                                                                     an attorney
                                                                                         attorney for   the sole
                                                                                                    for the  sole purpose
                                                                                                                   purpose of
                                                                                                                            of
           reporting aa suspected
           reporting     suspected violation
                                      violation ofof law,
                                                      law, or
                                                           or in
                                                               in aa court  filing under
                                                                     court filing   under seal,
                                                                                            seal, or
                                                                                                  or otherwise
                                                                                                     otherwise engage
                                                                                                                  engage inin
           activities protected
           activities protected under
                                    under whistleblower
                                           whistleblower statutes,
                                                             statutes, you
                                                                         you shall    not be
                                                                               shall not  be held
                                                                                              held liable   under this
                                                                                                    liable under    this
           Agreement     or under    any  federal  or  state trade   secret  law  for  such  a  disclosure
           Agreement or under any federal or state trade secret law for such a disclosure or engaging of     or engaging    of
           such activity
           such  activity and
                           and shall
                                 shall also
                                       also not
                                             not be
                                                  be required
                                                      required toto notify
                                                                     notify the
                                                                             the Company
                                                                                 Company of   of any
                                                                                                  any such    disclosure or
                                                                                                       such disclosure     or
           engaging of
           engaging   of any
                          any such
                               such activity.
                                      activity.

   3.3.
   3.3.     The Associate shall
            The Associate shall not,
                                not, for the Relevant
                                     for the Relevant Period,
                                                      Period, directly
                                                              directly or
                                                                       or indirectly
                                                                          indirectly for
                                                                                     for aa Competitor
                                                                                            Competitor or
                                                                                                       or
            otherwise:
            otherwise:

           3.3.1.
           3.3.1.    within the
                     within the Relevant
                                Relevant Area,
                                         Area, solicit
                                               solicit any
                                                       any Relevant
                                                           Relevant Client
                                                                    Client or
                                                                           or Relevant
                                                                              Relevant Prospect
                                                                                       Prospect for the
                                                                                                for the
                     purposes of
                     purposes  of any
                                  any Business
                                      Business which
                                               which competes   or will
                                                       competes or will compete or seeks
                                                                        compete or seeks to
                                                                                         to compete
                                                                                            compete with
                                                                                                     with
                     the Restricted
                     the Restricted Group;
                                    Group;

           3.3.2.
           3.3.2.    within the
                     within the Relevant
                                Relevant Area,
                                           Area, accept,
                                                 accept, perform
                                                         perform services
                                                                  services for,
                                                                            for, or
                                                                                 or deal
                                                                                    deal with
                                                                                         with any
                                                                                              any Relevant
                                                                                                  Relevant
                     Client or
                     Client    Relevant Prospect
                            or Relevant  Prospect for  the purposes
                                                   for the purposes of
                                                                     of any
                                                                        any Business
                                                                             Business which
                                                                                       which competes  or will
                                                                                              competes or will
                     compete or
                     compete   or seeks
                                  seeks to
                                        to compete
                                           compete with
                                                    with the
                                                          the Restricted
                                                              Restricted Group;
                                                                         Group;

           3.3.3.
           3.3.3.    solicit for
                     solicit     employment or
                             for employment or entice
                                               entice away
                                                      away from the Restricted
                                                           from the Restricted Group
                                                                               Group any
                                                                                     any Key
                                                                                         Key Personnel;
                                                                                             Personnel;
                     or
                     or

           3.3.4.
           3.3.4.    employ or
                     employ or engage
                               engage or
                                      or endeavour
                                         endeavour to
                                                   to employ or engage
                                                      employ or engage any
                                                                       any Key
                                                                           Key Personnel.
                                                                               Personnel.

   3.4.
   3.4.     To  the extent
            To the          the Associate
                    extent the  Associate is
                                          is aa party
                                                party to
                                                      to an
                                                         an Employment
                                                            Employment Agreement
                                                                            Agreement oror other
                                                                                           other agreement
                                                                                                 agreement with
                                                                                                             with
            the Employer,
            the Employer, thethe Company
                                 Company oror any
                                                any Subsidiary
                                                    Subsidiary that
                                                                that contains   post-employment covenants
                                                                      contains post-employment                and
                                                                                                  covenants and
            restrictions, those
            restrictions, those post-employment
                                 post-employment covenants      and restrictions
                                                    covenants and    restrictions shall
                                                                                  shall be
                                                                                        be separate
                                                                                           separate and
                                                                                                    and apart
                                                                                                        apart and
                                                                                                               and
            independent from
            independent          the covenants
                           from the  covenants and
                                                 and restrictions set forth
                                                     restrictions set        in Sections
                                                                       forth in Sections 3.2
                                                                                         3.2 and
                                                                                             and 3.3
                                                                                                 3.3 herein.
                                                                                                     herein.

                                                            26
      Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 72 of 102



   3.5.
   3.5.     The  Associate shall
            The Associate   shall not
                                  not directly
                                        directly or
                                                  or indirectly,  at any
                                                     indirectly, at  any time
                                                                          time during
                                                                               during oror after
                                                                                           after the
                                                                                                 the Associate's
                                                                                                     Associate’s
            employment with
            employment    with any
                                any Employer,
                                     Employer, taketake any
                                                         any action
                                                              action or
                                                                      or make
                                                                         make any
                                                                                any statement,
                                                                                     statement, written
                                                                                                  written or
                                                                                                          or oral,
                                                                                                             oral, that
                                                                                                                   that
            disparages or
            disparages or criticizes
                           criticizes the
                                       the business
                                            business or   management of
                                                       or management      of the
                                                                             the Employer,
                                                                                 Employer, thethe Company
                                                                                                  Company or or any
                                                                                                                any
            Subsidiary  or any
            Subsidiary or  any of
                                of its
                                   its or
                                        or their
                                           their respective
                                                 respective directors,    officers, agents,
                                                              directors, officers,  agents, employees,
                                                                                             employees, products
                                                                                                          products oror
            services. Nothing
            services. Nothing contained      herein limits
                                contained herein      limits or
                                                             or restricts  any rights
                                                                restricts any  rights Associate
                                                                                      Associate may
                                                                                                  may have
                                                                                                        have to
                                                                                                             to engage
                                                                                                                engage
            in protected
            in protected concerted
                         concerted activity
                                     activity under
                                                under the
                                                        the National
                                                            National Labor
                                                                       Labor Relations
                                                                               Relations Act.
                                                                                          Act.

   3.6.
   3.6.     The Associate recognizes
            The Associate   recognizes and
                                         and agrees
                                              agrees that
                                                      that the
                                                           the payment
                                                               payment ofof damages
                                                                            damages will
                                                                                       will not
                                                                                            not be
                                                                                                be an
                                                                                                   an adequate
                                                                                                       adequate
            remedy  for any   breach by  Associate   of any  of the covenants  set  forth in Section
            remedy for any breach by Associate of any of the covenants set forth in Section 3 of      3  of this
                                                                                                            this
            RCA. Associate
            RCA.   Associate recognizes
                                recognizes that
                                            that irreparable
                                                 irreparable injury  will result
                                                              injury will result to
                                                                                 to Company
                                                                                    Company and/or
                                                                                                and/or its
                                                                                                        its
            Subsidiaries
            Subsidiaries in  the event
                         in the   event of
                                        of any
                                           any such
                                                such breach
                                                      breach and
                                                              and therefore
                                                                  therefore Associate
                                                                             Associate agrees
                                                                                         agrees that
                                                                                                 that Company
                                                                                                      Company
            may, in
            may, in addition
                    addition toto recovering
                                  recovering damages,
                                              damages, proceed
                                                         proceed inin equity to enjoin
                                                                      equity to  enjoin Associate
                                                                                        Associate from     violating
                                                                                                    from violating
            any such
            any such covenant.
                     covenant.

   3.7.
   3.7.     The Associate acknowledges
            The Associate  acknowledges that
                                         that the
                                              the provisions
                                                  provisions of
                                                              of this
                                                                 this Section 3 are
                                                                      Section 3 are fair, reasonable and
                                                                                    fair, reasonable and
            necessary to
            necessary to protect
                         protect the
                                 the goodwill
                                     goodwill and
                                              and interests of the
                                                  interests of the Restricted
                                                                   Restricted Group.
                                                                              Group.

Section 4 -- Governing
Section 4    Governing Law
                       Law &
                           & Jurisdiction
                             Jurisdiction

    4.1.
    4.1.    This RCA shall
            This RCA        be governed
                      shall be governed byby and
                                              and construed  in accordance
                                                  construed in  accordance with
                                                                           with the
                                                                                the laws of the
                                                                                    laws of the state
                                                                                                state of
                                                                                                      of
            New York,
            New  York, without
                       without regard  to its
                                regard to its conflicts
                                              conflicts of
                                                        of law principles.
                                                           law principles.


    4.2.
    4.2.    Any suit,
            Any    suit, action
                         action or
                                 or proceeding
                                    proceeding arising
                                                  arising out
                                                           out of
                                                               of or
                                                                   or relating  to this
                                                                      relating to  this RCA
                                                                                        RCA shall
                                                                                               shall only
                                                                                                      only be
                                                                                                            be brought
                                                                                                               brought inin
            the  State  and  Federal   Courts  located   in the County    of  New   York,  State  of
            the State and Federal Courts located in the County of New York, State of New York and the New   York   and  the
            Parties hereto
            Parties   hereto irrevocably    and unconditionally
                              irrevocably and     unconditionally submit
                                                                     submit accordingly
                                                                              accordingly to to the
                                                                                                the exclusive
                                                                                                    exclusive
            jurisdiction of
            jurisdiction   of such
                               such courts
                                     courts for  the purpose
                                             for the purpose of of any
                                                                   any such    suit, action
                                                                        such suit,   action or
                                                                                             or proceeding.
                                                                                                proceeding. The
                                                                                                              The
            Associate hereby
            Associate     hereby irrevocably
                                  irrevocably and
                                                and unconditionally
                                                      unconditionally waives
                                                                         waives anyany objections
                                                                                        objections hehe or
                                                                                                         or she
                                                                                                            she may
                                                                                                                 may now
                                                                                                                      now
            have or
            have   or hereafter   have to
                       hereafter have   to the
                                           the laying
                                               laying ofof the
                                                           the venue
                                                               venue ofof any
                                                                           any suit,  action or
                                                                                suit, action  or proceeding
                                                                                                 proceeding arising
                                                                                                               arising out
                                                                                                                        out
            of or
            of  or relating
                    relating to
                             to this
                                this RCA
                                      RCA inin the
                                               the foregoing
                                                    foregoing courts.
                                                                courts. The     Associate further
                                                                          The Associate     further acknowledges
                                                                                                     acknowledges thatthat
            for  purposes of
            for purposes    of N.Y.C.P.L.R.
                                N.Y.C.P.L.R. 327(b)
                                                 327(b) and
                                                          and N.Y.
                                                               N.Y. G.O.L.
                                                                      G.O.L. Section
                                                                                Section 5-1402,    the value
                                                                                         5-1402, the    value of
                                                                                                              of the
                                                                                                                  the Plan
                                                                                                                      Plan
            is in
            is in excess
                   excess of
                           of One
                               One Million
                                    Million Dollars
                                              Dollars ($1,000,000)
                                                        ($1,000,000) andand the
                                                                             the Associate
                                                                                  Associate hereby
                                                                                              hereby further
                                                                                                       further irrevocably
                                                                                                                irrevocably
            and unconditionally
            and   unconditionally waives
                                      waives any
                                              any claim
                                                   claim that
                                                           that any
                                                                any such
                                                                     such suit,   action or
                                                                            suit, action  or proceeding
                                                                                             proceeding brought
                                                                                                           brought inin the
                                                                                                                        the
            foregoing     courts has
            foregoing courts     has been
                                      been brought
                                            brought in    an inconvenient
                                                       in an                  forum.
                                                             inconvenient forum.

Section
Section 5
        5 -- Consideration,
             Consideration, Severability, Beneficiaries &
                            Severability, Beneficiaries & Effect
                                                          Effect on other agreements
                                                                 on other agreements

    5.1.
    5.1.    The  Parties acknowledge
            The Parties  acknowledge that
                                        that the
                                             the provisions
                                                 provisions ofof this
                                                                 this RCA
                                                                      RCA are are severable.
                                                                                  severable. IfIf any
                                                                                                  any part
                                                                                                       part or
                                                                                                            or
            provision of
            provision  of this
                          this RCA
                               RCA shall
                                     shall be
                                           be determined
                                               determined byby any
                                                               any court
                                                                    court or
                                                                           or tribunal
                                                                               tribunal to
                                                                                         to be
                                                                                            be invalid,
                                                                                               invalid, then
                                                                                                         then such
                                                                                                               such
            partial invalidity
            partial            shall not
                    invalidity shall not cause
                                         cause the
                                                the remainder
                                                    remainder ofof this
                                                                   this RCA
                                                                         RCA to to be
                                                                                   be or  become invalid.
                                                                                       or become    invalid. If  any
                                                                                                              If any
            provision hereof
            provision  hereof is
                               is held
                                  held unenforceable
                                       unenforceable onon the
                                                           the basis
                                                               basis that
                                                                      that it
                                                                           it exceeds
                                                                              exceeds what
                                                                                        what is
                                                                                              is reasonable
                                                                                                 reasonable for   the
                                                                                                              for the
            protection of
            protection  of the
                           the goodwill
                               goodwill and
                                         and interests
                                              interests of
                                                        of the
                                                           the Restricted
                                                               Restricted Group,
                                                                             Group, but
                                                                                      but would
                                                                                          would bebe valid
                                                                                                      valid if
                                                                                                            if part
                                                                                                               part of
                                                                                                                     of
            the wording
            the wording were
                          were modified
                                modified or
                                          or deleted,
                                              deleted, as
                                                       as permitted
                                                          permitted by by applicable
                                                                          applicable law,    then such
                                                                                       law, then   such restriction
                                                                                                         restriction or
                                                                                                                      or
            obligation shall
            obligation  shall apply
                              apply with
                                     with such
                                          such deletions
                                                deletions or
                                                           or modifications
                                                              modifications as  as may
                                                                                   may be
                                                                                        be necessary
                                                                                            necessary toto make
                                                                                                           make itit
            enforceable.
            enforceable.

    5.2.
    5.2.    The  Associate acknowledges
            The Associate   acknowledges that
                                           that he
                                                he or
                                                   or she
                                                      she remains   bound by
                                                          remains bound    by any
                                                                              any Employment
                                                                                  Employment Agreement
                                                                                                 Agreement oror
            any other
            any  other agreement
                       agreement currently
                                  currently in
                                            in effect by and
                                               effect by and between
                                                              between the
                                                                        the Associate,
                                                                            Associate, on
                                                                                       on the
                                                                                          the one
                                                                                              one hand,
                                                                                                  hand, and
                                                                                                          and
            the Employer,
            the Employer, the
                            the Company
                                Company oror any
                                             any Subsidiary,
                                                  Subsidiary, on
                                                               on the
                                                                  the other hand, including
                                                                      other hand, including but
                                                                                             but not
                                                                                                 not limited to
                                                                                                     limited to
            any post-employment
            any  post-employment covenants     and restrictions,
                                   covenants and   restrictions, and
                                                                 and this
                                                                      this RCA
                                                                           RCA shall
                                                                                shall be
                                                                                      be in addition to,
                                                                                         in addition to, and
                                                                                                         and
            not in
            not in place
                   place of
                         of any
                            any such
                                such agreements.
                                     agreements.




                                                           27
     Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 73 of 102


   5.3.
   5.3.    Nothing contained
           Nothing              in this
                     contained in  this RCA
                                        RCA constitutes
                                             constitutes aa promise
                                                            promise or
                                                                     or agreement
                                                                        agreement to
                                                                                   to employ
                                                                                      employ the
                                                                                              the Associate
                                                                                                  Associate
           for
           for aa guaranteed
                  guaranteed term
                             term or   otherwise modify
                                    or otherwise modify the
                                                         the terms
                                                              terms and
                                                                    and conditions
                                                                         conditions of
                                                                                    of the
                                                                                       the Associate's
                                                                                           Associate’s
           employment with
           employment    with the
                               the Employer.
                                   Employer.

Section 6 —
Section 6 – Miscellaneous
            Miscellaneous

   6.1.
   6.1.    This  RCA, and
           This RCA,    and the
                              the provisions
                                  provisions hereof,
                                             hereof, may
                                                     may not
                                                           not be
                                                               be modified,
                                                                  modified, amended,
                                                                            amended, terminated,
                                                                                       terminated, or
                                                                                                   or limited
                                                                                                      limited
            in any
            in any fashion
                    fashion except   by written
                              except by written agreement
                                                agreement signed   by both
                                                            signed by both parties
                                                                            parties hereto, which specifically
                                                                                    hereto, which specifically
            states that
            states that it
                        it is
                           is modifying,
                              modifying, amending
                                          amending oror terminating
                                                        terminating this
                                                                    this RCA.
                                                                         RCA.


   6.2.
   6.2.    The
           The rights  and remedies
                rights and  remedies ofof the
                                          the Restricted
                                              Restricted Group
                                                         Group under
                                                                under this
                                                                      this RCA
                                                                           RCA shall
                                                                                 shall inure to the
                                                                                       inure to the benefit
                                                                                                    benefit of
                                                                                                            of
            any  and all of its/their successors, assigns, parent companies,  sister companies,   subsidiaries
            any and all of its/their successors, assigns, parent companies, sister companies, subsidiaries
            and other
            and  other affiliated
                       affiliated corporations,
                                  corporations, and
                                                and the
                                                     the successors
                                                         successors and
                                                                    and assigns
                                                                         assigns of
                                                                                 of each  of them.
                                                                                     each of them.


   6.3.
   6.3.    The waiver by
           The waiver  by either
                           either party
                                  party of
                                        of any
                                           any breach
                                               breach of
                                                      of this
                                                         this RCA
                                                              RCA shall
                                                                   shall not
                                                                         not operate
                                                                             operate or
                                                                                     or be
                                                                                        be construed
                                                                                           construed as
                                                                                                     as aa
            waiver of
            waiver of that
                      that party's
                           party’s rights
                                   rights on
                                          on any
                                             any subsequent   breach.
                                                 subsequent breach.


   6.4.
   6.4.    The Associate acknowledges
           The Associate  acknowledges that
                                        that the
                                              the Award
                                                  Award constitutes
                                                         constitutes adequate
                                                                     adequate consideration
                                                                               consideration to
                                                                                             to support the
                                                                                                support the
            covenants and
            covenants and promises
                           promises made
                                    made byby the
                                               the Associate
                                                   Associate within
                                                             within this
                                                                    this RCA
                                                                         RCA regardless
                                                                              regardless of
                                                                                         of whether
                                                                                            whether such
                                                                                                    such
            Award is
            Award is ultimately
                     ultimately beneficial
                                beneficial to
                                           to Associate.
                                              Associate.


   6.5.
   6.5.    The Associate acknowledges
           The Associate   acknowledges andand agrees
                                               agrees that
                                                        that the
                                                             the Associate
                                                                 Associate shall
                                                                           shall be
                                                                                  be obliged
                                                                                     obliged to
                                                                                             to draw
                                                                                                draw the
                                                                                                      the
            provisions of
           provisions  of Section
                          Section 33 of
                                     of this
                                        this RCA
                                             RCA to to the
                                                       the attention
                                                           attention of
                                                                     of any
                                                                        any third
                                                                            third party
                                                                                  party who
                                                                                        who may,
                                                                                             may, at
                                                                                                   at any
                                                                                                      any time
                                                                                                           time
            before or
           before  or after
                      after the
                            the termination
                                termination of
                                             of the
                                                the Associate's
                                                     Associate’s employment     with Employer,
                                                                  employment with     Employer, offer
                                                                                                 offer to
                                                                                                       to
            employ  or engage
            employ or           him or
                       engage him   or her
                                       her and
                                            and for  or with
                                                 for or with whom
                                                              whom Associate
                                                                     Associate intends  to work
                                                                                intends to work within
                                                                                                 within the
                                                                                                         the
            Relevant Period.
            Relevant  Period.

   6.6.
   6.6.    The  various section
           The various  section headings
                                headings contained
                                         contained inin this
                                                        this RCA
                                                             RCA are
                                                                   are for
                                                                       for the
                                                                           the purpose
                                                                               purpose of
                                                                                       of convenience
                                                                                          convenience only
                                                                                                      only
            and are
            and are not
                    not intended
                        intended to
                                 to define
                                    define or
                                           or limit
                                              limit the
                                                    the contents  of such
                                                         contents of       sections.
                                                                     such sections.

   6.7.
   6.7.    This RCA may
           This RCA    may bebe executed  in one
                                 executed in one or
                                                  or more
                                                     more counterparts,
                                                          counterparts, each
                                                                         each of
                                                                              of which
                                                                                 which shall
                                                                                         shall constitute
                                                                                               constitute an
                                                                                                          an
            original and  all of which  taken together shall constitute one  and the same  document.
            original and all of which taken together shall constitute one and the same document. This   This
            RCA will
            RCA   will be
                       be binding,
                           binding, notwithstanding   that either
                                     notwithstanding that  either party's
                                                                  party’s signature is displayed
                                                                          signature is displayed only
                                                                                                  only on
                                                                                                       on aa
            facsimile or electronic
            facsimile or electronic copy
                                      copy of
                                           of the
                                              the signature
                                                  signature page.
                                                            page.

   6.8.
   6.8.    Any provisions
           Any provisions which
                           which by
                                  by their
                                     their nature
                                           nature survive
                                                  survive termination
                                                          termination of
                                                                       of this
                                                                          this RCA,
                                                                               RCA, including  the
                                                                                     including the
           obligations set
           obligations set forth in Sections
                           forth in Sections 3
                                             3 and
                                               and 4,
                                                   4, shall
                                                      shall survive
                                                            survive termination
                                                                    termination of
                                                                                of this
                                                                                   this RCA.
                                                                                        RCA.

   6.9.
   6.9.    This RCA has
           This RCA   has been
                          been executed
                                executed on
                                          on behalf
                                             behalf of
                                                    of the
                                                       the Company
                                                           Company electronically and the
                                                                   electronically and the Associate
                                                                                          Associate
            accepts the
            accepts the electronic signature of
                        electronic signature of the
                                                the Company.
                                                    Company.




                                                     28
      Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 74 of 102



           Associate’s execution or electronic acceptance of
    By the Associate's                                      of this RCA in the manner
                                                                                mamma specified in the
Associate’s online
Associate's online account
                   account with
                           with the
                                the Company’s     designated broiceristoa
                                    Company's designated     broker/stock plan
                                                                           plan administrator, the
                                                                                               the
Associate and
Associate and the
              the Company   have agreed
                   Company have   agreed to  the terms
                                          to the       and conditions
                                                 terms and conditions of
                                                                       of this
                                                                          this RCA
                                                                               RCA in
                                                                                   in connection
                                                                                      connection with
                                                                                                   with
    Associate’s Award
the Associate's Award.

Signed for
Signed  for and
            and on
                on behalf of
                   behalf of
Willis Towers Watson Public Limited Company by:




Name: Anne Donovan Bodnar
Title: Chief
Title: Chief Human
             Human Resources
                   Resources Officer
                             Officer


Associate:
Associate:

           Signed Electronically
Signature: Signed Electronically

Print Name: PAUL D
                 D EIERRIOW
                   HERRIOTT




                                                   29
Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 75 of 102




            EXHIBIT D
       Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 76 of 102



                                                                                                 SCHEDULE C
                                                                                                 SCHEDULE C

            AGREEMENT OF
            AGREEMENT OF RESTRICTIVE
                         RESTRICTIVE COVENANTS
                                     COVENANTS AND
                                                AND OTHER
                                                     OTHER OBLIGATIONS
                                                           OBLIGATIONS FOR
                                                                       FOR
                           EMPLOYEES IN
                           EMPLOYEES  IN THE
                                         THE UNITED
                                             UNITED STATES
                                                    STATES

         This Agreement of
         This Agreement   of Restrictive
                             Restrictive Covenants
                                         Covenants and
                                                    and Other
                                                        Other Obligations
                                                               Obligations for  Employees in
                                                                            for Employees      the United
                                                                                            in the United
States (the "RCA")
States (the “RCA”) is
                    is entered
                       entered into by and
                               into by and between
                                           between Willis
                                                     Willis Towers
                                                            Towers Watson    Public Limited
                                                                    Watson Public    Limited Company
                                                                                             Company (the(the
“Company”) and
"Company")    and the
                  the associate
                      associate (the
                                (the "Associate")
                                     “Associate”) to
                                                  to be
                                                     be effective as of
                                                        effective as of the
                                                                        the date
                                                                            date the
                                                                                 the Associate
                                                                                     Associate signs
                                                                                                signs or
                                                                                                      or
electronically accepts this
electronically accepts this RCA.
                            RCA.

                                                  RECITALS
                                                  RECITALS

           Whereas, Associate
           Whereas, Associate is
                              is employed
                                 employed by
                                          by aa Subsidiary
                                                Subsidiary of
                                                           of the
                                                              the Company;
                                                                  Company;

       Whereas, subject
       Whereas,   subject to
                          to approval
                             approval by
                                       by the
                                           the Committee
                                               Committee oror the
                                                              the Company's
                                                                  Company’s Share   Award Committee,
                                                                              Share Award Committee, the
                                                                                                      the
Associate has
Associate has been
              been designated
                   designated to
                               to receive
                                  receive aa grant of Phantom
                                             grant of Phantom Stock   Units ("Phantom
                                                                Stock Units (“Phantom Stock
                                                                                      Stock Units"
                                                                                            Units” or
                                                                                                   or
“Awards”) under
"Awards")  under the
                 the Company's
                     Company’s 2012
                                  2012 Equity
                                        Equity Incentive  Plan (the
                                                Incentive Plan  (the "Plan");
                                                                     “Plan”);

         Whereas, any
         Whereas,    any Award
                         Award granted
                                granted to
                                        to the
                                           the Associate
                                               Associate is  subject to
                                                          is subject to the
                                                                        the terms
                                                                             terms and
                                                                                   and conditions
                                                                                        conditions of
                                                                                                   of the
                                                                                                       the Plan,
                                                                                                           Plan,
the award
the  award agreement
           agreement evidencing   the Associate's
                       evidencing the  Associate’s Award
                                                   Award (including
                                                           (including any
                                                                       any country    specific terms
                                                                             country specific  terms thereto)
                                                                                                     thereto) and
                                                                                                               and
this RCA,
this  RCA, and
           and in
                in consideration of the
                   consideration of the Award,
                                        Award, the
                                                the Associate
                                                    Associate shall
                                                               shall enter
                                                                     enter into  and acknowledge
                                                                            into and  acknowledge his
                                                                                                    his or
                                                                                                         or her
                                                                                                            her
agreement to
agreement   to the
               the terms
                   terms and
                         and conditions
                             conditions of
                                        of the
                                           the Plan,
                                               Plan, the
                                                     the award
                                                         award agreement
                                                                agreement and and this
                                                                                  this RCA;
                                                                                       RCA; and
                                                                                              and

         Whereas, the
         Whereas,  the Associate
                       Associate acknowledges
                                 acknowledges and
                                                and agrees
                                                      agrees that
                                                             that he
                                                                  he or
                                                                     or she desires to
                                                                        she desires to receive
                                                                                       receive the
                                                                                                the Award
                                                                                                    Award
and understands
and understands and
                and agrees
                    agrees any
                           any Award
                               Award isis subject
                                          subject to
                                                  to the
                                                     the terms
                                                         terms and
                                                               and conditions
                                                                    conditions set
                                                                               set forth in the
                                                                                   forth in the Plan,
                                                                                                 Plan, the
                                                                                                       the
applicable award
applicable award agreement
                 agreement and
                            and this
                                this RCA.
                                     RCA.

         NOW, THEREFORE,
         NOW,    THEREFORE, in    in consideration
                                      consideration of
                                                     of the
                                                        the mutual
                                                            mutual covenants   and promises
                                                                    covenants and   promises contained
                                                                                              contained herein
                                                                                                         herein
and for
and     other valuable
    for other valuable consideration,
                       consideration, in   particular the
                                        in particular the Award,
                                                          Award, the
                                                                  the receipt
                                                                      receipt and
                                                                              and sufficiency
                                                                                   sufficiency of
                                                                                               of which
                                                                                                  which is
                                                                                                         is
hereby acknowledged
hereby  acknowledged inin this
                          this recital
                               recital and
                                       and within
                                           within Section
                                                   Section 6.4
                                                            6.4 below,
                                                                below, the
                                                                       the Parties
                                                                           Parties hereto  agree, with
                                                                                    hereto agree, with the
                                                                                                       the intent
                                                                                                            intent
to be bound,  as follows:
to be bound, as follows:

Section 1 -- Recitals
Section 1    Recitals

    The  Recitals set
    The Recitals  set forth
                      forth above
                            above are
                                  are an
                                      an integral
                                         integral part
                                                  part of
                                                       of this
                                                          this RCA,
                                                               RCA, and
                                                                    and are
                                                                        are incorporated
                                                                            incorporated herein
                                                                                         herein by
                                                                                                by
    reference.
    reference.

Section
Section 22 -- Definitions
              Definitions

    2.1.
    2.1.      “Award” shall
              "Award" shall have
                            have the
                                 the meaning
                                     meaning as
                                             as set
                                                set forth
                                                    forth in the recitals.
                                                          in the recitals.

    2.2.
    2.2.      “Business” shall
              "Business"  shall mean
                                mean insurance
                                     insurance brokerage,
                                                brokerage, reinsurance
                                                            reinsurance brokerage,
                                                                         brokerage, surety
                                                                                    surety brokerage,
                                                                                           brokerage, bond
                                                                                                       bond
               brokerage, insurance
               brokerage, insurance agency,
                                    agency, underwriting
                                            underwriting agency,
                                                           agency, managing
                                                                    managing general
                                                                               general agency,
                                                                                       agency, risk
                                                                                               risk
               management, claims
               management,   claims administration,
                                    administration, self-insurance,
                                                    self-insurance, risk
                                                                    risk management
                                                                         management consulting    or other
                                                                                       consulting or other
               business performed
               business performed by
                                   by the
                                      the Restricted
                                          Restricted Group.
                                                     Group.

    2.3.
    2.3.      “Committee” shall
              "Committee"       have the
                          shall have the same
                                         same meaning
                                              meaning as
                                                      as set
                                                         set forth
                                                             forth in the Plan
                                                                   in the Plan or
                                                                               or the
                                                                                  the applicable
                                                                                      applicable award
                                                                                                 award
               agreement.
               agreement.

    2.4.
    2.4.      “Competitor” shall
              "Competitor"   shall mean
                                   mean any
                                        any business
                                             business principally
                                                       principally engaged
                                                                   engaged in
                                                                            in insurance brokerage,
                                                                               insurance brokerage,
               reinsurance brokerage,
               reinsurance brokerage, surety
                                      surety brokerage,
                                             brokerage, bond
                                                         bond brokerage,
                                                               brokerage, insurance  agency, underwriting
                                                                           insurance agency,  underwriting
               agency, managing
               agency, managing general
                                  general agency,
                                          agency, risk
                                                  risk management,
                                                       management, claims     administration, self-insurance,
                                                                      claims administration,  self-insurance,
  Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 77 of 102



         risk management
         risk management consulting
                             consulting or
                                        or other
                                           other business
                                                 business which
                                                           which is
                                                                 is either
                                                                    either performed
                                                                           performed by
                                                                                      by the
                                                                                         the Restricted
                                                                                             Restricted
         Group or
         Group     is aa business
                or is    business in which the
                                  in which  the Restricted
                                                Restricted Group
                                                           Group has
                                                                  has taken
                                                                      taken steps
                                                                             steps toward
                                                                                   toward engaging.
                                                                                          engaging.

2.5.
2.5.    “Confidential Information"
        "Confidential     Information” shall
                                           shall mean
                                                  mean all
                                                         all trade
                                                             trade secrets   and non-public
                                                                    secrets and  non-public information
                                                                                              information
         concerning the
         concerning    the financial   data, strategic
                            financial data,             business plans,
                                             strategic business    plans, and
                                                                           and other  non-public, proprietary,
                                                                               other non-public,    proprietary, and
                                                                                                                 and
         confidential information
         confidential   information of of the
                                          the Restricted
                                              Restricted Group.      Confidential Information
                                                           Group. Confidential       Information includes,
                                                                                                    includes, but
                                                                                                              but is
                                                                                                                  is
         not limited   to, the  following  information:     identities  of Relevant   Clients
         not limited to, the following information: identities of Relevant Clients and Relevantand  Relevant
         Prospects; identities
         Prospects;               of companies
                      identities of   companies from
                                                   from which
                                                         which any
                                                                 any Subsidiary
                                                                      Subsidiary obtains    insurance coverage
                                                                                   obtains insurance    coverage for
                                                                                                                  for
         Relevant Clients
         Relevant   Clients andand Relevant
                                   Relevant Prospects;
                                              Prospects; policy
                                                           policy terms,
                                                                   terms, conditions,    rates and
                                                                            conditions, rates  and expiration
                                                                                                     expiration
         dates pertaining
         dates pertaining to to Relevant
                                 Relevant Clients
                                           Clients and
                                                     and Relevant
                                                         Relevant Prospects;
                                                                     Prospects; risk
                                                                                 risk characteristics
                                                                                       characteristics of
                                                                                                        of Relevant
                                                                                                           Relevant
         Clients and
         Clients  and Relevant
                        Relevant Prospects;
                                   Prospects; and
                                                and non-public
                                                     non-public information
                                                                  information of of the
                                                                                    the Restricted
                                                                                         Restricted Group
                                                                                                     Group
         concerning insurance
         concerning                 markets for
                       insurance markets     for particular
                                                  particular risks.  Confidential Information
                                                              risks. Confidential                  shall not
                                                                                    Information shall    not include
                                                                                                             include
         information    that is
         information that     is within
                                 within public
                                         public domain,   provided    that  Associate   was  not responsible,
                                                 domain, provided that Associate was not responsible,
         directly or
         directly  or indirectly,
                      indirectly, for
                                    for such
                                        such information     entering the
                                             information entering      the public
                                                                            public domain
                                                                                   domain without
                                                                                             without the
                                                                                                      the Restricted
                                                                                                          Restricted
         Group’s consent.
         Group's   consent.

2.6.
2.6.    “Directly or
        "Directly  or indirectly"
                       indirectly” shall
                                   shall mean
                                         mean the
                                               the Associate
                                                   Associate acting
                                                             acting either  alone or
                                                                     either alone or jointly
                                                                                     jointly with
                                                                                             with or
                                                                                                  or on
                                                                                                     on
         behalf of
         behalf of or
                    or by
                       by means
                          means of
                                 of or
                                    or in
                                       in concert with any
                                          concert with any other
                                                           other person,
                                                                  person, firm
                                                                          firm or
                                                                               or company
                                                                                  company (whether
                                                                                             (whether as
                                                                                                       as
         principal, partner,
         principal, partner, manager,
                             manager, employee,
                                        employee, contractor,  director, consultant,
                                                   contractor, director, consultant, investor or similar
                                                                                     investor or similar
         capacity) or
         capacity)     otherwise.
                    or otherwise.

2.7.
2.7.    “Employer” shall
        "Employer"  shall mean
                          mean the
                               the Subsidiary
                                   Subsidiary that
                                              that employs   the Associate.
                                                   employs the   Associate. If  the Company
                                                                            If the  Company ever
                                                                                              ever
         becomes an
         becomes an employer of the
                    employer of  the Associate,
                                     Associate, then
                                                then the
                                                     the term
                                                         term Employer
                                                              Employer shall
                                                                        shall refer  to the
                                                                               refer to the Company.
                                                                                            Company.

2.8.
2.8.    “Employment Agreement"
        "Employment  Agreement” shall
                                   shall mean
                                         mean the
                                              the contractual
                                                  contractual terms
                                                              terms and
                                                                    and conditions
                                                                        conditions which
                                                                                   which govern
                                                                                         govern
         the employment
         the employment of
                        of the
                           the Associate
                               Associate by
                                         by Employer.
                                            Employer.

2.9.
2.9.    “Key Personnel"
        "Key  Personnel” shall
                             shall mean
                                   mean any
                                         any person
                                              person who
                                                      who is  at the
                                                           is at the date
                                                                      date the
                                                                           the Associate
                                                                                Associate ceases
                                                                                           ceases to
                                                                                                  to be
                                                                                                     be an
                                                                                                        an
         employee
         employee ofof Employer
                       Employer or or was
                                      was (i)
                                           (i) at
                                               at any
                                                  any time
                                                      time during
                                                           during the
                                                                    the period
                                                                         period ofof twelve
                                                                                     twelve (12)
                                                                                            (12) months
                                                                                                 months prior
                                                                                                         prior
         to that
         to that date
                 date employed
                      employed by by the
                                     the Restricted
                                         Restricted Group,    (ii) an
                                                     Group, (ii)   an employee
                                                                      employee withwith whom
                                                                                        whom Associate
                                                                                               Associate had
                                                                                                          had
         dealings, and
         dealings, and (iii)
                        (iii) employed
                              employed byby or
                                            or engaged
                                                engaged in  the Business
                                                         in the  Business inin aa managerial
                                                                                  managerial capacity,  or was
                                                                                              capacity, or was
         an employee
         an            with insurance,
             employee with    insurance, reinsurance
                                         reinsurance oror other
                                                          other technical
                                                                 technical expertise.
                                                                            expertise.

2.10.
2.10.   “Plan” shall
        "Plan" shall have
                     have the
                          the meaning
                              meaning set
                                      set forth
                                          forth in the recitals.
                                                in the recitals.

2.11.
2.11.   “Relevant Area"
        "Relevant   Area” shall
                            shall mean
                                   mean the
                                         the counties,  parishes, districts,
                                              counties, parishes, districts, municipalities,
                                                                             municipalities, cities,
                                                                                              cities,
         metropolitan regions,
         metropolitan  regions, localities   and similar
                                  localities and similar geographic
                                                          geographic and
                                                                      and political
                                                                           political subdivisions,
                                                                                      subdivisions, within
                                                                                                      within and
                                                                                                              and
         outside of
         outside of the
                    the United
                        United States
                                 States of
                                         of America,
                                            America, in   which the
                                                       in which  the Employer,
                                                                     Employer, thethe Company
                                                                                      Company or     any of
                                                                                                  or any  of its
                                                                                                             its
         Subsidiaries has carried
         Subsidiaries has  carried onon Business
                                        Business in   which the
                                                   in which  the Associate
                                                                 Associate has
                                                                             has been
                                                                                 been involved
                                                                                       involved or   concerned
                                                                                                  or concerned
         or working
         or working on
                     on at
                         at any
                            any time
                                 time during
                                       during the
                                               the period
                                                   period of
                                                           of twelve
                                                              twelve (12)
                                                                     (12) months
                                                                           months prior
                                                                                    prior to
                                                                                          to the
                                                                                             the date
                                                                                                  date on
                                                                                                       on which
                                                                                                           which
         the Associate
         the Associate ceases
                        ceases to
                                to be
                                    be employed
                                       employed by by Employer.
                                                      Employer.

2.12.
2.12.   “Relevant Client"
        "Relevant   Client” shall
                              shall mean
                                    mean any
                                           any person,
                                               person, firm
                                                         firm or
                                                              or company
                                                                 company whowho or
                                                                                 or which
                                                                                    which atat any
                                                                                                any time
                                                                                                    time during
                                                                                                          during
         the period
         the period of
                     of twelve
                        twelve (12)
                                (12) months
                                      months prior
                                              prior to
                                                     to the
                                                        the date
                                                             date on
                                                                  on which
                                                                     which the
                                                                             the Associate
                                                                                 Associate ceases
                                                                                            ceases toto be
                                                                                                        be
         employed
         employed by by Employer
                         Employer isis or
                                       or was
                                          was aa client
                                                 client or
                                                        or customer   of the
                                                            customer of  the Employer,
                                                                              Employer, the
                                                                                          the Company
                                                                                              Company or  or any
                                                                                                             any
         of its
         of     Subsidiaries or
            its Subsidiaries  or was
                                 was in
                                      in the
                                         the habit
                                             habit and/or
                                                    and/or practice
                                                            practice of
                                                                     of dealing  under contract
                                                                        dealing under              with the
                                                                                        contract with   the
         Employer, the
         Employer,    the Company
                          Company or or any
                                        any of
                                             of its
                                                its Subsidiaries   and with
                                                    Subsidiaries and   with whom
                                                                             whom oror which
                                                                                       which thethe Associate
                                                                                                    Associate
         had dealings
         had  dealings related  to the
                        related to the Business)
                                       Business) oror for  whose relationship
                                                      for whose   relationship with
                                                                                with the
                                                                                     the Employer,
                                                                                          Employer, thethe
         Company or
         Company    or any
                        any of
                            of its
                               its Subsidiaries  the Associate
                                   Subsidiaries the   Associate had
                                                                  had responsibility  at any
                                                                      responsibility at  any time
                                                                                              time during   the
                                                                                                    during the
         said period.
         said  period.

2.13.
2.13.   “Relevant Period”
        "Relevant  Period" shall mean the
                           shall mean  the period
                                           period of
                                                  of twenty
                                                     twenty four
                                                            four (24)
                                                                 (24) months
                                                                      months following
                                                                             following the
                                                                                       the date
                                                                                           date on
                                                                                                on
         which the
         which the Associate
                   Associate ceases
                             ceases to
                                    to be
                                       be employed
                                          employed byby Employer.
                                                        Employer.
                                                     C-2
                                                     C-2
      Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 78 of 102



   2.14.
   2.14.   “Relevant Prospect”
           "Relevant                shall mean
                        Prospect" shall    mean any
                                                 any person,
                                                     person, firm   or company
                                                              firm or  company whowho or
                                                                                       or which
                                                                                          which at
                                                                                                 at any
                                                                                                    any time
                                                                                                        time
            during the
            during the period
                         period of
                                of six
                                   six (6)
                                        (6) months
                                            months prior
                                                    prior to
                                                          to the
                                                             the date
                                                                 date on
                                                                       on which
                                                                          which the
                                                                                  the Associate
                                                                                      Associate ceases  to be
                                                                                                ceases to  be
            employed
            employed by by Employer
                            Employer waswas an
                                             an active
                                                active prospective
                                                       prospective client
                                                                     client of
                                                                            of the
                                                                               the Employer,
                                                                                   Employer, the
                                                                                              the Company
                                                                                                  Company or  or
            any of
            any of its
                   its Subsidiaries   with whom
                        Subsidiaries with   whom oror with
                                                      with which
                                                            which the
                                                                   the Associate
                                                                        Associate had
                                                                                   had dealings
                                                                                       dealings related
                                                                                                related to
                                                                                                         to the
                                                                                                            the
            Business (other
            Business   (other than
                              than in
                                    in aa minimal
                                          minimal and
                                                   and non-material
                                                       non-material way).
                                                                       way).

   2.15.
   2.15.   “Restricted Group"
           "Restricted  Group” shall
                                  shall mean
                                        mean the
                                             the Company
                                                 Company and
                                                          and its
                                                              its Subsidiaries, including the
                                                                  Subsidiaries, including  the Employer,
                                                                                               Employer,
            as in
            as in existence
                  existence during  the Associate's
                            during the  Associate’s employment
                                                    employment with
                                                                with Employer
                                                                     Employer and
                                                                                and as
                                                                                     as of
                                                                                        of the
                                                                                           the date
                                                                                               date such
                                                                                                    such
            employment    ceases.
            employment ceases.

   2.16.
   2.16.   “Subsidiary” shall
           "Subsidiary"        mean aa direct
                         shall mean    direct and/or
                                              and/or indirect subsidiary of
                                                     indirect subsidiary of the
                                                                            the Company
                                                                                Company as as well
                                                                                              well as
                                                                                                   as any
                                                                                                      any
            associate company
            associate company which
                               which is   designated by
                                       is designated by the
                                                        the Company
                                                            Company as as being
                                                                          being eligible
                                                                                eligible for participation in
                                                                                         for participation in
            the Plan.
            the Plan.

Section 3 -- Non-Solicit
Section 3    Non-Solicit and
                         and Other
                             Other Obligations
                                   Obligations

   3.1.
   3.1.    The  Associate acknowledges
           The Associate    acknowledges that that by
                                                   by virtue
                                                      virtue of
                                                             of his
                                                                his or
                                                                    or her
                                                                       her management
                                                                           management position
                                                                                         position and
                                                                                                  and as
                                                                                                       as an
                                                                                                          an
           employee of
           employee   of Employer,
                         Employer, the the Associate
                                           Associate has
                                                       has acquired
                                                           acquired and
                                                                     and will
                                                                          will acquire
                                                                               acquire knowledge
                                                                                       knowledge ofof
           Confidential Information
           Confidential   Information of of the
                                            the Restricted
                                                Restricted Group
                                                            Group and
                                                                    and their
                                                                        their Business.
                                                                              Business. The    Associate further
                                                                                          The Associate  further
           acknowledges that
           acknowledges     that the
                                  the Confidential
                                      Confidential Information
                                                     Information which
                                                                  which the
                                                                         the Restricted
                                                                              Restricted Group  has provided
                                                                                         Group has  provided and
                                                                                                               and
           will provide
           will provide to
                         to the
                             the Associate
                                  Associate would
                                             would give   the Associate
                                                     give the Associate aa significant
                                                                           significant advantage
                                                                                       advantage if
                                                                                                  if the
                                                                                                     the
           Associate were
           Associate  were to to directly
                                 directly or
                                          or indirectly
                                             indirectly be
                                                         be engaged
                                                            engaged in
                                                                     in any
                                                                        any Business
                                                                             Business at
                                                                                       at aa Competitor
                                                                                             Competitor of
                                                                                                        of the
                                                                                                           the
           Restricted Group.
           Restricted Group.

   3.2.
   3.2.    Without the
           Without   the Company's
                          Company’s prior
                                        prior written
                                               written consent,
                                                         consent, thethe Associate
                                                                          Associate shall
                                                                                      shall not
                                                                                             not directly   or indirectly,
                                                                                                  directly or  indirectly, atat
           any time
           any  time during
                      during or   after the
                               or after the Associate's
                                            Associate’s employment
                                                            employment with  with any
                                                                                    any Employer,
                                                                                         Employer, disclose
                                                                                                      disclose any
                                                                                                                 any
           Confidential Information
           Confidential    Information andand shall   use the
                                               shall use  the Associate's
                                                               Associate’s bestbest efforts
                                                                                     efforts to
                                                                                              to prevent
                                                                                                 prevent the
                                                                                                           the taking
                                                                                                                taking or
                                                                                                                        or
           disclosure of
           disclosure   of any
                           any Confidential
                                 Confidential Information
                                                Information to  to aa Competitor,
                                                                      Competitor, or     otherwise, except
                                                                                      or otherwise,    except asas
           reasonably may
           reasonably    may bebe required   to be
                                   required to  be disclosed
                                                    disclosed by by the
                                                                     the Associate
                                                                          Associate in    the ordinary
                                                                                       in the  ordinary performance
                                                                                                          performance of  of
           his or
           his or her
                  her duties   for Employer
                       duties for   Employer or or as
                                                   as required
                                                       required by by law.
                                                                       law. Notwithstanding
                                                                              Notwithstanding the  the foregoing,    you
                                                                                                        foregoing, you
           understand that
           understand    that if
                              if you
                                 you make
                                      make aa confidential
                                               confidential disclosure
                                                               disclosure of of aa trade
                                                                                   trade secret
                                                                                          secret of
                                                                                                  of the
                                                                                                     the Company
                                                                                                          Company or   or
           other Confidential
           other  Confidential Information
                                  Information to to aa government
                                                       government official
                                                                       official or
                                                                                or an
                                                                                    an attorney
                                                                                        attorney for
                                                                                                   for the
                                                                                                       the sole
                                                                                                            sole purpose
                                                                                                                  purpose of
                                                                                                                           of
           reporting aa suspected
           reporting                 violation of
                         suspected violation     of law,
                                                     law, or
                                                          or in
                                                              in aa court
                                                                    court filing
                                                                           filing under    seal, or
                                                                                   under seal,   or otherwise
                                                                                                    otherwise engage
                                                                                                                 engage inin
           activities protected
           activities protected under
                                   under whistleblower
                                          whistleblower statutes,
                                                            statutes, youyou shall
                                                                              shall not
                                                                                     not be
                                                                                         be held
                                                                                             held liable   under this
                                                                                                   liable under    this
           Agreement     or under   any  federal  or  state trade   secret  law  for  such  a  disclosure
           Agreement or under any federal or state trade secret law for such a disclosure or engaging of    or engaging    of
           such activity
           such  activity and
                           and shall
                                shall also
                                      also not
                                            not be
                                                 be required
                                                     required toto notify
                                                                    notify the
                                                                            the Company
                                                                                Company of   of any
                                                                                                 any such
                                                                                                      such disclosure
                                                                                                             disclosure oror
           engaging of
           engaging   of any
                          any such
                               such activity.
                                     activity.

   3.3.
   3.3.     The Associate shall
            The Associate shall not,
                                not, for the Relevant
                                     for the Relevant Period,
                                                      Period, directly
                                                              directly or
                                                                       or indirectly
                                                                          indirectly for
                                                                                     for aa Competitor
                                                                                            Competitor or
                                                                                                       or
            otherwise:
            otherwise:

           3.3.1.
           3.3.1.    within the
                     within the Relevant
                                Relevant Area,
                                         Area, solicit any Relevant
                                               solicit any Relevant Client
                                                                    Client or
                                                                           or Relevant
                                                                              Relevant Prospect
                                                                                       Prospect for the
                                                                                                for the
                     purposes of
                     purposes  of any
                                  any Business
                                      Business which
                                               which competes   or will
                                                       competes or will compete
                                                                        compete or
                                                                                or seeks to compete
                                                                                   seeks to compete with
                                                                                                     with
                     the Restricted
                     the Restricted Group;
                                    Group;

           3.3.2.
           3.3.2.    within the
                     within the Relevant
                                Relevant Area,
                                           Area, accept,
                                                 accept, perform
                                                         perform services
                                                                  services for,
                                                                            for, or
                                                                                 or deal
                                                                                    deal with
                                                                                         with any
                                                                                              any Relevant
                                                                                                  Relevant
                     Client or
                     Client    Relevant Prospect
                            or Relevant  Prospect for  the purposes
                                                   for the purposes of
                                                                     of any
                                                                        any Business
                                                                             Business which
                                                                                       which competes  or will
                                                                                              competes or will
                     compete or
                     compete   or seeks
                                  seeks to
                                        to compete
                                           compete with
                                                    with the
                                                          the Restricted
                                                              Restricted Group;
                                                                         Group;

           3.3.3.
           3.3.3.    solicit for
                     solicit     employment or
                             for employment or entice
                                               entice away
                                                      away from the Restricted
                                                           from the Restricted Group
                                                                               Group any
                                                                                     any Key
                                                                                         Key Personnel;
                                                                                             Personnel;
                     or
                     or

           3.3.4.
           3.3.4.    employ or
                     employ or engage or endeavour
                               engage or endeavour to
                                                   to employ or engage
                                                      employ or engage any
                                                                       any Key
                                                                           Key Personnel.
                                                                               Personnel.
                                                           C-3
                                                           C-3
      Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 79 of 102



   3.4.
   3.4.     To  the extent
            To the          the Associate
                    extent the  Associate is
                                          is aa party
                                                party to
                                                      to an
                                                         an Employment
                                                            Employment Agreement
                                                                            Agreement oror other
                                                                                           other agreement
                                                                                                 agreement with
                                                                                                             with
            the Employer,
            the Employer, thethe Company
                                 Company oror any
                                                any Subsidiary
                                                    Subsidiary that
                                                                that contains   post-employment covenants
                                                                      contains post-employment                and
                                                                                                  covenants and
            restrictions, those
            restrictions, those post-employment
                                 post-employment covenants      and restrictions
                                                    covenants and    restrictions shall
                                                                                  shall be
                                                                                        be separate
                                                                                           separate and
                                                                                                    and apart
                                                                                                        apart and
                                                                                                               and
            independent from
            independent          the covenants
                           from the  covenants and
                                                 and restrictions set forth
                                                     restrictions set        in Sections
                                                                       forth in Sections 3.2
                                                                                         3.2 and
                                                                                             and 3.3
                                                                                                 3.3 herein.
                                                                                                     herein.


   3.5.
   3.5.     The  Associate shall
            The Associate   shall not
                                  not directly
                                        directly or
                                                  or indirectly,  at any
                                                     indirectly, at  any time
                                                                          time during
                                                                               during oror after
                                                                                           after the
                                                                                                 the Associate's
                                                                                                     Associate’s
            employment with
            employment    with any
                                any Employer,
                                     Employer, taketake any
                                                         any action
                                                              action or
                                                                      or make
                                                                         make any
                                                                                any statement,
                                                                                     statement, written
                                                                                                  written or
                                                                                                          or oral,
                                                                                                             oral, that
                                                                                                                   that
            disparages or
            disparages or criticizes   the business
                           criticizes the   business oror management
                                                          management of   of the
                                                                             the Employer,
                                                                                 Employer, thethe Company
                                                                                                  Company or or any
                                                                                                                any
            Subsidiary  or any
            Subsidiary or  any of
                                of its  or their
                                   its or  their respective
                                                 respective directors,    officers, agents,
                                                              directors, officers,  agents, employees,    products or
                                                                                             employees, products     or
            services. Nothing
            services. Nothing contained
                                contained herein
                                             herein limits   or restricts
                                                      limits or restricts any
                                                                           any rights
                                                                               rights Associate
                                                                                      Associate may
                                                                                                  may have
                                                                                                        have to
                                                                                                             to engage
                                                                                                                engage
            in protected
            in protected concerted
                         concerted activity
                                     activity under
                                                under the
                                                        the National
                                                            National Labor
                                                                       Labor Relations
                                                                               Relations Act.
                                                                                          Act.

   3.6.
   3.6.     The Associate recognizes
            The Associate   recognizes and
                                         and agrees
                                              agrees that
                                                      that the
                                                           the payment
                                                               payment ofof damages
                                                                            damages will
                                                                                       will not
                                                                                            not be
                                                                                                be an
                                                                                                   an adequate
                                                                                                       adequate
            remedy for
            remedy      any breach
                    for any   breach by
                                     by Associate
                                         Associate ofof any
                                                        any of
                                                             of the
                                                                the covenants  set forth
                                                                    covenants set         in Section
                                                                                    forth in Section 33 of
                                                                                                         of this
                                                                                                            this
            RCA. Associate
            RCA.   Associate recognizes
                                recognizes that
                                            that irreparable
                                                 irreparable injury  will result
                                                              injury will result to
                                                                                 to Company
                                                                                    Company and/or
                                                                                                and/or its
                                                                                                        its
            Subsidiaries
            Subsidiaries in  the event
                         in the   event of
                                        of any
                                           any such
                                                such breach
                                                      breach and
                                                              and therefore
                                                                  therefore Associate
                                                                             Associate agrees
                                                                                         agrees that
                                                                                                 that Company
                                                                                                      Company
            may, in
            may, in addition
                    addition toto recovering
                                  recovering damages,
                                              damages, proceed
                                                         proceed inin equity
                                                                      equity to
                                                                             to enjoin  Associate from
                                                                                 enjoin Associate          violating
                                                                                                    from violating
            any such
            any such covenant.
                     covenant.

   3.7.
   3.7.     The Associate acknowledges
            The Associate  acknowledges that
                                         that the
                                              the provisions
                                                  provisions of
                                                              of this
                                                                 this Section 3 are
                                                                      Section 3 are fair, reasonable and
                                                                                    fair, reasonable and
            necessary to
            necessary to protect
                         protect the
                                 the goodwill
                                     goodwill and
                                              and interests
                                                  interests of
                                                            of the
                                                               the Restricted
                                                                   Restricted Group.
                                                                              Group.

Section 4 -- Governing
Section 4              Law &
             Governing Law & Jurisdiction
                             Jurisdiction

    4.1.
    4.1.    This RCA shall
            This RCA  shall be
                            be governed
                               governed byby and
                                              and construed  in accordance
                                                  construed in  accordance with
                                                                           with the
                                                                                the laws of the
                                                                                    laws of the state
                                                                                                state of
                                                                                                      of
            New York,
            New  York, without
                       without regard  to its
                                regard to its conflicts
                                              conflicts of
                                                        of law principles.
                                                           law principles.


    4.2.
    4.2.    Any suit,
            Any    suit, action
                         action or
                                 or proceeding
                                    proceeding arising
                                                  arising out
                                                            out of
                                                                of or
                                                                   or relating   to this
                                                                       relating to   this RCA
                                                                                          RCA shall
                                                                                                shall only
                                                                                                       only be
                                                                                                             be brought
                                                                                                                brought inin
            the State
            the         and Federal
                 State and   Federal Courts
                                       Courts located
                                               located in in the
                                                             the County
                                                                 County of of New
                                                                               New York,
                                                                                      York, State  of New
                                                                                             State of  New York
                                                                                                             York and
                                                                                                                    and the
                                                                                                                         the
            Parties hereto
            Parties  hereto irrevocably     and unconditionally
                              irrevocably and     unconditionally submit
                                                                     submit accordingly
                                                                               accordingly to to the
                                                                                                 the exclusive
                                                                                                     exclusive
            jurisdiction of
            jurisdiction       such courts
                           of such           for the
                                     courts for  the purpose
                                                     purpose of of any
                                                                   any such
                                                                         such suit,
                                                                                suit, action
                                                                                      action or
                                                                                              or proceeding.
                                                                                                 proceeding. The
                                                                                                               The
            Associate hereby
            Associate     hereby irrevocably
                                  irrevocably andand unconditionally
                                                      unconditionally waives
                                                                          waives anyany objections
                                                                                         objections hehe or
                                                                                                          or she
                                                                                                             she may
                                                                                                                  may now
                                                                                                                       now
            have or
            have   or hereafter
                      hereafter have
                                  have to
                                        to the
                                           the laying
                                                laying ofof the
                                                            the venue
                                                                venue ofof any
                                                                            any suit,   action or
                                                                                 suit, action  or proceeding
                                                                                                  proceeding arising
                                                                                                                arising out
                                                                                                                         out
            of or
            of  or relating
                   relating to
                             to this
                                this RCA
                                     RCA in in the
                                               the foregoing     courts. The
                                                    foregoing courts.            Associate further
                                                                          The Associate      further acknowledges
                                                                                                      acknowledges thatthat
            for  purposes of
            for purposes    of N.Y.C.P.L.R.
                                N.Y.C.P.L.R. 327(b)
                                                 327(b) andand N.Y.
                                                                N.Y. G.O.L.
                                                                      G.O.L. Section
                                                                                 Section 5-1402,    the value
                                                                                           5-1402, the   value of
                                                                                                               of the
                                                                                                                   the Plan
                                                                                                                       Plan
            is in
            is in excess
                  excess ofof One
                               One Million
                                    Million Dollars
                                              Dollars ($1,000,000)
                                                        ($1,000,000) and and the
                                                                              the Associate
                                                                                   Associate hereby
                                                                                               hereby further
                                                                                                        further irrevocably
                                                                                                                 irrevocably
            and unconditionally
            and   unconditionally waives
                                      waives any
                                              any claim
                                                   claim that
                                                            that any
                                                                 any such    suit, action
                                                                      such suit,   action or
                                                                                           or proceeding
                                                                                              proceeding brought
                                                                                                            brought inin the
                                                                                                                         the
            foregoing     courts has
            foregoing courts          been brought
                                 has been   brought in in an
                                                           an inconvenient
                                                              inconvenient forum.
                                                                               forum.

Section
Section 5
        5 -- Consideration,
             Consideration, Severability, Beneficiaries &
                            Severability, Beneficiaries & Effect
                                                          Effect on
                                                                 on other
                                                                    other agreements
                                                                          agreements

    5.1.
    5.1.    The  Parties acknowledge
            The Parties  acknowledge that
                                        that the
                                             the provisions
                                                 provisions ofof this
                                                                 this RCA
                                                                      RCA are are severable.
                                                                                  severable. IfIf any
                                                                                                  any part
                                                                                                       part or
                                                                                                            or
            provision of
            provision  of this
                          this RCA
                               RCA shall
                                     shall be
                                           be determined
                                               determined by by any
                                                                any court  or tribunal
                                                                     court or  tribunal to
                                                                                         to be
                                                                                            be invalid,
                                                                                               invalid, then
                                                                                                         then such
                                                                                                               such
            partial invalidity
            partial            shall not
                    invalidity shall not cause  the remainder
                                         cause the  remainder of of this
                                                                    this RCA
                                                                         RCA to to be
                                                                                   be or
                                                                                      or become
                                                                                          become invalid.
                                                                                                    invalid. If  any
                                                                                                              If any
            provision hereof
            provision  hereof is
                               is held
                                  held unenforceable
                                       unenforceable onon the
                                                           the basis
                                                                basis that
                                                                      that it
                                                                           it exceeds
                                                                              exceeds what
                                                                                        what is
                                                                                              is reasonable
                                                                                                 reasonable for   the
                                                                                                              for the
            protection of
            protection  of the
                           the goodwill  and interests
                               goodwill and             of the
                                              interests of  the Restricted
                                                                Restricted Group,
                                                                             Group, but
                                                                                      but would
                                                                                          would bebe valid
                                                                                                      valid if
                                                                                                            if part
                                                                                                               part of
                                                                                                                     of
            the wording
            the wording were
                          were modified
                                modified or   deleted, as
                                           or deleted, as permitted
                                                          permitted by by applicable
                                                                          applicable law,    then such
                                                                                       law, then   such restriction   or
                                                                                                         restriction or
            obligation shall
            obligation  shall apply
                              apply with
                                     with such  deletions or
                                          such deletions   or modifications
                                                               modifications as as may
                                                                                   may be
                                                                                        be necessary
                                                                                            necessary toto make
                                                                                                           make itit
            enforceable.
            enforceable.


                                                          C-4
                                                          C-4
     Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 80 of 102



   5.2.
   5.2.    The  Associate acknowledges
           The Associate   acknowledges that
                                          that he
                                               he or
                                                  or she
                                                     she remains
                                                         remains bound
                                                                   bound by
                                                                          by any
                                                                             any Employment
                                                                                 Employment Agreement
                                                                                                Agreement oror
           any other
           any  other agreement
                      agreement currently
                                 currently in
                                           in effect by and
                                              effect by and between
                                                             between the
                                                                       the Associate,
                                                                           Associate, on
                                                                                      on the
                                                                                         the one
                                                                                             one hand,   and
                                                                                                 hand, and
           the Employer,
           the Employer, the
                           the Company
                               Company oror any
                                            any Subsidiary,
                                                 Subsidiary, on
                                                              on the
                                                                 the other
                                                                     other hand,
                                                                           hand, including
                                                                                 including but
                                                                                            but not
                                                                                                not limited
                                                                                                    limited to
                                                                                                            to
           any post-employment
           any  post-employment covenants
                                  covenants and
                                              and restrictions,
                                                  restrictions, and
                                                                and this
                                                                     this RCA
                                                                          RCA shall
                                                                               shall be
                                                                                     be in
                                                                                        in addition
                                                                                           addition to,
                                                                                                    to, and
                                                                                                        and
           not in
           not in place
                  place of
                        of any
                           any such agreements.
                               such agreements.

   5.3.
   5.3.    Nothing contained
           Nothing              in this
                     contained in  this RCA
                                        RCA constitutes
                                             constitutes aa promise
                                                            promise or
                                                                     or agreement
                                                                        agreement to
                                                                                   to employ
                                                                                      employ the
                                                                                              the Associate
                                                                                                  Associate
           for
           for aa guaranteed term or
                  guaranteed term      otherwise modify
                                    or otherwise modify the
                                                         the terms
                                                              terms and
                                                                    and conditions
                                                                         conditions of the Associate's
                                                                                    of the Associate’s
           employment with
           employment    with the
                               the Employer.
                                   Employer.

Section 6 —
Section 6 – Miscellaneous
            Miscellaneous

   6.1.
   6.1.    This  RCA, and
           This RCA,    and the
                              the provisions
                                  provisions hereof,
                                             hereof, may
                                                     may not
                                                           not be
                                                               be modified,
                                                                  modified, amended,
                                                                            amended, terminated,
                                                                                       terminated, or
                                                                                                   or limited
                                                                                                      limited
            in any
            in any fashion    except by
                    fashion except   by written
                                        written agreement
                                                agreement signed
                                                            signed by
                                                                   by both
                                                                      both parties
                                                                            parties hereto,
                                                                                    hereto, which
                                                                                            which specifically
                                                                                                  specifically
            states that
            states that it
                        it is modifying, amending
                           is modifying,  amending oror terminating
                                                        terminating this
                                                                    this RCA.
                                                                         RCA.


   6.2.
   6.2.    The
           The rights  and remedies
                rights and  remedies ofof the
                                          the Restricted
                                              Restricted Group  under this
                                                         Group under  this RCA
                                                                           RCA shall
                                                                                 shall inure
                                                                                       inure to
                                                                                             to the
                                                                                                the benefit
                                                                                                    benefit of
                                                                                                            of
            any and
            any  and all
                     all of
                         of its/their
                            its/their successors, assigns, parent
                                      successors, assigns, parent companies,
                                                                  companies, sister
                                                                              sister companies,
                                                                                     companies, subsidiaries
                                                                                                  subsidiaries
            and other
            and        affiliated corporations,
                 other affiliated corporations, and
                                                and the
                                                     the successors
                                                         successors and
                                                                    and assigns
                                                                         assigns of
                                                                                 of each
                                                                                     each of
                                                                                          of them.
                                                                                             them.


   6.3.
   6.3.    The waiver by
           The waiver  by either  party of
                           either party of any
                                           any breach
                                               breach of
                                                      of this
                                                         this RCA
                                                              RCA shall
                                                                   shall not
                                                                         not operate
                                                                             operate or
                                                                                     or be
                                                                                        be construed
                                                                                           construed as
                                                                                                     as aa
            waiver of
            waiver of that
                      that party's
                           party’s rights
                                   rights on
                                          on any
                                             any subsequent
                                                 subsequent breach.
                                                              breach.


   6.4.
   6.4.    The Associate acknowledges
           The Associate  acknowledges that
                                        that the
                                              the Award
                                                  Award constitutes
                                                         constitutes adequate
                                                                     adequate consideration
                                                                              consideration to
                                                                                             to support
                                                                                                support the
                                                                                                        the
            covenants and
            covenants and promises
                           promises made
                                    made byby the
                                               the Associate
                                                   Associate within
                                                             within this
                                                                    this RCA
                                                                         RCA regardless
                                                                              regardless of
                                                                                         of whether
                                                                                            whether such
                                                                                                    such
            Award is
            Award is ultimately
                     ultimately beneficial
                                beneficial to
                                           to Associate.
                                              Associate.


   6.5.
   6.5.    The Associate acknowledges
           The Associate   acknowledges andand agrees
                                               agrees that
                                                        that the
                                                             the Associate
                                                                 Associate shall  be obliged
                                                                           shall be  obliged to
                                                                                             to draw  the
                                                                                                draw the
            provisions of
           provisions  of Section
                          Section 33 of this RCA
                                     of this RCA to to the
                                                       the attention
                                                           attention of
                                                                     of any
                                                                        any third
                                                                            third party
                                                                                  party who
                                                                                        who may,
                                                                                             may, at
                                                                                                   at any
                                                                                                      any time
                                                                                                           time
            before or
           before  or after
                      after the
                            the termination
                                termination of
                                             of the
                                                the Associate's
                                                     Associate’s employment
                                                                  employment with
                                                                                with Employer,
                                                                                      Employer, offer
                                                                                                 offer to
                                                                                                       to
            employ  or engage
            employ or           him or
                       engage him   or her
                                       her and
                                            and for  or with
                                                 for or with whom
                                                              whom Associate
                                                                     Associate intends  to work
                                                                                intends to work within
                                                                                                 within the
                                                                                                         the
            Relevant Period.
            Relevant  Period.

   6.6.
   6.6.    The  various section
           The various  section headings
                                headings contained
                                         contained inin this
                                                        this RCA
                                                             RCA are
                                                                   are for
                                                                       for the
                                                                           the purpose
                                                                               purpose of
                                                                                       of convenience only
                                                                                          convenience only
            and are
            and are not
                    not intended
                        intended to
                                 to define or limit
                                    define or limit the
                                                    the contents  of such
                                                         contents of such sections.
                                                                           sections.

   6.7.
   6.7.    This RCA may
           This RCA    may bebe executed  in one
                                 executed in      or more
                                             one or  more counterparts,
                                                          counterparts, each  of which
                                                                         each of which shall
                                                                                         shall constitute
                                                                                               constitute an
                                                                                                          an
            original and  all of which  taken together shall  constitute one and the same  document.
            original and all of which taken together shall constitute one and the same document. This   This
            RCA will
            RCA   will be
                       be binding,
                           binding, notwithstanding
                                     notwithstanding that
                                                      that either party’s signature
                                                           either party's signature is
                                                                                    is displayed
                                                                                       displayed only
                                                                                                  only on
                                                                                                       on aa
            facsimile or electronic
            facsimile or electronic copy   of the
                                      copy of the signature
                                                  signature page.
                                                            page.

   6.8.
   6.8.    Any provisions
           Any provisions which
                           which by
                                  by their
                                     their nature
                                           nature survive
                                                  survive termination
                                                          termination of
                                                                       of this
                                                                          this RCA,
                                                                               RCA, including  the
                                                                                     including the
           obligations set
           obligations set forth in Sections
                           forth in Sections 3
                                             3 and
                                               and 4,
                                                   4, shall
                                                      shall survive
                                                            survive termination
                                                                    termination of
                                                                                of this
                                                                                   this RCA.
                                                                                        RCA.

   6.9.
   6.9.    This RCA has
           This RCA   has been
                          been executed
                                executed on
                                          on behalf
                                             behalf of
                                                    of the
                                                       the Company
                                                           Company electronically and the
                                                                   electronically and the Associate
                                                                                          Associate
            accepts the
            accepts the electronic signature of
                        electronic signature of the
                                                the Company.
                                                    Company.




                                                    C-5
                                                    C-5
      Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 81 of 102




           Associate’s execution or electronic acceptance of
    By the Associate's                                    of this RCA in the manner
                                                                              nsanner specified in the
Associate's
Associate’s online account with the Company’s
                                    Company's designated brokeristoa
                                                           broker/stock plan
                                                                         plan administrator, the
Associate and the Company have agreed to the terms and conditions of of this RCA in connection with
    Associate’s Award
the Associate's Award.

Signed for
Signed  for and
            and on
                on behalf of
                   behalf of
       Towers Watson
Willis Towers                Limited Company
               Wabon Public Limited  Company by:
                                             by:




 9 4,k-t-fr
Name: Anne Donovan Bodnar
Name: Anne Donovan Bodnar
Title: Chief Human Resources Officer


Associate:

Signature: ___________________________________________
Signature:

Print Name: __________________________________________




                                                  C-6
                                                  C-6
Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 82 of 102




             EXHIBIT E
       Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 83 of 102


                                                                                                 SCHEDULE B
                                                                                                 SCHEDULE B

            AGREEMENT OF
            AGREEMENT OF RESTRICTIVE
                         RESTRICTIVE COVENANTS
                                     COVENANTS AND
                                                AND OTHER
                                                     OTHER OBLIGATIONS
                                                           OBLIGATIONS FOR
                                                                       FOR
                           EMPLOYEES IN
                           EMPLOYEES  IN THE
                                         THE UNITED
                                             UNITED STATES
                                                    STATES

         This Agreement of
         This Agreement   of Restrictive
                             Restrictive Covenants
                                         Covenants and
                                                   and Other
                                                        Other Obligations
                                                              Obligations for   Employees in
                                                                            for Employees      the United
                                                                                            in the United
States (the "RCA")
States (the “RCA”) is
                    is entered
                       entered into by and
                               into by  and between
                                            between Willis
                                                    Willis Towers   Watson Public
                                                           Towers Watson     Public Limited
                                                                                     Limited Company
                                                                                             Company (the(the
“Company”) and
"Company")    and the
                  the participant
                      participant (the
                                  (the "Colleague")
                                       “Colleague”) to
                                                    to be
                                                       be effective
                                                          effective as
                                                                    as of the date
                                                                       of the      the Colleague
                                                                              date the Colleague signs
                                                                                                   signs or
                                                                                                         or
electronically accepts this
electronically accepts this RCA.
                            RCA.

                                                  RECITALS
                                                  RECITALS

           Whereas, Colleague
           Whereas, Colleague is
                              is employed by aa Subsidiary
                                 employed by               of the
                                                Subsidiary of the Company;
                                                                  Company;

       Whereas, subject
       Whereas,   subject to
                          to approval
                             approval by
                                       by the
                                          the Committee
                                               Committee oror the
                                                              the Company's
                                                                  Company’s Share    Award Committee,
                                                                              Share Award   Committee, the
                                                                                                       the
Colleague has
Colleague has been
              been designated
                   designated to
                               to receive
                                  receive aa grant
                                             grant of
                                                   of performance-based
                                                      performance-based restricted
                                                                          restricted share
                                                                                     share units
                                                                                           units ("PRSUs"
                                                                                                 (“PRSUs” or
                                                                                                          or
“Awards”) under
"Awards")  under the
                 the Company's
                     Company’s 2012
                                  2012 Equity
                                        Equity Incentive  Plan (the
                                                Incentive Plan  (the "Plan");
                                                                     “Plan”);

          Whereas, any
          Whereas,  any Award
                        Award granted
                               granted to
                                        to the
                                           the Colleague
                                               Colleague is
                                                          is subject
                                                             subject to
                                                                      to the
                                                                         the terms
                                                                             terms and
                                                                                    and conditions
                                                                                        conditions of
                                                                                                    of the
                                                                                                        the Plan,
                                                                                                            Plan,
the award
the award agreement
           agreement evidencing   the Colleague's
                       evidencing the Colleague’s Award
                                                   Award (including
                                                           (including any
                                                                        any country
                                                                             country specific
                                                                                      specific terms
                                                                                               terms thereto)
                                                                                                      thereto)
and this
and  this RCA,
          RCA, and
               and in
                    in consideration
                       consideration of
                                     of the
                                        the Award,
                                            Award, the
                                                    the Colleague
                                                        Colleague shall
                                                                   shall enter
                                                                           enter into and acknowledge
                                                                                 into and  acknowledge hishis or
                                                                                                              or
her agreement
her agreement to
               to the
                  the terms
                      terms and
                            and conditions  of the
                                conditions of  the Plan,
                                                   Plan, the
                                                         the award
                                                             award agreement
                                                                     agreement andand this
                                                                                      this RCA;
                                                                                           RCA; and
                                                                                                  and

         Whereas, the
         Whereas,  the Colleague
                       Colleague acknowledges
                                  acknowledges andand agrees
                                                       agrees that
                                                              that he
                                                                   he or
                                                                      or she
                                                                         she desires
                                                                             desires to
                                                                                     to receive  the Award
                                                                                        receive the  Award
and understands
and understands and
                and agrees
                    agrees any
                           any Award
                               Award is   subject to
                                       is subject  to the
                                                      the terms
                                                          terms and
                                                                and conditions
                                                                    conditions set
                                                                                set forth in the
                                                                                    forth in the Plan,
                                                                                                 Plan, the
                                                                                                       the
applicable award
applicable award agreement
                 agreement and
                            and this
                                this RCA.
                                     RCA.

         NOW, THEREFORE,
         NOW,    THEREFORE, in    in consideration
                                      consideration of
                                                     of the
                                                        the mutual
                                                            mutual covenants   and promises
                                                                    covenants and   promises contained
                                                                                              contained herein
                                                                                                         herein
and for
and     other valuable
    for other valuable consideration,
                       consideration, in   particular the
                                        in particular the Award,
                                                          Award, the
                                                                  the receipt
                                                                      receipt and
                                                                              and sufficiency
                                                                                   sufficiency of
                                                                                               of which
                                                                                                  which is
                                                                                                         is
hereby acknowledged
hereby  acknowledged inin this
                          this recital
                               recital and
                                       and within
                                           within Section
                                                   Section 6.4
                                                            6.4 below,
                                                                below, the
                                                                       the Parties
                                                                           Parties hereto  agree, with
                                                                                    hereto agree, with the
                                                                                                       the intent
                                                                                                           intent
to be
to be bound,
      bound, as
              as follows:
                 follows:

Section 1 -- Recitals
Section 1    Recitals

    The  Recitals set
    The Recitals  set forth
                      forth above
                            above are
                                  are an
                                      an integral
                                         integral part
                                                  part of
                                                       of this
                                                          this RCA,
                                                               RCA, and
                                                                    and are
                                                                        are incorporated
                                                                            incorporated herein
                                                                                         herein by
                                                                                                by
    reference.
    reference.

Section
Section 22 -- Definitions
              Definitions

    2.1.
    2.1.      “Award” shall
              "Award" shall have
                            have the
                                 the meaning
                                     meaning as
                                             as set
                                                set forth
                                                    forth in the recitals.
                                                          in the recitals.

    2.2.
    2.2.      “Business” shall
              "Business"  shall mean
                                mean insurance
                                     insurance brokerage,
                                                brokerage, reinsurance
                                                            reinsurance brokerage,
                                                                         brokerage, surety
                                                                                    surety brokerage,
                                                                                           brokerage, bond
                                                                                                       bond
               brokerage, insurance
               brokerage, insurance agency,
                                    agency, underwriting
                                            underwriting agency,
                                                           agency, managing
                                                                    managing general
                                                                               general agency,
                                                                                       agency, risk
                                                                                               risk
               management, claims
               management,   claims administration,
                                    administration, self-insurance,
                                                    self-insurance, risk management consulting
                                                                    risk management               or other
                                                                                       consulting or other
               business performed
               business performed by
                                   by the
                                      the Restricted
                                          Restricted Group.
                                                     Group.

    2.3.
    2.3.      “Committee” shall
              "Committee" shall have the same
                                have the same meaning
                                              meaning as
                                                      as set
                                                         set forth
                                                             forth in the Plan
                                                                   in the Plan or
                                                                               or the
                                                                                  the applicable
                                                                                      applicable award
                                                                                                 award
               agreement.
               agreement.

    2.4.
    2.4.      “Competitor” shall
              "Competitor"     shall mean
                                     mean any
                                           any business
                                                business principally
                                                         principally engaged
                                                                     engaged in
                                                                              in insurance
                                                                                 insurance brokerage,
                                                                                            brokerage,
               reinsurance brokerage,
               reinsurance   brokerage, surety
                                         surety brokerage,
                                                brokerage, bond
                                                            bond brokerage,
                                                                 brokerage, insurance   agency, underwriting
                                                                             insurance agency,  underwriting
               agency, managing
               agency, managing general
                                    general agency,
                                            agency, risk
                                                     risk management,
                                                          management, claims
                                                                        claims administration,
                                                                                administration, self-insurance,
                                                                                                self-insurance,
               risk management
               risk management consulting     or other
                                   consulting or other business
                                                        business which
                                                                 which is
                                                                       is either
                                                                          either performed
                                                                                 performed by
                                                                                            by the
                                                                                               the Restricted
                                                                                                    Restricted
               Group or
               Group     is aa business
                      or is    business in which the
                                        in which  the Restricted
                                                      Restricted Group
                                                                 Group has
                                                                        has taken
                                                                            taken steps
                                                                                   steps toward
                                                                                         toward engaging.
                                                                                                engaging.
  Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 84 of 102


2.5.
2.5.    “Confidential Information"
        "Confidential     Information” shall
                                           shall mean
                                                  mean all
                                                         all trade
                                                             trade secrets
                                                                   secrets and
                                                                             and non-public
                                                                                 non-public information
                                                                                              information
         concerning the
         concerning    the financial   data, strategic
                            financial data,             business plans,
                                             strategic business    plans, and
                                                                           and other  non-public, proprietary,
                                                                               other non-public,   proprietary, and
                                                                                                                and
         confidential information
         confidential   information of    the Restricted
                                       of the Restricted Group.
                                                           Group. Confidential
                                                                     Confidential Information
                                                                                     Information includes,
                                                                                                   includes, but
                                                                                                             but is
                                                                                                                 is
         not limited
         not           to, the
             limited to,   the following
                                following information:
                                           information: identities
                                                            identities of
                                                                        of Relevant
                                                                           Relevant Clients
                                                                                      Clients and
                                                                                               and Relevant
                                                                                                   Relevant
         Prospects; identities
         Prospects;               of companies
                      identities of   companies from
                                                   from which
                                                         which any
                                                                 any Subsidiary    obtains insurance
                                                                      Subsidiary obtains    insurance coverage
                                                                                                       coverage for
                                                                                                                 for
         Relevant Clients
         Relevant   Clients andand Relevant
                                   Relevant Prospects;
                                              Prospects; policy
                                                           policy terms,
                                                                   terms, conditions,    rates and
                                                                            conditions, rates  and expiration
                                                                                                    expiration
         dates pertaining
         dates pertaining to to Relevant
                                 Relevant Clients
                                           Clients and
                                                     and Relevant
                                                         Relevant Prospects;
                                                                     Prospects; risk
                                                                                 risk characteristics
                                                                                       characteristics of
                                                                                                       of Relevant
                                                                                                          Relevant
         Clients and
         Clients  and Relevant
                        Relevant Prospects;
                                   Prospects; and
                                                and non-public
                                                     non-public information
                                                                  information of of the
                                                                                    the Restricted
                                                                                        Restricted Group
                                                                                                    Group
         concerning insurance
         concerning    insurance markets
                                    markets for   particular risks.
                                             for particular          Confidential Information
                                                              risks. Confidential                 shall not
                                                                                    Information shall   not include
                                                                                                            include
         information    that is
         information that     is within
                                 within public
                                         public domain,    provided that
                                                 domain, provided     that Colleague
                                                                            Colleague was
                                                                                        was not
                                                                                             not responsible,
                                                                                                 responsible,
         directly or
         directly  or indirectly,
                      indirectly, for   such information
                                    for such information entering
                                                             entering the
                                                                       the public
                                                                            public domain
                                                                                   domain without
                                                                                             without the
                                                                                                     the Restricted
                                                                                                         Restricted
         Group’s consent.
         Group's   consent.

2.6.
2.6.    “Directly or
        "Directly  or indirectly"
                       indirectly” shall
                                   shall mean
                                         mean the
                                               the Colleague
                                                   Colleague acting
                                                               acting either alone or
                                                                      either alone or jointly
                                                                                      jointly with
                                                                                              with or
                                                                                                    or on
                                                                                                       on
         behalf of
         behalf of or
                    or by
                       by means
                          means of
                                 of or
                                    or in
                                       in concert with any
                                          concert with any other
                                                           other person,
                                                                   person, firm
                                                                           firm or company (whether
                                                                                or company    (whether as
                                                                                                        as
         principal, partner, manager,   employee,  contractor, director, consultant, investor  or similar
         principal, partner, manager, employee, contractor, director, consultant, investor or similar
         capacity) or
         capacity)  or otherwise.
                       otherwise.

2.7.
2.7.    “Employer” shall
        "Employer"  shall mean
                          mean the
                               the Subsidiary
                                   Subsidiary that
                                              that employs  the Colleague.
                                                   employs the  Colleague. If
                                                                           If the
                                                                               the Company
                                                                                   Company ever
                                                                                             ever
         becomes an
         becomes an employer of the
                    employer of the Colleague,
                                    Colleague, then
                                                then the
                                                     the term
                                                         term Employer
                                                              Employer shall
                                                                        shall refer
                                                                              refer to
                                                                                    to the
                                                                                       the Company.
                                                                                           Company.

2.8.
2.8.    “Employment Agreement"
        "Employment  Agreement” shall
                                    shall mean
                                          mean the
                                               the contractual
                                                   contractual terms
                                                               terms and
                                                                     and conditions
                                                                         conditions which
                                                                                    which govern
                                                                                          govern
         the employment
         the            of the
             employment of the Colleague
                               Colleague by
                                          by Employer.
                                             Employer.

2.9.
2.9.    “Key Personnel"
        "Key  Personnel” shall
                             shall mean
                                   mean any
                                         any person
                                              person who
                                                      who is  at the
                                                           is at the date  the Colleague
                                                                      date the  Colleague ceases   to be
                                                                                            ceases to be an
                                                                                                         an
         employee   of Employer    or was  (i) at any time during   the  period   of twelve (12) months
         employee of Employer or was (i) at any time during the period of twelve (12) months prior        prior
         to that
         to that date
                 date employed
                      employed by by the
                                     the Restricted
                                         Restricted Group,    (ii) an
                                                      Group, (ii)  an employee
                                                                      employee withwith whom
                                                                                        whom Colleague
                                                                                               Colleague had
                                                                                                           had
         dealings, and
         dealings, and (iii)
                        (iii) employed
                              employed byby or
                                            or engaged
                                                engaged in  the Business
                                                         in the  Business inin aa managerial
                                                                                  managerial capacity,   or was
                                                                                              capacity, or  was
         an employee
         an            with insurance,
             employee with    insurance, reinsurance
                                         reinsurance oror other
                                                          other technical
                                                                 technical expertise.
                                                                            expertise.

2.10.
2.10.   “Plan” shall
        "Plan" shall have
                     have the
                          the meaning
                              meaning set
                                      set forth in the
                                          forth in the recitals.
                                                       recitals.

2.11.
2.11.   “Relevant Area"
        "Relevant   Area” shall
                           shall mean
                                  mean the
                                        the counties,  parishes, districts,
                                             counties, parishes, districts, municipalities,
                                                                            municipalities, cities,
                                                                                            cities,
         metropolitan regions,
         metropolitan  regions, localities  and similar
                                 localities and similar geographic
                                                         geographic and
                                                                     and political
                                                                          political subdivisions,
                                                                                    subdivisions, within
                                                                                                    within and
                                                                                                            and
         outside of
         outside of the
                    the United
                        United States
                                States of
                                        of America,
                                           America, in   which the
                                                      in which  the Employer,
                                                                    Employer, the
                                                                                the Company
                                                                                    Company or  or any
                                                                                                   any of
                                                                                                        of its
                                                                                                           its
         Subsidiaries has carried
         Subsidiaries has  carried on
                                   on Business
                                       Business in   which the
                                                  in which  the Colleague
                                                                Colleague has
                                                                            has been
                                                                                been involved
                                                                                      involved or
                                                                                                or concerned
                                                                                                    concerned
         or working
         or working on
                     on at
                        at any
                           any time
                                time during   the period
                                      during the  period of
                                                          of twelve
                                                             twelve (12)
                                                                    (12) months
                                                                          months prior
                                                                                  prior to
                                                                                        to the
                                                                                           the date
                                                                                                date on
                                                                                                     on which
                                                                                                         which
         the Colleague
         the Colleague ceases   to be
                        ceases to  be employed
                                      employed by  by Employer.
                                                      Employer.

2.12.
2.12.   “Relevant Client"
        "Relevant   Client” shall
                              shall mean
                                    mean any
                                           any person,
                                               person, firm   or company
                                                         firm or company whowho or
                                                                                 or which
                                                                                    which at
                                                                                           at any
                                                                                              any time
                                                                                                  time during
                                                                                                        during
         the period
         the period of
                     of twelve
                        twelve (12)
                                (12) months
                                      months prior
                                              prior to
                                                     to the
                                                        the date
                                                             date on
                                                                  on which
                                                                     which the
                                                                             the Colleague
                                                                                 Colleague ceases
                                                                                            ceases to
                                                                                                   to be
                                                                                                      be
         employed by
         employed    by Employer
                        Employer is is or was aa client
                                       or was           or customer
                                                 client or  customer of  the Employer,
                                                                      of the  Employer, the
                                                                                         the Company
                                                                                             Company or or any
                                                                                                           any
         of its
         of     Subsidiaries or
            its Subsidiaries  or was
                                 was in
                                      in the
                                         the habit
                                             habit and/or
                                                    and/or practice
                                                            practice of
                                                                     of dealing  under contract
                                                                        dealing under            with the
                                                                                       contract with  the
         Employer, the
         Employer,    the Company
                          Company or or any
                                        any of
                                             of its
                                                its Subsidiaries  and with
                                                    Subsidiaries and   with whom
                                                                             whom or   which the
                                                                                    or which  the Colleague
                                                                                                  Colleague
         had dealings
         had  dealings related  to the
                        related to the Business)
                                       Business) oror for  whose relationship
                                                      for whose   relationship with
                                                                                with the
                                                                                     the Employer,
                                                                                         Employer, the
                                                                                                     the
         Company or
         Company    or any
                        any of
                            of its Subsidiaries the
                               its Subsidiaries  the Colleague
                                                      Colleague had
                                                                  had responsibility
                                                                      responsibility at
                                                                                      at any
                                                                                         any time
                                                                                             time during
                                                                                                  during the
                                                                                                          the
         said period.
         said  period.

2.13.
2.13.   “Relevant Period”
        "Relevant  Period" shall mean the
                           shall mean  the period
                                           period of
                                                  of twenty
                                                     twenty four (24) months
                                                            four (24) months following the date
                                                                             following the date on
                                                                                                on
         which the
         which the Colleague
                   Colleague ceases to be
                             ceases to  be employed
                                           employed byby Employer.
                                                         Employer.

2.14.
2.14.   “Relevant Prospect”
        "Relevant              shall mean
                    Prospect" shall  mean any
                                          any person,
                                              person, firm  or company
                                                       firm or company whowho or
                                                                               or which
                                                                                  which at
                                                                                        at any
                                                                                           any time
                                                                                               time
         during the
         during the period
                    period of
                           of six
                              six (6)
                                  (6) months
                                      months prior
                                             prior to
                                                   to the
                                                      the date
                                                          date on
                                                               on which
                                                                  which the
                                                                          the Colleague
                                                                              Colleague ceases
                                                                                        ceases to
                                                                                               to be
                                                                                                  be
         employed by
         employed   by Employer
                       Employer was
                                  was an
                                      an active
                                         active prospective
                                                prospective client
                                                             client of the Employer,
                                                                    of the Employer, the
                                                                                     the Company
                                                                                         Company or or


                                                    B-2
                                                    B-2
      Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 85 of 102


             any of
             any of its
                    its Subsidiaries  with whom
                         Subsidiaries with  whom or
                                                  or with
                                                     with which
                                                          which the
                                                                the Colleague
                                                                    Colleague had
                                                                              had dealings
                                                                                  dealings related
                                                                                           related to
                                                                                                   to the
                                                                                                      the
             Business (other
             Business   (other than
                               than in
                                    in aa minimal
                                          minimal and
                                                  and non-material
                                                      non-material way).
                                                                   way).

   2.15.
   2.15.   “Restricted Group"
           "Restricted  Group” shall
                                  shall mean
                                        mean the
                                             the Company
                                                 Company and
                                                          and its
                                                              its Subsidiaries,
                                                                  Subsidiaries, including  the Employer,
                                                                                including the  Employer,
            as in
            as in existence during the
                  existence during  the Colleague's
                                        Colleague’s employment  with Employer
                                                    employment with  Employer andand as
                                                                                     as of
                                                                                        of the
                                                                                           the date such
                                                                                               date such
            employment    ceases.
            employment ceases.

   2.16.
   2.16.   “Subsidiary” shall
           "Subsidiary"        mean aa direct
                         shall mean    direct and/or
                                              and/or indirect subsidiary of
                                                     indirect subsidiary of the
                                                                            the Company
                                                                                Company as as well
                                                                                              well as
                                                                                                   as any
                                                                                                      any
            associate company
            associate company which
                               which is
                                      is designated
                                         designated by
                                                     by the
                                                        the Company
                                                            Company as as being
                                                                          being eligible
                                                                                eligible for participation in
                                                                                         for participation in
            the Plan.
            the Plan.

Section 3 -- Non-Solicit
Section 3    Non-Solicit and
                         and Other
                             Other Obligations
                                   Obligations

   3.1.
   3.1.    The  Colleague acknowledges
           The Colleague     acknowledges that
                                             that by
                                                  by virtue
                                                     virtue of
                                                            of his
                                                               his or
                                                                   or her
                                                                      her management
                                                                           management position
                                                                                         position and
                                                                                                  and as
                                                                                                       as an
                                                                                                           an
           employee of
           employee   of Employer,
                         Employer, thethe Colleague
                                           Colleague has
                                                      has acquired
                                                           acquired and
                                                                     and will
                                                                          will acquire
                                                                               acquire knowledge
                                                                                       knowledge of of
           Confidential Information
           Confidential   Information ofof the
                                           the Restricted
                                               Restricted Group
                                                           Group and
                                                                   and their
                                                                       their Business.
                                                                              Business. The   Colleague further
                                                                                         The Colleague    further
           acknowledges that
           acknowledges     that the
                                 the Confidential
                                     Confidential Information
                                                   Information which
                                                                 which the
                                                                         the Restricted
                                                                             Restricted Group   has provided
                                                                                         Group has  provided andand
           will provide
           will provide to
                         to the
                             the Colleague
                                 Colleague would
                                             would give
                                                    give the
                                                         the Colleague
                                                             Colleague aa significant
                                                                            significant advantage
                                                                                        advantage if
                                                                                                   if the
                                                                                                      the
           Colleague were
           Colleague  were to to directly
                                 directly or indirectly be
                                          or indirectly be engaged
                                                           engaged inin any
                                                                        any Business
                                                                             Business at
                                                                                       at aa Competitor
                                                                                             Competitor of
                                                                                                         of the
                                                                                                            the
           Restricted Group.
           Restricted Group.

   3.2.
   3.2.    Without the
           Without   the Company's
                          Company’s prior prior written
                                                 written consent,
                                                           consent, thethe Colleague
                                                                            Colleague shall
                                                                                         shall not
                                                                                               not directly
                                                                                                    directly or
                                                                                                              or indirectly,
                                                                                                                 indirectly, at
                                                                                                                              at
           any time
           any  time during
                      during oror after
                                   after the
                                          the Colleague's
                                              Colleague’s employment
                                                              employment with   with any
                                                                                      any Employer,
                                                                                           Employer, disclose      any
                                                                                                         disclose any
           Confidential Information
           Confidential    Information and  and shall
                                                 shall use
                                                        use the
                                                            the Colleague's
                                                                 Colleague’s best best efforts  to prevent
                                                                                        efforts to  prevent the
                                                                                                             the taking
                                                                                                                  taking or
                                                                                                                          or
           disclosure of
           disclosure   of any
                           any Confidential
                                 Confidential Information
                                                  Information to  to aa Competitor,
                                                                        Competitor, or  or otherwise,
                                                                                           otherwise, except     as
                                                                                                         except as
           reasonably may
           reasonably    may bebe required
                                    required toto be
                                                  be disclosed
                                                      disclosed by by the
                                                                       the Colleague
                                                                            Colleague in in the
                                                                                            the ordinary
                                                                                                 ordinary performance
                                                                                                            performance of of
           his or
           his or her
                  her duties   for Employer
                       duties for    Employer or  or as
                                                     as required
                                                         required by by law.
                                                                         law. Notwithstanding
                                                                                Notwithstanding the  the foregoing,   you
                                                                                                          foregoing, you
           understand that
           understand    that if  you make
                              if you    make aa confidential
                                                 confidential disclosure
                                                                 disclosure of of aa trade
                                                                                     trade secret
                                                                                            secret of
                                                                                                    of the
                                                                                                       the Company
                                                                                                            Company or  or
           other Confidential
           other  Confidential Information
                                   Information to  to aa government      official or
                                                         government official       or an
                                                                                      an attorney
                                                                                          attorney for
                                                                                                     for the
                                                                                                         the sole
                                                                                                             sole purpose
                                                                                                                   purpose ofof
           reporting aa suspected
           reporting     suspected violation
                                       violation ofof law,
                                                       law, or
                                                            or in
                                                                in aa court
                                                                      court filing   under seal,
                                                                             filing under    seal, or
                                                                                                   or otherwise
                                                                                                      otherwise engage
                                                                                                                   engage in
                                                                                                                           in
           activities protected
           activities protected under
                                    under whistleblower
                                            whistleblower statutes,
                                                              statutes, youyou shall   not be
                                                                                shall not  be held
                                                                                               held liable  under this
                                                                                                     liable under   this
           Agreement     or under     any  federal  or  state trade   secret  law  for  such  a disclosure
           Agreement or under any federal or state trade secret law for such a disclosure or engaging of     or engaging    of
           such activity
           such  activity and
                           and shall
                                 shall also
                                        also not
                                              not be
                                                   be required
                                                       required toto notify
                                                                      notify the
                                                                              the Company
                                                                                   Company of  of any
                                                                                                   any such
                                                                                                        such disclosure
                                                                                                              disclosure oror
           engaging
           engaging ofof any
                          any such
                               such activity.
                                       activity.

   3.3.
   3.3.     The Colleague shall
            The Colleague shall not,
                                not, for the Relevant
                                     for the Relevant Period,
                                                      Period, directly
                                                              directly or
                                                                       or indirectly
                                                                          indirectly for
                                                                                     for aa Competitor
                                                                                            Competitor or
                                                                                                       or
            otherwise:
            otherwise:

           3.3.1.
           3.3.1.    within the
                     within the Relevant
                                Relevant Area,
                                         Area, solicit any Relevant
                                               solicit any Relevant Client
                                                                    Client or
                                                                           or Relevant
                                                                              Relevant Prospect
                                                                                       Prospect for the
                                                                                                for the
                     purposes of
                     purposes  of any
                                  any Business
                                      Business which
                                               which competes
                                                       competes or
                                                                or will
                                                                   will compete or seeks
                                                                        compete or seeks to
                                                                                         to compete
                                                                                            compete with
                                                                                                     with
                     the Restricted
                     the Restricted Group;
                                    Group;

           3.3.2.
           3.3.2.    within the
                     within the Relevant
                                Relevant Area,
                                           Area, accept,
                                                 accept, perform
                                                         perform services
                                                                  services for,
                                                                            for, or
                                                                                 or deal
                                                                                    deal with
                                                                                         with any
                                                                                              any Relevant
                                                                                                  Relevant
                     Client or
                     Client or Relevant
                               Relevant Prospect
                                         Prospect for  the purposes
                                                   for the purposes of
                                                                     of any
                                                                        any Business
                                                                             Business which
                                                                                       which competes
                                                                                              competes or
                                                                                                       or will
                                                                                                          will
                     compete or
                     compete   or seeks
                                  seeks to
                                        to compete
                                           compete with
                                                    with the
                                                          the Restricted
                                                              Restricted Group;
                                                                         Group;

           3.3.3.
           3.3.3.    solicit for
                     solicit for employment or entice
                                 employment or        away from
                                               entice away      the Restricted
                                                           from the Restricted Group
                                                                               Group any
                                                                                     any Key
                                                                                         Key Personnel;
                                                                                             Personnel;
                     or
                     or

           3.3.4.
           3.3.4.    employ or
                     employ or engage or endeavour
                               engage or           to employ
                                         endeavour to employ or
                                                             or engage any Key
                                                                engage any Key Personnel.
                                                                               Personnel.

   3.4.
   3.4.     To  the extent
            To the          the Colleague
                    extent the  Colleague is
                                          is aa party
                                                party to
                                                      to an
                                                         an Employment
                                                            Employment Agreement
                                                                          Agreement oror other
                                                                                         other agreement
                                                                                               agreement with
                                                                                                          with
            the Employer,
            the Employer, thethe Company
                                 Company oror any
                                               any Subsidiary that contains
                                                   Subsidiary that contains post-employment
                                                                             post-employment covenants
                                                                                                covenants and
                                                                                                           and
            restrictions, those
            restrictions, those post-employment
                                 post-employment covenants
                                                    covenants and
                                                              and restrictions
                                                                   restrictions shall
                                                                                shall be
                                                                                      be separate
                                                                                         separate and
                                                                                                  and apart
                                                                                                      apart and
                                                                                                            and


                                                           B-3
                                                           B-3
      Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 86 of 102


            independent
            independent from the covenants
                        from the covenants and
                                           and restrictions set forth
                                               restrictions set       in Section
                                                                forth in Section 3.2
                                                                                 3.2 and
                                                                                     and Section 3.4
                                                                                         Section 3.4
            herein.
            herein.


    3.5.
    3.5.    The Colleague shall
            The Colleague   shall not
                                   not directly
                                        directly or
                                                  or indirectly,
                                                     indirectly, at
                                                                 at any
                                                                    any time
                                                                         time during
                                                                               during or
                                                                                       or after
                                                                                          after the
                                                                                                the Colleague's
                                                                                                    Colleague’s
            employment with
            employment    with any
                                any Employer,
                                     Employer, taketake any
                                                        any action
                                                             action or
                                                                     or make
                                                                        make any
                                                                               any statement,
                                                                                    statement, written
                                                                                                written or oral, that
                                                                                                        or oral, that
            disparages or
            disparages  or criticizes  the business
                           criticizes the   business or
                                                      or management
                                                         management of   of the
                                                                            the Employer,
                                                                                Employer, the
                                                                                            the Company
                                                                                                 Company or or any
                                                                                                               any
            Subsidiary  or any
            Subsidiary or  any of
                                of its  or their
                                   its or  their respective
                                                 respective directors,   officers, agents,
                                                             directors, officers,  agents, employees,    products or
                                                                                           employees, products     or
            services. Nothing
            services. Nothing contained
                                contained herein
                                             herein limits  or restricts
                                                     limits or restricts any
                                                                         any rights  Colleague may
                                                                              rights Colleague   may have
                                                                                                       have to
                                                                                                            to
            engage in
            engage  in protected
                       protected concerted
                                  concerted activity
                                               activity under
                                                        under the
                                                                the National
                                                                    National Labor
                                                                               Labor Relations
                                                                                       Relations Act.
                                                                                                  Act.

    3.6.
    3.6.    The Colleague recognizes
            The Colleague   recognizes and
                                       and agrees
                                            agrees that
                                                    that the
                                                         the payment
                                                             payment ofof damages
                                                                          damages will
                                                                                     will not
                                                                                          not be
                                                                                              be an
                                                                                                 an adequate
                                                                                                     adequate
            remedy for
            remedy      any breach
                    for any  breach by
                                    by Colleague
                                       Colleague ofof any
                                                      any of
                                                           of the
                                                              the covenants
                                                                  covenants set
                                                                              set forth
                                                                                  forth in Section 3
                                                                                        in Section  3 of
                                                                                                       of this
                                                                                                          this
            RCA. Colleague
            RCA.   Colleague recognizes
                               recognizes that
                                          that irreparable
                                               irreparable injury
                                                            injury will
                                                                   will result
                                                                        result to
                                                                               to Company
                                                                                  Company and/or
                                                                                              and/or its
                                                                                                      its
            Subsidiaries
            Subsidiaries in the event
                         in the event of
                                      of any
                                         any such
                                             such breach
                                                   breach and
                                                           and therefore
                                                                therefore Colleague
                                                                           Colleague agrees
                                                                                       agrees that
                                                                                               that Company
                                                                                                    Company
            may, in
            may,    addition to
                 in addition  to recovering
                                 recovering damages,
                                            damages, proceed
                                                       proceed inin equity to enjoin
                                                                    equity to         Colleague from
                                                                              enjoin Colleague    from violating
                                                                                                         violating
            any such
            any such covenant.
                     covenant.

    3.7.
    3.7.    The Colleague acknowledges
            The Colleague  acknowledges that
                                          that the
                                               the provisions
                                                   provisions ofof this
                                                                   this Section 3 are
                                                                        Section 3 are fair,
                                                                                      fair, reasonable
                                                                                            reasonable and
                                                                                                       and
            necessary to
            necessary to protect
                         protect the
                                 the goodwill
                                     goodwill and
                                              and interests
                                                   interests of
                                                             of the
                                                                the Restricted
                                                                     Restricted Group.
                                                                                Group.

Section 4 -- Governing
Section 4              Law &
             Governing Law & Jurisdiction
                             Jurisdiction

    4.1.
    4.1.    This RCA shall
            This RCA        be governed
                      shall be governed byby and
                                              and construed  in accordance
                                                  construed in  accordance with
                                                                           with the
                                                                                the laws of the
                                                                                    laws of the state
                                                                                                state of
                                                                                                      of
            New York,
            New  York, without
                       without regard  to its
                                regard to its conflicts
                                              conflicts of
                                                        of law principles.
                                                           law principles.


    4.2.
    4.2.    Any suit,
            Any    suit, action
                         action or
                                 or proceeding
                                    proceeding arising
                                                  arising out
                                                           out of
                                                               of or
                                                                  or relating
                                                                      relating to
                                                                                to this
                                                                                   this RCA
                                                                                        RCA shall
                                                                                               shall only
                                                                                                     only be
                                                                                                           be brought
                                                                                                              brought inin
            the  State  and  Federal   Courts  located   in the County    of  New   York,  State  of
            the State and Federal Courts located in the County of New York, State of New York and theNew   York   and  the
            Parties hereto
            Parties   hereto irrevocably    and unconditionally
                              irrevocably and     unconditionally submit
                                                                    submit accordingly
                                                                              accordingly to to the
                                                                                                the exclusive
                                                                                                    exclusive
            jurisdiction of
            jurisdiction       such courts
                           of such           for the
                                     courts for  the purpose
                                                     purpose ofof any
                                                                  any such
                                                                        such suit,
                                                                               suit, action
                                                                                     action or
                                                                                            or proceeding.
                                                                                               proceeding. The
                                                                                                             The
            Colleague hereby
            Colleague     hereby irrevocably     and unconditionally
                                   irrevocably and    unconditionally waives
                                                                         waives anyany objections
                                                                                        objections hehe or she may
                                                                                                        or she  may now
                                                                                                                     now
            have or
            have   or hereafter
                       hereafter have
                                  have to
                                        to the
                                           the laying
                                               laying ofof the
                                                           the venue
                                                               venue ofof any
                                                                           any suit,
                                                                                suit, action
                                                                                      action or
                                                                                              or proceeding
                                                                                                 proceeding arising
                                                                                                              arising out
                                                                                                                       out
            of or
            of  or relating
                    relating to
                             to this
                                this RCA
                                      RCA inin the
                                               the foregoing
                                                    foregoing courts.
                                                                courts. The     Colleague further
                                                                          The Colleague              acknowledges that
                                                                                            further acknowledges      that
            for  purposes of
            for purposes    of N.Y.C.P.L.R.
                                N.Y.C.P.L.R. 327(b)
                                                 327(b) and
                                                          and N.Y.
                                                               N.Y. G.O.L.
                                                                      G.O.L. Section
                                                                                Section 5-1402,    the value
                                                                                         5-1402, the   value of
                                                                                                             of the
                                                                                                                 the Plan
                                                                                                                     Plan
            is in
            is in excess
                   excess of
                           of One
                               One Million
                                     Million Dollars
                                              Dollars ($1,000,000)
                                                       ($1,000,000) and and the
                                                                             the Colleague
                                                                                  Colleague hereby
                                                                                              hereby further
                                                                                                       further irrevocably
                                                                                                               irrevocably
            and unconditionally
            and   unconditionally waives
                                      waives any
                                              any claim
                                                   claim that
                                                           that any
                                                                any such
                                                                     such suit,
                                                                            suit, action
                                                                                  action or
                                                                                          or proceeding
                                                                                             proceeding brought
                                                                                                          brought inin the
                                                                                                                       the
            foregoing
            foregoing courts     has been
                          courts has  been brought
                                            brought inin an
                                                          an inconvenient     forum.
                                                             inconvenient forum.

Section
Section 5
        5 -- Consideration,
             Consideration, Severability, Beneficiaries &
                            Severability, Beneficiaries & Effect
                                                          Effect on
                                                                 on other
                                                                    other agreements
                                                                          agreements

    5.1.
    5.1.    The  Parties acknowledge
            The Parties  acknowledge that
                                        that the
                                             the provisions
                                                 provisions ofof this
                                                                 this RCA
                                                                      RCA are are severable.
                                                                                  severable. IfIf any
                                                                                                  any part
                                                                                                       part or
                                                                                                            or
            provision of
            provision  of this
                          this RCA
                               RCA shall
                                     shall be
                                           be determined
                                               determined by by any
                                                                any court
                                                                     court or
                                                                           or tribunal
                                                                               tribunal to
                                                                                         to be
                                                                                            be invalid,
                                                                                               invalid, then
                                                                                                         then such
                                                                                                               such
            partial invalidity
            partial            shall not
                    invalidity shall not cause  the remainder
                                         cause the  remainder of of this
                                                                    this RCA
                                                                         RCA to to be
                                                                                   be or
                                                                                      or become
                                                                                          become invalid.
                                                                                                    invalid. If  any
                                                                                                              If any
            provision hereof
            provision  hereof is
                               is held
                                  held unenforceable
                                       unenforceable onon the
                                                           the basis
                                                                basis that
                                                                      that it
                                                                           it exceeds
                                                                              exceeds what
                                                                                        what is
                                                                                              is reasonable
                                                                                                 reasonable for   the
                                                                                                              for the
            protection of
            protection  of the
                           the goodwill  and interests
                               goodwill and             of the
                                              interests of  the Restricted
                                                                Restricted Group,
                                                                             Group, but
                                                                                      but would
                                                                                          would bebe valid
                                                                                                      valid if
                                                                                                            if part
                                                                                                               part of
                                                                                                                     of
            the wording
            the wording were
                          were modified
                                modified or   deleted, as
                                           or deleted, as permitted
                                                          permitted by by applicable
                                                                          applicable law,    then such
                                                                                       law, then   such restriction   or
                                                                                                         restriction or
            obligation shall
            obligation  shall apply
                              apply with
                                     with such
                                          such deletions
                                                deletions or
                                                           or modifications
                                                               modifications as as may
                                                                                   may be
                                                                                        be necessary
                                                                                            necessary toto make
                                                                                                           make itit
            enforceable.
            enforceable.

    5.2.
    5.2.    The  Colleague acknowledges
            The Colleague  acknowledges that
                                         that he
                                              he or
                                                 or she
                                                    she remains
                                                        remains bound
                                                                 bound by
                                                                        by any
                                                                           any Employment
                                                                               Employment Agreement
                                                                                             Agreement
            or any
            or any other
                   other agreement
                         agreement currently
                                   currently in
                                             in effect
                                                effect by
                                                       by and
                                                          and between
                                                              between the
                                                                       the Colleague,
                                                                           Colleague, on
                                                                                      on the
                                                                                         the one
                                                                                             one hand,
                                                                                                 hand,
            and the
            and the Employer,
                    Employer, the
                              the Company
                                  Company or or any
                                                any Subsidiary,
                                                    Subsidiary, on
                                                                on the
                                                                   the other
                                                                       other hand,
                                                                             hand, including but not
                                                                                   including but not



                                                         B-4
                                                         B-4
     Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 87 of 102


           limited to any
           limited to any post-employment
                           post-employment covenants
                                             covenants and
                                                       and restrictions,
                                                           restrictions, and
                                                                         and this
                                                                             this RCA
                                                                                  RCA shall
                                                                                      shall be
                                                                                            be in
                                                                                               in addition
                                                                                                  addition
           to, and
           to, and not
                   not in
                       in place
                          place of
                                of any
                                   any such agreements.
                                       such agreements.

   5.3.
   5.3.    Nothing contained
           Nothing              in this
                     contained in  this RCA
                                        RCA constitutes
                                             constitutes aa promise
                                                            promise or
                                                                     or agreement
                                                                        agreement to
                                                                                   to employ
                                                                                      employ the
                                                                                              the Colleague
                                                                                                  Colleague
           for
           for aa guaranteed term or
                  guaranteed term   or otherwise
                                       otherwise modify
                                                 modify the
                                                         the terms
                                                              terms and
                                                                    and conditions  of the
                                                                         conditions of the Colleague's
                                                                                           Colleague’s
           employment with
           employment    with the
                               the Employer.
                                   Employer.

Section 6 —
Section 6 – Miscellaneous
            Miscellaneous

   6.1.
   6.1.    This  RCA, and
           This RCA,    and the
                              the provisions
                                  provisions hereof,
                                             hereof, may
                                                     may not
                                                           not be
                                                               be modified,
                                                                  modified, amended,
                                                                            amended, terminated,
                                                                                       terminated, or
                                                                                                   or limited
                                                                                                      limited
            in any
            in any fashion    except by
                    fashion except   by written
                                        written agreement
                                                agreement signed
                                                            signed by
                                                                   by both
                                                                      both parties
                                                                            parties hereto,
                                                                                    hereto, which
                                                                                            which specifically
                                                                                                  specifically
            states that
            states that it
                        it is modifying, amending
                           is modifying,  amending oror terminating
                                                        terminating this
                                                                    this RCA.
                                                                         RCA.


   6.2.
   6.2.    The
           The rights  and remedies
                rights and  remedies ofof the
                                          the Restricted
                                              Restricted Group
                                                         Group under
                                                                under this
                                                                      this RCA
                                                                           RCA shall
                                                                                 shall inure
                                                                                       inure to
                                                                                             to the
                                                                                                the benefit
                                                                                                    benefit of
                                                                                                            of
            any and
            any  and all
                     all of
                         of its/their
                            its/their successors,
                                      successors, assigns,
                                                  assigns, parent
                                                           parent companies,
                                                                  companies, sister
                                                                              sister companies,
                                                                                     companies, subsidiaries
                                                                                                  subsidiaries
            and other
            and        affiliated corporations,
                 other affiliated corporations, and
                                                and the
                                                     the successors
                                                         successors and
                                                                    and assigns
                                                                         assigns of
                                                                                 of each
                                                                                     each of
                                                                                          of them.
                                                                                             them.


   6.3.
   6.3.    The waiver by
           The waiver  by either
                           either party
                                  party of
                                        of any
                                           any breach
                                               breach of
                                                      of this
                                                         this RCA
                                                              RCA shall
                                                                   shall not
                                                                         not operate
                                                                             operate or
                                                                                     or be
                                                                                        be construed
                                                                                           construed as
                                                                                                     as aa
            waiver of
            waiver of that
                      that party's
                           party’s rights
                                   rights on
                                          on any
                                             any subsequent
                                                 subsequent breach.
                                                              breach.


   6.4.
   6.4.    The  Colleague acknowledges
           The Colleague  acknowledges that
                                         that the
                                              the Award
                                                  Award constitutes  adequate consideration
                                                         constitutes adequate               to support
                                                                              consideration to support
            the covenants
            the covenants and
                          and promises
                               promises made
                                        made byby the
                                                  the Colleague
                                                      Colleague within
                                                                within this
                                                                       this RCA
                                                                            RCA regardless  of whether
                                                                                 regardless of whether
            such Award
            such Award is  ultimately beneficial
                        is ultimately beneficial to
                                                 to Colleague.
                                                    Colleague.


   6.5.
   6.5.    The Colleague acknowledges
           The Colleague    acknowledges and
                                           and agrees
                                                agrees that
                                                         that the
                                                              the Colleague
                                                                  Colleague shall
                                                                            shall be
                                                                                  be obliged
                                                                                     obliged to
                                                                                             to draw
                                                                                                draw the
                                                                                                      the
            provisions of
           provisions  of Section
                          Section 33 of this RCA
                                     of this RCA to to the
                                                       the attention
                                                           attention of
                                                                     of any
                                                                        any third
                                                                            third party
                                                                                  party who
                                                                                        who may,
                                                                                            may, at
                                                                                                  at any
                                                                                                     any time
                                                                                                           time
            before or
           before  or after
                      after the
                            the termination
                                termination of
                                             of the
                                                the Colleague's
                                                     Colleague’s employment
                                                                   employment with
                                                                                with Employer,
                                                                                     Employer, offer
                                                                                                 offer to
                                                                                                       to
            employ  or engage
            employ or           him or
                       engage him   or her
                                       her and
                                           and for   or with
                                                 for or with whom
                                                              whom Colleague
                                                                     Colleague intends  to work
                                                                                intends to work within
                                                                                                within the
                                                                                                         the
            Relevant Period.
            Relevant  Period.

   6.6.
   6.6.    The  various section
           The various  section headings
                                headings contained
                                         contained inin this
                                                        this RCA
                                                             RCA are
                                                                   are for
                                                                       for the
                                                                           the purpose
                                                                               purpose of
                                                                                       of convenience only
                                                                                          convenience only
            and are
            and are not
                    not intended
                        intended to
                                 to define or limit
                                    define or limit the
                                                    the contents  of such
                                                         contents of       sections.
                                                                     such sections.

   6.7.
   6.7.    This RCA may
           This RCA    may bebe executed  in one
                                 executed in      or more
                                             one or  more counterparts,
                                                          counterparts, each  of which
                                                                         each of which shall
                                                                                         shall constitute
                                                                                               constitute an
                                                                                                          an
            original and  all of which  taken together shall  constitute one and the same  document.
            original and all of which taken together shall constitute one and the same document. This   This
            RCA will
            RCA   will be
                       be binding,
                           binding, notwithstanding   that either
                                     notwithstanding that         party’s signature
                                                           either party's           is displayed
                                                                          signature is displayed only
                                                                                                  only on
                                                                                                       on aa
            facsimile or electronic
            facsimile or electronic copy   of the
                                      copy of the signature
                                                  signature page.
                                                            page.

   6.8.
   6.8.    Any provisions
           Any provisions which
                           which by
                                  by their
                                     their nature
                                           nature survive
                                                  survive termination
                                                          termination ofof this
                                                                           this RCA,
                                                                                RCA, including   the
                                                                                      including the
           obligations set
           obligations set forth in Section
                           forth in Section 3
                                            3 and
                                              and Section
                                                  Section 4,
                                                           4, shall
                                                              shall survive
                                                                    survive termination
                                                                             termination of this RCA.
                                                                                         of this RCA.

   6.9.
   6.9.    This RCA has
           This RCA   has been
                          been executed
                                executed on
                                          on behalf
                                             behalf of
                                                    of the
                                                       the Company
                                                           Company electronically and the
                                                                   electronically and the Colleague
                                                                                          Colleague
            accepts the
            accepts the electronic signature of
                        electronic signature of the
                                                the Company.
                                                    Company.




                                                    B-5
                                                    B-5
      Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 88 of 102


    By the Colleague’s
           Colleagues execution or electronic acceptance of this RCA in thethe manner specified in the
Colleague’s online account
Colleagues mate    account with
                           with the
                                the Company’s    designated broker/stock
                                    Company's designated    broker/stock plan
                                                                          plan administrator,
                                                                               administrator, the
                                                                                              the
Colleague  and the
Colleague and  the Company
                   Company have   agreed to
                            have agreed  to the terms and
                                            the terms and conditions
                                                          conditions of
                                                                      of this
                                                                         this RCA
                                                                              RCA in connection with
                                                                                  hi connection
the Colleague’s
the             Award.
    Colleagues AWard.

Signed for
Signed  for and
            and on
                on behalf of
                   behalf of
       Towers Watson
Willis Towers                Limited Company
               Wabon Public Limited  Company by:
                                             by:



                              (SCAA-ct___
Name: Anne Donovan
Name:        Donovan Bodnar
                      Bodnar
             Administrative Officer
Title: Chief Administrative Officer and
                                    and Head
                                        Head of
                                             of Human
                                                Human Resources
                                                      Resources

Colleague:
Colleague:

Signature: Signed Electronically

            PAUL 13
Print Name: PAUL D HERRIOTT


05/08/2020




                                                  B-6
                                                  B-6
      Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 89 of 102



                                                                                                SCHEDULE C
                                                                                                SCHEDULE C


      AGREEMENT OF
      AGREEMENT OF RESTRICTIVE
                   RESTRICTIVE COVENANTS
                               COVENANTS AND
                                          AND OTHER
                                              OTHER OBLIGATIONS
                                                     OBLIGATIONS FOR
                                                                 FOR
                 EMPLOYEES OUTSIDE
                 EMPLOYEES  OUTSIDE OF
                                    OF THE
                                       THE UNITED
                                           UNITED STATES
                                                  STATES


        This Agreement of
        This Agreement    of Restrictive
                             Restrictive Covenants
                                          Covenants and
                                                      and Other
                                                          Other Obligations
                                                                 Obligations for
                                                                             for Employees
                                                                                 Employees Outside
                                                                                              Outside of
                                                                                                       of the
                                                                                                          the
United States
United States (the
              (the "Non-U.S.
                   “Non-U.S. RCA")
                               RCA”) is is entered into by
                                           entered into by and
                                                           and between
                                                                between Willis
                                                                        Willis Towers
                                                                                Towers Watson
                                                                                        Watson Public
                                                                                                 Public
Limited Company
Limited Company (the
                   (the "Company")
                        “Company”) and and the
                                            the Colleague
                                                 Colleague (the
                                                           (the "Colleague")
                                                                “Colleague”) to
                                                                              to be
                                                                                 be effective as of
                                                                                    effective as of the
                                                                                                    the date  the
                                                                                                        date the
Colleague signs
Colleague signs or
                 or electronically accepts this
                    electronically accepts   this Non-U.S.
                                                  Non-U.S. RCA.
                                                            RCA.

                                                  RECITALS
                                                  RECITALS

           Whereas, Colleague
           Whereas, Colleague is
                              is employed by aa Subsidiary
                                 employed by               of the
                                                Subsidiary of the Company;
                                                                  Company;

       Whereas, subject
       Whereas,   subject to
                          to approval
                             approval by
                                       by the
                                          the Committee
                                               Committee oror the
                                                              the Company's
                                                                  Company’s Share    Award Committee,
                                                                              Share Award   Committee, the
                                                                                                       the
Colleague has
Colleague has been
              been designated
                   designated to
                               to receive
                                  receive aa grant
                                             grant of
                                                   of performance-based
                                                      performance-based restricted
                                                                          restricted share
                                                                                     share units
                                                                                           units ("PRSUs"
                                                                                                 (“PRSUs” or
                                                                                                          or
“Awards”) under
"Awards")  under the
                 the Company's
                     Company’s 2012
                                  2012 Equity
                                        Equity Incentive  Plan (the
                                                Incentive Plan  (the "Plan");
                                                                     “Plan”);

          Whereas, any
          Whereas, any Award
                        Award granted
                               granted to
                                        to the
                                           the Colleague
                                               Colleague is
                                                         is subject
                                                            subject to
                                                                    to the
                                                                        the terms
                                                                            terms and
                                                                                   and conditions
                                                                                       conditions of
                                                                                                   of the
                                                                                                      the Plan,
                                                                                                          Plan,
the award
the award agreement
           agreement evidencing   the Colleague's
                      evidencing the  Colleague’s Award
                                                    Award (including
                                                          (including any
                                                                       any country
                                                                            country specific
                                                                                     specific terms
                                                                                              terms thereto)
                                                                                                    thereto)
and this
and  this Non-U.S.
          Non-U.S. RCA,
                   RCA, and
                          and in
                              in consideration  of the
                                 consideration of  the Award,
                                                       Award, the
                                                              the Colleague
                                                                  Colleague shall
                                                                               shall enter
                                                                                     enter into
                                                                                           into and
                                                                                                and
acknowledge his
acknowledge   his or
                  or her
                     her agreement
                         agreement to
                                    to the
                                       the terms
                                           terms and
                                                 and conditions  of the
                                                      conditions of the Plan,
                                                                         Plan, the
                                                                               the award
                                                                                   award agreement
                                                                                          agreement and
                                                                                                      and this
                                                                                                          this
RCA; and
RCA;   and

        Whereas, the
        Whereas,   the Colleague
                       Colleague acknowledges
                                  acknowledges andand agrees
                                                       agrees that
                                                              that he
                                                                    he or
                                                                       or she  desires to
                                                                          she desires   to receive
                                                                                           receive the
                                                                                                   the Award
                                                                                                       Award and
                                                                                                             and
understands and
understands and agrees
                agrees such  Award is
                        such Award   is subject
                                        subject to
                                                to the
                                                   the terms
                                                       terms and
                                                              and conditions
                                                                   conditions set
                                                                                set forth in the
                                                                                    forth in the Plan,
                                                                                                 Plan, the
                                                                                                       the
applicable award
applicable award agreement
                 agreement and
                             and this
                                 this Non-U.S.
                                      Non-U.S. RCA,
                                                 RCA, and
                                                        and such
                                                             such other
                                                                   other written
                                                                          written agreements
                                                                                   agreements and
                                                                                                and
documentation as
documentation  as the
                  the Company
                      Company oror the
                                   the Employer
                                        Employer may
                                                   may require.
                                                         require.

         NOW, THEREFORE,
         NOW,    THEREFORE, in    in consideration
                                      consideration of
                                                     of the
                                                        the mutual
                                                            mutual covenants   and promises
                                                                    covenants and  promises contained
                                                                                             contained herein
                                                                                                        herein
and for other valuable consideration,   in particular the Awards,  the receipt and sufficiency of which
and for other valuable consideration, in particular the Awards, the receipt and sufficiency of which is  is
hereby acknowledged
hereby  acknowledged inin this
                          this recital
                               recital and
                                       and within
                                           within Section
                                                   Section 6.4
                                                            6.4 below,
                                                                below, the
                                                                       the Parties
                                                                           Parties hereto agree, with
                                                                                   hereto agree, with the
                                                                                                      the intent
                                                                                                          intent
to be
to be bound,
      bound, as
              as follows:
                 follows:

Section 1 —
Section 1 – Recitals
            Recitals

    The  Recitals set
    The Recitals  set forth
                      forth above
                            above are
                                  are an
                                      an integral part of
                                         integral part of this
                                                          this Non-U.S.
                                                               Non-U.S. RCA,
                                                                        RCA, and
                                                                             and are
                                                                                 are incorporated
                                                                                     incorporated herein
                                                                                                  herein by
                                                                                                         by
    reference.
    reference.

Section
Section 22 —
           – Definitions
             Definitions

    2.1.
    2.1.      “Award” shall
              "Award" shall have
                            have the
                                 the meaning
                                     meaning as
                                             as set
                                                set forth
                                                    forth in the recitals.
                                                          in the recitals.

    2.2.
    2.2.      “Business” shall
              "Business"  shall mean
                                mean insurance
                                     insurance brokerage,
                                                brokerage, reinsurance
                                                            reinsurance brokerage,
                                                                         brokerage, surety
                                                                                    surety brokerage,
                                                                                           brokerage, bond
                                                                                                       bond
               brokerage, insurance
               brokerage, insurance agency,
                                    agency, underwriting
                                            underwriting agency,
                                                           agency, managing
                                                                    managing general
                                                                               general agency,
                                                                                       agency, risk
                                                                                               risk
               management, claims
               management,   claims administration,
                                    administration, self-insurance,
                                                    self-insurance, risk management consulting
                                                                    risk management               or other
                                                                                       consulting or other
               business performed
               business performed by
                                   by the
                                      the Restricted
                                          Restricted Group.
                                                     Group.

    2.3.
    2.3.      “Committee” shall
              "Committee" shall have the same
                                have the same meaning
                                              meaning as
                                                      as set
                                                         set forth
                                                             forth in the Plan
                                                                   in the Plan or
                                                                               or the
                                                                                  the applicable
                                                                                      applicable award
                                                                                                 award
               agreement.
               agreement.
  Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 90 of 102



2.4.
2.4.    “Competitor” shall
        "Competitor"     shall mean
                               mean any
                                     any business
                                          business principally
                                                   principally engaged
                                                               engaged in
                                                                        in insurance
                                                                           insurance brokerage,
                                                                                      brokerage,
         reinsurance brokerage,
         reinsurance   brokerage, surety
                                   surety brokerage,
                                          brokerage, bond
                                                      bond brokerage,
                                                           brokerage, insurance   agency, underwriting
                                                                       insurance agency,  underwriting
         agency, managing
         agency, managing general
                              general agency,
                                      agency, risk
                                               risk management,
                                                    management, claims
                                                                  claims administration,
                                                                          administration, self-insurance,
                                                                                          self-insurance,
         risk management
         risk management consulting     or other
                             consulting or other business
                                                  business which
                                                           which is
                                                                 is either
                                                                    either performed
                                                                           performed by
                                                                                      by the
                                                                                         the Restricted
                                                                                              Restricted
         Group or
         Group     is aa business
                or is    business in which the
                                  in which  the Restricted
                                                Restricted Group
                                                           Group has
                                                                  has taken
                                                                      taken steps
                                                                             steps toward
                                                                                   toward engaging.
                                                                                          engaging.

2.5.
2.5.    “Confidential Information"
        "Confidential     Information” shall
                                           shall mean
                                                  mean all
                                                         all trade
                                                             trade secrets
                                                                   secrets and
                                                                             and non-public
                                                                                 non-public information
                                                                                              information
         concerning the
         concerning    the financial   data, strategic
                            financial data,             business plans,
                                             strategic business    plans, and
                                                                           and other  non-public, proprietary,
                                                                               other non-public,   proprietary, and
                                                                                                                and
         confidential information
         confidential   information of    the Restricted
                                       of the Restricted Group.
                                                           Group. Confidential
                                                                     Confidential Information
                                                                                     Information includes,
                                                                                                   includes, but
                                                                                                             but is
                                                                                                                 is
         not limited
         not           to, the
             limited to,   the following
                                following information:
                                           information: identities
                                                            identities of
                                                                        of Relevant
                                                                           Relevant Clients
                                                                                      Clients and
                                                                                               and Relevant
                                                                                                   Relevant
         Prospects; identities
         Prospects;               of companies
                      identities of   companies from
                                                   from which
                                                         which any
                                                                 any Subsidiary
                                                                      Subsidiary obtains    insurance coverage
                                                                                   obtains insurance   coverage for
                                                                                                                 for
         Relevant Clients
         Relevant   Clients andand Relevant
                                   Relevant Prospects;
                                              Prospects; policy
                                                           policy terms,
                                                                   terms, conditions,    rates and
                                                                            conditions, rates  and expiration
                                                                                                    expiration
         dates pertaining
         dates pertaining to to Relevant
                                 Relevant Clients
                                           Clients and
                                                     and Relevant
                                                         Relevant Prospects;
                                                                     Prospects; risk
                                                                                 risk characteristics
                                                                                       characteristics of
                                                                                                       of Relevant
                                                                                                          Relevant
         Clients and
         Clients  and Relevant
                        Relevant Prospects;
                                   Prospects; and
                                                and non-public
                                                     non-public information
                                                                  information of of the
                                                                                    the Restricted
                                                                                        Restricted Group
                                                                                                    Group
         concerning insurance
         concerning    insurance markets
                                    markets for   particular risks.
                                             for particular          Confidential Information
                                                              risks. Confidential                 shall not
                                                                                    Information shall   not include
                                                                                                            include
         information    that is
         information that     is within
                                 within public
                                         public domain,    provided that
                                                 domain, provided     that Colleague
                                                                            Colleague was
                                                                                        was not
                                                                                             not responsible,
                                                                                                 responsible,
         directly or
         directly  or indirectly,
                      indirectly, for   such information
                                    for such information entering
                                                             entering the
                                                                       the public
                                                                            public domain
                                                                                   domain without
                                                                                             without the
                                                                                                     the Restricted
                                                                                                         Restricted
         Group’s consent.
         Group's   consent.

2.6.
2.6.    “Directly or
        "Directly  or indirectly"
                      indirectly” shall
                                  shall mean
                                        mean the
                                               the Colleague
                                                   Colleague acting
                                                               acting either alone or
                                                                      either alone or jointly
                                                                                      jointly with
                                                                                              with or
                                                                                                   or on
                                                                                                      on
         behalf of
         behalf of or
                   or by
                      by means
                         means of
                                of any
                                   any other
                                        other person,
                                              person, firm
                                                       firm or
                                                            or company
                                                               company (whether
                                                                          (whether as
                                                                                    as principal,
                                                                                       principal, partner,
                                                                                                  partner,
         manager, employee,
         manager,             contractor, director,
                   employee, contractor,             consultant, investor
                                           director, consultant,  investor or similar capacity).
                                                                           or similar capacity).

2.7.
2.7.    “Employer” shall
        "Employer"  shall mean
                          mean the
                               the Subsidiary
                                   Subsidiary that
                                              that employs  the Colleague.
                                                   employs the  Colleague. If
                                                                           If the
                                                                               the Company
                                                                                   Company ever
                                                                                             ever
         becomes an
         becomes an employer of the
                    employer of the Colleague,
                                    Colleague, then
                                                then the
                                                     the term
                                                         term Employer
                                                              Employer shall
                                                                        shall refer
                                                                              refer to
                                                                                    to the
                                                                                       the Company.
                                                                                           Company.

2.8.
2.8.    “Employment Agreement"
        "Employment  Agreement” shall
                                    shall mean
                                          mean the
                                               the contractual
                                                   contractual terms
                                                               terms and
                                                                     and conditions
                                                                         conditions which
                                                                                    which govern
                                                                                          govern
         the employment
         the            of the
             employment of the Colleague
                               Colleague by
                                          by Employer.
                                             Employer.

2.9.
2.9.    “Garden Leave"
        "Garden   Leave” shall
                           shall mean
                                 mean any
                                        any period
                                             period during
                                                    during any
                                                            any notice
                                                                notice period
                                                                       period where
                                                                              where Employer
                                                                                      Employer requires
                                                                                                 requires
         the Colleague
         the Colleague to
                        to remain
                           remain available
                                   available to
                                              to respond  to questions
                                                 respond to  questions and
                                                                       and requests
                                                                           requests from
                                                                                     from the
                                                                                          the Employer,
                                                                                               Employer,
         but not
         but not to
                 to enter
                    enter into
                          into the
                               the office(s)
                                   office(s) of
                                             of the
                                                the Restricted
                                                    Restricted Group
                                                               Group without
                                                                       without the
                                                                               the prior
                                                                                   prior written
                                                                                         written consent
                                                                                                 consent of
                                                                                                          of
         Employer.
         Employer.

2.10.
2.10.   “Key Personnel"
        "Key   Personnel” shall
                             shall mean
                                   mean anyany person
                                                person who
                                                       who is   at the
                                                             is at the date the Colleague
                                                                       date the Colleague ceases  to be
                                                                                           ceases to be an
                                                                                                         an
         employee
         employee of of Employer
                        Employer oror was
                                       was atat any
                                                any time
                                                    time during
                                                          during the
                                                                   the period
                                                                       period of
                                                                              of twelve
                                                                                 twelve months
                                                                                         months prior
                                                                                                 prior to
                                                                                                       to that
                                                                                                          that
         date employed
         date employed by by the
                              the Restricted
                                  Restricted Group
                                               Group and
                                                       and who
                                                            who was
                                                                  was an
                                                                       an employee
                                                                          employee with
                                                                                     with whom
                                                                                           whom the
                                                                                                 the Colleague
                                                                                                     Colleague
         had dealings
         had            other than
              dealings other   than in
                                    in aa minimal
                                          minimal and
                                                    and non-material
                                                         non-material way
                                                                        way and
                                                                             and who
                                                                                  who was
                                                                                       was employed
                                                                                            employed byby or
                                                                                                           or
         engaged in
         engaged   in the
                      the Business
                          Business inin an
                                         an executive
                                            executive oror senior  managerial capacity,
                                                           senior managerial    capacity, or
                                                                                          or was
                                                                                             was an
                                                                                                 an employee
                                                                                                    employee
         with insurance,
         with              reinsurance or
               insurance, reinsurance     or other
                                             other technical
                                                   technical expertise.
                                                              expertise.

2.11.
2.11.   “Plan” shall
        "Plan" shall have
                     have the
                          the meaning
                              meaning set
                                      set forth
                                          forth in the recitals.
                                                in the recitals.

2.12.
2.12.   “Relevant Area"
        "Relevant   Area” shall
                           shall mean:
                                 mean: such
                                        such country  or countries
                                             country or  countries in  which the
                                                                    in which  the Colleague
                                                                                  Colleague has
                                                                                             has carried
                                                                                                 carried on
                                                                                                          on
         Business on
         Business  on behalf
                      behalf of
                             of the
                                 the Company
                                     Company or   any of
                                               or any of its
                                                         its Subsidiaries
                                                             Subsidiaries in  which the
                                                                           in which  the Colleague
                                                                                         Colleague has
                                                                                                   has
         been involved
         been  involved or
                        or concerned
                           concerned oror worked
                                          worked on
                                                  on other
                                                     other than
                                                            than in
                                                                 in aa minimal
                                                                       minimal and
                                                                                and non-material
                                                                                    non-material way
                                                                                                  way at
                                                                                                       at
         any time
         any time during  the period
                   during the period of
                                      of 12
                                         12 months
                                            months prior
                                                    prior to
                                                          to the
                                                             the date
                                                                 date on
                                                                       on which
                                                                          which the
                                                                                 the Colleague
                                                                                     Colleague ceases
                                                                                               ceases to
                                                                                                       to
         be employed
         be employed byby Employer.
                          Employer.

2.13.
2.13.   “Relevant Client"
        "Relevant   Client” shall
                             shall mean
                                   mean any
                                          any person,
                                              person, firm  or company
                                                      firm or  company who
                                                                        who or
                                                                             or which
                                                                                which atat any
                                                                                           any time
                                                                                               time during
                                                                                                     during
         the period
         the period of
                    of twelve
                       twelve months
                               months prior
                                        prior to
                                              to the
                                                 the date
                                                     date on
                                                          on which
                                                             which the
                                                                   the Colleague
                                                                        Colleague ceases   to be
                                                                                   ceases to  be employed
                                                                                                 employed
         by Employer
         by  Employer is
                       is or
                          or was
                             was aa client or customer
                                    client or           of the
                                              customer of  the Company
                                                               Company oror any
                                                                            any of
                                                                                of its Subsidiaries or
                                                                                   its Subsidiaries  or was
                                                                                                        was
         in the
         in the habit
                habit and/or
                      and/or practice
                             practice of
                                       of dealing
                                          dealing under
                                                   under contract with the
                                                         contract with the Company
                                                                           Company or or any
                                                                                         any of
                                                                                              of its
                                                                                                 its


                                                    C-2
                                                    C-2
      Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 91 of 102



               Subsidiaries   and with
               Subsidiaries and    with whom
                                        whom oror which
                                                  which the
                                                        the Colleague
                                                            Colleague had
                                                                       had dealings
                                                                           dealings related   to the
                                                                                      related to the Business
                                                                                                     Business
               (other than
               (other than in
                            in aa minimal
                                  minimal and
                                          and non-material
                                               non-material way)
                                                            way) or
                                                                  or for
                                                                     for whose
                                                                         whose relationship   with the
                                                                                relationship with   the Company
                                                                                                        Company
               or any
               or any of
                       of its
                          its Subsidiaries the Colleague
                              Subsidiaries the Colleague had
                                                          had responsibility at any
                                                              responsibility at any time
                                                                                    time during   the said
                                                                                          during the  said period.
                                                                                                           period.

   2.14.
   2.14.     “Relevant Period”
             "Relevant  Period" shall  mean the
                                 shall mean  the period
                                                 period of
                                                        of twelve
                                                           twelve months
                                                                  months following   the date
                                                                          following the  date on
                                                                                              on which
                                                                                                 which the
                                                                                                       the
              Colleague ceases
              Colleague ceases to
                                to be
                                   be employed
                                      employed byby Employer
                                                    Employer reduced  by the
                                                              reduced by  the length of any
                                                                              length of any period
                                                                                             period of
                                                                                                    of
              Garden Leave
              Garden Leave (if
                            (if applicable)
                                applicable) observed
                                            observed by
                                                      by the
                                                         the Colleague
                                                             Colleague at
                                                                       at the
                                                                          the instruction of Employer.
                                                                              instruction of Employer.

   2.15.
   2.15.     “Relevant Prospect”
             "Relevant                shall mean
                          Prospect" shall   mean any
                                                 any person,
                                                      person, firm  or company
                                                               firm or company whowho or
                                                                                       or which
                                                                                          which atat any
                                                                                                     any time
                                                                                                         time
              during  the period  of twelve  months  prior to the date on which   the Colleague   ceases
              during the period of twelve months prior to the date on which the Colleague ceases to       to be
                                                                                                             be
              employed
              employed by by Employer
                             Employer waswas an
                                             an active
                                                active prospective
                                                       prospective client
                                                                     client of the Company
                                                                            of the Company or or any
                                                                                                 any of
                                                                                                      of its
                                                                                                         its
              Subsidiaries   with whom
              Subsidiaries with   whom oror with
                                            with which
                                                 which the
                                                         the Colleague
                                                             Colleague had
                                                                         had dealings
                                                                             dealings related
                                                                                       related to
                                                                                               to the
                                                                                                  the Business
                                                                                                      Business
              (other than
              (other than in
                           in aa minimal
                                 minimal and
                                         and non-material
                                              non-material way).
                                                            way).

   2.16.
   2.16.     “Restricted Group"
             "Restricted Group” shall
                                shall mean
                                      mean the
                                            the Company
                                                Company and
                                                        and its
                                                             its Subsidiaries, as in
                                                                 Subsidiaries, as in existence
                                                                                     existence during
                                                                                               during the
                                                                                                      the
              Colleague’s employment
              Colleague's employment with
                                      with Employer
                                           Employer and
                                                    and as
                                                        as of
                                                           of the
                                                              the date
                                                                  date such
                                                                       such employment     ceases.
                                                                            employment ceases.

   2.17.
   2.17.     “Subsidiary” shall
             "Subsidiary"        mean aa direct
                           shall mean    direct and/or
                                                and/or indirect subsidiary of
                                                       indirect subsidiary of the
                                                                              the Company
                                                                                  Company as as well
                                                                                                well as
                                                                                                     as any
                                                                                                        any
              associate company
              associate company which
                                 which is
                                        is designated
                                           designated by
                                                       by the
                                                          the Company
                                                              Company as as being
                                                                            being eligible
                                                                                  eligible for participation in
                                                                                           for participation in
              the Plan.
              the Plan.

Section 3 -- Non-Solicit
Section 3    Non-Solicit and
                         and Other
                             Other Obligations
                                   Obligations

   3.1
   3.1       The  Colleague acknowledges
             The Colleague  acknowledges that that by
                                                   by virtue
                                                      virtue of
                                                             of his
                                                                his or
                                                                    or her
                                                                       her senior
                                                                            senior management
                                                                                   management position
                                                                                                 position and
                                                                                                           and as
                                                                                                                as
              an employee
              an           of Employer,
                 employee of  Employer, thethe Colleague
                                                Colleague has
                                                            has acquired
                                                                acquired and
                                                                          and will
                                                                               will acquire
                                                                                    acquire knowledge   of
                                                                                              knowledge of
              Confidential Information
              Confidential Information ofof the
                                            the Restricted
                                                 Restricted Group
                                                             Group and
                                                                    and their
                                                                         their Business.
                                                                               Business. The    Colleague further
                                                                                           The Colleague    further
              acknowledges that
              acknowledges   that the
                                  the Confidential
                                       Confidential Information
                                                     Information which
                                                                   which the
                                                                           the Restricted
                                                                               Restricted Group   has provided
                                                                                          Group has   provided
              and will
              and will provide
                       provide to
                                to the
                                   the Colleague
                                       Colleague would
                                                   would give
                                                           give the
                                                                the Colleague
                                                                    Colleague aa significant
                                                                                  significant advantage
                                                                                               advantage if
                                                                                                          if the
                                                                                                             the
              Colleague were
              Colleague  were to
                               to directly
                                  directly or  indirectly be
                                           or indirectly  be engaged
                                                             engaged inin any
                                                                          any Business
                                                                               Business at
                                                                                         at aa Competitor
                                                                                               Competitor of
                                                                                                           of the
                                                                                                              the
              Restricted Group.
              Restricted Group.

         3.2 Without
         3.2 Without the
                       the Company's
                            Company’s prior prior written
                                                   written consent,   the Colleague
                                                            consent, the  Colleague shall
                                                                                        shall not
                                                                                              not directly
                                                                                                   directly or
                                                                                                             or indirectly,
                                                                                                                indirectly, at
                                                                                                                             at
             any time
             any  time during
                         during or or after
                                      after the
                                             the Colleague's
                                                 Colleague’s employment
                                                                 employment withwith any
                                                                                      any Employer,
                                                                                           Employer, disclose       any
                                                                                                         disclose any
             Confidential Information
             Confidential     Information and and shall
                                                   shall use
                                                          use the
                                                               the Colleague's
                                                                   Colleague’s best
                                                                                  best efforts  to prevent
                                                                                        efforts to  prevent the
                                                                                                             the taking
                                                                                                                  taking or
                                                                                                                         or
             disclosure of
             disclosure    of any
                               any Confidential
                                    Confidential Information,       except as
                                                     Information, except     as reasonably
                                                                                reasonably maymay bebe required
                                                                                                       required to to be
                                                                                                                      be
             disclosed by
             disclosed   by the
                              the Colleague
                                   Colleague in in the
                                                    the ordinary
                                                        ordinary performance
                                                                   performance of  of his
                                                                                      his or
                                                                                          or her
                                                                                              her duties
                                                                                                  duties for  Employer or
                                                                                                          for Employer    or
             as required
             as required by by law.
                                law. Notwithstanding,
                                        Notwithstanding, you  you understand
                                                                  understand that
                                                                                that if
                                                                                      if you
                                                                                         you make
                                                                                              make aa confidential
                                                                                                       confidential
             disclosure of
             disclosure    of aa trade
                                 trade secret
                                         secret of
                                                of the
                                                    the Company
                                                        Company or  or other
                                                                       other Confidential
                                                                              Confidential Information
                                                                                              Information to to aa
             government official
             government      official oror an
                                           an attorney
                                               attorney for   the sole
                                                          for the sole purpose
                                                                       purpose of of reporting
                                                                                     reporting aa suspected
                                                                                                   suspected violation
                                                                                                               violation of
                                                                                                                          of
             law,  or in
             law, or  in aa court   filing under
                            court filing    under seal,
                                                    seal, or
                                                          or otherwise
                                                             otherwise engage
                                                                         engage in    activities protected
                                                                                  in activities  protected under
                                                                                                             under
             whistleblower statutes,
             whistleblower      statutes, you
                                            you shall
                                                 shall not
                                                       not be
                                                            be held
                                                                held liable  under this
                                                                     liable under   this Agreement
                                                                                          Agreement or  or under   any
                                                                                                           under any
             federal  or state
             federal or   state trade
                                 trade secret
                                         secret law
                                                law for   such aa disclosure
                                                      for such    disclosure oror engaging
                                                                                  engaging of of such
                                                                                                 such activity
                                                                                                        activity and
                                                                                                                  and shall
                                                                                                                       shall
             also not
             also  not be
                        be required
                            required to to notify  the Company
                                           notify the  Company of   of any
                                                                       any such
                                                                            such disclosure
                                                                                  disclosure oror engaging
                                                                                                   engaging ofof any
                                                                                                                  any such
                                                                                                                       such
             activity.
             activity.

   3.3
   3.3       The  Colleague shall
             The Colleague    shall provide
                                    provide aa minimum
                                               minimum of   of three
                                                               three months
                                                                     months notice
                                                                             notice or
                                                                                    or such
                                                                                       such notice
                                                                                              notice contained
                                                                                                     contained in in
              the Colleague's
              the Colleague’s Employment
                                Employment Agreement,
                                                Agreement, whichever
                                                              whichever is
                                                                         is the
                                                                            the longer,
                                                                                longer, in  the event
                                                                                         in the event of
                                                                                                      of his
                                                                                                          his or
                                                                                                              or her
                                                                                                                  her
              resignation from
              resignation from employment
                                 employment withwith Employer.
                                                      Employer. The     Colleague shall
                                                                   The Colleague   shall provide
                                                                                         provide aa written
                                                                                                     written
              resignation letter
              resignation letter to
                                 to Employer
                                    Employer prior
                                                 prior to
                                                       to the
                                                          the commencement
                                                              commencement of   of any
                                                                                   any such
                                                                                       such notice   period. To
                                                                                              notice period.        the
                                                                                                               To the
              extent allowed by
              extent allowed   by applicable
                                  applicable law,    the Colleague
                                               law, the  Colleague may
                                                                     may be
                                                                          be placed
                                                                             placed on
                                                                                     on Garden
                                                                                        Garden Leave
                                                                                                  Leave for
                                                                                                         for all
                                                                                                              all or
                                                                                                                  or
              any portion
              any  portion of
                           of any
                               any notice
                                   notice period.
                                          period. During
                                                    During the
                                                             the notice
                                                                 notice period,
                                                                        period, whether
                                                                                whether or   not the
                                                                                          or not the Colleague
                                                                                                     Colleague is  is
              on Garden
              on  Garden Leave,
                          Leave, the
                                  the Colleague
                                      Colleague shall
                                                   shall remain
                                                          remain an
                                                                  an employee
                                                                     employee ofof Employer
                                                                                   Employer andand shall
                                                                                                    shall continue
                                                                                                          continue to to


                                                            C-3
                                                            C-3
         Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 92 of 102



              receive the
              receive the Colleague's
                          Colleague’s full   salary and
                                        full salary and benefits.
                                                        benefits. The  Company or
                                                                   The Company   or Employer
                                                                                    Employer shall
                                                                                               shall have
                                                                                                     have the
                                                                                                          the
              discretion to
              discretion to apply
                            apply aa shorter
                                     shorter period
                                             period than
                                                     than the
                                                          the three-month
                                                              three-month period
                                                                          period set
                                                                                 set forth
                                                                                     forth in 3.3.
                                                                                           in 3.3.

   3.4
   3.4       The Colleague shall
             The Colleague shall not,
                                 not, for the Relevant
                                      for the Relevant Period,
                                                       Period, directly
                                                               directly or
                                                                        or indirectly:
                                                                           indirectly:

             3.4.1.
             3.4.1.   within the
                      within the Relevant
                                 Relevant Area,
                                          Area, solicit any Relevant
                                                solicit any Relevant Client
                                                                     Client or
                                                                            or Relevant
                                                                               Relevant Prospect
                                                                                        Prospect for the
                                                                                                 for the
                      purposes of
                      purposes  of any
                                   any Business
                                       Business which
                                                which competes
                                                        competes or
                                                                 or will
                                                                    will compete or seeks
                                                                         compete or seeks to
                                                                                          to compete
                                                                                             compete with
                                                                                                      with
                      the Restricted
                      the Restricted Group;
                                     Group;

             3.4.2.
             3.4.2.   within the
                      within the Relevant
                                 Relevant Area,
                                            Area, accept,
                                                  accept, perform
                                                          perform services
                                                                   services for,
                                                                             for, or
                                                                                  or deal
                                                                                     deal with
                                                                                          with any
                                                                                               any Relevant
                                                                                                   Relevant
                      Client or Relevant  Prospect  for the purposes  of any  Business  which  competes
                      Client or Relevant Prospect for the purposes of any Business which competes or    or will
                                                                                                           will
                      compete or
                      compete   or seeks
                                   seeks to
                                         to compete
                                            compete with
                                                     with the
                                                           the Restricted
                                                               Restricted Group;
                                                                          Group;

             3.4.3.
             3.4.3.   solicit for
                      solicit for employment or entice
                                  employment or        away from
                                                entice away      the Restricted
                                                            from the Restricted Group
                                                                                Group any
                                                                                      any Key
                                                                                          Key Personnel;
                                                                                              Personnel;
                      or
                      or

             3.4.4. employ
             3.4.4. employ or
                           or engage or endeavour
                              engage or           to employ
                                        endeavour to employ or
                                                            or engage any Key
                                                               engage any Key Personnel.
                                                                              Personnel.

   3.5
   3.5       To the extent
             To the         the Colleague
                     extent the  Colleague is
                                            is aa party
                                                  party to
                                                        to an
                                                           an Employment
                                                              Employment Agreement
                                                                           Agreement or  or other
                                                                                            other agreement
                                                                                                  agreement with
                                                                                                             with
              the Restricted
              the Restricted Group
                              Group that
                                      that contains
                                           contains post-employment
                                                     post-employment restrictions,    those post-employment
                                                                        restrictions, those post-employment
              restrictions shall
              restrictions shall run
                                 run concurrently
                                     concurrently with
                                                     with the
                                                           the post-employment
                                                               post-employment restrictions
                                                                                 restrictions contained in this
                                                                                              contained in this
              Section  3.
              Section 3.

   3.6
   3.6       The Colleague acknowledges
             The Colleague  acknowledges that
                                           that the
                                                the provisions
                                                    provisions of
                                                                of this
                                                                    this Section 3 are
                                                                         Section 3 are fair,
                                                                                       fair, reasonable
                                                                                             reasonable and
                                                                                                        and
              necessary to
              necessary to protect
                           protect the
                                   the goodwill
                                       goodwill and
                                                and interests
                                                     interests of
                                                               of the
                                                                  the Restricted
                                                                       Restricted Group.
                                                                                  Group.

Section 4 —
Section 4 – Non-Disparagement
            Non-Disparagement

   4.1
   4.1       The   Employer and
             The Employer     and Colleague
                                   Colleague agree
                                               agree not  to act
                                                      not to act in any manner
                                                                 in any manner detrimental
                                                                                  detrimental toto each  other or
                                                                                                    each other or
             cause to
             cause  to be
                       be made
                           made any
                                 any derogatory    statements concerning
                                      derogatory statements    concerning each     other (including
                                                                             each other  (including anan obligation
                                                                                                         obligation
             on the
             on  the Employer
                     Employer andand Colleague
                                      Colleague not
                                                  not to
                                                      to make
                                                         make any
                                                               any statement    whether oral
                                                                    statement whether     oral or
                                                                                               or in
                                                                                                   in writing
                                                                                                      writing which
                                                                                                              which
             may have
             may   have the
                         the effect of damaging
                             effect of damaging thethe reputation
                                                       reputation of
                                                                   of the
                                                                      the other)
                                                                          other) including,
                                                                                  including, in
                                                                                              in Colleague's
                                                                                                 Colleague’s case,
                                                                                                               case,
             concerning the
             concerning    the business,
                               business, officers,
                                          officers, employees,
                                                    employees, directors    (including any
                                                                 directors (including  any non-executive
                                                                                            non-executive directors
                                                                                                              directors
             or former
             or         directors), consultants,
                former directors),   consultants, agents,
                                                   agents, distributors,  clients or
                                                           distributors, clients  or customers
                                                                                     customers (whether
                                                                                                  (whether former   or
                                                                                                            former or
             current) or
             current)     otherwise of
                       or otherwise   of the
                                         the Restricted
                                             Restricted Group.
                                                         Group.

   4.2
   4.2       The  Employer and
             The Employer    and Colleague
                                  Colleague further
                                              further agree
                                                      agree that
                                                             that without
                                                                  without the
                                                                           the prior
                                                                               prior written
                                                                                     written consent
                                                                                             consent of
                                                                                                     of the
                                                                                                        the other
                                                                                                            other
             party they
             party they shall
                        shall not
                              not make,
                                  make, oror cause to be
                                             cause to  be made,
                                                          made, any
                                                                  any statement
                                                                      statement or
                                                                                 or comment
                                                                                     comment to
                                                                                              to the
                                                                                                 the press
                                                                                                     press
             (whether local,
             (whether  local, national
                              national or
                                       or specialist)
                                          specialist) or any other
                                                      or any  other media
                                                                     media concerning
                                                                            concerning Colleague's
                                                                                        Colleague’s employment
                                                                                                      employment
             with the
             with the Employer
                      Employer or,or, where
                                      where applicable,
                                             applicable, his
                                                          his or
                                                              or her
                                                                 her termination
                                                                     termination of
                                                                                  of employment
                                                                                      employment for   any reason.
                                                                                                   for any reason.

Section
Section 5
        5 -- Governing Law &
             Governing Law & Jurisdiction
                             Jurisdiction

  5.1
  5.1        This  Non-U.S. RCA
             This Non-U.S.   RCA shall
                                   shall be
                                         be governed by and
                                            governed by and construed in accordance
                                                            construed in accordance with
                                                                                     with the
                                                                                           the laws  of the
                                                                                                laws of  the
             jurisdiction in
             jurisdiction    which Colleague
                          in which Colleague is
                                              is employed
                                                 employed by
                                                          by Employer,
                                                             Employer, without
                                                                         without regard
                                                                                 regard to
                                                                                        to its  conflict of
                                                                                            its conflict of
             laws.
             laws.

  5.2
  5.2        The
             The courts   of the
                  courts of  the jurisdiction
                                 jurisdiction in  which the
                                               in which  the Colleague
                                                             Colleague isis employed
                                                                            employed byby Employer
                                                                                           Employer shall
                                                                                                     shall have
                                                                                                           have
             jurisdiction to
             jurisdiction  to hear
                              hear any
                                   any suit,
                                        suit, action
                                              action or
                                                     or proceeding
                                                        proceeding and
                                                                    and toto settle
                                                                             settle any
                                                                                    any disputes
                                                                                        disputes which
                                                                                                 which may
                                                                                                        may arise
                                                                                                             arise
             out of
             out of or
                    or in
                       in connection    with this
                          connection with     this Non-U.S.
                                                   Non-U.S. RCA
                                                             RCA and
                                                                   and for
                                                                        for such
                                                                             such purposes
                                                                                   purposes the
                                                                                            the parties
                                                                                                parties hereto
                                                                                                        hereto
             irrevocably submit
             irrevocably   submit to
                                   to the
                                      the jurisdiction
                                          jurisdiction of
                                                        of such
                                                           such courts.
                                                                courts.




                                                        C-4
                                                        C-4
        Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 93 of 102



Section 6 —
Section 6 – Consideration,
            Consideration, Severability,
                           Severability, Beneficiaries
                                         Beneficiaries &
                                                       & Effect
                                                         Effect on
                                                                on Other
                                                                   Other Agreements
                                                                         Agreements

  6.1
  6.1       The  Colleague acknowledges
            The Colleague  acknowledges that
                                           that the
                                                the covenants   and undertakings
                                                    covenants and   undertakings he    or she
                                                                                   he or  she has
                                                                                              has made
                                                                                                   made herein,
                                                                                                         herein,
            including those
            including those made
                             made in
                                   in Section 3, are
                                      Section 3, are being
                                                     being given  for the
                                                            given for the benefit
                                                                           benefit of
                                                                                   of the
                                                                                      the Restricted
                                                                                           Restricted Group,
                                                                                                      Group,
            including Employer,
            including Employer, and
                                  and may
                                       may be
                                            be enforced
                                               enforced by
                                                         by the
                                                             the Company
                                                                 Company and/or
                                                                            and/or by
                                                                                    by its
                                                                                       its Subsidiaries,
                                                                                           Subsidiaries,
            including for
            including     avoidance of
                      for avoidance   of doubt,
                                         doubt, Employer,
                                                Employer, onon behalf
                                                               behalf of
                                                                      of all
                                                                          all or
                                                                              or any
                                                                                 any of
                                                                                     of them
                                                                                        them and
                                                                                              and that
                                                                                                   that such
                                                                                                        such
            Subsidiaries are intended
            Subsidiaries are intended beneficiaries
                                       beneficiaries of
                                                     of this
                                                        this Non-U.S.
                                                             Non-U.S. RCA.
                                                                        RCA.

  6.2
  6.2       The  parties acknowledge
            The parties   acknowledge that that the
                                                  the provisions
                                                      provisions ofof this
                                                                      this Non-U.S.
                                                                           Non-U.S. RCA
                                                                                      RCA areare severable.
                                                                                                 severable. IfIf any
                                                                                                                 any part
                                                                                                                      part
            or provision
            or provision ofof this
                              this Non-U.S.
                                    Non-U.S. RCA RCA shall
                                                        shall be
                                                              be determined
                                                                  determined byby any
                                                                                   any court
                                                                                        court or
                                                                                              or tribunal
                                                                                                 tribunal to
                                                                                                           to be
                                                                                                              be invalid,
                                                                                                                  invalid,
            then such
            then such partial
                        partial invalidity
                                invalidity shall
                                              shall not
                                                     not cause  the remainder
                                                         cause the  remainder of of this
                                                                                    this Non-U.S.
                                                                                         Non-U.S. RCA
                                                                                                    RCA to to be
                                                                                                              be or
                                                                                                                  or
            become invalid.
            become    invalid. If  any provision
                                If any  provision hereof
                                                      hereof is
                                                              is held
                                                                 held unenforceable
                                                                       unenforceable on    the basis
                                                                                       on the  basis that
                                                                                                     that it exceeds
                                                                                                          it exceeds
            what is
            what  is reasonable   for the
                     reasonable for    the protection
                                            protection of of the
                                                             the goodwill
                                                                 goodwill and
                                                                            and interests  of the
                                                                                 interests of the Restricted
                                                                                                  Restricted Group,
                                                                                                               Group,
            but would
            but would be be valid
                            valid if  part of
                                   if part  of the
                                                the wording
                                                    wording were
                                                               were modified
                                                                     modified oror deleted,
                                                                                   deleted, as
                                                                                             as permitted
                                                                                                permitted byby applicable
                                                                                                               applicable
            law, then   such restriction   or  obligation   shall apply   with such  deletions  or modifications
            law, then such restriction or obligation shall apply with such deletions or modifications as             as
            may be
            may  be necessary
                     necessary toto make
                                     make it it enforceable.
                                                enforceable.

  6.3
  6.3       The  Colleague acknowledges
            The Colleague    acknowledges that
                                             that he
                                                   he or
                                                      or she
                                                         she remains
                                                              remains bound
                                                                       bound by by any
                                                                                   any Employment
                                                                                       Employment Agreement
                                                                                                      Agreement
            or any
            or any other
                    other agreement
                          agreement entered
                                      entered into   by the
                                               into by  the Colleague
                                                            Colleague with
                                                                         with the
                                                                               the Restricted
                                                                                   Restricted Group
                                                                                               Group and
                                                                                                      and this
                                                                                                          this Non-
                                                                                                               Non-
            U.S. RCA
            U.S. RCA shall
                        shall be
                              be in addition to,
                                 in addition  to, and
                                                  and not
                                                       not in place of
                                                           in place of any
                                                                        any such   agreements. The
                                                                             such agreements.        Colleague
                                                                                                 The Colleague
            further acknowledges that
            further acknowledges    that in
                                         in the
                                            the event
                                                 event of
                                                        of any
                                                           any breach
                                                                breach by
                                                                        by the
                                                                            the Colleague
                                                                                Colleague ofof any
                                                                                               any provision
                                                                                                   provision
            contained in
            contained     such agreements
                       in such  agreements oror this
                                                 this Non-U.S.
                                                      Non-U.S. RCA,
                                                                 RCA, thethe Company
                                                                             Company and/or
                                                                                        and/or any
                                                                                                any Subsidiary,
                                                                                                    Subsidiary,
            including for
            including      avoidance of
                       for avoidance   of doubt
                                          doubt Employer,
                                                  Employer, may,
                                                              may, in
                                                                    in their
                                                                       their discretion,
                                                                              discretion, enforce any term
                                                                                          enforce any  term and
                                                                                                            and
            condition of
            condition  of those
                          those agreements
                                 agreements and/or
                                              and/or this
                                                      this Non-U.S.
                                                           Non-U.S. RCA.
                                                                      RCA.

  6.4
  6.4       The  Colleague acknowledges
            The Colleague  acknowledges that
                                          that any
                                               any Awards,
                                                    Awards, separately
                                                            separately and/or
                                                                       and/or together,
                                                                              together, constitute
                                                                                        constitute
            adequate consideration
            adequate  consideration to
                                    to support
                                       support the
                                               the covenants
                                                   covenants and
                                                             and promises
                                                                 promises made
                                                                           made by
                                                                                 by the
                                                                                    the Colleague
                                                                                        Colleague within
                                                                                                   within
            this Non-U.S.
            this Non-U.S. RCA.
                          RCA.

Section
Section 7 – Miscellaneous
        7 — Miscellaneous

   7.1
   7.1      This Non-U.S. RCA
            This Non-U.S. RCA may
                              may not
                                  not be
                                      be modified
                                         modified except by written
                                                  except by written agreement
                                                                    agreement signed
                                                                              signed by
                                                                                     by both
                                                                                        both parties
                                                                                             parties
            hereto.
            hereto.

   7.2
   7.2      The
            The rights  of the
                rights of   the Restricted
                                Restricted Group
                                           Group under
                                                  under this
                                                        this Non-U.S.
                                                             Non-U.S. RCA
                                                                      RCA shall
                                                                             shall inure to the
                                                                                   inure to the benefit
                                                                                                benefit of
                                                                                                        of any
                                                                                                           any
            and all
            and all of
                    of its/their
                       its/their successors,
                                 successors, assigns,
                                             assigns, parent
                                                      parent companies,
                                                             companies, sister
                                                                        sister companies,
                                                                               companies, subsidiaries   and
                                                                                            subsidiaries and
            other affiliated
            other affiliated corporations.
                              corporations.

   7.3
   7.3      The waiver by
            The waiver by either
                            either party
                                   party of
                                         of any
                                            any breach
                                                 breach of
                                                         of this
                                                            this Non-U.S.
                                                                 Non-U.S. RCA
                                                                          RCA shall  not operate
                                                                               shall not operate or
                                                                                                 or be
                                                                                                    be
            construed as
            construed as aa waiver
                            waiver of
                                    of that
                                       that party's
                                            party’s rights
                                                    rights on
                                                           on any
                                                              any subsequent breach.
                                                                  subsequent breach.

   7.4
   7.4      The  Colleague acknowledges
            The Colleague   acknowledges and and agrees
                                                  agrees that
                                                         that the
                                                              the Colleague
                                                                   Colleague shall
                                                                             shall be
                                                                                   be obliged
                                                                                      obliged toto draw
                                                                                                   draw the
                                                                                                         the
            provisions  of Section  3 to the attention of any  third party who may,   at any  time before
            provisions of Section 3 to the attention of any third party who may, at any time before or     or after
                                                                                                              after
            the termination
            the termination of
                             of the
                                the Colleague's
                                    Colleague’s employment       with Employer,
                                                   employment with    Employer, offer
                                                                                 offer to
                                                                                        to employ
                                                                                           employ oror engage
                                                                                                       engage
            him or
            him  or her and for
                    her and for or
                                or with
                                   with whom
                                         whom thethe Colleague
                                                     Colleague intends
                                                                 intends to
                                                                         to work
                                                                            work within
                                                                                 within the
                                                                                          the Relevant
                                                                                              Relevant Period.
                                                                                                        Period.

   7.5
   7.5      The various section
            The various section headings
                                headings contained  in this
                                          contained in this Non-U.S.
                                                            Non-U.S. RCA
                                                                       RCA are
                                                                            are for the purpose
                                                                                for the purpose of
                                                                                                of
            convenience only
            convenience       and are
                         only and are not
                                      not intended to define
                                          intended to define or
                                                             or limit the contents
                                                                limit the          of such
                                                                          contents of such sections.
                                                                                           sections.


   7.6
   7.6      This  Non-U.S. RCA
            This Non-U.S.   RCA may
                                  may bebe executed   in one
                                            executed in       or more
                                                         one or  more counterparts,
                                                                      counterparts, each   of which
                                                                                     each of  which shall
                                                                                                     shall
            constitute an
            constitute an original
                          original and
                                   and all
                                        all of
                                            of which
                                               which taken
                                                      taken together
                                                             together shall
                                                                      shall constitute
                                                                            constitute one  and the
                                                                                       one and  the same
                                                                                                    same
            document. This
            document.        Non-U.S. RCA
                        This Non-U.S.   RCA will
                                               will be
                                                    be binding,
                                                       binding, notwithstanding    that either
                                                                 notwithstanding that          party’s signature
                                                                                        either party's signature
            is displayed
            is displayed only
                         only on
                              on aa facsimile  copy of
                                    facsimile copy   of the
                                                        the signature
                                                            signature page.
                                                                       page.

                                                         C-5
                                                         C-5
      Case 1:21-cv-00487-JMF Document 12-11 Filed 01/28/21 Page 94 of 102



    7.7
    7.7      Any  provisions which
             Any provisions   which by
                                     by their
                                         their nature
                                               nature survive
                                                      survive termination
                                                               termination of
                                                                            of this
                                                                               this Non-U.S.
                                                                                    Non-U.S. RCA,
                                                                                              RCA, including
                                                                                                   including
             the obligations set
             the obligations set forth
                                 forth in
                                       in Sections
                                          Sections 33 and
                                                      and 44 shall
                                                             shall survive
                                                                   survive termination of this
                                                                           termination of      Non-U.S. RCA.
                                                                                          this Non-U.S. RCA.


By the
By  the Colleague’s execution or
        Colleague's execution or electronic
                                 electronic acceptance
                                            acceptance of
                                                        of this RCA in
                                                           this RCA  in the
                                                                        the manner
                                                                             manner specified
                                                                                    specified in
                                                                                              in the
                                                                                                 the
Colleague’s  online account
Colleagues online   account with
                            with the
                                 the Company’s    designated broker/stock
                                     Company's designated     broker/stock plan
                                                                            plan administrator,
                                                                                 administrator, the
                                                                                                the
Colleague  and the
Colleague and  the Company
                   Company have    agreed to
                             have agreed  to the terms and
                                             the terns and conditions
                                                            conditions of
                                                                        of this
                                                                           this RCA
                                                                                RCA in connection with
                                                                                    in connection   with
the Colleague’s
the              Award.
     Colleagues AWard.

Signed for
Signed  for and
            and on
                on behalf of
                   behalf of
Willis Towers
Willis Towers Watson   Public Limited
               Wabon Public   Limited Company
                                      Company by:
                                              by:




Name: Anne
Name:  Anne Donovan
             Donovan Bodnar
                      Bodnar
             Administrative Officer
Title: Chief Administrative Officer and
                                    and Head
                                        Head of
                                             of Human
                                                Human Resources
                                                      Resources

Colleague:
Colleague:

Signature: ___________________________________________
Signature:

      Name: __________________________________________
Print Name:




KE47Y8B0
KE4718B0

05/08/2020 01:35
05/08/2020 01:35 PM U.S. Eastern
                 Ee U.S. Eastern Standard
                                 Standard Time
                                          Time

ACCEPTED
ACCEPTED




                                                    C-6
                                                    C-6
           Case Case
                1:21-cv-00487-JMF
                     3:21-cv-00588 Document
                                   Document12-11
                                            1-1 Filed
                                            1-1   Filed
                                                      01/25/21
                                                        01/28/21Page
                                                      01/25/21   Page1 of
                                                                       958of 102



1    JODI S. COHEN, CASB No. 151534
     jodi.cohen@kyl.com
2    CHRISTOPHER A. STECHER, CASB No. 215329
     christopher.stecher@kyl.com
 3   TERESA J. THONG, CASB No. 328666
     teresa.thong@kyl.com
4    KEESAL, YOUNG & LOGAN
     A Professional Corporation
 5   450 Pacific Avenue
     San Francisco, California 94133
 6   Telephone:     (415) 398-6000
     Facsimile:     (415) 981-0136
 7
     SCOTT H. CASHER (pro hac vice application to be filed)
 8   cashers@whiteandwilliams.com
     WHITE AND WILLIAMS LLP
 9   Times Square Tower
     7 Times Square, Suite 2900
10   New York, New York 10036
     Telephone:   (914) 487-7343
11   Facsimile:   (914) 487-7328

12   Attorneys for Defendants
     WILLIS RE INC. and WILLIS TOWERS
13   WATSON PUBLIC LIMITED COMPANY

14

15                                 UNITED STATES DISTRICT COURT

16                              NORTHERN DISTRICT OF CALIFORNIA

17   PAUL HERRIOTT, an individual and California)
                                           California )     Case No. 3:21-cv-588
     resident, and TIGERRISK PARTNERS LLC, a )
18   Delaware limited liability company,              )     NOTICE OF FILING OF REMOVAL OF
                                                      )     ACTION PURSUANT TO 28 U.S.C. §§ 1332,
19                                       Plaintiffs,  )     1441(A), AND 1446
                                                      ))
20                     vs.
                       VS.                             ))   [DIVERSITY JURISDICTION]
                                                       ))
21   WILLIS RE INC, a New York corporation and         )
     WILLIS TOWERS WATSON PUBLIC                       ))
22   LIMITED COMPANY, an Irish public limited          )
     company, and Does 1-50                            ))
23                                                     ))
                                       Defendants.     )
24                                                     ))
25

26   ///

27

28   ///
     III
                                         -1-
     NOTICE OF FILING OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C. §§ 1332, 1441(A),
     AND 1446 - Case No. 3:21-cv-588
     KYL4822-1120-8153.1
         Case Case
              1:21-cv-00487-JMF
                   3:21-cv-00588 Document 1-1 Filed
                                 Document12-11
                                          1-1       01/25/21
                                                Filed 01/28/21Page
                                                    01/25/21   Page  968of 102
                                                                   2 of



 1   TO PLAINTIFFS PAUL HERRIOTT, TIGERRISK PARTNERS LLC AND THEIR
 2   ATTORNEYS OF RECORD:
 3                    PLEASE TAKE NOTICE that on January 25, 2021, Defendants WILLIS RE INC. and

 4   WILLIS TOWERS WATSON PUBLIC LIMITED COMPANY (collectively, "Defendants")
                                                                “Defendants”) filed in

 5   the United States District Court, Northern District of California, a Notice of Filing of Removal of the
 6   above-entitled action to the United States District Court from the Superior Court of the State of
 7   California for the County of San Francisco pursuant to 28 U.S.C. §§ 1332, 1441(a), and 1446.
 8                    PLEASE TAKE FURTHER NOTICE that, on January 25, 2021, Defendants filed a

 9   Notice of Filing of Removal and Removal of Action to Federal Court, together with a copy of the
10   Notice of Removal, with the Clerk of the Superior Court of the State of California for the County of
11   San Francisco. A true and correct copy of the Notice is attached hereto as Exhibit A.
12

13
14

15   DATED: January 25, 2021                              _______________________________________
                                                          JODI
                                                           OD S. COHEN
16                                                        CHRISTOPHER
                                                                STOPHER A. STECHER
                                                          TE SA J. THONG
                                                          TERESA
17                                                        KEESAL,
                                                            "ESAL, YOUNG & LOGAN
                                                          Attorneys
                                                           ttorneys for Defendants
18                                                        WILLIS RE INC. and WILLIS TOWERS
                                                          WATSON PUBLIC LIMITED COMPANY
19
20
21

22

23
24

25

26

27

28
                                         -2-
     NOTICE OF FILING OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C. §§ 1332, 1441(A),
     AND 1446 - Case No. 3:21-cv-588
     KYIA822-1120-8153.1
     KYL4822-1120-8153.1
Case Case
     Case 3:21-cv-00588
     1:21-cv-00487-JMF   Document
           3:21-cv-00588 Document 1-1
                                  1-1 Filed
                         Document12-11       01/25/21
                                         Filed
                                       Filed   01/28/21Page
                                             01/25/21   Page
                                                       Page 33 of
                                                               of 88of 102
                                                               97




                       EXHIBIT A
                       EXHIBIT A
         Case Case
              1:21-cv-00487-JMF
                   3:21-cv-00588 Document
                                 Document12-11
                                          1-1 Filed
                                                Filed 01/28/21Page
                                                    01/25/21   Page4 of
                                                                     988of 102



1    JODI S. COHEN, CASB No. 151534
     jodi.cohen@kyl.com
2    CHRISTOPHER A. STECHER, CASB No. 215329
     christopher.stecher@kyl.com
 3   TERESA J. THONG, CASB No. 328666
     teresa.thong@kyl.com
4    KEESAL, YOUNG & LOGAN
     A Professional Corporation
 5   450 Pacific Avenue
     San Francisco, California 94133
 6   Telephone:     (415) 398-6000
     Facsimile:     (415) 981-0136
 7
     Attorneys for Defendants
 8   WILLIS RE INC. and WILLIS TOWERS
     WATSON PUBLIC LIMITED COMPANY
 9

10                           SUPERIOR COURT OF THE STATE OF CALIFORNIA

11                               FOR THE COUNTY OF SAN FRANCISCO

12

13   PAUL HERRIOTT, an individual and California        ) Case No. CGC-21-589171
     resident, and                                      )
14   TIGERRISK PARTNERS LLC, a Delaware                 ) Action Filed: January 22, 2021
     limited liability company,                         )
15                                                      ) DEFENDANTS WILLIS RE INC. AND
                                          Plaintiffs,   ) WILLIS TOWERS WATSON PUBLIC
16                                                      ) LIMITED COMPANY’S
                                                                     COMPANY'S NOTICE TO THE
                       vs.
                       VS.                              ) CLERK OF THE SUPERIOR COURT OF
17                                                      ) THE FILING OF REMOVAL AND
     WILLIS RE INC, a New York corporation and          ) REMOVAL OF ACTION TO FEDERAL
18   WILLIS TOWERS WATSON PUBLIC                        ) COURT
     LIMITED COMPANY, an Irish public limited           )
19   company, and                                                              PURPOSES TO:
                                                        ) ASSIGNED FOR ALL PURPOSES
     Does 1-50,                                         ) Judge Samuel K Feng, Dept. 610
20                                                      )
                                        Defendants.     )
21                                                      )

22

23   TO THE CLERK OF THE SUPERIOR COURT OF CALIFORNIA FOR THE COUNTY OF
     SAN FRANCISCO:
24

25                     PLEASE TAKE NOTICE that Defendants WILLIS RE INC. and WILLIS TOWERS

26   WATSON PUBLIC LIMITED COMPANY (collectively, "Defendants")
                                                  “Defendants”) have removed the above-
27   entitled action to the United States District Court for the Northern District of California. Attached

28   hereto as Exhibit "A"
                       “A” are true and correct copies of the Notice of Filing of Removal of Action, Notice
                                                        -1-
     DEFENDANTS’ NOTICE TO THE CLERK OF THE SUPERIOR COURT OF THE FILING OF REMOVAL AND
     DEFENDANTS'
     REMOVAL OF ACTION TO FEDERAL COURT
     KYL4834-1982-3321.1
        Case Case
             1:21-cv-00487-JMF
                  3:21-cv-00588 Document
                                Document12-11
                                         1-1 Filed
                                         1-1   Filed
                                                   01/25/21
                                                     01/28/21Page
                                                   01/25121   Page  998of 102
                                                                  5 of



1    of Removal, Declaration of Teresa J. Thong, Declaration of James Bradshaw, and Declaration of Scott
2    H. Cashel-,
        Casher, the originals of which have been filed in the United States District Court for the Northern

 3   District of California in connection with the above-entitled action.
4                   PLEASE TAKE FURTHER NOTICE that pursuant to 28 U.S.C. § 1446(d), the filing
 5   of the attached Notice of Removal with the federal court effects removal of this action, and this Court
 6   may proceed no further unless and until the case is remanded.
 7
8
 9   DATED: January 25, 2021
                                                          JODI
                                                           ODI S. COHEN  N
10                                                              STOPHER A. STECHER
                                                          CHRISTOPHER
                                                          TE
                                                          TERESASA J. THONG
11                                                           ESAL, YOUNG & LOGAN
                                                          KEESAL,
                                                          Attorneys
                                                           ttorneys for Defendants
12                                                        WILLIS RE INC. and WILLIS TOWERS
                                                          WATSON PUBLIC LIMITED COMPANY
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     -- 2 -
     DEFENDANTS’ NOTICE
     DEFENDANTS'       NOTICE TO THE CLERK OF THE SUPERIOR COURT OF THE FILING OF REMOVAL AND
     REMOVAL OF ACTION TO FEDERAL COURT
     KYL4834-1982-3321.1
         Case 1:21-cv-00487-JMF
                    3:21-cv-00588 Document
              Case 321-cv-00588    Document12-11
                                            1-1 Filed
                                                 Filed01/25/21
                                                      01/25/21
                                                       01/28/21 Page
                                                                 Page6100
                                                                      of 8of 102
          Name: Herriou,
     Case Name:     Herriott, et al. v. Willis, et al.
          No.:
     Case No.:      CGC-21-589171
                    CGC- 21-589171
     KYL File No.:6189-125
               No.: 6189-125

1
                                               PROOF OF SERVICE
2
     STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
3            I am employed in the County of Los Angeles, State of California. I am over the age of 18 and
     not a party to the within action; my business address is Keesal, Young & Logan, 400 Oceangate, Suite
 4   1400, Long Beach, California 90802.
             On January 25, 2021, I served the foregoing documents described as
                                                                              as DEFENDANTS
5    WILLIS RE INC. AND WILLIS TOWERS WATSON PUBLIC LIMITED COMPANY'S                COMPANY’S
     NOTICE TO THE CLERK OF THE SUPERIOR COURT OF THE FILING OF REMOVAL
6    AND REMOVAL OF ACTION TO FEDERAL COURT on the parties in this action by placing a
     true copy thereof enclosed in a sealed envelope addressed as
                                                                as folk/WE
                                                                   follows:
7
 8                          Forestiere, Esq.
                Nicholas P. Foica                              Attorneys for Plaintiffs,
                John A. Mason,
                        Mason. Esq.                            PAUL HERRIOTT, an individual and
9               Candace H. Shirley, Esq.                       California resident, and TIGERRISK
                GURNEE, MASON RUSHFORD                         PARTNERS LLC, a Delaware limited
10              BONOTTO & FORESTIERE LLP                       liability company
11              2240 Douglas Boulevard, Suite 150
                Roseville, CA 95661
12              Tel: {916)
                     (916) 797-3100 Fax: (916) 797-3131
                Email: nicholas{g2umeelaw.com
                        nicholas@gurneelaw.com
13                     CShirley@gumeelaw.com
                       CShirley@gurneelaw.com
14              Bryant D. Tchida, Esq.                         Attorneys for Plaintiffs,
                                                                             Plaintiff19,
                Matthew P. Kostolnik, EN Esq                   PAUL HERRIOTT, an individual and
15              Megan J. Renslow, Esq.                         California resident, and TIGERRISK
                MOSS & BARNETT                                 PARTNERS LLC, a Delaware limited
16                         Fifth Street,
                150 South Fifth  Street, Suite 1200            liability company
17              Minneapolis, MN 55402
                Tel: {612)
                     (612) 877-5284 Fax: (612) 877-5999
18              Email: BryantTchida@lawmoss.com
                       Bryant.Tchida@lawmoss.com
                       Matt.Kostolnik@lawmoss.com
                       MattKostolnik@lawmoss.com
19                     Megan.Renslow@lawmoss.com
20           
             E       E-MAIL OR ELECTRONIC TRANSMISSION: Based on a court order or an
                        parties to accept service by e-mail or electronic transmission, I caused the documents
     agreement of the parries
21   to be sent to the above-named persons at the e-mail addresses exhibited therewith. I did not receive,
     within a reasonable time after the transmission, any electronic message or other indication that the
22   transmission was unsuccessful.
           Executed on January 25, 2021 at Long Beach, California.
23
           I declare under penalty of perjury under the laws of the State of California and United States of
24   America that the foregoing is true and correct.
             I declare that I am employed in the office of ainember
                                                           a member of the bar of this Court at whose
                                                                                                whoa:
25
     direction the service was mgife.
                                made.
26

27                                                          ADE
                                                     TAMMY WADE
28                                                       -1-
     Proof of Service
     LYIA9 11-3 120-6 361.1
     KYL4811-3120-6361.1
        Case 1:21-cv-00487-JMF
             Case 3:21-cv-00588 Document
                                 Document12-11
                                          1-1 Filed
                                               Filed01/25/21
                                                     01/28/21 Page
                                                               Page7101
                                                                    of 8of 102

     Case Name: Herriott, et al. v. Willis,
                                    Willis, et al.
     Case No.:     3:21-cv-588
     KYL File No.: 6189-125

1                                           PROOF OF SERVICE

2    STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

 3           I am employed in the County of Los Angeles, State of California. I am over the age of 18 and
     not a party to the within action; my business address is Keesal, Young & Logan, 400 Oceangate, Suite
4    1400, Long Beach, California 90802.

 5           On January 25, 2021, I served the foregoing documents described as NOTICE OF FILING
     OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C. §§ 1332, 1441(A), AND 1446
 6   [DIVERSITY JURISDICTION] on the parties in this action by placing a true copy thereof enclosed
     in a sealed envelope addressed as follows:
 7
               Nicholas P. Forestiere, Esq.                  Attorneys for Plaintiffs,
 8             John A. Mason. Esq.                           PAUL HERRIOTT, an individual and
 9             Candace H. Shirley, Esq.                      California resident, and TIGERRISK
               GURNEE, MASON RUSHFORD                        PARTNERS LLC, a Delaware limited
10             BONOTTO & FORESTIERE LLP                      liability company
               2240 Douglas Boulevard, Suite 150
11             Roseville, CA 95661
               Tel: {916) 797-3100 Fax: (916) 797-3131
12
               Email: nicholas@gurneelaw.com
13                    CShirley@gurneelaw.com

14
               Bryant D. Tchida, Esq.                        Attorneys for Plaintiffs,
15             Matthew P. Kostolnik, Esq                     PAUL HERRIOTT, an individual and
               Megan J. Renslow, Esq.                        California resident, and TIGERRISK
16             MOSS & BARNETT                                PARTNERS LLC, a Delaware limited
               150 South Fifth Street, Suite 1200            liability company
17             Minneapolis, MN 55402
               Tel: {612) 877-5284 Fax: (612) 877-5999
18
               Email: Bryant.Tchida@lawmoss.com
19                    Matt.Kostolnik@lawmoss.com
                      Megan.Renslow@lawmoss.com
20

21           
             IZ      E-MAIL OR ELECTRONIC TRANSMISSION: Based on a court order or an
     agreement of the parties to accept service by e-mail or electronic transmission, I caused the documents
22   to be sent to the above-named persons at the e-mail addresses exhibited therewith. I did not receive,
     within a reasonable time after the transmission, any electronic message or other indication that the
23   transmission was unsuccessful.
24            Executed on January 25, 2021 at Long Beach, California.
25         I declare under penalty of perjury under the laws of the State of California and United States of
     America that the foregoing is true and correct.
26

27

28                                                     -1-
     Proof of Service
     KYL4811-3120-6361.1
         Case 1:21-cv-00487-JMF
                    3:21-cv-00588 Document
              Case 3/1-cv-08588             1-1
                                   Document12-11
                                            1-1 Filed
                                                 Filed02/25/21
                                                      01/25/21
                                                       01/28/21 Page
                                                                 Page8
                                                                     8102
                                                                       of 8of 102
     Case Name:
     Case Name:   Heroic:a,
                   Herriott, et ed.
                                al. v. Willis, et at
                                                  al.
     Case No.:
     Case No.:    3:21-cv-588
     KYL File No.:6189-125
              No.: 6189-125

1            I declare that I am employed in the office of a mepnber
                                                             member of the bar of this Court at whose
     direction the service was made.
2
3
4                                                          AD
                                                    TAMMY WADE

5
6
7
 8
9
10
11
12
13
14
15
16
17
18
18

19
19

20
21
22
23
24
25
26
27
28                                                      -- 2 --
     Proof
     Proof of
           of Service
     num-m-636u
     KYL4811-3120-6361.1
